Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of September 10, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      1   

SECTION 1.1

  General      1   

SECTION 1.2

  Specific Terms      1   

SECTION 1.3

  Usage of Terms      2   

SECTION 1.4

  [Reserved]      3   

SECTION 1.5

  No Recourse      3   

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3    ARTICLE
II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY      3   

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3   
ARTICLE III. REPRESENTATIONS AND WARRANTIES      4   

SECTION 3.1

  Representations and Warranties of Seller      4   

SECTION 3.2

  Representations and Warranties of Purchaser      6    ARTICLE IV. COVENANTS OF
SELLER      8   

SECTION 4.1

  Protection of Title of Purchaser      8   

SECTION 4.2

  Other Liens or Interests      10   

SECTION 4.3

  Costs and Expenses      10   

SECTION 4.4

  Indemnification      10    ARTICLE V. REPURCHASES      12   

SECTION 5.1

  Repurchase of Receivables Upon Breach of Warranty      12   

SECTION 5.2

  Reassignment of Purchased Receivables      13   

SECTION 5.3

  Waivers      13    ARTICLE VI. MISCELLANEOUS      13   

SECTION 6.1

  Liability of Seller      13   

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

  Limitation on Liability of Seller and Others      14   

SECTION 6.4

  Seller May Own Notes or the Certificate      14   

SECTION 6.5

  Amendment      14   

SECTION 6.6

  Notices      15   

SECTION 6.7

  Merger and Integration      15   

SECTION 6.8

  Severability of Provisions      15   

SECTION 6.9

  Intention of the Parties      16   

SECTION 6.10

  Governing Law      17   

SECTION 6.11

  Counterparts      17   

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  17   

SECTION 6.13

  Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of September 10, 2012, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of September 10, 2012, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2012-4, as Issuer, and Wells Fargo Bank, National Association, as Trust
Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means September 20, 2012.

“Issuer” means AmeriCredit Automobile Receivables Trust 2012-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

 

2



--------------------------------------------------------------------------------

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument to which Seller is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the

 

14



--------------------------------------------------------------------------------

Seller’s internal counsel) that no such amendment shall increase or reduce in
any manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that shall be required to be made on
any Note or the Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 6.9 Intention of the Parties. The execution and delivery of this
Agreement shall constitute an acknowledgment by Seller and Purchaser that they
intend that the assignment and transfer herein contemplated constitute a sale
and assignment outright, and not for security, of the Receivables and the Other
Conveyed Property, conveying good title thereto free and clear of any Liens,
from Seller to Purchaser, and that the Receivables and the Other Conveyed
Property shall not be a part of Seller’s estate in the event of the bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to Seller. In the event
that such conveyance is determined to be made as security for a loan made by
Purchaser, the Issuer, the Noteholders or the Certificateholder to Seller, the
Seller hereby grants to Purchaser a security interest in all of Seller’s right,
title and interest in and to the following property whether now owned or
existing or hereafter acquired or arising, and this Agreement shall constitute a
security agreement under applicable law (collectively, the “Purchase Agreement
Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:   /s/ Susan B. Sheffield Name:   Susan B.
Sheffield Title:   Executive Vice President, Corporate Finance

 

AMERICREDIT FINANCIAL SERVICES,
INC., as Seller By:   /s/ Sheli Fitzgerald Name:   Sheli Fitzgerald Title:  
Vice President, Corporate Finance

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

By   /s/ Marianna C. Stershic Name:   Marianna C. Stershic Title:   Vice
President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

Loan

Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

433535879

     448459487         448493171         448526913         448560391        
448593798         448627059         448660100         448693077        
448726042         448759019         448791657         448824292        
448856856         448889410         448921866         448954347        
448986786         449019173         449051465   

433539608

     448459495         448493189         448526921         448560409        
448593806         448627067         448660126         448693085        
448726059         448759027         448791665         448824300        
448856864         448889428         448921874         448954354        
448986794         449019181         449051473   

433568425

     448459503         448493197         448526939         448560417        
448593814         448627075         448660134         448693093        
448726067         448759035         448791673         448824318        
448856872         448889436         448921882         448954362        
448986802         449019199         449051481   

433584570

     448459511         448493205         448526947         448560425        
448593822         448627083         448660142         448693101        
448726075         448759043         448791699         448824326        
448856880         448889444         448921890         448954370        
448986810         449019207         449051499   

433585635

     448459529         448493213         448526954         448560433        
448593830         448627091         448660159         448693119        
448726083         448759050         448791707         448824334        
448856898         448889451         448921908         448954388        
448986828         449019215         449051507   

433623246

     448459545         448493221         448526962         448560441        
448593848         448627109         448660167         448693127        
448726091         448759068         448791715         448824342        
448856906         448889469         448921916         448954396        
448986836         449019223         449051515   

433628278

     448459552         448493239         448526970         448560458        
448593855         448627117         448660175         448693135        
448726109         448759076         448791723         448824359        
448856914         448889477         448921924         448954404        
448986844         449019231         449051523   

433643053

     448459560         448493247         448526988         448560466        
448593863         448627125         448660183         448693150        
448726117         448759084         448791731         448824367        
448856922         448889485         448921932         448954412        
448986851         449019249         449051531   

433667029

     448459578         448493254         448526996         448560474        
448593871         448627133         448660191         448693168        
448726125         448759092         448791749         448824375        
448856930         448889493         448921940         448954420        
448986869         449019256         449051549   

433667292

     448459586         448493262         448527010         448560482        
448593889         448627141         448660209         448693176        
448726133         448759100         448791756         448824383        
448856948         448889501         448921957         448954438        
448986877         449019264         449051556   

433676889

     448459594         448493270         448527028         448560490        
448593897         448627158         448660217         448693184        
448726141         448759118         448791764         448824391        
448856955         448889519         448921965         448954446        
448986885         449019272         449051564   

433677929

     448459602         448493288         448527036         448560508        
448593905         448627166         448660225         448693192        
448726158         448759126         448791772         448824409        
448856963         448889527         448921973         448954453        
448986893         449019280         449051572   

433678513

     448459610         448493296         448527044         448560516        
448593913         448627174         448660233         448693200        
448726166         448759134         448791780         448824417        
448856971         448889535         448921981         448954461        
448986901         449019298         449051580   

433695103

     448459628         448493304         448527051         448560524        
448593921         448627190         448660241         448693218        
448726174         448759142         448791798         448824425        
448856989         448889543         448921999         448954479        
448986919         449019306         449051598   

433699899

     448459636         448493312         448527069         448560532        
448593939         448627208         448660258         448693226        
448726182         448759167         448791806         448824433        
448856997         448889550         448922005         448954487        
448986927         449019314         449051606   

433703188

     448459644         448493320         448527077         448560540        
448593947         448627216         448660266         448693234        
448726190         448759175         448791814         448824441        
448857003         448889568         448922013         448954495        
448986935         449019322         449051614   

433726643

     448459651         448493346         448527085         448560557        
448593954         448627224         448660274         448693242        
448726208         448759183         448791822         448824458        
448857011         448889576         448922021         448954503        
448986943         449019330         449051622   

433732831

     448459669         448493353         448527093         448560565        
448593962         448627232         448660282         448693259        
448726216         448759191         448791830         448824466        
448857029         448889584         448922039         448954511        
448986950         449019348         449051630   

433734993

     448459677         448493361         448527119         448560573        
448593970         448627240         448660308         448693267        
448726224         448759209         448791848         448824474        
448857037         448889592         448922047         448954529        
448986968         449019355         449051648   

433738259

     448459685         448493387         448527127         448560581        
448593988         448627257         448660316         448693275        
448726232         448759217         448791855         448824482        
448857045         448889600         448922054         448954537        
448986976         449019363         449051655   

433754116

     448459693         448493395         448527135         448560599        
448593996         448627265         448660324         448693283        
448726240         448759225         448791863         448824490        
448857052         448889618         448922062         448954545        
448986984         449019371         449051663   

433765716

     448459701         448493403         448527143         448560607        
448594002         448627273         448660332         448693291        
448726257         448759233         448791871         448824508        
448857060         448889626         448922070         448954552        
448986992         449019389         449051671   

433780939

     448459719         448493411         448527150         448560615        
448594010         448627299         448660340         448693309        
448726273         448759241         448791889         448824516        
448857078         448889634         448922088         448954560        
448987008         449019397         449051689   

433526084

     448459727         448493429         448527168         448560623        
448594028         448627307         448660357         448693317        
448726281         448759258         448791897         448824524        
448857086         448889642         448922096         448954578        
448987016         449019405         449051697   

433530821

     448459735         448493445         448527176         448560631        
448594036         448627315         448660365         448693325        
448726299         448759266         448791905         448824532        
448857094         448889659         448922104         448954586        
448987032         449019413         449051705   

433533007

     448459743         448493452         448527184         448560649        
448594044         448627323         448660373         448693333        
448726307         448759274         448791913         448824540        
448857102         448889667         448922112         448954594        
448987040         449019421         449051713   

433533718

     448459750         448493460         448527192         448560656        
448594051         448627331         448660381         448693341        
448726315         448759282         448791921         448824557        
448857110         448889675         448922120         448954602        
448987057         449019439         449051721   

433796141

     448459768         448493478         448527200         448560664        
448594069         448627349         448660399         448693358        
448726323         448759290         448791939         448824565        
448857128         448889683         448922138         448954610        
448987065         449019447         449051739   

433796380

     448459776         448493486         448527218         448560672        
448594077         448627356         448660407         448693366        
448726331         448759308         448791947         448824573        
448857136         448889691         448922146         448954628        
448987073         449019454         449051747   

433802907

     448459784         448493494         448527226         448560680        
448594085         448627364         448660415         448693374        
448726349         448759316         448791954         448824581        
448857144         448889709         448922153         448954636        
448987081         449019462         449051754   

433821287

     448459792         448493502         448527234         448560698        
448594093         448627372         448660423         448693382        
448726356         448759324         448791962         448824599        
448857151         448889717         448922161         448954644        
448987099         449019470         449051762   

433830320

     448459800         448493510         448527242         448560706        
448594101         448627380         448660431         448693390        
448726364         448759332         448791970         448824607        
448857169         448889725         448922179         448954651        
448987107         449019488         449051770   

433850302

     448459818         448493528         448527259         448560722        
448594119         448627398         448660449         448693408        
448726372         448759340         448791988         448824615        
448857177         448889733         448922187         448954669        
448987115         449019496         449051788   

433866910

     448459826         448493536         448527267         448560730        
448594127         448627406         448660456         448693416        
448726380         448759357         448791996         448824623        
448857185         448889741         448922195         448954677        
448987123         449019504         449051796   

433873668

     448459834         448493544         448527275         448560748        
448594135         448627414         448660472         448693424        
448726398         448759365         448792002         448824631        
448857193         448889758         448922203         448954685        
448987131         449019512         449051804   

433900677

     448459842         448493551         448527283         448560755        
448594143         448627422         448660480         448693432        
448726406         448759373         448792010         448824649        
448857201         448889766         448922211         448954693        
448987149         449019520         449051812   

433907946

     448459859         448493569         448527291         448560763        
448594150         448627430         448660498         448693440        
448726414         448759381         448792028         448824656        
448857219         448889774         448922229         448954701        
448987156         449019538         449051820   

433915899

     448459867         448493577         448527309         448560771        
448594168         448627448         448660506         448693457        
448726422         448759399         448792036         448824664        
448857227         448889782         448922237         448954719        
448987164         449019546         449051838   

433943842

     448459875         448493585         448527317         448560789        
448594176         448627455         448660514         448693465        
448726430         448759407         448792044         448824672        
448857235         448889790         448922245         448954727        
448987172         449019553         449051846   

433959863

     448459883         448493593         448527325         448560797        
448594184         448627463         448660522         448693473        
448726448         448759415         448792051         448824680        
448857243         448889808         448922252         448954735        
448987180         449019561         449051853   

433973377

     448459891         448493601         448527333         448560805        
448594192         448627471         448660530         448693481        
448726455         448759423         448792069         448824698        
448857250         448889816         448922260         448954743        
448987198         449019579         449051861   

433986510

     448459909         448493619         448527341         448560813        
448594200         448627489         448660548         448693499        
448726463         448759431         448792077         448824706        
448857268         448889824         448922278         448954750        
448987206         449019587         449051879   

434011268

     448459917         448493627         448527358         448560821        
448594218         448627497         448660563         448693507        
448726471         448759449         448792085         448824714        
448857276         448889832         448922286         448954768        
448987214         449019595         449051887   

434036901

     448459925         448493635         448527366         448560839        
448594226         448627505         448660571         448693515        
448726489         448759456         448792093         448824722        
448857284         448889840         448922294         448954776        
448987222         449019603         449051895   

434042164

     448459933         448493643         448527374         448560847        
448594234         448627513         448660589         448693523        
448726497         448759464         448792101         448824730        
448857292         448889857         448922302         448954784        
448987230         449019611         449051903   

434049409

     448459941         448493650         448527382         448560854        
448594242         448627521         448660597         448693531        
448726505         448759472         448792119         448824748        
448857300         448889865         448922310         448954792        
448987248         449019629         449051911   

434062857

     448459958         448493668         448527390         448560862        
448594259         448627539         448660605         448693549        
448726513         448759480         448792127         448824755        
448857318         448889873         448922328         448954800        
448987255         449019637         449051929   

434063376

     448459974         448493676         448527408         448560870        
448594267         448627547         448660613         448693556        
448726521         448759498         448792135         448824763        
448857326         448889881         448922336         448954818        
448987263         449019645         449051937   

434093506

     448459982         448493684         448527416         448560896        
448594275         448627554         448660621         448693564        
448726539         448759506         448792143         448824771        
448857342         448889899         448922344         448954826        
448987271         449019652         449051945   

434093647

     448459990         448493692         448527424         448560904        
448594283         448627562         448660639         448693572        
448726547         448759514         448792150         448824789        
448857359         448889907         448922351         448954834        
448987289         449019660         449051952   

434095550

     448460006         448493700         448527432         448560920        
448594291         448627570         448660647         448693580        
448726554         448759522         448792168         448824797        
448857367         448889915         448922369         448954842        
448987297         449019678         449051960   

434112686

     448460014         448493718         448527440         448560938        
448594309         448627588         448660654         448693598        
448726562         448759530         448792176         448824805        
448857375         448889923         448922377         448954859        
448987305         449019686         449051978   

434125332

     448460022         448493726         448527457         448560946        
448594317         448627596         448660662         448693606        
448726570         448759548         448792184         448824813        
448857383         448889931         448922385         448954867        
448987313         449019694         449051986   

434127072

     448460030         448493734         448527465         448560953        
448594325         448627604         448660670         448693622        
448726588         448759555         448792192         448824821        
448857391         448889949         448922393         448954875        
448987321         449019702         449051994   

434127783

     448460048         448493742         448527473         448560979        
448594333         448627612         448660688         448693630        
448726596         448759563         448792200         448824839        
448857409         448889956         448922401         448954883        
448987339         449019710         449052000   

434129284

     448460063         448493759         448527481         448560987        
448594341         448627620         448660696         448693648        
448726604         448759571         448792218         448824847        
448857417         448889964         448922419         448954891        
448987347         449019728         449052018   

434130134

     448460071         448493767         448527499         448560995        
448594358         448627646         448660704         448693655        
448726612         448759589         448792226         448824854        
448857425         448889972         448922427         448954909        
448987354         449019736         449052026   

434137980

     448460089         448493775         448527507         448561001        
448594366         448627653         448660712         448693663        
448726620         448759597         448792234         448824862        
448857433         448889980         448922435         448954917        
448987362         449019744         449052034   

434143202

     448460097         448493783         448527515         448561019        
448594374         448627661         448660720         448693671        
448726638         448759605         448792242         448824870        
448857441         448889998         448922443         448954925        
448987370         449019751         449052042   

434147880

     448460105         448493791         448527523         448561027        
448594382         448627679         448660738         448693689        
448726646         448759613         448792259         448824888        
448857458         448890004         448922450         448954933        
448987388         449019769         449052059   

428909360

     448460113         448493809         448527549         448561043        
448594390         448627687         448660746         448693697        
448726653         448759621         448792267         448824896        
448857466         448890012         448922468         448954941        
448987396         449019777         449052067   

428966741

     448460121         448493825         448527556         448561050        
448594408         448627703         448660753         448693705        
448726661         448759639         448792275         448824904        
448857474         448890020         448922476         448954958        
448987404         449019785         449052075   

428974588

     448460139         448493833         448527564         448561068        
448594416         448627711         448660761         448693713        
448726679         448759647         448792283         448824912        
448857482         448890038         448922484         448954966        
448987412         449019793         449052083   

428984173

     448460147         448493841         448527572         448561076        
448594424         448627729         448660779         448693721        
448726687         448759654         448792291         448824920        
448857490         448890046         448922492         448954982        
448987420         449019801         449052091   

429028384

     448460154         448493858         448527580         448561084        
448594432         448627737         448660787         448693739        
448726695         448759662         448792309         448824938        
448857508         448890053         448922500         448954990        
448987438         449019819         449052109   

429075690

     448460162         448493866         448527598         448561092        
448594440         448627752         448660795         448693747        
448726703         448759670         448792317         448824946        
448857516         448890061         448922518         448955005        
448987446         449019827         449052117   

429122633

     448460170         448493874         448527606         448561118        
448594457         448627760         448660803         448693754        
448726711         448759688         448792325         448824953        
448857524         448890079         448922526         448955013        
448987453         449019835         449052125   

429132103

     448460188         448493882         448527614         448561126        
448594465         448627778         448660811         448693762        
448726729         448759696         448792333         448824961        
448857532         448890087         448922534         448955021        
448987461         449019843         449052133   

429212608

     448460196         448493890         448527622         448561134        
448594473         448627786         448660829         448693770        
448726737         448759704         448792341         448824979        
448857540         448890095         448922542         448955039        
448987479         449019850         449052141   

429293376

     448460212         448493908         448527630         448561142        
448594481         448627794         448660837         448693788        
448726745         448759712         448792358         448824987        
448857557         448890103         448922559         448955047        
448987487         449019868         449052158   

429305246

     448460220         448493916         448527648         448561159        
448594499         448627802         448660845         448693796        
448726752         448759720         448792366         448824995        
448857565         448890111         448922567         448955054        
448987495         449019876         449052166   

429313786

     448460238         448493924         448527655         448561167        
448594507         448627810         448660852         448693804        
448726760         448759738         448792382         448825000        
448857573         448890129         448922575         448955062        
448987503         449019884         449052174   

429316425

     448460246         448493932         448527671         448561175        
448594515         448627828         448660860         448693812        
448726778         448759746         448792390         448825018        
448857581         448890137         448922583         448955070        
448987511         449019892         449052182   

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

429339922

     448460253         448493940         448527689         448561183        
448594523         448627836         448660878         448693820        
448726786         448759753         448792408         448825026        
448857599         448890145         448922591         448955096        
448987529         449019900         449052190   

429375199

     448460261         448493973         448527697         448561191        
448594531         448627844         448660886         448693838        
448726794         448759761         448792416         448825034        
448857607         448890152         448922609         448955104        
448987537         449019918         449052208   

429381569

     448460279         448493981         448527705         448561209        
448594549         448627851         448660894         448693846        
448726802         448759779         448792424         448825042        
448857615         448890160         448922617         448955112        
448987545         449019926         449052216   

429397714

     448460287         448493999         448527713         448561217        
448594556         448627869         448660902         448693853        
448726810         448759787         448792432         448825059        
448857623         448890178         448922625         448955120        
448987552         449019934         449052224   

429463078

     448460295         448494005         448527721         448561225        
448594564         448627877         448660910         448693861        
448726828         448759795         448792440         448825067        
448857631         448890186         448922633         448955138        
448987560         449019942         449052232   

429466550

     448460303         448494013         448527739         448561233        
448594572         448627885         448660928         448693879        
448726836         448759803         448792457         448825075        
448857649         448890194         448922641         448955146        
448987578         449019959         449052240   

429480627

     448460311         448494021         448527747         448561241        
448594598         448627893         448660936         448693887        
448726844         448759811         448792465         448825083        
448857656         448890202         448922658         448955153        
448987586         449019967         449052257   

429486236

     448460329         448494039         448527754         448561258        
448594606         448627901         448660944         448693895        
448726851         448759829         448792473         448825091        
448857664         448890210         448922666         448955161        
448987594         449019975         449052265   

429531064

     448460345         448494047         448527762         448561266        
448594614         448627919         448660951         448693903        
448726869         448759837         448792481         448825109        
448857672         448890228         448922674         448955187        
448987602         449019983         449052273   

429551484

     448460352         448494054         448527770         448561274        
448594622         448627927         448660969         448693911        
448726877         448759845         448792499         448825117        
448857680         448890236         448922682         448955195        
448987610         449019991         449052281   

429576911

     448460360         448494062         448527788         448561282        
448594630         448627935         448660977         448693929        
448726885         448759852         448792507         448825125        
448857698         448890244         448922690         448955203        
448987628         449020007         449052299   

429587678

     448460378         448494070         448527796         448561290        
448594648         448627943         448660985         448693937        
448726893         448759860         448792515         448825133        
448857706         448890251         448922708         448955211        
448987636         449020015         449052307   

429673973

     448460394         448494088         448527804         448561308        
448594655         448627950         448660993         448693945        
448726901         448759878         448792523         448825141        
448857714         448890269         448922716         448955229        
448987644         449020023         449052315   

429678030

     448460402         448494096         448527812         448561316        
448594663         448627968         448661009         448693952        
448726919         448759886         448792531         448825158        
448857722         448890277         448922724         448955237        
448987651         449020031         449052323   

429791833

     448460410         448494104         448527820         448561332        
448594671         448627976         448661017         448693960        
448726927         448759894         448792549         448825166        
448857730         448890285         448922732         448955245        
448987669         449020049         449052331   

429811367

     448460428         448494112         448527838         448561340        
448594689         448627984         448661025         448693978        
448726935         448759902         448792556         448825174        
448857748         448890293         448922740         448955252        
448987677         449020056         449052356   

429881626

     448460436         448494120         448527846         448561357        
448594697         448627992         448661041         448693986        
448726943         448759910         448792564         448825182        
448857755         448890301         448922757         448955260        
448987685         449020064         449052364   

429887193

     448460444         448494138         448527853         448561365        
448594705         448628008         448661058         448693994        
448726950         448759928         448792572         448825190        
448857763         448890319         448922765         448955278        
448987693         449020072         449052372   

430018143

     448460451         448494146         448527861         448561373        
448594713         448628016         448661066         448694000        
448726968         448759936         448792598         448825208        
448857771         448890327         448922773         448955294        
448987701         449020080         449052380   

430131466

     448460469         448494153         448527879         448561381        
448594721         448628024         448661074         448694018        
448726976         448759944         448792606         448825216        
448857789         448890335         448922781         448955302        
448987719         449020098         449052398   

431358019

     448460477         448494161         448527887         448561399        
448594739         448628032         448661082         448694026        
448726984         448759951         448792614         448825224        
448857797         448890343         448922799         448955310        
448987727         449020106         449052406   

431410448

     448460485         448494179         448527895         448561415        
448594747         448628040         448661090         448694034        
448726992         448759969         448792622         448825232        
448857805         448890350         448922807         448955328        
448987735         449020114         449052414   

431751155

     448460493         448494187         448527903         448561423        
448594754         448628057         448661108         448694042        
448727008         448759977         448792630         448825240        
448857813         448890368         448922815         448955336        
448987743         449020122         449052422   

431814995

     448460501         448494195         448527911         448561431        
448594762         448628065         448661116         448694059        
448727016         448759993         448792648         448825257        
448857821         448890376         448922823         448955344        
448987750         449020130         449052430   

431823491

     448460519         448494203         448527929         448561449        
448594788         448628073         448661124         448694067        
448727024         448760009         448792655         448825265        
448857839         448890384         448922831         448955351        
448987768         449020148         449052448   

431830769

     448460527         448494211         448527937         448561456        
448594796         448628081         448661132         448694075        
448727032         448760017         448792663         448825273        
448857847         448890392         448922849         448955369        
448987776         449020155         449052455   

431875533

     448460535         448494229         448527945         448561464        
448594804         448628099         448661140         448694083        
448727040         448760025         448792671         448825281        
448857854         448890400         448922856         448955377        
448987784         449020163         449052463   

431876747

     448460543         448494237         448527952         448561472        
448594812         448628107         448661157         448694091        
448727057         448760033         448792689         448825299        
448857862         448890418         448922864         448955385        
448987792         449020171         449052471   

431908086

     448460550         448494245         448527960         448561480        
448594838         448628115         448661165         448694109        
448727065         448760041         448792697         448825307        
448857870         448890426         448922872         448955393        
448987800         449020189         449052489   

431930700

     448460568         448494252         448527978         448561498        
448594846         448628123         448661173         448694117        
448727073         448760058         448792705         448825315        
448857888         448890434         448922898         448955401        
448987818         449020197         449052497   

431958800

     448460576         448494260         448527986         448561506        
448594853         448628131         448661181         448694125        
448727081         448760066         448792713         448825323        
448857904         448890442         448922906         448955419        
448987826         449020205         449052505   

431987270

     448460584         448494278         448527994         448561514        
448594861         448628149         448661199         448694133        
448727099         448760074         448792721         448825331        
448857912         448890459         448922914         448955427        
448987834         449020213         449052513   

432055762

     448460592         448494286         448528000         448561522        
448594879         448628156         448661207         448694141        
448727107         448760082         448792739         448825349        
448857920         448890467         448922922         448955435        
448987842         449020221         449052521   

432066314

     448460600         448494294         448528018         448561530        
448594887         448628164         448661215         448694158        
448727115         448760090         448792747         448825356        
448857938         448890475         448922930         448955443        
448987867         449020239         449052539   

432179414

     448460618         448494302         448528026         448561548        
448594895         448628172         448661223         448694166        
448727123         448760108         448792754         448825364        
448857946         448890483         448922948         448955450        
448987875         449020247         449052547   

432192029

     448460626         448494310         448528034         448561555        
448594903         448628180         448661231         448694174        
448727149         448760116         448792762         448825372        
448857953         448890491         448922955         448955468        
448987883         449020254         449052554   

432193431

     448460634         448494328         448528042         448561563        
448594911         448628198         448661249         448694182        
448727156         448760124         448792770         448825380        
448857961         448890509         448922963         448955476        
448987891         449020262         449052562   

432216547

     448460642         448494336         448528059         448561571        
448594929         448628206         448661256         448694190        
448727164         448760132         448792788         448825398        
448857979         448890517         448922971         448955484        
448987909         449020270         449052570   

432218634

     448460659         448494344         448528067         448561589        
448594937         448628222         448661264         448694208        
448727172         448760140         448792796         448825406        
448857987         448890525         448922989         448955492        
448987917         449020288         449052588   

432236016

     448460667         448494351         448528075         448561597        
448594945         448628230         448661272         448694216        
448727180         448760157         448792804         448825414        
448857995         448890533         448922997         448955500        
448987925         449020296         449052596   

432266443

     448460675         448494369         448528083         448561605        
448594952         448628248         448661280         448694224        
448727198         448760165         448792812         448825422        
448858001         448890541         448923003         448955518        
448987933         449020304         449052604   

432268092

     448460683         448494377         448528091         448561613        
448594960         448628255         448661298         448694232        
448727206         448760173         448792820         448825430        
448858019         448890558         448923011         448955526        
448987941         449020312         449052612   

432274843

     448460691         448494393         448528109         448561621        
448594978         448628263         448661306         448694240        
448727214         448760181         448792838         448825448        
448858035         448890566         448923029         448955534        
448987958         449020320         449052620   

432278877

     448460709         448494401         448528117         448561639        
448594986         448628271         448661314         448694257        
448727222         448760199         448792846         448825455        
448858043         448890574         448923037         448955542        
448987966         449020338         449052638   

432298305

     448460717         448494419         448528125         448561654        
448595009         448628289         448661322         448694265        
448727230         448760207         448792853         448825463        
448858050         448890582         448923045         448955559        
448987974         449020346         449052646   

432310704

     448460725         448494427         448528133         448561662        
448595017         448628297         448661330         448694273        
448727248         448760215         448792861         448825471        
448858068         448890590         448923052         448955567        
448987982         449020353         449052653   

432318053

     448460733         448494435         448528141         448561670        
448595025         448628305         448661348         448694281        
448727255         448760223         448792879         448825489        
448858076         448890608         448923060         448955575        
448987990         449020361         449052661   

432336535

     448460741         448494450         448528158         448561688        
448595033         448628313         448661355         448694299        
448727263         448760231         448792887         448825497        
448858084         448890616         448923078         448955583        
448988006         449020379         449052679   

432338903

     448460758         448494468         448528166         448561696        
448595041         448628321         448661363         448694307        
448727271         448760249         448792895         448825505        
448858092         448890624         448923086         448955591        
448988014         449020387         449052687   

432356855

     448460766         448494476         448528174         448561704        
448595058         448628339         448661371         448694315        
448727289         448760256         448792903         448825513        
448858100         448890632         448923094         448955609        
448988022         449020395         449052695   

432360113

     448460774         448494484         448528182         448561712        
448595074         448628347         448661389         448694323        
448727305         448760264         448792911         448825521        
448858118         448890640         448923102         448955617        
448988030         449020403         449052703   

432373165

     448460782         448494492         448528190         448561720        
448595082         448628354         448661397         448694331        
448727313         448760272         448792937         448825539        
448858126         448890657         448923110         448955625        
448988048         449020411         449052711   

432389310

     448460790         448494500         448528208         448561738        
448595090         448628362         448661405         448694349        
448727321         448760280         448792945         448825547        
448858134         448890665         448923128         448955633        
448988055         449020429         449052729   

432396489

     448460808         448494518         448528216         448561746        
448595108         448628370         448661413         448694356        
448727339         448760298         448792952         448825554        
448858142         448890673         448923136         448955641        
448988063         449020437         449052737   

432428902

     448460824         448494526         448528224         448561753        
448595116         448628388         448661421         448694364        
448727347         448760306         448792960         448825562        
448858159         448890681         448923144         448955658        
448988071         449020445         449052745   

432487577

     448460832         448494542         448528232         448561761        
448595124         448628396         448661439         448694372        
448727354         448760314         448792978         448825570        
448858167         448890699         448923151         448955666        
448988089         449020452         449052752   

432488450

     448460840         448494559         448528240         448561779        
448595132         448628404         448661447         448694380        
448727362         448760322         448792986         448825588        
448858175         448890707         448923169         448955674        
448988097         449020460         449052760   

432489151

     448460857         448494567         448528257         448561787        
448595140         448628412         448661454         448694398        
448727370         448760330         448792994         448825596        
448858183         448890715         448923177         448955682        
448988105         449020478         449052778   

432493476

     448460865         448494575         448528265         448561795        
448595157         448628420         448661462         448694406        
448727388         448760348         448793000         448825604        
448858191         448890723         448923185         448955690        
448988113         449020486         449052786   

432498822

     448460873         448494583         448528273         448561803        
448595173         448628438         448661470         448694414        
448727396         448760355         448793018         448825612        
448858209         448890731         448923193         448955708        
448988121         449020494         449052794   

432529725

     448460881         448494591         448528281         448561811        
448595181         448628453         448661488         448694422        
448727404         448760363         448793026         448825620        
448858217         448890749         448923201         448955716        
448988139         449020502         449052802   

432548543

     448460899         448494609         448528299         448561837        
448595199         448628479         448661496         448694430        
448727412         448760371         448793034         448825638        
448858225         448890756         448923219         448955724        
448988147         449020510         449052810   

432564466

     448460907         448494617         448528307         448561845        
448595207         448628487         448661504         448694448        
448727420         448760389         448793042         448825646        
448858233         448890764         448923227         448955732        
448988154         449020528         449052828   

432570505

     448460915         448494625         448528315         448561852        
448595215         448628495         448661512         448694455        
448727438         448760397         448793059         448825653        
448858241         448890772         448923235         448955740        
448988162         449020536         449052836   

432571446

     448460923         448494633         448528323         448561878        
448595223         448628503         448661520         448694463        
448727446         448760405         448793075         448825661        
448858258         448890780         448923243         448955757        
448988170         449020544         449052844   

432578169

     448460931         448494641         448528331         448561886        
448595231         448628511         448661538         448694471        
448727453         448760413         448793083         448825679        
448858266         448890798         448923250         448955765        
448988188         449020551         449052851   

432622769

     448460949         448494658         448528349         448561894        
448595249         448628529         448661553         448694489        
448727461         448760421         448793091         448825687        
448858274         448890806         448923268         448955773        
448988196         449020569         449052869   

432625044

     448460956         448494666         448528356         448561902        
448595256         448628537         448661561         448694497        
448727479         448760439         448793109         448825695        
448858282         448890814         448923276         448955781        
448988204         449020577         449052877   

432627057

     448460964         448494674         448528364         448561910        
448595264         448628545         448661579         448694505        
448727487         448760447         448793117         448825703        
448858290         448890822         448923284         448955799        
448988212         449020585         449052885   

432632156

     448460980         448494682         448528372         448561928        
448595272         448628552         448661587         448694513        
448727495         448760454         448793125         448825711        
448858308         448890830         448923292         448955807        
448988220         449020593         449052893   

432663318

     448460998         448494690         448528380         448561936        
448595280         448628560         448661595         448694521        
448727503         448760462         448793141         448825729        
448858316         448890848         448923300         448955815        
448988238         449020601         449052901   

432665347

     448461004         448494708         448528398         448561944        
448595298         448628578         448661603         448694539        
448727511         448760470         448793158         448825737        
448858324         448890855         448923318         448955823        
448988246         449020619         449052919   

432680197

     448461012         448494716         448528406         448561951        
448595306         448628594         448661611         448694547        
448727529         448760488         448793166         448825745        
448858332         448890863         448923326         448955831        
448988253         449020627         449052927   

 

SCH-A-2



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

432688125

     448461020         448494724         448528414         448561969        
448595314         448628602         448661629         448694554        
448727537         448760496         448793174         448825752        
448858340         448890871         448923334         448955849        
448988261         449020635         449052935   

432702702

     448461038         448494732         448528422         448561977        
448595322         448628610         448661637         448694562        
448727545         448760504         448793182         448825760        
448858357         448890889         448923342         448955856        
448988279         449020643         449052943   

432705770

     448461046         448494740         448528430         448561985        
448595330         448628628         448661645         448694570        
448727552         448760512         448793190         448825778        
448858365         448890897         448923359         448955864        
448988287         449020650         449052950   

432711760

     448461053         448494757         448528448         448561993        
448595355         448628636         448661652         448694588        
448727560         448760520         448793208         448825786        
448858373         448890905         448923367         448955872        
448988295         449020668         449052968   

432724433

     448461061         448494765         448528455         448562009        
448595363         448628644         448661660         448694596        
448727578         448760538         448793216         448825794        
448858381         448890913         448923375         448955880        
448988303         449020676         449052976   

432731339

     448461079         448494773         448528463         448562017        
448595371         448628651         448661678         448694604        
448727586         448760546         448793224         448825802        
448858399         448890921         448923383         448955898        
448988311         449020684         449052984   

432742245

     448461087         448494781         448528471         448562025        
448595389         448628669         448661694         448694612        
448727594         448760553         448793232         448825810        
448858407         448890939         448923391         448955906        
448988329         449020692         449052992   

432744985

     448461095         448494799         448528489         448562033        
448595397         448628677         448661702         448694620        
448727602         448760561         448793240         448825828        
448858415         448890947         448923409         448955914        
448988337         449020700         449053008   

432817484

     448461103         448494807         448528497         448562041        
448595405         448628685         448661710         448694638        
448727610         448760579         448793257         448825836        
448858423         448890954         448923417         448955922        
448988345         449020718         449053016   

432834422

     448461111         448494815         448528505         448562058        
448595413         448628693         448661736         448694646        
448727628         448760587         448793265         448825844        
448858431         448890962         448923425         448955930        
448988352         449020726         449053024   

432859767

     448461129         448494823         448528513         448562066        
448595421         448628701         448661744         448694653        
448727636         448760595         448793273         448825851        
448858449         448890970         448923433         448955948        
448988360         449020734         449053032   

432873644

     448461137         448494831         448528521         448562074        
448595439         448628719         448661751         448694661        
448727644         448760603         448793281         448825869        
448858456         448890988         448923441         448955955        
448988378         449020742         449053040   

432876753

     448461145         448494849         448528539         448562082        
448595447         448628727         448661769         448694679        
448727651         448760611         448793299         448825877        
448858472         448890996         448923458         448955963        
448988386         449020759         449053057   

432788560

     448461152         448494856         448528547         448562090        
448595454         448628735         448661777         448694687        
448727669         448760629         448793307         448825885        
448858480         448891002         448923466         448955971        
448988394         449020767         449053065   

432804516

     448461178         448494872         448528554         448562108        
448595462         448628743         448661785         448694695        
448727677         448760637         448793315         448825893        
448858498         448891010         448923474         448955989        
448988402         449020775         449053073   

432807469

     448461194         448494880         448528562         448562116        
448595470         448628750         448661793         448694703        
448727685         448760645         448793323         448825901        
448858506         448891028         448923482         448955997        
448988410         449020783         449053081   

432808533

     448461202         448494898         448528570         448562132        
448595488         448628768         448661801         448694711        
448727693         448760652         448793331         448825919        
448858514         448891036         448923490         448956003        
448988428         449020791         449053099   

432815843

     448461228         448494906         448528588         448562140        
448595496         448628776         448661819         448694729        
448727701         448760660         448793349         448825927        
448858522         448891044         448923508         448956011        
448988436         449020809         449053107   

432878957

     448461236         448494914         448528596         448562157        
448595504         448628784         448661827         448694737        
448727719         448760678         448793356         448825935        
448858530         448891051         448923516         448956029        
448988444         449020817         449053115   

432887743

     448461244         448494922         448528604         448562165        
448595512         448628792         448661835         448694745        
448727727         448760686         448793364         448825943        
448858548         448891069         448923524         448956037        
448988451         449020825         449053123   

432908937

     448461251         448494930         448528612         448562173        
448595520         448628800         448661843         448694760        
448727735         448760694         448793372         448825950        
448858555         448891077         448923532         448956045        
448988469         449020833         449053131   

432947422

     448461269         448494948         448528620         448562181        
448595538         448628818         448661850         448694778        
448727743         448760702         448793380         448825968        
448858563         448891085         448923540         448956052        
448988477         449020841         449053149   

432947505

     448461277         448494955         448528638         448562199        
448595546         448628826         448661868         448694786        
448727750         448760710         448793398         448825976        
448858571         448891093         448923557         448956060        
448988485         449020858         449053156   

432948321

     448461285         448494963         448528646         448562207        
448595553         448628834         448661876         448694794        
448727768         448760728         448793406         448825984        
448858589         448891101         448923565         448956078        
448988493         449020866         449053164   

432952315

     448461293         448494971         448528653         448562215        
448595561         448628842         448661884         448694802        
448727776         448760736         448793414         448825992        
448858597         448891119         448923573         448956086        
448988501         449020874         449053172   

433000312

     448461301         448494989         448528661         448562223        
448595579         448628859         448661892         448694810        
448727784         448760744         448793422         448826008        
448858605         448891127         448923581         448956094        
448988519         449020882         449053180   

433053014

     448461319         448494997         448528679         448562231        
448595587         448628867         448661900         448694828        
448727792         448760769         448793430         448826016        
448858613         448891135         448923599         448956102        
448988527         449020890         449053198   

433070661

     448461327         448495002         448528687         448562249        
448595595         448628875         448661918         448694836        
448727800         448760777         448793448         448826024        
448858621         448891143         448923607         448956110        
448988535         449020908         449053206   

433089331

     448461335         448495010         448528695         448562256        
448595603         448628883         448661926         448694844        
448727818         448760785         448793455         448826032        
448858639         448891150         448923615         448956128        
448988543         449020916         449053214   

433089935

     448461343         448495028         448528703         448562264        
448595611         448628891         448661934         448694851        
448727826         448760793         448793463         448826040        
448858647         448891168         448923623         448956136        
448988550         449020924         449053222   

433116043

     448461350         448495036         448528711         448562272        
448595629         448628909         448661942         448694869        
448727834         448760801         448793471         448826057        
448858654         448891176         448923631         448956144        
448988568         449020932         449053230   

433129665

     448461384         448495051         448528729         448562280        
448595637         448628917         448661959         448694877        
448727842         448760819         448793489         448826065        
448858662         448891184         448923649         448956151        
448988576         449020940         449053248   

433151800

     448461392         448495069         448528737         448562298        
448595645         448628925         448661967         448694885        
448727859         448760827         448793497         448826073        
448858670         448891192         448923656         448956169        
448988584         449020957         449053255   

433153228

     448461400         448495077         448528752         448562306        
448595652         448628933         448661975         448694901        
448727867         448760835         448793505         448826081        
448858688         448891200         448923664         448956177        
448988592         449020965         449053263   

433153806

     448461418         448495085         448528760         448562314        
448595660         448628941         448661983         448694919        
448727875         448760843         448793513         448826099        
448858696         448891218         448923672         448956185        
448988600         449020973         449053271   

433170164

     448461426         448495093         448528778         448562322        
448595678         448628958         448661991         448694927        
448727883         448760850         448793521         448826107        
448858704         448891226         448923680         448956193        
448988618         449020981         449053289   

433185774

     448461442         448495101         448528786         448562330        
448595686         448628966         448662007         448694935        
448727891         448760868         448793539         448826115        
448858712         448891234         448923698         448956201        
448988626         449020999         449053297   

433188869

     448461459         448495119         448528794         448562348        
448595694         448628974         448662015         448694943        
448727909         448760876         448793547         448826123        
448858720         448891242         448923706         448956219        
448988634         449021005         449053305   

433194032

     448461467         448495127         448528802         448562355        
448595702         448628982         448662023         448694950        
448727925         448760884         448793554         448826131        
448858738         448891267         448923714         448956227        
448988642         449021013         449053313   

433203726

     448461475         448495135         448528810         448562363        
448595710         448628990         448662031         448694968        
448727933         448760892         448793562         448826149        
448858746         448891275         448923722         448956235        
448988659         449021021         449053321   

433210242

     448461483         448495143         448528828         448562371        
448595728         448629006         448662049         448694976        
448727941         448760900         448793570         448826156        
448858753         448891283         448923730         448956243        
448988667         449021039         449053339   

433221272

     448461491         448495168         448528836         448562389        
448595736         448629014         448662056         448694984        
448727958         448760918         448793588         448826164        
448858761         448891291         448923748         448956250        
448988675         449021047         449053347   

433222726

     448461509         448495176         448528844         448562405        
448595744         448629022         448662064         448694992        
448727966         448760926         448793596         448826172        
448858779         448891309         448923755         448956268        
448988683         449021054         449053354   

433231321

     448461517         448495184         448528851         448562413        
448595751         448629030         448662072         448695007        
448727974         448760934         448793604         448826180        
448858787         448891317         448923763         448956276        
448988691         449021062         449053362   

433238938

     448461525         448495192         448528869         448562421        
448595777         448629048         448662080         448695015        
448727982         448760942         448793612         448826198        
448858795         448891325         448923771         448956284        
448988709         449021070         449053370   

433242864

     448461533         448495200         448528877         448562439        
448595785         448629055         448662098         448695023        
448727990         448760959         448793620         448826206        
448858803         448891333         448923789         448956292        
448988717         449021088         449053388   

433245859

     448461541         448495218         448528885         448562447        
448595793         448629063         448662106         448695031        
448728006         448760967         448793638         448826214        
448858811         448891341         448923797         448956300        
448988725         449021096         449053396   

433250735

     448461558         448495226         448528893         448562454        
448595801         448629071         448662114         448695049        
448728014         448760975         448793646         448826222        
448858829         448891358         448923805         448956318        
448988733         449021104         449053404   

433263639

     448461566         448495234         448528901         448562462        
448595819         448629089         448662122         448695064        
448728022         448760983         448793653         448826230        
448858837         448891366         448923813         448956326        
448988741         449021112         449053412   

433266277

     448461574         448495242         448528919         448562470        
448595835         448629097         448662130         448695072        
448728030         448760991         448793661         448826248        
448858845         448891374         448923821         448956334        
448988758         449021120         449053420   

433273208

     448461582         448495259         448528927         448562488        
448595843         448629105         448662148         448695080        
448728048         448761007         448793679         448826255        
448858852         448891382         448923839         448956342        
448988766         449021138         449053438   

433300456

     448461590         448495267         448528943         448562496        
448595850         448629113         448662155         448695098        
448728055         448761015         448793687         448826263        
448858860         448891390         448923847         448956359        
448988774         449021146         449053446   

433303062

     448461608         448495275         448528950         448562504        
448595868         448629121         448662163         448695106        
448728063         448761023         448793695         448826271        
448858878         448891408         448923854         448956367        
448988782         449021153         449053453   

433310984

     448461616         448495283         448528968         448562512        
448595876         448629139         448662171         448695114        
448728071         448761031         448793703         448826289        
448858886         448891416         448923862         448956375        
448988790         449021161         449053461   

433318300

     448461624         448495291         448528976         448562520        
448595884         448629147         448662189         448695122        
448728089         448761049         448793711         448826297        
448858894         448891424         448923870         448956383        
448988808         449021179         449053487   

433347929

     448461632         448495309         448528984         448562538        
448595892         448629154         448662197         448695130        
448728097         448761056         448793729         448826305        
448858910         448891432         448923888         448956391        
448988816         449021187         449053495   

433354925

     448461640         448495317         448528992         448562546        
448595900         448629162         448662205         448695148        
448728105         448761064         448793737         448826313        
448858928         448891440         448923896         448956409        
448988824         449021195         449053503   

433368693

     448461657         448495325         448529008         448562553        
448595918         448629170         448662213         448695155        
448728113         448761072         448793745         448826321        
448858936         448891457         448923904         448956417        
448988832         449021203         449053511   

433371762

     448461665         448495333         448529016         448562561        
448595926         448629188         448662239         448695163        
448728121         448761080         448793752         448826339        
448858944         448891465         448923912         448956425        
448988840         449021211         449053529   

433385150

     448461673         448495341         448529024         448562579        
448595934         448629196         448662247         448695171        
448728139         448761098         448793760         448826347        
448858951         448891473         448923920         448956433        
448988857         449021229         449053537   

433415841

     448461681         448495366         448529032         448562587        
448595959         448629204         448662254         448695189        
448728147         448761106         448793778         448826354        
448858977         448891481         448923938         448956441        
448988865         449021237         449053545   

433416815

     448461699         448495374         448529040         448562595        
448595967         448629212         448662262         448695197        
448728154         448761114         448793786         448826362        
448858985         448891499         448923946         448956458        
448988873         449021245         449053552   

433416997

     448461707         448495382         448529057         448562603        
448595975         448629220         448662270         448695205        
448728162         448761130         448793794         448826370        
448858993         448891507         448923953         448956466        
448988881         449021252         449053560   

433417425

     448461723         448495390         448529065         448562611        
448595983         448629246         448662288         448695213        
448728170         448761148         448793802         448826388        
448859009         448891515         448923961         448956474        
448988899         449021278         449053578   

433417870

     448461731         448495408         448529073         448562629        
448595991         448629253         448662296         448695221        
448728188         448761155         448793810         448826396        
448859017         448891523         448923979         448956482        
448988907         449021286         449053586   

433423761

     448461749         448495416         448529099         448562637        
448596007         448629261         448662312         448695239        
448728196         448761163         448793828         448826404        
448859025         448891531         448923987         448956490        
448988915         449021294         449053594   

433428968

     448461756         448495424         448529107         448562645        
448596015         448629279         448662338         448695247        
448728204         448761171         448793836         448826412        
448859033         448891549         448923995         448956508        
448988923         449021302         449053602   

433430444

     448461764         448495432         448529115         448562652        
448596023         448629287         448662346         448695254        
448728212         448761189         448793844         448826420        
448859041         448891556         448924001         448956516        
448988931         449021310         449053610   

433430824

     448461772         448495440         448529123         448562660        
448596031         448629295         448662353         448695262        
448728220         448761197         448793851         448826438        
448859058         448891564         448924019         448956524        
448988949         449021336         449053628   

433431772

     448461780         448495465         448529131         448562678        
448596049         448629303         448662361         448695270        
448728238         448761205         448793869         448826446        
448859066         448891572         448924027         448956532        
448988956         449021344         449053636   

433442365

     448461798         448495473         448529156         448562686        
448596056         448629311         448662379         448695288        
448728246         448761213         448793877         448826453        
448859074         448891580         448924035         448956540        
448988964         449021351         449053644   

433469996

     448461814         448495481         448529164         448562694        
448596064         448629329         448662387         448695304        
448728253         448761221         448793885         448826461        
448859082         448891598         448924043         448956557        
448988972         449021369         449053651   

433487576

     448461822         448495499         448529172         448562702        
448596072         448629337         448662395         448695312        
448728261         448761239         448793893         448826479        
448859090         448891606         448924050         448956565        
448988980         449021377         449053669   

 

SCH-A-3



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

433490703

     448461830         448495507         448529180         448562710        
448596080         448629345         448662403         448695320        
448728279         448761247         448793901         448826487        
448859108         448891614         448924068         448956573        
448988998         449021385         449053677   

433497419

     448461848         448495515         448529198         448562728        
448596098         448629352         448662411         448695338        
448728287         448761254         448793927         448826495        
448859116         448891630         448924076         448956581        
448989004         449021393         449053685   

433499050

     448461855         448495523         448529206         448562736        
448596106         448629360         448662429         448695346        
448728295         448761262         448793935         448826503        
448859124         448891648         448924084         448956599        
448989012         449021401         449053693   

433507522

     448461863         448495531         448529214         448562744        
448596114         448629378         448662437         448695353        
448728303         448761270         448793943         448826511        
448859132         448891655         448924092         448956607        
448989020         449021419         449053701   

433511235

     448461871         448495549         448529222         448562751        
448596122         448629386         448662445         448695361        
448728311         448761288         448793950         448826529        
448859140         448891663         448924100         448956615        
448989038         449021427         449053719   

433514544

     448461889         448495556         448529230         448562769        
448596130         448629394         448662452         448695379        
448728329         448761296         448793968         448826537        
448859157         448891671         448924118         448956623        
448989046         449021435         449053727   

433514809

     448461897         448495564         448529248         448562785        
448596148         448629402         448662460         448695395        
448728337         448761304         448793976         448826545        
448859165         448891689         448924126         448956631        
448989053         449021443         449053735   

434149944

     448461905         448495572         448529255         448562793        
448596155         448629410         448662478         448695403        
448728345         448761312         448793984         448826552        
448859173         448891697         448924134         448956649        
448989061         449021450         449053743   

434157897

     448461913         448495598         448529263         448562801        
448596163         448629428         448662486         448695411        
448728352         448761320         448793992         448826560        
448859181         448891705         448924142         448956656        
448989079         449021468         449053750   

434158754

     448461921         448495606         448529271         448562819        
448596171         448629436         448662494         448695429        
448728360         448761338         448794008         448826578        
448859199         448891713         448924159         448956664        
448989087         449021476         449053768   

434158770

     448461939         448495622         448529289         448562827        
448596189         448629444         448662502         448695437        
448728378         448761346         448794016         448826586        
448859207         448891721         448924167         448956672        
448989095         449021484         449053776   

434159810

     448461947         448495630         448529297         448562835        
448596197         448629451         448662510         448695445        
448728386         448761353         448794024         448826594        
448859215         448891739         448924175         448956680        
448989103         449021492         449053784   

434160099

     448461954         448495648         448529305         448562843        
448596205         448629469         448662528         448695452        
448728394         448761361         448794032         448826602        
448859223         448891747         448924183         448956698        
448989111         449021500         449053792   

434171922

     448461962         448495655         448529313         448562850        
448596213         448629477         448662536         448695460        
448728402         448761379         448794040         448826610        
448859231         448891754         448924191         448956706        
448989129         449021518         449053800   

434173050

     448461970         448495663         448529321         448562868        
448596221         448629485         448662544         448695478        
448728410         448761387         448794057         448826628        
448859249         448891762         448924209         448956714        
448989137         449021526         449053818   

434179065

     448461988         448495671         448529339         448562876        
448596239         448629493         448662551         448695486        
448728428         448761395         448794065         448826636        
448859256         448891770         448924217         448956722        
448989145         449021534         449053826   

434182903

     448461996         448495689         448529347         448562884        
448596247         448629501         448662569         448695494        
448728436         448761403         448794073         448826644        
448859264         448891788         448924225         448956730        
448989152         449021542         449053834   

434186847

     448462002         448495697         448529354         448562892        
448596254         448629519         448662577         448695502        
448728444         448761411         448794081         448826651        
448859272         448891796         448924233         448956755        
448989160         449021559         449053842   

434187357

     448462028         448495705         448529362         448562900        
448596262         448629527         448662585         448695510        
448728451         448761429         448794099         448826669        
448859280         448891804         448924241         448956763        
448989178         449021567         449053859   

434187548

     448462036         448495713         448529370         448562918        
448596270         448629543         448662593         448695528        
448728469         448761437         448794107         448826677        
448859298         448891812         448924266         448956771        
448989186         449021575         449053867   

434196226

     448462044         448495721         448529388         448562926        
448596288         448629550         448662601         448695536        
448728477         448761445         448794115         448826685        
448859306         448891820         448924274         448956789        
448989194         449021583         449053875   

434199980

     448462051         448495739         448529396         448562934        
448596296         448629568         448662619         448695544        
448728485         448761452         448794123         448826693        
448859314         448891838         448924282         448956797        
448989202         449021591         449053883   

434205357

     448462069         448495747         448529404         448562942        
448596304         448629576         448662627         448695551        
448728493         448761460         448794131         448826701        
448859322         448891846         448924290         448956805        
448989210         449021609         449053891   

434205423

     448462077         448495754         448529412         448562959        
448596312         448629584         448662635         448695569        
448728501         448761478         448794149         448826719        
448859330         448891853         448924308         448956813        
448989228         449021617         449053909   

434205464

     448462085         448495762         448529420         448562967        
448596320         448629592         448662643         448695577        
448728519         448761486         448794156         448826727        
448859348         448891861         448924316         448956821        
448989236         449021625         449053917   

434209631

     448462093         448495770         448529438         448562975        
448596338         448629600         448662650         448695585        
448728527         448761494         448794164         448826735        
448859355         448891879         448924324         448956839        
448989244         449021633         449053925   

434210357

     448462101         448495788         448529446         448562983        
448596346         448629618         448662668         448695593        
448728535         448761502         448794172         448826743        
448859363         448891887         448924332         448956847        
448989251         449021641         449053933   

434214482

     448462119         448495796         448529453         448563007        
448596353         448629626         448662676         448695601        
448728543         448761510         448794180         448826750        
448859371         448891895         448924340         448956854        
448989269         449021658         449053941   

434216610

     448462127         448495804         448529461         448563015        
448596361         448629642         448662692         448695619        
448728550         448761528         448794198         448826768        
448859389         448891903         448924357         448956862        
448989277         449021666         449053958   

434216958

     448462135         448495812         448529479         448563023        
448596379         448629659         448662700         448695627        
448728568         448761544         448794206         448826776        
448859397         448891911         448924365         448956870        
448989285         449021674         449053966   

434218848

     448462143         448495820         448529487         448563031        
448596387         448629667         448662718         448695635        
448728576         448761551         448794214         448826784        
448859405         448891929         448924373         448956888        
448989293         449021682         449053982   

434227948

     448462150         448495838         448529495         448563049        
448596395         448629675         448662726         448695643        
448728584         448761569         448794222         448826792        
448859413         448891937         448924381         448956896        
448989301         449021690         449053990   

434237707

     448462168         448495846         448529503         448563056        
448596403         448629683         448662734         448695650        
448728592         448761577         448794230         448826800        
448859421         448891945         448924399         448956904        
448989319         449021708         449054006   

434240826

     448462176         448495853         448529511         448563064        
448596411         448629691         448662742         448695668        
448728600         448761585         448794248         448826818        
448859439         448891952         448924407         448956912        
448989327         449021716         449054014   

434244398

     448462184         448495861         448529529         448563072        
448596429         448629709         448662759         448695676        
448728618         448761593         448794255         448826826        
448859447         448891960         448924415         448956920        
448989335         449021724         449054022   

434249025

     448462192         448495879         448529537         448563080        
448596437         448629717         448662767         448695684        
448728626         448761601         448794263         448826834        
448859454         448891978         448924423         448956938        
448989343         449021732         449054030   

434255709

     448462200         448495887         448529545         448563098        
448596445         448629725         448662775         448695692        
448728634         448761619         448794271         448826842        
448859462         448891986         448924431         448956946        
448989350         449021740         449054048   

434263570

     448462218         448495895         448529552         448563106        
448596452         448629733         448662783         448695700        
448728642         448761627         448794289         448826859        
448859470         448891994         448924449         448956953        
448989368         449021757         449054055   

434266771

     448462226         448495903         448529560         448563114        
448596460         448629741         448662791         448695718        
448728659         448761643         448794297         448826867        
448859488         448892000         448924456         448956961        
448989376         449021765         449054063   

434267035

     448462242         448495911         448529578         448563122        
448596478         448629758         448662809         448695734        
448728667         448761650         448794305         448826875        
448859496         448892018         448924464         448956979        
448989384         449021773         449054071   

434268637

     448462259         448495929         448529586         448563130        
448596486         448629766         448662817         448695742        
448728675         448761668         448794313         448826883        
448859504         448892026         448924472         448956987        
448989392         449021781         449054089   

434272191

     448462267         448495945         448529594         448563148        
448596494         448629774         448662825         448695759        
448728691         448761676         448794321         448826891        
448859512         448892034         448924480         448957001        
448989400         449021799         449054097   

434272449

     448462275         448495952         448529602         448563155        
448596510         448629782         448662833         448695767        
448728709         448761684         448794339         448826909        
448859520         448892042         448924498         448957019        
448989418         449021807         449054105   

434278370

     448462283         448495960         448529610         448563163        
448596528         448629790         448662841         448695775        
448728717         448761692         448794347         448826917        
448859538         448892059         448924506         448957027        
448989426         449021815         449054113   

434281887

     448462291         448495978         448529628         448563171        
448596536         448629808         448662858         448695783        
448728725         448761700         448794354         448826925        
448859546         448892067         448924514         448957035        
448989434         449021823         449054121   

434285425

     448462309         448495986         448529636         448563189        
448596544         448629816         448662866         448695791        
448728733         448761718         448794362         448826933        
448859553         448892075         448924522         448957043        
448989442         449021831         449054139   

434300844

     448462317         448495994         448529644         448563197        
448596551         448629824         448662874         448695809        
448728741         448761726         448794370         448826941        
448859561         448892083         448924530         448957050        
448989459         449021849         449054147   

434303756

     448462325         448496000         448529651         448563205        
448596569         448629832         448662882         448695817        
448728758         448761734         448794388         448826958        
448859579         448892091         448924548         448957068        
448989467         449021856         449054154   

434313367

     448462333         448496018         448529669         448563213        
448596585         448629840         448662890         448695825        
448728766         448761742         448794396         448826966        
448859587         448892109         448924555         448957076        
448989475         449021864         449054162   

434315842

     448462341         448496026         448529677         448563221        
448596593         448629857         448662908         448695833        
448728774         448761759         448794404         448826974        
448859595         448892117         448924563         448957084        
448989483         449021872         449054170   

434328563

     448462358         448496034         448529685         448563239        
448596601         448629873         448662916         448695841        
448728782         448761767         448794412         448826982        
448859603         448892125         448924571         448957092        
448989491         449021880         449054188   

434332342

     448462366         448496042         448529693         448563247        
448596619         448629881         448662924         448695858        
448728790         448761775         448794420         448826990        
448859611         448892133         448924589         448957100        
448989509         449021898         449054196   

434336855

     448462374         448496059         448529701         448563254        
448596627         448629907         448662932         448695866        
448728808         448761783         448794438         448827006        
448859629         448892141         448924597         448957118        
448989517         449021906         449054204   

434351169

     448462382         448496067         448529719         448563262        
448596635         448629915         448662940         448695874        
448728816         448761791         448794446         448827014        
448859637         448892158         448924605         448957126        
448989525         449021914         449054212   

434353272

     448462390         448496075         448529727         448563270        
448596643         448629931         448662957         448695882        
448728824         448761809         448794453         448827022        
448859645         448892166         448924613         448957134        
448989533         449021922         449054220   

434365771

     448462408         448496083         448529735         448563288        
448596650         448629949         448662965         448695890        
448728832         448761817         448794461         448827030        
448859652         448892174         448924621         448957142        
448989541         449021930         449054238   

434369765

     448462416         448496091         448529743         448563296        
448596668         448629956         448662973         448695908        
448728840         448761825         448794479         448827048        
448859660         448892182         448924639         448957159        
448989558         449021948         449054246   

434371662

     448462424         448496109         448529750         448563304        
448596676         448629964         448662981         448695916        
448728857         448761833         448794487         448827055        
448859678         448892190         448924647         448957167        
448989566         449021955         449054253   

434388724

     448462432         448496117         448529768         448563312        
448596684         448629972         448662999         448695924        
448728865         448761841         448794495         448827063        
448859686         448892208         448924654         448957175        
448989574         449021963         449054261   

434389755

     448462440         448496125         448529776         448563320        
448596692         448629980         448663005         448695932        
448728873         448761858         448794503         448827071        
448859694         448892216         448924662         448957183        
448989582         449021971         449054279   

434390480

     448462457         448496133         448529784         448563338        
448596700         448629998         448663013         448695957        
448728881         448761866         448794511         448827089        
448859702         448892224         448924670         448957191        
448989590         449021989         449054287   

434390852

     448462465         448496141         448529792         448563346        
448596718         448630004         448663021         448695965        
448728899         448761874         448794529         448827097        
448859710         448892232         448924688         448957209        
448989608         449021997         449054295   

434396719

     448462481         448496158         448529818         448563353        
448596726         448630012         448663039         448695973        
448728907         448761882         448794537         448827105        
448859728         448892240         448924696         448957217        
448989616         449022003         449054303   

434405502

     448462499         448496174         448529826         448563361        
448596734         448630020         448663047         448695981        
448728915         448761890         448794545         448827113        
448859736         448892257         448924704         448957225        
448989624         449022011         449054311   

434408738

     448462507         448496182         448529834         448563379        
448596742         448630038         448663054         448695999        
448728923         448761908         448794552         448827121        
448859744         448892265         448924712         448957233        
448989632         449022029         449054329   

434412680

     448462515         448496190         448529842         448563387        
448596759         448630046         448663062         448696005        
448728931         448761916         448794560         448827139        
448859751         448892273         448924720         448957241        
448989640         449022037         449054337   

434419040

     448462523         448496208         448529859         448563395        
448596767         448630053         448663070         448696013        
448728949         448761924         448794578         448827147        
448859769         448892281         448924738         448957258        
448989657         449022045         449054345   

434419727

     448462531         448496216         448529867         448563403        
448596775         448630061         448663096         448696021        
448728956         448761932         448794586         448827154        
448859777         448892299         448924746         448957266        
448989665         449022052         449054352   

434420378

     448462549         448496224         448529875         448563411        
448596783         448630079         448663104         448696039        
448728964         448761940         448794594         448827162        
448859785         448892307         448924753         448957274        
448989673         449022060         449054360   

434422465

     448462556         448496232         448529883         448563429        
448596791         448630087         448663112         448696047        
448728972         448761957         448794602         448827170        
448859793         448892315         448924761         448957282        
448989681         449022078         449054378   

434426573

     448462564         448496240         448529909         448563437        
448596809         448630095         448663120         448696054        
448728980         448761965         448794610         448827188        
448859801         448892323         448924779         448957290        
448989699         449022086         449054386   

434430351

     448462572         448496257         448529917         448563445        
448596817         448630103         448663138         448696062        
448728998         448761973         448794628         448827196        
448859819         448892331         448924787         448957308        
448989707         449022094         449054394   

434431052

     448462580         448496265         448529925         448563452        
448596825         448630111         448663146         448696070        
448729004         448761981         448794636         448827204        
448859827         448892349         448924795         448957316        
448989715         449022102         449054402   

 

SCH-A-4



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

434437349

     448462598         448496273         448529933         448563460        
448596833         448630129         448663153         448696088        
448729012         448761999         448794644         448827212        
448859835         448892356         448924803         448957324        
448989723         449022110         449054410   

434438313

     448462606         448496281         448529941         448563478        
448596841         448630137         448663161         448696096        
448729020         448762005         448794651         448827220        
448859843         448892364         448924811         448957332        
448989731         449022128         449054428   

434446589

     448462614         448496299         448529958         448563486        
448596858         448630145         448663179         448696104        
448729038         448762013         448794669         448827238        
448859850         448892372         448924829         448957340        
448989749         449022136         449054436   

434448700

     448462622         448496307         448529966         448563494        
448596866         448630152         448663187         448696112        
448729046         448762021         448794677         448827246        
448859868         448892380         448924837         448957357        
448989756         449022144         449054444   

434451902

     448462630         448496315         448529974         448563502        
448596874         448630160         448663195         448696120        
448729053         448762039         448794685         448827261        
448859876         448892398         448924845         448957365        
448989764         449022151         449054451   

434452405

     448462648         448496323         448529982         448563510        
448596882         448630178         448663203         448696138        
448729061         448762047         448794693         448827279        
448859884         448892406         448924852         448957373        
448989772         449022169         449054469   

434456125

     448462655         448496331         448529990         448563528        
448596890         448630186         448663211         448696146        
448729079         448762054         448794701         448827287        
448859892         448892414         448924860         448957381        
448989780         449022177         449054477   

434456380

     448462663         448496349         448530006         448563536        
448596908         448630194         448663229         448696153        
448729087         448762062         448794719         448827295        
448859900         448892422         448924878         448957399        
448989798         449022185         449054485   

434459269

     448462671         448496356         448530014         448563544        
448596916         448630202         448663237         448696161        
448729095         448762070         448794727         448827303        
448859918         448892430         448924886         448957407        
448989806         449022193         449054493   

434459400

     448462689         448496364         448530022         448563551        
448596924         448630210         448663245         448696179        
448729103         448762088         448794735         448827311        
448859926         448892448         448924894         448957415        
448989814         449022201         449054501   

434461950

     448462697         448496372         448530030         448563577        
448596932         448630228         448663252         448696187        
448729111         448762096         448794743         448827329        
448859934         448892455         448924902         448957423        
448989822         449022219         449054519   

434473344

     448462705         448496380         448530048         448563585        
448596940         448630236         448663260         448696195        
448729129         448762104         448794750         448827337        
448859942         448892463         448924910         448957431        
448989830         449022227         449054527   

434478392

     448462713         448496398         448530055         448563601        
448596957         448630244         448663278         448696203        
448729137         448762112         448794768         448827345        
448859959         448892471         448924928         448957449        
448989848         449022235         449054535   

434489498

     448462721         448496406         448530063         448563619        
448596965         448630251         448663286         448696211        
448729145         448762120         448794776         448827352        
448859967         448892489         448924936         448957456        
448989855         449022243         449054543   

434500260

     448462739         448496414         448530071         448563627        
448596973         448630269         448663294         448696229        
448729152         448762138         448794784         448827378        
448859975         448892497         448924944         448957464        
448989863         449022250         449054550   

434503918

     448462747         448496422         448530089         448563635        
448596981         448630277         448663302         448696237        
448729178         448762146         448794792         448827386        
448859983         448892505         448924951         448957472        
448989871         449022268         449054568   

434516092

     448462754         448496430         448530105         448563643        
448596999         448630285         448663310         448696245        
448729186         448762153         448794800         448827394        
448859991         448892513         448924969         448957480        
448989889         449022276         449054576   

434521423

     448462762         448496455         448530113         448563650        
448597013         448630293         448663328         448696252        
448729194         448762161         448794818         448827402        
448860007         448892521         448924977         448957498        
448989897         449022284         449054584   

434521597

     448462770         448496463         448530121         448563668        
448597021         448630301         448663336         448696260        
448729202         448762179         448794826         448827410        
448860015         448892539         448924985         448957506        
448989905         449022292         449054592   

434521621

     448462788         448496471         448530139         448563676        
448597039         448630319         448663344         448696286        
448729210         448762187         448794834         448827428        
448860023         448892547         448924993         448957514        
448989913         449022300         449054600   

434523593

     448462796         448496489         448530147         448563684        
448597047         448630327         448663351         448696294        
448729228         448762195         448794842         448827436        
448860031         448892554         448925008         448957522        
448989921         449022318         449054618   

434534798

     448462804         448496497         448530162         448563692        
448597054         448630335         448663377         448696302        
448729236         448762203         448794859         448827444        
448860049         448892562         448925016         448957530        
448989939         449022326         449054626   

434540969

     448462812         448496505         448530170         448563700        
448597062         448630343         448663385         448696310        
448729244         448762211         448794867         448827451        
448860056         448892570         448925024         448957548        
448989947         449022334         449054634   

434547303

     448462820         448496513         448530188         448563718        
448597070         448630350         448663393         448696328        
448729251         448762229         448794875         448827469        
448860064         448892588         448925032         448957555        
448989954         449022342         449054642   

434549416

     448462846         448496539         448530196         448563726        
448597088         448630368         448663401         448696336        
448729269         448762237         448794883         448827485        
448860072         448892596         448925040         448957563        
448989962         449022359         449054659   

434550216

     448462861         448496547         448530204         448563734        
448597096         448630376         448663419         448696344        
448729277         448762245         448794891         448827493        
448860080         448892604         448925057         448957571        
448989970         449022367         449054667   

434553228

     448462879         448496554         448530212         448563742        
448597104         448630384         448663427         448696351        
448729285         448762252         448794909         448827501        
448860098         448892612         448925065         448957589        
448989988         449022375         449054675   

434553418

     448462887         448496570         448530220         448563759        
448597112         448630392         448663435         448696369        
448729293         448762260         448794917         448827519        
448860106         448892620         448925073         448957597        
448989996         449022383         449054683   

434556379

     448462895         448496588         448530238         448563767        
448597120         448630400         448663443         448696377        
448729301         448762278         448794925         448827527        
448860114         448892638         448925081         448957605        
448990002         449022391         449054691   

434585303

     448462903         448496596         448530246         448563775        
448597138         448630418         448663450         448696385        
448729319         448762286         448794933         448827535        
448860122         448892646         448925099         448957613        
448990010         449022409         449054709   

434586525

     448462911         448496604         448530253         448563783        
448597146         448630426         448663468         448696393        
448729335         448762294         448794941         448827543        
448860130         448892653         448925107         448957621        
448990028         449022417         449054717   

434601167

     448462929         448496612         448530261         448563791        
448597153         448630434         448663476         448696401        
448729343         448762302         448794958         448827550        
448860148         448892661         448925115         448957639        
448990036         449022425         449054725   

434616694

     448462937         448496620         448530279         448563809        
448597161         448630442         448663484         448696419        
448729350         448762310         448794966         448827568        
448860155         448892679         448925123         448957647        
448990044         449022433         449054733   

434616785

     448462945         448496646         448530287         448563817        
448597179         448630459         448663492         448696427        
448729368         448762328         448794974         448827576        
448860163         448892687         448925131         448957654        
448990051         449022441         449054741   

434617304

     448462952         448496653         448530295         448563825        
448597187         448630467         448663500         448696435        
448729376         448762336         448794982         448827584        
448860171         448892695         448925149         448957662        
448990069         449022458         449054758   

434621728

     448462960         448496661         448530303         448563833        
448597195         448630475         448663518         448696443        
448729384         448762344         448794990         448827592        
448860189         448892703         448925156         448957670        
448990077         449022466         449054766   

434627469

     448462978         448496679         448530311         448563841        
448597203         448630483         448663542         448696450        
448729392         448762351         448795005         448827600        
448860197         448892711         448925164         448957688        
448990085         449022474         449054774   

434630422

     448462986         448496687         448530337         448563858        
448597211         448630491         448663559         448696468        
448729400         448762369         448795013         448827618        
448860205         448892729         448925172         448957696        
448990093         449022482         449054782   

434631685

     448462994         448496695         448530345         448563866        
448597229         448630509         448663567         448696476        
448729418         448762377         448795021         448827626        
448860213         448892737         448925180         448957704        
448990101         449022490         449054790   

434634713

     448463000         448496703         448530352         448563874        
448597237         448630517         448663575         448696484        
448729426         448762385         448795039         448827634        
448860221         448892745         448925198         448957712        
448990119         449022508         449054808   

434645347

     448463018         448496711         448530360         448563882        
448597245         448630525         448663583         448696492        
448729434         448762393         448795047         448827642        
448860239         448892752         448925206         448957720        
448990127         449022516         449054816   

434648697

     448463026         448496729         448530378         448563890        
448597252         448630533         448663591         448696500        
448729442         448762401         448795054         448827659        
448860247         448892760         448925214         448957738        
448990135         449022524         449054824   

434652426

     448463034         448496737         448530386         448563908        
448597260         448630541         448663609         448696518        
448729459         448762419         448795062         448827667        
448860254         448892778         448925222         448957746        
448990143         449022532         449054832   

434656310

     448463042         448496745         448530394         448563916        
448597278         448630558         448663617         448696526        
448729467         448762427         448795070         448827675        
448860262         448892786         448925230         448957753        
448990150         449022540         449054840   

434657177

     448463059         448496752         448530402         448563924        
448597286         448630566         448663625         448696534        
448729475         448762435         448795088         448827683        
448860270         448892794         448925248         448957761        
448990168         449022557         449054857   

434658423

     448463067         448496760         448530410         448563932        
448597294         448630574         448663633         448696542        
448729483         448762443         448795096         448827691        
448860288         448892802         448925255         448957779        
448990176         449022565         449054865   

434668836

     448463075         448496778         448530428         448563940        
448597302         448630582         448663641         448696559        
448729491         448762450         448795104         448827709        
448860296         448892810         448925263         448957787        
448990184         449022573         449054873   

434678603

     448463083         448496786         448530436         448563965        
448597310         448630590         448663658         448696567        
448729509         448762468         448795120         448827717        
448860304         448892828         448925271         448957795        
448990192         449022581         449054881   

434679569

     448463091         448496794         448530444         448563973        
448597328         448630608         448663666         448696575        
448729517         448762476         448795138         448827725        
448860312         448892836         448925289         448957811        
448990200         449022599         449054899   

434680146

     448463117         448496802         448530451         448563981        
448597336         448630616         448663674         448696583        
448729525         448762484         448795146         448827733        
448860320         448892844         448925297         448957829        
448990218         449022607         449054907   

434681375

     448463125         448496810         448530469         448564005        
448597351         448630624         448663682         448696591        
448729533         448762492         448795153         448827741        
448860338         448892851         448925305         448957837        
448990226         449022615         449054915   

434699740

     448463133         448496828         448530477         448564021        
448597369         448630632         448663690         448696609        
448729541         448762500         448795161         448827758        
448860346         448892869         448925313         448957845        
448990234         449022623         449054923   

434701066

     448463141         448496836         448530485         448564039        
448597377         448630640         448663708         448696617        
448729558         448762518         448795179         448827766        
448860353         448892877         448925321         448957852        
448990242         449022631         449054931   

434709812

     448463158         448496844         448530493         448564047        
448597385         448630657         448663716         448696625        
448729566         448762526         448795187         448827774        
448860379         448892885         448925339         448957860        
448990259         449022649         449054949   

434715793

     448463166         448496851         448530501         448564054        
448597393         448630665         448663724         448696633        
448729574         448762534         448795195         448827782        
448860387         448892893         448925347         448957878        
448990267         449022656         449054956   

434726022

     448463174         448496869         448530527         448564062        
448597401         448630673         448663732         448696641        
448729582         448762542         448795203         448827790        
448860395         448892901         448925354         448957886        
448990275         449022664         449054964   

434732061

     448463190         448496877         448530535         448564088        
448597419         448630681         448663740         448696658        
448729590         448762559         448795211         448827808        
448860403         448892919         448925362         448957894        
448990283         449022672         449054972   

434732525

     448463216         448496885         448530543         448564096        
448597427         448630699         448663757         448696666        
448729608         448762567         448795229         448827816        
448860411         448892927         448925370         448957902        
448990291         449022680         449054980   

434732913

     448463224         448496893         448530550         448564104        
448597435         448630707         448663765         448696674        
448729616         448762575         448795237         448827824        
448860429         448892935         448925388         448957910        
448990309         449022698         449054998   

434737508

     448463232         448496901         448530568         448564112        
448597443         448630715         448663773         448696682        
448729624         448762583         448795245         448827832        
448860437         448892943         448925396         448957928        
448990317         449022706         449055011   

434737532

     448463240         448496919         448530576         448564120        
448597450         448630723         448663781         448696690        
448729632         448762591         448795252         448827840        
448860445         448892950         448925404         448957936        
448990325         449022714         449055029   

434743522

     448463257         448496927         448530584         448564138        
448597468         448630731         448663799         448696708        
448729640         448762609         448795260         448827857        
448860452         448892968         448925412         448957944        
448990333         449022722         449055037   

434756144

     448463265         448496935         448530592         448564146        
448597476         448630749         448663807         448696716        
448729657         448762617         448795278         448827865        
448860460         448892976         448925420         448957951        
448990341         449022730         449055045   

434759809

     448463281         448496943         448530600         448564153        
448597484         448630756         448663815         448696724        
448729665         448762625         448795286         448827873        
448860478         448892984         448925438         448957969        
448990358         449022748         449055052   

434778866

     448463299         448496950         448530618         448564161        
448597492         448630764         448663823         448696732        
448729673         448762633         448795294         448827881        
448860486         448892992         448925446         448957977        
448990366         449022755         449055060   

434781704

     448463307         448496968         448530626         448564179        
448597500         448630772         448663831         448696740        
448729681         448762641         448795302         448827899        
448860494         448893008         448925453         448957985        
448990382         449022763         449055078   

434781852

     448463315         448496976         448530634         448564187        
448597518         448630780         448663849         448696757        
448729699         448762658         448795310         448827907        
448860502         448893016         448925461         448957993        
448990390         449022771         449055086   

434794756

     448463323         448496984         448530642         448564195        
448597526         448630798         448663856         448696765        
448729707         448762666         448795328         448827915        
448860510         448893024         448925479         448958009        
448990408         449022789         449055094   

434797437

     448463331         448496992         448530659         448564203        
448597534         448630806         448663864         448696773        
448729715         448762674         448795336         448827923        
448860528         448893032         448925487         448958017        
448990416         449022797         449055102   

434799631

     448463349         448497008         448530667         448564229        
448597542         448630814         448663872         448696781        
448729723         448762682         448795344         448827931        
448860536         448893040         448925495         448958025        
448990424         449022805         449055110   

434800439

     448463356         448497016         448530675         448564237        
448597559         448630822         448663880         448696799        
448729731         448762690         448795351         448827949        
448860544         448893057         448925503         448958033        
448990432         449022813         449055128   

434802989

     448463364         448497024         448530683         448564245        
448597567         448630830         448663898         448696807        
448729749         448762708         448795369         448827956        
448860551         448893065         448925511         448958041        
448990440         449022821         449055136   

434804928

     448463372         448497032         448530691         448564252        
448597575         448630848         448663906         448696815        
448729756         448762716         448795377         448827964        
448860569         448893073         448925529         448958058        
448990457         449022839         449055144   

 

SCH-A-5



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

434814695

     448463380         448497040         448530717         448564260        
448597583         448630855         448663914         448696823        
448729764         448762724         448795385         448827972        
448860577         448893081         448925537         448958066        
448990465         449022847         449055151   

434816708

     448463398         448497057         448530725         448564278        
448597609         448630863         448663922         448696831        
448729772         448762732         448795393         448827980        
448860585         448893099         448925545         448958074        
448990473         449022854         449055169   

434834552

     448463406         448497065         448530733         448564286        
448597617         448630871         448663930         448696849        
448729780         448762740         448795401         448827998        
448860593         448893107         448925552         448958082        
448990481         449022862         449055177   

434835187

     448463414         448497073         448530741         448564294        
448597625         448630889         448663948         448696856        
448729798         448762757         448795419         448828004        
448860601         448893115         448925560         448958090        
448990499         449022870         449055185   

434837704

     448463422         448497081         448530758         448564302        
448597633         448630897         448663955         448696864        
448729806         448762765         448795427         448828012        
448860619         448893123         448925578         448958108        
448990507         449022888         449055193   

434848891

     448463430         448497099         448530766         448564310        
448597641         448630905         448663963         448696872        
448729814         448762773         448795435         448828020        
448860627         448893131         448925586         448958116        
448990515         449022896         449055201   

434849725

     448463448         448497107         448530774         448564328        
448597666         448630913         448663971         448696880        
448729822         448762781         448795443         448828038        
448860635         448893149         448925594         448958124        
448990523         449022904         449055219   

434849733

     448463455         448497115         448530782         448564336        
448597674         448630921         448663989         448696898        
448729830         448762799         448795450         448828046        
448860643         448893156         448925602         448958132        
448990531         449022912         449055227   

434857918

     448463463         448497123         448530790         448564344        
448597682         448630939         448663997         448696906        
448729848         448762807         448795468         448828053        
448860650         448893164         448925610         448958140        
448990549         449022920         449055235   

434858148

     448463471         448497131         448530808         448564351        
448597690         448630947         448664003         448696922        
448729855         448762815         448795476         448828061        
448860668         448893172         448925628         448958157        
448990556         449022938         449055243   

434869798

     448463489         448497149         448530816         448564369        
448597708         448630954         448664011         448696930        
448729863         448762823         448795484         448828079        
448860676         448893180         448925636         448958165        
448990564         449022946         449055250   

434874236

     448463497         448497156         448530824         448564377        
448597716         448630962         448664029         448696948        
448729871         448762831         448795492         448828087        
448860684         448893198         448925644         448958173        
448990572         449022953         449055268   

434878799

     448463505         448497164         448530832         448564385        
448597724         448630970         448664037         448696955        
448729889         448762849         448795500         448828095        
448860692         448893206         448925651         448958181        
448990580         449022961         449055276   

434880779

     448463513         448497172         448530840         448564393        
448597732         448630988         448664045         448696963        
448729897         448762856         448795518         448828103        
448860700         448893214         448925677         448958199        
448990598         449022979         449055284   

434889325

     448463521         448497180         448530865         448564401        
448597740         448630996         448664052         448696971        
448729905         448762864         448795526         448828111        
448860718         448893222         448925685         448958207        
448990606         449022987         449055292   

434894531

     448463539         448497198         448530873         448564419        
448597757         448631002         448664060         448696989        
448729913         448762872         448795534         448828129        
448860726         448893230         448925693         448958215        
448990614         449022995         449055300   

434897427

     448463547         448497206         448530899         448564427        
448597765         448631028         448664078         448696997        
448729921         448762880         448795542         448828137        
448860734         448893248         448925701         448958223        
448990622         449023001         449055318   

434901021

     448463554         448497230         448530907         448564435        
448597773         448631036         448664086         448697003        
448729939         448762898         448795559         448828145        
448860742         448893255         448925719         448958231        
448990630         449023019         449055326   

434901302

     448463562         448497248         448530915         448564443        
448597781         448631069         448664094         448697011        
448729947         448762906         448795567         448828152        
448860759         448893263         448925727         448958249        
448990648         449023027         449055334   

434903738

     448463570         448497255         448530923         448564450        
448597799         448631077         448664102         448697029        
448729954         448762914         448795575         448828160        
448860767         448893271         448925735         448958256        
448990655         449023035         449055342   

434905287

     448463588         448497263         448530931         448564468        
448597807         448631085         448664110         448697037        
448729962         448762922         448795583         448828178        
448860775         448893289         448925743         448958264        
448990663         449023043         449055359   

434909958

     448463596         448497271         448530949         448564476        
448597815         448631093         448664128         448697045        
448729970         448762930         448795591         448828186        
448860791         448893297         448925750         448958272        
448990671         449023050         449055367   

434911665

     448463604         448497289         448530956         448564484        
448597823         448631101         448664136         448697052        
448729988         448762948         448795609         448828194        
448860809         448893305         448925768         448958280        
448990689         449023068         449055375   

434918462

     448463612         448497297         448530964         448564492        
448597831         448631119         448664144         448697060        
448729996         448762955         448795617         448828202        
448860817         448893313         448925776         448958298        
448990697         449023076         449055383   

434918777

     448463620         448497305         448530972         448564500        
448597849         448631127         448664151         448697078        
448730002         448762963         448795625         448828210        
448860825         448893321         448925784         448958306        
448990705         449023084         449055391   

434925038

     448463638         448497313         448530980         448564518        
448597856         448631135         448664169         448697086        
448730010         448762971         448795633         448828228        
448860833         448893339         448925792         448958314        
448990713         449023092         449055409   

434942249

     448463646         448497321         448530998         448564526        
448597864         448631143         448664177         448697094        
448730028         448762989         448795641         448828236        
448860841         448893347         448925800         448958322        
448990721         449023100         449055417   

434953592

     448463653         448497339         448531004         448564534        
448597872         448631150         448664185         448697102        
448730044         448762997         448795658         448828244        
448860858         448893354         448925818         448958330        
448990739         449023118         449055425   

434954269

     448463661         448497347         448531012         448564542        
448597880         448631168         448664193         448697110        
448730051         448763003         448795666         448828251        
448860866         448893362         448925826         448958348        
448990747         449023126         449055433   

434955977

     448463679         448497354         448531020         448564559        
448597898         448631176         448664201         448697128        
448730069         448763011         448795674         448828269        
448860874         448893370         448925834         448958355        
448990754         449023134         449055441   

434965240

     448463687         448497362         448531038         448564567        
448597906         448631184         448664219         448697136        
448730077         448763029         448795682         448828277        
448860882         448893388         448925842         448958363        
448990762         449023142         449055458   

434974689

     448463695         448497370         448531046         448564575        
448597914         448631192         448664227         448697144        
448730085         448763037         448795690         448828285        
448860890         448893396         448925859         448958371        
448990770         449023159         449055466   

434978821

     448463711         448497388         448531053         448564583        
448597922         448631200         448664235         448697151        
448730093         448763045         448795708         448828293        
448860908         448893404         448925867         448958389        
448990788         449023167         449055474   

434980603

     448463729         448497396         448531061         448564591        
448597930         448631218         448664243         448697169        
448730101         448763052         448795716         448828301        
448860916         448893412         448925875         448958397        
448990796         449023175         449055482   

434983938

     448463737         448497404         448531079         448564609        
448597948         448631226         448664250         448697177        
448730119         448763060         448795724         448828319        
448860924         448893420         448925883         448958405        
448990804         449023183         449055490   

434994554

     448463745         448497412         448531087         448564617        
448597955         448631234         448664268         448697185        
448730127         448763078         448795732         448828327        
448860932         448893438         448925891         448958413        
448990812         449023191         449055508   

434994901

     448463752         448497420         448531095         448564625        
448597963         448631242         448664276         448697193        
448730135         448763086         448795740         448828335        
448860940         448893446         448925909         448958421        
448990820         449023209         449055516   

434999207

     448463760         448497446         448531103         448564633        
448597971         448631259         448664284         448697201        
448730143         448763094         448795757         448828343        
448860957         448893453         448925917         448958439        
448990838         449023217         449055524   

435003074

     448463778         448497453         448531111         448564658        
448597989         448631267         448664292         448697219        
448730150         448763102         448795765         448828350        
448860965         448893461         448925925         448958447        
448990846         449023225         449055532   

435003223

     448463786         448497461         448531129         448564666        
448597997         448631275         448664300         448697227        
448730168         448763110         448795773         448828368        
448860973         448893479         448925933         448958454        
448990853         449023233         449055540   

435010434

     448463794         448497479         448531137         448564674        
448598003         448631283         448664318         448697235        
448730176         448763128         448795781         448828376        
448860981         448893487         448925941         448958462        
448990861         449023241         449055557   

435010590

     448463802         448497487         448531145         448564682        
448598011         448631291         448664326         448697243        
448730184         448763144         448795799         448828384        
448860999         448893495         448925958         448958470        
448990879         449023258         449055565   

435015151

     448463810         448497495         448531152         448564690        
448598029         448631309         448664334         448697250        
448730192         448763151         448795807         448828392        
448861005         448893503         448925966         448958488        
448990887         449023266         449055573   

435018676

     448463828         448497503         448531160         448564708        
448598037         448631317         448664342         448697268        
448730200         448763169         448795815         448828400        
448861013         448893511         448925974         448958496        
448990895         449023274         449055581   

435022785

     448463836         448497511         448531178         448564716        
448598045         448631325         448664359         448697276        
448730218         448763177         448795823         448828418        
448861021         448893529         448925982         448958504        
448990903         449023282         449055599   

435031323

     448463844         448497529         448531186         448564724        
448598052         448631333         448664367         448697284        
448730226         448763185         448795831         448828426        
448861039         448893537         448925990         448958512        
448990911         449023290         449055607   

435035969

     448463851         448497537         448531202         448564732        
448598078         448631341         448664383         448697292        
448730234         448763193         448795849         448828434        
448861047         448893545         448926006         448958520        
448990929         449023308         449055615   

435039979

     448463869         448497545         448531210         448564740        
448598094         448631358         448664391         448697300        
448730242         448763201         448795856         448828442        
448861054         448893552         448926014         448958538        
448990937         449023316         449055623   

435040712

     448463877         448497552         448531228         448564757        
448598102         448631366         448664409         448697318        
448730259         448763219         448795864         448828459        
448861062         448893560         448926022         448958546        
448990945         449023324         449055631   

435044425

     448463885         448497560         448531236         448564765        
448598110         448631374         448664417         448697326        
448730275         448763227         448795872         448828467        
448861070         448893578         448926030         448958553        
448990952         449023332         449055649   

435045638

     448463893         448497578         448531244         448564773        
448598128         448631382         448664425         448697334        
448730283         448763235         448795880         448828475        
448861088         448893586         448926048         448958561        
448990960         449023340         449055656   

435047634

     448463901         448497586         448531251         448564781        
448598136         448631390         448664433         448697342        
448730291         448763243         448795898         448828483        
448861096         448893594         448926055         448958579        
448990978         449023357         449055664   

435048541

     448463919         448497594         448531277         448564799        
448598144         448631408         448664441         448697359        
448730309         448763250         448795906         448828491        
448861104         448893602         448926063         448958587        
448990986         449023365         449055672   

435049457

     448463927         448497602         448531285         448564807        
448598151         448631416         448664458         448697367        
448730317         448763268         448795914         448828509        
448861112         448893610         448926071         448958595        
448990994         449023373         449055680   

435050596

     448463935         448497610         448531301         448564815        
448598169         448631424         448664466         448697375        
448730325         448763276         448795922         448828517        
448861120         448893628         448926089         448958603        
448991000         449023381         449055698   

435055827

     448463943         448497628         448531319         448564823        
448598177         448631432         448664474         448697383        
448730333         448763284         448795930         448828525        
448861138         448893636         448926097         448958611        
448991018         449023399         449055706   

435056429

     448463950         448497636         448531327         448564831        
448598185         448631440         448664482         448697391        
448730358         448763292         448795948         448828533        
448861146         448893644         448926105         448958629        
448991026         449023407         449055714   

435057484

     448463968         448497651         448531335         448564849        
448598193         448631457         448664490         448697409        
448730366         448763300         448795955         448828541        
448861153         448893651         448926113         448958637        
448991034         449023415         449055722   

435067640

     448463976         448497669         448531343         448564856        
448598201         448631465         448664508         448697417        
448730374         448763318         448795963         448828558        
448861161         448893669         448926121         448958645        
448991042         449023423         449055730   

435070883

     448463984         448497677         448531350         448564864        
448598219         448631473         448664516         448697425        
448730382         448763326         448795971         448828566        
448861179         448893677         448926139         448958660        
448991059         449023431         449055748   

435073309

     448463992         448497685         448531368         448564872        
448598227         448631481         448664524         448697433        
448730390         448763334         448795989         448828574        
448861187         448893685         448926147         448958678        
448991067         449023449         449055755   

435088018

     448464008         448497693         448531376         448564880        
448598235         448631507         448664532         448697441        
448730408         448763342         448795997         448828582        
448861195         448893693         448926154         448958686        
448991075         449023456         449055763   

435088380

     448464016         448497701         448531392         448564898        
448598243         448631515         448664540         448697458        
448730416         448763359         448796003         448828590        
448861203         448893701         448926162         448958694        
448991083         449023464         449055771   

435094552

     448464024         448497719         448531400         448564906        
448598250         448631523         448664557         448697466        
448730424         448763367         448796011         448828608        
448861211         448893719         448926170         448958702        
448991091         449023472         449055789   

435095120

     448464032         448497735         448531418         448564914        
448598268         448631531         448664565         448697474        
448730432         448763375         448796029         448828616        
448861229         448893727         448926188         448958710        
448991109         449023480         449055797   

435096581

     448464040         448497743         448531426         448564922        
448598276         448631549         448664573         448697482        
448730457         448763383         448796037         448828624        
448861237         448893735         448926196         448958728        
448991117         449023498         449055805   

435098314

     448464057         448497750         448531434         448564930        
448598284         448631556         448664581         448697490        
448730465         448763391         448796045         448828632        
448861245         448893743         448926204         448958736        
448991125         449023506         449055813   

435113725

     448464065         448497768         448531459         448564948        
448598292         448631564         448664599         448697508        
448730473         448763409         448796052         448828640        
448861252         448893750         448926212         448958744        
448991133         449023514         449055821   

435123724

     448464073         448497776         448531467         448564955        
448598300         448631572         448664607         448697516        
448730481         448763417         448796060         448828657        
448861260         448893768         448926220         448958751        
448991141         449023522         449055839   

435125794

     448464081         448497784         448531475         448564963        
448598318         448631580         448664615         448697524        
448730499         448763425         448796078         448828665        
448861278         448893776         448926238         448958769        
448991158         449023530         449055847   

435127279

     448464099         448497792         448531483         448564971        
448598326         448631598         448664623         448697532        
448730507         448763433         448796086         448828673        
448861286         448893784         448926246         448958777        
448991166         449023548         449055854   

435127576

     448464107         448497800         448531491         448564989        
448598334         448631606         448664631         448697540        
448730515         448763441         448796094         448828681        
448861294         448893792         448926253         448958785        
448991174         449023555         449055862   

435134382

     448464115         448497818         448531509         448564997        
448598359         448631614         448664649         448697557        
448730523         448763458         448796102         448828699        
448861302         448893800         448926261         448958793        
448991182         449023563         449055870   

 

SCH-A-6



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435135249

     448464131         448497826         448531517         448565002        
448598367         448631622         448664656         448697565        
448730531         448763466         448796110         448828707        
448861310         448893818         448926279         448958801        
448991190         449023571         449055888   

435140728

     448464149         448497834         448531525         448565010        
448598375         448631630         448664672         448697573        
448730549         448763474         448796128         448828715        
448861328         448893826         448926287         448958819        
448991208         449023589         449055896   

435144399

     448464156         448497842         448531533         448565028        
448598391         448631648         448664680         448697581        
448730556         448763482         448796136         448828723        
448861336         448893834         448926295         448958827        
448991216         449023597         449055904   

435146030

     448464164         448497859         448531541         448565036        
448598409         448631655         448664698         448697599        
448730564         448763490         448796144         448828731        
448861344         448893842         448926303         448958835        
448991224         449023605         449055912   

435146329

     448464172         448497867         448531558         448565044        
448598417         448631663         448664706         448697607        
448730572         448763508         448796151         448828749        
448861351         448893859         448926311         448958843        
448991232         449023613         449055920   

435173521

     448464180         448497875         448531574         448565051        
448598425         448631671         448664714         448697615        
448730580         448763516         448796169         448828756        
448861369         448893867         448926329         448958850        
448991240         449023621         449055938   

435174255

     448464198         448497883         448531582         448565069        
448598433         448631689         448664722         448697623        
448730598         448763524         448796177         448828764        
448861377         448893875         448926337         448958868        
448991257         449023639         449055946   

435178579

     448464206         448497891         448531590         448565077        
448598441         448631697         448664730         448697649        
448730606         448763532         448796185         448828780        
448861385         448893883         448926345         448958876        
448991265         449023647         449055953   

435182316

     448464214         448497909         448531608         448565085        
448598458         448631705         448664748         448697656        
448730614         448763540         448796193         448828798        
448861393         448893891         448926352         448958884        
448991273         449023654         449055961   

435186028

     448464222         448497917         448531616         448565093        
448598466         448631713         448664755         448697664        
448730622         448763557         448796201         448828806        
448861401         448893909         448926360         448958892        
448991281         449023662         449055979   

435188859

     448464230         448497925         448531624         448565101        
448598474         448631721         448664763         448697672        
448730630         448763565         448796219         448828814        
448861419         448893917         448926378         448958900        
448991299         449023670         449055987   

435192885

     448464248         448497933         448531632         448565119        
448598482         448631739         448664771         448697680        
448730648         448763573         448796227         448828822        
448861427         448893925         448926386         448958918        
448991307         449023688         449055995   

435196951

     448464255         448497941         448531640         448565127        
448598490         448631747         448664789         448697698        
448730655         448763581         448796235         448828830        
448861435         448893933         448926394         448958926        
448991315         449023696         449056001   

435204383

     448464263         448497958         448531657         448565135        
448598508         448631754         448664797         448697706        
448730663         448763599         448796243         448828848        
448861443         448893941         448926402         448958934        
448991323         449023704         449056019   

435224316

     448464289         448497966         448531665         448565143        
448598516         448631762         448664805         448697714        
448730671         448763607         448796268         448828855        
448861450         448893958         448926410         448958942        
448991331         449023712         449056027   

435224951

     448464297         448497974         448531673         448565150        
448598524         448631770         448664813         448697722        
448730689         448763615         448796276         448828863        
448861468         448893966         448926428         448958959        
448991349         449023720         449056035   

435229182

     448464305         448498014         448531681         448565168        
448598532         448631788         448664821         448697730        
448730697         448763623         448796292         448828871        
448861476         448893982         448926436         448958967        
448991356         449023738         449056043   

435230255

     448464313         448498022         448531699         448565176        
448598540         448631796         448664839         448697748        
448730705         448763631         448796318         448828889        
448861484         448893990         448926444         448958975        
448991364         449023746         449056050   

435233259

     448464321         448498030         448531707         448565184        
448598557         448631804         448664847         448697755        
448730721         448763649         448796326         448828897        
448861492         448894006         448926451         448958983        
448991372         449023753         449056068   

435235270

     448464339         448498048         448531715         448565192        
448598565         448631812         448664854         448697763        
448730739         448763656         448796334         448828905        
448861500         448894014         448926469         448958991        
448991380         449023761         449056076   

435238274

     448464354         448498055         448531723         448565200        
448598573         448631820         448664862         448697771        
448730747         448763664         448796342         448828913        
448861518         448894022         448926477         448959007        
448991398         449023779         449056084   

435240536

     448464362         448498063         448531731         448565218        
448598581         448631838         448664870         448697789        
448730754         448763672         448796359         448828921        
448861526         448894030         448926485         448959015        
448991406         449023787         449056092   

435244488

     448464370         448498071         448531749         448565226        
448598599         448631846         448664888         448697797        
448730762         448763680         448796367         448828939        
448861534         448894048         448926493         448959031        
448991414         449023795         449056100   

435249008

     448464388         448498089         448531756         448565234        
448598607         448631853         448664904         448697805        
448730770         448763698         448796375         448828947        
448861542         448894055         448926501         448959049        
448991422         449023803         449056118   

435249172

     448464396         448498097         448531780         448565242        
448598615         448631861         448664912         448697813        
448730788         448763706         448796383         448828954        
448861559         448894063         448926519         448959056        
448991430         449023811         449056126   

435249677

     448464404         448498105         448531798         448565259        
448598623         448631879         448664920         448697821        
448730796         448763714         448796391         448828962        
448861567         448894071         448926527         448959064        
448991448         449023829         449056142   

435251640

     448464420         448498113         448531806         448565267        
448598631         448631887         448664938         448697839        
448730804         448763722         448796409         448828970        
448861575         448894089         448926535         448959072        
448991455         449023837         449056159   

435251673

     448464438         448498121         448531814         448565275        
448598649         448631895         448664946         448697847        
448730812         448763730         448796417         448828988        
448861583         448894097         448926543         448959080        
448991463         449023845         449056167   

435252291

     448464446         448498139         448531822         448565283        
448598656         448631903         448664953         448697854        
448730820         448763748         448796425         448828996        
448861591         448894105         448926550         448959098        
448991471         449023860         449056175   

435253240

     448464453         448498154         448531830         448565291        
448598664         448631911         448664961         448697862        
448730838         448763755         448796433         448829002        
448861609         448894113         448926568         448959106        
448991489         449023878         449056183   

435253356

     448464461         448498162         448531848         448565309        
448598672         448631929         448664979         448697870        
448730846         448763763         448796441         448829010        
448861617         448894121         448926576         448959114        
448991497         449023886         449056191   

435254859

     448464479         448498170         448531855         448565317        
448598680         448631937         448664987         448697888        
448730853         448763771         448796458         448829028        
448861625         448894139         448926584         448959122        
448991505         449023894         449056209   

435256573

     448464487         448498188         448531863         448565325        
448598698         448631945         448664995         448697904        
448730861         448763789         448796466         448829036        
448861633         448894147         448926592         448959130        
448991513         449023902         449056217   

435256953

     448464495         448498196         448531871         448565333        
448598706         448631952         448665000         448697912        
448730879         448763797         448796474         448829044        
448861641         448894154         448926600         448959148        
448991521         449023910         449056225   

435258108

     448464503         448498204         448531889         448565358        
448598714         448631960         448665018         448697920        
448730887         448763805         448796482         448829051        
448861658         448894162         448926618         448959155        
448991539         449023928         449056233   

435258959

     448464511         448498212         448531897         448565366        
448598722         448631978         448665026         448697938        
448730895         448763813         448796490         448829069        
448861666         448894170         448926634         448959163        
448991547         449023936         449056241   

435259254

     448464529         448498238         448531905         448565374        
448598730         448631986         448665034         448697946        
448730903         448763821         448796508         448829077        
448861674         448894196         448926642         448959171        
448991554         449023944         449056258   

435260187

     448464537         448498246         448531913         448565382        
448598748         448631994         448665042         448697953        
448730911         448763839         448796516         448829085        
448861682         448894204         448926659         448959189        
448991562         449023951         449056266   

435263637

     448464545         448498253         448531921         448565390        
448598755         448632000         448665059         448697961        
448730929         448763847         448796524         448829093        
448861690         448894212         448926667         448959197        
448991570         449023969         449056274   

435264288

     448464552         448498261         448531939         448565408        
448598771         448632018         448665067         448697979        
448730937         448763854         448796532         448829101        
448861708         448894220         448926675         448959205        
448991588         449023977         449056282   

435264882

     448464560         448498279         448531947         448565416        
448598789         448632026         448665075         448697987        
448730945         448763862         448796540         448829127        
448861716         448894238         448926683         448959213        
448991596         449023985         449056290   

435268859

     448464578         448498287         448531954         448565424        
448598797         448632034         448665083         448697995        
448730952         448763870         448796557         448829135        
448861724         448894246         448926691         448959221        
448991604         449023993         449056308   

435269667

     448464586         448498295         448531962         448565432        
448598805         448632042         448665091         448698001        
448730960         448763888         448796565         448829143        
448861732         448894253         448926709         448959239        
448991612         449024009         449056316   

435270426

     448464602         448498303         448531970         448565457        
448598813         448632059         448665109         448698019        
448730978         448763896         448796573         448829150        
448861740         448894261         448926717         448959247        
448991620         449024017         449056324   

435270764

     448464610         448498311         448531988         448565465        
448598821         448632067         448665117         448698027        
448730986         448763904         448796581         448829168        
448861757         448894279         448926725         448959254        
448991638         449024025         449056332   

435272059

     448464628         448498329         448531996         448565473        
448598839         448632075         448665125         448698035        
448730994         448763912         448796599         448829176        
448861765         448894287         448926733         448959262        
448991646         449024033         449056340   

435272497

     448464636         448498337         448532002         448565481        
448598847         448632083         448665133         448698043        
448731000         448763920         448796607         448829192        
448861773         448894295         448926741         448959270        
448991653         449024041         449056357   

435274543

     448464644         448498345         448532010         448565499        
448598854         448632091         448665141         448698050        
448731018         448763938         448796615         448829200        
448861781         448894303         448926758         448959288        
448991661         449024058         449056365   

435276100

     448464651         448498352         448532028         448565507        
448598862         448632109         448665158         448698068        
448731026         448763946         448796623         448829218        
448861799         448894311         448926766         448959296        
448991679         449024066         449056373   

435276191

     448464677         448498378         448532044         448565515        
448598870         448632117         448665166         448698084        
448731034         448763953         448796631         448829226        
448861807         448894329         448926774         448959304        
448991687         449024074         449056381   

435276365

     448464685         448498386         448532051         448565523        
448598888         448632125         448665174         448698092        
448731042         448763961         448796649         448829234        
448861815         448894337         448926782         448959312        
448991695         449024082         449056399   

435277652

     448464701         448498394         448532069         448565531        
448598896         448632133         448665182         448698100        
448731067         448763979         448796656         448829242        
448861823         448894345         448926790         448959320        
448991703         449024090         449056407   

435277850

     448464719         448498402         448532077         448565549        
448598904         448632158         448665190         448698118        
448731075         448763987         448796664         448829259        
448861831         448894352         448926808         448959338        
448991711         449024108         449056415   

435278577

     448464727         448498410         448532085         448565556        
448598912         448632166         448665208         448698126        
448731083         448763995         448796672         448829267        
448861849         448894360         448926816         448959346        
448991729         449024116         449056423   

435278635

     448464735         448498428         448532093         448565572        
448598920         448632174         448665216         448698134        
448731091         448764001         448796680         448829275        
448861856         448894378         448926824         448959353        
448991737         449024124         449056431   

435279286

     448464743         448498436         448532101         448565580        
448598938         448632182         448665224         448698142        
448731109         448764019         448796698         448829283        
448861864         448894386         448926832         448959361        
448991745         449024132         449056449   

435280102

     448464750         448498444         448532119         448565598        
448598946         448632190         448665232         448698159        
448731117         448764027         448796706         448829291        
448861872         448894394         448926840         448959379        
448991752         449024140         449056456   

435286364

     448464768         448498451         448532135         448565606        
448598953         448632208         448665240         448698167        
448731125         448764035         448796722         448829309        
448861880         448894402         448926857         448959387        
448991760         449024157         449056464   

435286679

     448464776         448498469         448532143         448565614        
448598961         448632216         448665265         448698175        
448731133         448764043         448796730         448829317        
448861898         448894410         448926865         448959395        
448991778         449024165         449056472   

435288063

     448464784         448498477         448532150         448565622        
448598979         448632224         448665273         448698183        
448731141         448764050         448796755         448829325        
448861906         448894428         448926873         448959403        
448991786         449024173         449056480   

435288212

     448464792         448498485         448532168         448565630        
448598987         448632232         448665281         448698191        
448731158         448764068         448796763         448829333        
448861914         448894436         448926881         448959411        
448991794         449024181         449056498   

435289475

     448464800         448498493         448532176         448565648        
448598995         448632240         448665299         448698209        
448731166         448764076         448796771         448829341        
448861922         448894444         448926899         448959429        
448991802         449024199         449056506   

435289756

     448464818         448498501         448532184         448565655        
448599001         448632257         448665307         448698217        
448731174         448764084         448796789         448829358        
448861930         448894451         448926907         448959437        
448991810         449024207         449056514   

435290127

     448464826         448498519         448532192         448565663        
448599019         448632265         448665315         448698225        
448731182         448764092         448796797         448829366        
448861948         448894469         448926915         448959445        
448991828         449024215         449056522   

435290846

     448464834         448498527         448532200         448565671        
448599027         448632273         448665323         448698233        
448731190         448764100         448796805         448829374        
448861955         448894477         448926923         448959452        
448991836         449024223         449056530   

435293477

     448464842         448498535         448532218         448565689        
448599035         448632281         448665331         448698241        
448731208         448764118         448796813         448829382        
448861963         448894485         448926931         448959460        
448991844         449024231         449056548   

435293881

     448464859         448498543         448532226         448565697        
448599043         448632307         448665349         448698258        
448731216         448764126         448796821         448829390        
448861971         448894493         448926949         448959478        
448991851         449024249         449056555   

435294004

     448464867         448498550         448532234         448565705        
448599050         448632315         448665356         448698266        
448731224         448764134         448796839         448829408        
448861989         448894501         448926956         448959486        
448991869         449024256         449056563   

435294152

     448464875         448498568         448532242         448565713        
448599068         448632323         448665364         448698274        
448731232         448764142         448796847         448829416        
448861997         448894519         448926964         448959494        
448991877         449024264         449056571   

435294194

     448464883         448498576         448532259         448565721        
448599076         448632331         448665372         448698282        
448731240         448764159         448796854         448829424        
448862003         448894527         448926972         448959502        
448991885         449024272         449056589   

435294467

     448464891         448498584         448532267         448565739        
448599084         448632349         448665380         448698290        
448731257         448764167         448796862         448829432        
448862011         448894535         448926980         448959510        
448991893         449024280         449056597   

435295068

     448464909         448498592         448532275         448565747        
448599092         448632356         448665398         448698308        
448731265         448764175         448796870         448829440        
448862029         448894543         448926998         448959528        
448991901         449024298         449056605   

435295241

     448464917         448498600         448532283         448565754        
448599100         448632364         448665406         448698316        
448731273         448764183         448796888         448829457        
448862037         448894550         448927004         448959536        
448991919         449024306         449056613   

 

SCH-A-7



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435295316

     448464925         448498618         448532291         448565762        
448599118         448632372         448665414         448698324        
448731281         448764191         448796904         448829465        
448862045         448894568         448927012         448959544        
448991927         449024314         449056621   

435296710

     448464933         448498634         448532309         448565788        
448599126         448632380         448665422         448698332        
448731299         448764209         448796912         448829473        
448862052         448894576         448927020         448959551        
448991935         449024322         449056639   

435297437

     448464941         448498642         448532317         448565796        
448599134         448632398         448665430         448698340        
448731307         448764225         448796920         448829481        
448862060         448894584         448927038         448959569        
448991943         449024330         449056647   

435297726

     448464958         448498659         448532325         448565804        
448599142         448632406         448665448         448698357        
448731315         448764233         448796938         448829499        
448862078         448894592         448927046         448959577        
448991950         449024348         449056654   

435298864

     448464966         448498667         448532333         448565812        
448599159         448632414         448665455         448698365        
448731323         448764241         448796946         448829507        
448862086         448894600         448927053         448959585        
448991968         449024355         449056662   

435299490

     448464974         448498675         448532341         448565820        
448599167         448632422         448665463         448698373        
448731331         448764258         448796953         448829515        
448862094         448894618         448927061         448959593        
448991976         449024363         449056670   

435301528

     448464982         448498683         448532358         448565838        
448599175         448632430         448665471         448698381        
448731349         448764266         448796961         448829523        
448862102         448894626         448927079         448959601        
448991984         449024371         449056688   

435304647

     448464990         448498691         448532366         448565853        
448599183         448632448         448665489         448698399        
448731356         448764274         448796979         448829531        
448862110         448894634         448927087         448959619        
448991992         449024389         449056696   

435304928

     448465005         448498709         448532374         448565861        
448599191         448632455         448665497         448698407        
448731364         448764282         448796995         448829556        
448862128         448894642         448927095         448959627        
448992008         449024397         449056704   

435305487

     448465013         448498717         448532390         448565879        
448599209         448632463         448665505         448698415        
448731372         448764290         448797001         448829564        
448862136         448894659         448927103         448959635        
448992016         449024405         449056712   

435307962

     448465021         448498725         448532408         448565887        
448599217         448632471         448665513         448698423        
448731380         448764308         448797019         448829572        
448862144         448894667         448927111         448959643        
448992024         449024413         449056720   

435309380

     448465039         448498733         448532416         448565895        
448599225         448632489         448665521         448698431        
448731398         448764316         448797027         448829580        
448862151         448894675         448927129         448959650        
448992032         449024421         449056738   

435310255

     448465047         448498741         448532424         448565903        
448599233         448632497         448665539         448698449        
448731406         448764324         448797035         448829598        
448862169         448894683         448927137         448959668        
448992040         449024439         449056746   

435312517

     448465054         448498758         448532432         448565911        
448599241         448632505         448665547         448698456        
448731414         448764332         448797043         448829606        
448862177         448894691         448927145         448959676        
448992057         449024447         449056753   

435315247

     448465062         448498766         448532440         448565929        
448599258         448632513         448665554         448698464        
448731422         448764340         448797050         448829614        
448862185         448894709         448927152         448959684        
448992065         449024454         449056761   

435315833

     448465070         448498774         448532457         448565937        
448599266         448632521         448665562         448698472        
448731430         448764357         448797068         448829622        
448862193         448894717         448927160         448959692        
448992073         449024462         449056779   

435317052

     448465088         448498782         448532465         448565945        
448599274         448632539         448665570         448698480        
448731448         448764365         448797076         448829630        
448862201         448894725         448927178         448959700        
448992081         449024470         449056787   

435319298

     448465104         448498790         448532473         448565952        
448599282         448632547         448665588         448698498        
448731455         448764373         448797084         448829648        
448862219         448894733         448927186         448959718        
448992099         449024488         449056795   

435319702

     448465112         448498808         448532481         448565960        
448599290         448632562         448665596         448698506        
448731463         448764381         448797092         448829655        
448862227         448894741         448927194         448959726        
448992107         449024496         449056803   

435319835

     448465120         448498816         448532499         448565978        
448599308         448632570         448665604         448698514        
448731471         448764399         448797100         448829663        
448862235         448894758         448927202         448959734        
448992115         449024504         449056811   

435320502

     448465138         448498824         448532507         448565986        
448599316         448632588         448665612         448698522        
448731497         448764407         448797118         448829671        
448862243         448894766         448927210         448959742        
448992123         449024512         449056829   

435321070

     448465146         448498832         448532515         448565994        
448599324         448632596         448665620         448698530        
448731505         448764415         448797126         448829689        
448862250         448894774         448927228         448959759        
448992131         449024520         449056837   

435324363

     448465153         448498840         448532523         448566000        
448599332         448632612         448665638         448698548        
448731513         448764423         448797134         448829697        
448862268         448894782         448927244         448959767        
448992149         449024538         449056845   

435324421

     448465161         448498857         448532531         448566018        
448599357         448632620         448665646         448698555        
448731521         448764431         448797142         448829705        
448862276         448894790         448927251         448959775        
448992156         449024546         449056852   

435329032

     448465179         448498865         448532556         448566026        
448599365         448632638         448665653         448698563        
448731539         448764449         448797167         448829713        
448862284         448894808         448927269         448959783        
448992164         449024553         449056860   

435331426

     448465187         448498873         448532564         448566034        
448599373         448632646         448665679         448698571        
448731547         448764456         448797175         448829721        
448862292         448894816         448927277         448959791        
448992172         449024561         449056878   

435331749

     448465195         448498881         448532572         448566042        
448599381         448632653         448665687         448698589        
448731554         448764464         448797183         448829739        
448862300         448894824         448927285         448959809        
448992180         449024579         449056886   

435332671

     448465203         448498899         448532580         448566059        
448599399         448632661         448665695         448698597        
448731562         448764472         448797191         448829747        
448862318         448894832         448927293         448959817        
448992198         449024587         449056894   

435335542

     448465211         448498915         448532598         448566067        
448599407         448632679         448665703         448698605        
448731570         448764480         448797209         448829754        
448862326         448894840         448927301         448959825        
448992206         449024595         449056902   

435335682

     448465229         448498923         448532606         448566075        
448599415         448632687         448665711         448698613        
448731596         448764498         448797217         448829762        
448862334         448894857         448927319         448959833        
448992214         449024603         449056910   

435335971

     448465237         448498931         448532614         448566083        
448599423         448632695         448665729         448698621        
448731604         448764506         448797225         448829770        
448862342         448894865         448927327         448959841        
448992222         449024611         449056928   

435337548

     448465245         448498949         448532630         448566091        
448599431         448632703         448665737         448698639        
448731612         448764514         448797233         448829788        
448862359         448894873         448927335         448959858        
448992230         449024629         449056936   

435338165

     448465252         448498956         448532648         448566109        
448599449         448632711         448665745         448698647        
448731620         448764522         448797241         448829796        
448862367         448894899         448927343         448959866        
448992248         449024637         449056944   

435338421

     448465260         448498964         448532655         448566117        
448599456         448632729         448665752         448698654        
448731638         448764530         448797258         448829804        
448862375         448894907         448927350         448959874        
448992255         449024645         449056951   

435338520

     448465278         448498972         448532663         448566133        
448599464         448632737         448665760         448698662        
448731646         448764548         448797266         448829812        
448862383         448894915         448927368         448959882        
448992263         449024652         449056969   

435340930

     448465286         448498980         448532671         448566141        
448599472         448632745         448665778         448698670        
448731653         448764555         448797274         448829820        
448862391         448894923         448927376         448959890        
448992289         449024660         449056977   

435341714

     448465294         448498998         448532689         448566158        
448599480         448632752         448665786         448698688        
448731661         448764563         448797282         448829838        
448862409         448894931         448927384         448959908        
448992297         449024678         449056985   

435341896

     448465302         448499004         448532697         448566166        
448599498         448632760         448665794         448698696        
448731679         448764571         448797290         448829846        
448862417         448894949         448927392         448959916        
448992305         449024686         449056993   

435342738

     448465310         448499012         448532705         448566174        
448599506         448632778         448665802         448698704        
448731687         448764589         448797308         448829853        
448862425         448894956         448927400         448959924        
448992313         449024694         449057009   

435343710

     448465328         448499020         448532713         448566182        
448599514         448632786         448665810         448698712        
448731695         448764597         448797316         448829861        
448862433         448894964         448927418         448959932        
448992321         449024702         449057017   

435344429

     448465336         448499038         448532721         448566190        
448599522         448632794         448665836         448698720        
448731703         448764605         448797324         448829879        
448862441         448894972         448927426         448959940        
448992339         449024710         449057025   

435344536

     448465344         448499046         448532739         448566208        
448599530         448632802         448665844         448698738        
448731711         448764613         448797332         448829887        
448862458         448894980         448927434         448959957        
448992347         449024728         449057033   

435345061

     448465351         448499053         448532747         448566216        
448599548         448632810         448665851         448698746        
448731729         448764621         448797340         448829895        
448862466         448894998         448927442         448959965        
448992354         449024736         449057041   

435345681

     448465369         448499061         448532754         448566224        
448599555         448632828         448665869         448698753        
448731737         448764639         448797357         448829903        
448862474         448895003         448927459         448959973        
448992362         449024744         449057058   

435347273

     448465377         448499079         448532762         448566232        
448599563         448632836         448665877         448698761        
448731745         448764647         448797365         448829911        
448862482         448895011         448927467         448959981        
448992370         449024751         449057066   

435348636

     448465385         448499087         448532770         448566240        
448599571         448632844         448665885         448698779        
448731752         448764654         448797373         448829929        
448862490         448895029         448927475         448959999        
448992388         449024769         449057074   

435353586

     448465393         448499095         448532788         448566257        
448599597         448632851         448665893         448698787        
448731760         448764662         448797381         448829937        
448862508         448895037         448927483         448960005        
448992396         449024777         449057082   

435353651

     448465401         448499103         448532796         448566265        
448599605         448632869         448665901         448698795        
448731778         448764670         448797407         448829945        
448862516         448895045         448927491         448960013        
448992404         449024785         449057090   

435354840

     448465419         448499111         448532804         448566273        
448599613         448632877         448665919         448698803        
448731786         448764688         448797415         448829952        
448862524         448895052         448927509         448960021        
448992412         449024793         449057108   

435355540

     448465427         448499129         448532820         448566281        
448599621         448632885         448665927         448698811        
448731794         448764696         448797423         448829960        
448862532         448895060         448927517         448960039        
448992420         449024801         449057116   

435355573

     448465435         448499137         448532838         448566299        
448599639         448632893         448665935         448698829        
448731802         448764704         448797431         448829978        
448862540         448895078         448927525         448960047        
448992438         449024819         449057124   

435355680

     448465443         448499145         448532846         448566307        
448599647         448632901         448665943         448698837        
448731810         448764712         448797449         448829986        
448862557         448895086         448927533         448960054        
448992446         449024827         449057132   

435356183

     448465450         448499152         448532853         448566315        
448599654         448632919         448665950         448698845        
448731828         448764720         448797456         448829994        
448862565         448895094         448927541         448960062        
448992453         449024835         449057140   

435356209

     448465468         448499160         448532861         448566323        
448599662         448632927         448665968         448698852        
448731836         448764738         448797464         448830000        
448862573         448895102         448927558         448960070        
448992461         449024843         449057157   

435356662

     448465476         448499178         448532879         448566331        
448599670         448632935         448665976         448698860        
448731844         448764746         448797472         448830018        
448862581         448895110         448927566         448960088        
448992479         449024850         449057165   

435359542

     448465484         448499194         448532887         448566349        
448599688         448632943         448665984         448698878        
448731851         448764753         448797480         448830026        
448862599         448895128         448927574         448960096        
448992487         449024868         449057173   

435360631

     448465492         448499202         448532895         448566356        
448599696         448632950         448665992         448698886        
448731869         448764761         448797498         448830034        
448862607         448895136         448927582         448960112        
448992495         449024876         449057181   

435361902

     448465500         448499210         448532911         448566372        
448599704         448632968         448666008         448698894        
448731877         448764779         448797506         448830042        
448862615         448895144         448927590         448960120        
448992503         449024884         449057199   

435367552

     448465518         448499228         448532929         448566380        
448599712         448632976         448666016         448698902        
448731885         448764787         448797522         448830059        
448862623         448895151         448927608         448960138        
448992511         449024892         449057207   

435367966

     448465526         448499236         448532937         448566398        
448599720         448632984         448666024         448698910        
448731893         448764795         448797530         448830067        
448862631         448895169         448927616         448960146        
448992529         449024900         449057215   

435368360

     448465534         448499244         448532945         448566406        
448599738         448632992         448666032         448698928        
448731901         448764803         448797548         448830075        
448862649         448895177         448927624         448960153        
448992537         449024918         449057223   

435368584

     448465542         448499251         448532952         448566414        
448599746         448633008         448666040         448698936        
448731919         448764811         448797555         448830083        
448862656         448895185         448927632         448960161        
448992545         449024926         449057231   

435368733

     448465559         448499269         448532960         448566422        
448599753         448633016         448666057         448698944        
448731927         448764829         448797563         448830091        
448862664         448895193         448927640         448960179        
448992552         449024934         449057249   

435369012

     448465567         448499277         448532978         448566448        
448599761         448633024         448666065         448698951        
448731935         448764837         448797571         448830109        
448862672         448895201         448927657         448960187        
448992560         449024942         449057256   

435369707

     448465575         448499285         448532986         448566455        
448599779         448633032         448666081         448698969        
448731943         448764845         448797589         448830117        
448862680         448895219         448927665         448960195        
448992578         449024959         449057264   

435371547

     448465583         448499293         448532994         448566463        
448599787         448633040         448666099         448698977        
448731950         448764852         448797597         448830125        
448862698         448895227         448927673         448960203        
448992586         449024967         449057272   

435371612

     448465591         448499301         448533000         448566471        
448599795         448633057         448666107         448698985        
448731968         448764878         448797605         448830133        
448862706         448895235         448927681         448960211        
448992594         449024975         449057280   

435372685

     448465609         448499319         448533018         448566489        
448599811         448633065         448666115         448698993        
448731976         448764886         448797613         448830141        
448862714         448895243         448927699         448960229        
448992602         449024983         449057298   

435373857

     448465617         448499327         448533026         448566497        
448599829         448633073         448666123         448699009        
448731984         448764894         448797621         448830158        
448862722         448895250         448927707         448960237        
448992610         449024991         449057306   

435374202

     448465625         448499343         448533034         448566505        
448599837         448633081         448666131         448699017        
448731992         448764902         448797639         448830166        
448862730         448895268         448927715         448960245        
448992628         449025006         449057314   

435376702

     448465633         448499350         448533042         448566513        
448599845         448633099         448666149         448699025        
448732008         448764910         448797647         448830174        
448862748         448895276         448927723         448960252        
448992636         449025014         449057322   

435376868

     448465641         448499368         448533059         448566521        
448599852         448633107         448666156         448699033        
448732016         448764928         448797654         448830182        
448862755         448895284         448927731         448960260        
448992644         449025022         449057330   

435377783

     448465658         448499376         448533067         448566539        
448599860         448633115         448666164         448699041        
448732024         448764936         448797662         448830190        
448862763         448895292         448927749         448960278        
448992651         449025030         449057348   

 

SCH-A-8



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435380043

     448465674         448499384         448533075         448566547        
448599878         448633123         448666172         448699058        
448732032         448764944         448797670         448830208        
448862771         448895300         448927756         448960286        
448992669         449025048         449057355   

435385620

     448465682         448499392         448533083         448566554        
448599886         448633131         448666180         448699066        
448732040         448764951         448797688         448830216        
448862789         448895318         448927764         448960294        
448992677         449025055         449057363   

435386461

     448465690         448499400         448533109         448566562        
448599894         448633149         448666198         448699074        
448732057         448764969         448797696         448830224        
448862797         448895326         448927772         448960302        
448992685         449025063         449057371   

435387329

     448465708         448499418         448533125         448566570        
448599902         448633156         448666206         448699082        
448732065         448764977         448797704         448830232        
448862805         448895334         448927780         448960310        
448992693         449025071         449057389   

435387592

     448465716         448499426         448533133         448566588        
448599910         448633164         448666214         448699090        
448732073         448764985         448797712         448830240        
448862813         448895342         448927798         448960328        
448992701         449025089         449057397   

435388368

     448465724         448499434         448533141         448566596        
448599928         448633172         448666222         448699108        
448732081         448764993         448797720         448830257        
448862821         448895359         448927806         448960336        
448992719         449025097         449057405   

435388566

     448465732         448499442         448533158         448566604        
448599936         448633180         448666230         448699116        
448732099         448765008         448797738         448830265        
448862839         448895375         448927814         448960344        
448992727         449025105         449057413   

435390232

     448465740         448499459         448533166         448566612        
448599944         448633198         448666248         448699124        
448732107         448765016         448797746         448830273        
448862847         448895383         448927822         448960351        
448992735         449025113         449057421   

435390695

     448465757         448499467         448533174         448566620        
448599951         448633206         448666255         448699132        
448732115         448765024         448797753         448830281        
448862854         448895391         448927830         448960369        
448992743         449025121         449057439   

435394986

     448465765         448499475         448533182         448566638        
448599969         448633214         448666263         448699140        
448732123         448765032         448797761         448830299        
448862862         448895409         448927848         448960377        
448992750         449025139         449057447   

435395470

     448465773         448499483         448533190         448566646        
448599977         448633222         448666271         448699157        
448732131         448765040         448797779         448830307        
448862870         448895417         448927855         448960385        
448992768         449025147         449057454   

435396122

     448465799         448499509         448533208         448566653        
448599985         448633230         448666289         448699165        
448732149         448765057         448797787         448830315        
448862888         448895425         448927863         448960393        
448992776         449025154         449057462   

435396296

     448465807         448499517         448533216         448566661        
448599993         448633248         448666297         448699173        
448732156         448765065         448797795         448830323        
448862896         448895433         448927871         448960401        
448992784         449025162         449057470   

435396353

     448465815         448499533         448533224         448566679        
448600007         448633255         448666305         448699181        
448732164         448765073         448797803         448830331        
448862904         448895441         448927889         448960419        
448992792         449025170         449057488   

435396882

     448465823         448499541         448533232         448566687        
448600015         448633263         448666313         448699199        
448732172         448765081         448797811         448830349        
448862912         448895458         448927897         448960427        
448992800         449025188         449057496   

435397138

     448465831         448499558         448533240         448566703        
448600023         448633271         448666321         448699207        
448732180         448765099         448797829         448830356        
448862920         448895466         448927905         448960435        
448992818         449025196         449057504   

435400882

     448465849         448499566         448533257         448566711        
448600031         448633289         448666339         448699215        
448732198         448765107         448797837         448830372        
448862938         448895474         448927913         448960443        
448992826         449025204         449057512   

435401799

     448465856         448499574         448533265         448566729        
448600049         448633297         448666347         448699223        
448732206         448765115         448797845         448830380        
448862946         448895482         448927921         448960450        
448992834         449025212         449057520   

435401807

     448465864         448499590         448533273         448566737        
448600056         448633305         448666354         448699231        
448732214         448765123         448797852         448830398        
448862953         448895490         448927939         448960468        
448992842         449025220         449057538   

435402813

     448465872         448499608         448533281         448566745        
448600064         448633313         448666362         448699249        
448732222         448765131         448797860         448830406        
448862961         448895508         448927947         448960476        
448992859         449025238         449057546   

435406384

     448465880         448499616         448533299         448566752        
448600072         448633321         448666370         448699256        
448732230         448765149         448797878         448830414        
448862979         448895516         448927954         448960484        
448992867         449025246         449057553   

435409560

     448465898         448499624         448533307         448566760        
448600080         448633339         448666388         448699264        
448732248         448765156         448797886         448830422        
448862987         448895524         448927962         448960492        
448992875         449025253         449057561   

435409727

     448465906         448499632         448533315         448566778        
448600098         448633347         448666396         448699272        
448732255         448765164         448797902         448830430        
448862995         448895532         448927970         448960500        
448992883         449025261         449057579   

435413455

     448465914         448499640         448533323         448566786        
448600106         448633354         448666404         448699280        
448732263         448765172         448797910         448830448        
448863001         448895540         448927988         448960518        
448992891         449025279         449057587   

435414172

     448465922         448499657         448533331         448566794        
448600114         448633362         448666412         448699298        
448732271         448765180         448797928         448830455        
448863019         448895557         448927996         448960526        
448992909         449025287         449057595   

435415112

     448465930         448499665         448533349         448566802        
448600122         448633370         448666420         448699306        
448732289         448765198         448797936         448830463        
448863027         448895565         448928002         448960534        
448992917         449025295         449057603   

435415450

     448465948         448499673         448533356         448566810        
448600130         448633388         448666438         448699314        
448732297         448765206         448797944         448830471        
448863035         448895573         448928010         448960542        
448992925         449025303         449057611   

435417084

     448465955         448499681         448533364         448566828        
448600148         448633396         448666446         448699322        
448732305         448765214         448797969         448830489        
448863043         448895581         448928028         448960559        
448992933         449025311         449057629   

435417738

     448465963         448499699         448533380         448566836        
448600155         448633404         448666453         448699330        
448732313         448765222         448797977         448830497        
448863050         448895599         448928036         448960567        
448992941         449025329         449057637   

435420005

     448465971         448499707         448533398         448566844        
448600163         448633412         448666461         448699348        
448732321         448765230         448797985         448830505        
448863068         448895607         448928044         448960575        
448992958         449025337         449057645   

435420450

     448465989         448499715         448533406         448566851        
448600171         448633420         448666479         448699355        
448732339         448765248         448797993         448830513        
448863076         448895615         448928051         448960583        
448992966         449025345         449057652   

435421730

     448465997         448499723         448533414         448566869        
448600189         448633438         448666487         448699363        
448732347         448765255         448798009         448830521        
448863084         448895623         448928069         448960591        
448992974         449025352         449057660   

435421797

     448466003         448499731         448533422         448566877        
448600197         448633446         448666495         448699371        
448732354         448765263         448798017         448830539        
448863092         448895631         448928077         448960609        
448992982         449025360         449057678   

435423165

     448466011         448499749         448533430         448566885        
448600205         448633453         448666503         448699389        
448732362         448765271         448798025         448830547        
448863118         448895649         448928085         448960617        
448992990         449025378         449057686   

435424106

     448466029         448499756         448533448         448566893        
448600213         448633461         448666511         448699397        
448732370         448765289         448798033         448830554        
448863126         448895656         448928093         448960625        
448993006         449025386         449057694   

435426416

     448466037         448499764         448533455         448566901        
448600221         448633479         448666529         448699405        
448732388         448765297         448798041         448830562        
448863134         448895664         448928101         448960633        
448993014         449025394         449057702   

435427471

     448466045         448499772         448533463         448566919        
448600247         448633487         448666537         448699413        
448732396         448765305         448798058         448830570        
448863142         448895672         448928119         448960641        
448993022         449025402         449057710   

435428263

     448466052         448499780         448533471         448566927        
448600254         448633495         448666545         448699421        
448732412         448765313         448798066         448830588        
448863159         448895680         448928127         448960658        
448993030         449025410         449057728   

435428644

     448466060         448499798         448533489         448566935        
448600262         448633503         448666552         448699439        
448732420         448765321         448798074         448830596        
448863167         448895698         448928135         448960666        
448993048         449025428         449057736   

435429378

     448466078         448499806         448533497         448566943        
448600270         448633511         448666578         448699447        
448732438         448765339         448798082         448830604        
448863175         448895706         448928143         448960674        
448993055         449025436         449057744   

435429584

     448466086         448499814         448533505         448566950        
448600288         448633529         448666586         448699454        
448732446         448765347         448798090         448830612        
448863183         448895714         448928150         448960682        
448993063         449025444         449057751   

435430798

     448466094         448499822         448533513         448566968        
448600296         448633537         448666594         448699462        
448732453         448765354         448798108         448830620        
448863191         448895722         448928168         448960690        
448993071         449025451         449057769   

435430855

     448466102         448499830         448533521         448566976        
448600304         448633552         448666602         448699470        
448732461         448765362         448798116         448830638        
448863209         448895730         448928176         448960708        
448993089         449025469         449057777   

435431242

     448466128         448499848         448533539         448566984        
448600312         448633560         448666610         448699488        
448732479         448765370         448798124         448830646        
448863217         448895748         448928184         448960716        
448993097         449025477         449057785   

435434147

     448466144         448499855         448533547         448566992        
448600320         448633578         448666628         448699496        
448732487         448765388         448798132         448830653        
448863225         448895755         448928192         448960724        
448993105         449025485         449057793   

435434154

     448466151         448499863         448533554         448567008        
448600338         448633586         448666636         448699504        
448732495         448765396         448798140         448830661        
448863233         448895763         448928200         448960732        
448993113         449025493         449057801   

435435532

     448466169         448499871         448533562         448567016        
448600346         448633610         448666644         448699512        
448732503         448765404         448798157         448830679        
448863241         448895771         448928218         448960757        
448993121         449025501         449057819   

435436027

     448466177         448499889         448533570         448567024        
448600353         448633628         448666651         448699520        
448732511         448765412         448798165         448830687        
448863258         448895789         448928226         448960765        
448993139         449025519         449057827   

435436951

     448466185         448499897         448533588         448567032        
448600361         448633636         448666669         448699538        
448732529         448765420         448798173         448830695        
448863266         448895797         448928234         448960773        
448993147         449025527         449057835   

435439781

     448466193         448499905         448533596         448567040        
448600379         448633644         448666677         448699546        
448732537         448765438         448798181         448830703        
448863274         448895805         448928242         448960781        
448993154         449025535         449057843   

435442611

     448466201         448499913         448533604         448567065        
448600387         448633651         448666685         448699553        
448732545         448765446         448798199         448830711        
448863282         448895813         448928259         448960799        
448993162         449025543         449057850   

435442801

     448466219         448499921         448533612         448567073        
448600395         448633669         448666701         448699561        
448732552         448765453         448798207         448830729        
448863290         448895821         448928267         448960807        
448993170         449025550         449057868   

435449475

     448466227         448499939         448533620         448567081        
448600403         448633677         448666719         448699579        
448732560         448765461         448798215         448830737        
448863308         448895839         448928275         448960815        
448993188         449025568         449057876   

435450846

     448466235         448499947         448533638         448567099        
448600411         448633685         448666727         448699587        
448732578         448765479         448798223         448830745        
448863316         448895847         448928283         448960823        
448993196         449025576         449057884   

435450929

     448466243         448499954         448533646         448567107        
448600429         448633693         448666735         448699595        
448732586         448765487         448798231         448830752        
448863324         448895854         448928291         448960831        
448993204         449025584         449057892   

435451042

     448466250         448499962         448533653         448567115        
448600437         448633701         448666743         448699603        
448732594         448765495         448798249         448830760        
448863332         448895862         448928309         448960849        
448993212         449025592         449057900   

435451653

     448466276         448499970         448533661         448567123        
448600445         448633719         448666750         448699611        
448732602         448765503         448798256         448830778        
448863340         448895870         448928317         448960856        
448993220         449025600         449057918   

435451877

     448466284         448499988         448533679         448567131        
448600452         448633727         448666768         448699629        
448732610         448765511         448798264         448830786        
448863357         448895888         448928325         448960864        
448993238         449025618         449057926   

435452412

     448466292         448499996         448533687         448567149        
448600460         448633735         448666776         448699637        
448732628         448765529         448798272         448830794        
448863365         448895896         448928333         448960872        
448993246         449025626         449057934   

435454962

     448466300         448500009         448533695         448567156        
448600478         448633743         448666784         448699645        
448732636         448765537         448798280         448830802        
448863373         448895904         448928341         448960880        
448993253         449025634         449057942   

435455746

     448466318         448500017         448533703         448567164        
448600486         448633750         448666792         448699652        
448732644         448765545         448798298         448830810        
448863381         448895912         448928358         448960898        
448993261         449025642         449057959   

435456678

     448466326         448500025         448533711         448567172        
448600494         448633768         448666800         448699660        
448732677         448765552         448798306         448830828        
448863399         448895920         448928366         448960906        
448993279         449025659         449057967   

435456801

     448466334         448500033         448533729         448567180        
448600502         448633776         448666818         448699678        
448732685         448765560         448798314         448830836        
448863407         448895938         448928374         448960914        
448993287         449025667         449057975   

435459441

     448466342         448500041         448533737         448567198        
448600510         448633784         448666826         448699686        
448732693         448765578         448798322         448830844        
448863415         448895946         448928382         448960922        
448993295         449025675         449057983   

435459847

     448466359         448500058         448533745         448567206        
448600528         448633792         448666834         448699694        
448732701         448765586         448798330         448830851        
448863423         448895953         448928390         448960930        
448993303         449025683         449057991   

435460910

     448466367         448500066         448533752         448567214        
448600536         448633800         448666842         448699702        
448732719         448765594         448798348         448830869        
448863431         448895961         448928408         448960948        
448993311         449025691         449058007   

435460993

     448466375         448500082         448533760         448567222        
448600551         448633818         448666859         448699710        
448732727         448765602         448798355         448830877        
448863449         448895979         448928416         448960955        
448993329         449025709         449058015   

435461033

     448466383         448500090         448533778         448567230        
448600569         448633826         448666867         448699728        
448732735         448765610         448798363         448830885        
448863456         448895987         448928424         448960963        
448993337         449025717         449058023   

435461090

     448466391         448500108         448533786         448567248        
448600577         448633834         448666875         448699736        
448732743         448765628         448798371         448830901        
448863464         448895995         448928432         448960971        
448993345         449025725         449058031   

435461272

     448466409         448500116         448533794         448567255        
448600585         448633842         448666883         448699744        
448732750         448765636         448798389         448830919        
448863472         448896001         448928440         448960989        
448993360         449025733         449058049   

435462940

     448466417         448500124         448533802         448567263        
448600593         448633859         448666891         448699751        
448732768         448765644         448798397         448830927        
448863480         448896019         448928457         448960997        
448993378         449025741         449058056   

435464540

     448466425         448500132         448533810         448567271        
448600601         448633867         448666909         448699769        
448732776         448765651         448798405         448830935        
448863498         448896027         448928465         448961003        
448993386         449025758         449058064   

435464789

     448466433         448500140         448533828         448567289        
448600619         448633875         448666917         448699777        
448732784         448765669         448798413         448830943        
448863506         448896035         448928473         448961011        
448993394         449025766         449058072   

 

SCH-A-9



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435466073

     448466441         448500157         448533836         448567297        
448600627         448633883         448666925         448699785        
448732792         448765677         448798421         448830950        
448863514         448896043         448928481         448961029        
448993402         449025774         449058080   

435466255

     448466458         448500165         448533844         448567305        
448600635         448633891         448666933         448699793        
448732800         448765685         448798439         448830968        
448863522         448896050         448928499         448961037        
448993410         449025782         449058098   

435466925

     448466466         448500173         448533869         448567313        
448600643         448633917         448666941         448699801        
448732818         448765693         448798447         448830976        
448863530         448896068         448928507         448961045        
448993428         449025790         449058106   

435467360

     448466474         448500181         448533877         448567321        
448600676         448633925         448666958         448699819        
448732826         448765701         448798454         448830984        
448863548         448896076         448928515         448961052        
448993436         449025808         449058114   

435468020

     448466482         448500199         448533885         448567339        
448600684         448633933         448666966         448699827        
448732834         448765719         448798462         448830992        
448863555         448896084         448928523         448961060        
448993444         449025816         449058122   

435468475

     448466490         448500207         448533893         448567347        
448600692         448633941         448666974         448699835        
448732842         448765727         448798470         448831008        
448863563         448896092         448928531         448961078        
448993451         449025824         449058130   

435468590

     448466508         448500215         448533901         448567354        
448600700         448633958         448666982         448699843        
448732859         448765735         448798488         448831016        
448863571         448896100         448928549         448961086        
448993469         449025832         449058148   

435468913

     448466516         448500223         448533919         448567362        
448600718         448633966         448666990         448699850        
448732867         448765743         448798496         448831024        
448863589         448896118         448928556         448961094        
448993477         449025840         449058155   

435469283

     448466524         448500231         448533927         448567370        
448600726         448633974         448667006         448699868        
448732875         448765750         448798504         448831032        
448863597         448896126         448928564         448961102        
448993485         449025857         449058163   

435469762

     448466532         448500249         448533935         448567388        
448600734         448633982         448667014         448699876        
448732883         448765768         448798512         448831040        
448863605         448896134         448928572         448961110        
448993493         449025865         449058171   

435472444

     448466540         448500256         448533943         448567396        
448600742         448633990         448667022         448699884        
448732891         448765776         448798520         448831057        
448863613         448896142         448928580         448961128        
448993501         449025873         449058189   

435472808

     448466557         448500264         448533950         448567404        
448600759         448634006         448667030         448699892        
448732909         448765784         448798538         448831065        
448863621         448896159         448928598         448961136        
448993519         449025881         449058197   

435472907

     448466565         448500272         448533968         448567412        
448600767         448634014         448667048         448699900        
448732917         448765792         448798546         448831073        
448863639         448896167         448928606         448961144        
448993527         449025899         449058205   

435475637

     448466573         448500280         448533976         448567420        
448600775         448634022         448667055         448699918        
448732925         448765800         448798553         448831081        
448863647         448896175         448928614         448961151        
448993535         449025907         449058213   

435476684

     448466581         448500298         448533992         448567438        
448600783         448634030         448667063         448699926        
448732933         448765818         448798561         448831099        
448863654         448896183         448928622         448961169        
448993543         449025915         449058221   

435477062

     448466599         448500306         448534008         448567446        
448600791         448634048         448667071         448699934        
448732941         448765826         448798579         448831107        
448863662         448896191         448928630         448961177        
448993550         449025923         449058239   

435477658

     448466607         448500314         448534016         448567453        
448600809         448634055         448667089         448699942        
448732958         448765834         448798587         448831115        
448863670         448896209         448928648         448961185        
448993568         449025931         449058247   

435479522

     448466615         448500322         448534032         448567461        
448600817         448634063         448667097         448699959        
448732966         448765842         448798595         448831123        
448863688         448896217         448928655         448961193        
448993576         449025949         449058254   

435479530

     448466623         448500330         448534040         448567479        
448600825         448634071         448667105         448699967        
448732974         448765859         448798603         448831131        
448863696         448896225         448928663         448961201        
448993584         449025956         449058262   

435480926

     448466631         448500348         448534057         448567487        
448600833         448634089         448667113         448699975        
448732982         448765875         448798611         448831149        
448863704         448896233         448928671         448961219        
448993592         449025964         449058270   

435483904

     448466649         448500355         448534065         448567495        
448600841         448634097         448667121         448699983        
448732990         448765883         448798629         448831156        
448863712         448896258         448928689         448961227        
448993600         449025972         449058288   

435485792

     448466656         448500363         448534073         448567503        
448600858         448634105         448667139         448699991        
448733006         448765891         448798637         448831164        
448863720         448896266         448928697         448961235        
448993618         449025980         449058296   

435486279

     448466664         448500371         448534081         448567511        
448600866         448634113         448667147         448700005        
448733014         448765909         448798645         448831172        
448863738         448896274         448928705         448961243        
448993626         449025998         449058304   

435488937

     448466672         448500389         448534099         448567529        
448600874         448634121         448667154         448700013        
448733022         448765917         448798652         448831180        
448863746         448896282         448928713         448961250        
448993634         449026004         449058312   

435489091

     448466680         448500397         448534107         448567537        
448600882         448634139         448667162         448700021        
448733030         448765925         448798660         448831198        
448863753         448896290         448928721         448961268        
448993642         449026012         449058320   

435492970

     448466698         448500405         448534115         448567545        
448600890         448634147         448667170         448700039        
448733048         448765933         448798678         448831206        
448863761         448896308         448928739         448961276        
448993659         449026020         449058338   

435493556

     448466706         448500413         448534123         448567552        
448600908         448634154         448667188         448700047        
448733055         448765941         448798686         448831214        
448863779         448896316         448928747         448961284        
448993667         449026038         449058346   

435493820

     448466714         448500421         448534149         448567578        
448600916         448634162         448667196         448700054        
448733063         448765958         448798694         448831222        
448863787         448896324         448928754         448961292        
448993675         449026046         449058353   

435493952

     448466722         448500439         448534156         448567586        
448600924         448634170         448667204         448700062        
448733071         448765966         448798702         448831230        
448863795         448896332         448928762         448961300        
448993683         449026053         449058361   

435497607

     448466730         448500447         448534164         448567602        
448600932         448634188         448667212         448700070        
448733089         448765974         448798710         448831248        
448863803         448896340         448928770         448961318        
448993691         449026061         449058379   

435499199

     448466748         448500454         448534172         448567628        
448600940         448634196         448667220         448700088        
448733097         448765982         448798728         448831255        
448863811         448896357         448928788         448961326        
448993709         449026079         449058387   

435499736

     448466755         448500462         448534180         448567636        
448600957         448634204         448667238         448700096        
448733105         448765990         448798736         448831263        
448863829         448896365         448928796         448961334        
448993717         449026087         449058395   

435500129

     448466763         448500488         448534198         448567644        
448600965         448634212         448667246         448700104        
448733113         448766006         448798744         448831271        
448863837         448896373         448928804         448961342        
448993725         449026095         449058411   

435500368

     448466771         448500496         448534206         448567651        
448600973         448634220         448667253         448700112        
448733121         448766022         448798751         448831289        
448863845         448896381         448928812         448961359        
448993733         449026103         449058429   

435501002

     448466789         448500504         448534214         448567669        
448600981         448634238         448667261         448700120        
448733139         448766030         448798769         448831297        
448863852         448896399         448928820         448961367        
448993741         449026111         449058437   

435501069

     448466797         448500512         448534230         448567677        
448600999         448634246         448667279         448700138        
448733147         448766048         448798777         448831305        
448863860         448896407         448928838         448961375        
448993758         449026129         449058445   

435501358

     448466805         448500520         448534248         448567685        
448601005         448634253         448667287         448700146        
448733154         448766055         448798785         448831313        
448863878         448896415         448928846         448961391        
448993766         449026137         449058452   

435501937

     448466813         448500538         448534255         448567693        
448601013         448634261         448667295         448700153        
448733162         448766063         448798793         448831321        
448863886         448896423         448928853         448961409        
448993774         449026145         449058460   

435502778

     448466821         448500546         448534263         448567701        
448601021         448634279         448667303         448700161        
448733170         448766071         448798801         448831339        
448863894         448896431         448928861         448961417        
448993782         449026152         449058478   

435503008

     448466839         448500553         448534271         448567719        
448601039         448634287         448667311         448700179        
448733188         448766089         448798819         448831347        
448863902         448896449         448928879         448961425        
448993790         449026160         449058486   

435503032

     448466847         448500561         448534289         448567727        
448601047         448634295         448667329         448700187        
448733196         448766105         448798827         448831354        
448863910         448896456         448928887         448961433        
448993808         449026178         449058494   

435506316

     448466854         448500579         448534297         448567735        
448601054         448634303         448667337         448700195        
448733204         448766113         448798835         448831362        
448863928         448896464         448928895         448961441        
448993816         449026186         449058510   

435506696

     448466862         448500587         448534305         448567743        
448601062         448634311         448667345         448700203        
448733212         448766121         448798843         448831370        
448863936         448896472         448928903         448961458        
448993824         449026194         449058528   

435510276

     448466870         448500595         448534313         448567750        
448601070         448634329         448667352         448700211        
448733220         448766139         448798850         448831388        
448863944         448896480         448928911         448961466        
448993832         449026202         449058536   

435510581

     448466888         448500603         448534321         448567768        
448601088         448634337         448667360         448700229        
448733238         448766147         448798868         448831396        
448863951         448896498         448928929         448961474        
448993840         449026210         449058544   

435511381

     448466896         448500611         448534339         448567776        
448601104         448634345         448667378         448700237        
448733246         448766154         448798876         448831404        
448863969         448896506         448928937         448961482        
448993857         449026228         449058551   

435512199

     448466904         448500629         448534347         448567784        
448601112         448634352         448667386         448700245        
448733253         448766162         448798884         448831412        
448863977         448896514         448928945         448961490        
448993865         449026236         449058569   

435513155

     448466920         448500637         448534354         448567792        
448601120         448634360         448667394         448700252        
448733261         448766170         448798892         448831420        
448863985         448896522         448928952         448961508        
448993873         449026244         449058577   

435513205

     448466938         448500645         448534362         448567800        
448601138         448634378         448667402         448700260        
448733279         448766188         448798900         448831438        
448863993         448896530         448928960         448961516        
448993881         449026251         449058585   

435515069

     448466946         448500652         448534370         448567818        
448601146         448634386         448667410         448700278        
448733287         448766196         448798918         448831446        
448864009         448896548         448928978         448961524        
448993899         449026269         449058593   

435515168

     448466953         448500660         448534388         448567826        
448601153         448634394         448667428         448700286        
448733295         448766204         448798926         448831453        
448864017         448896555         448928986         448961532        
448993907         449026277         449058601   

435515176

     448466961         448500678         448534396         448567834        
448601161         448634402         448667436         448700294        
448733303         448766212         448798934         448831461        
448864025         448896563         448928994         448961540        
448993915         449026285         449058619   

435515580

     448466979         448500686         448534404         448567842        
448601179         448634410         448667444         448700302        
448733311         448766220         448798942         448831479        
448864033         448896571         448929000         448961557        
448993923         449026293         449058627   

435515861

     448466987         448500694         448534412         448567859        
448601187         448634428         448667451         448700310        
448733329         448766238         448798959         448831487        
448864041         448896589         448929018         448961565        
448993931         449026301         449058635   

435516083

     448466995         448500702         448534420         448567867        
448601195         448634436         448667469         448700328        
448733337         448766246         448798967         448831495        
448864058         448896597         448929026         448961573        
448993949         449026319         449058643   

435516430

     448467001         448500728         448534438         448567875        
448601203         448634444         448667477         448700336        
448733345         448766253         448798975         448831503        
448864066         448896605         448929034         448961581        
448993956         449026327         449058650   

435518634

     448467027         448500736         448534446         448567883        
448601211         448634451         448667485         448700344        
448733352         448766261         448798983         448831511        
448864074         448896613         448929042         448961599        
448993964         449026335         449058668   

435518691

     448467035         448500744         448534453         448567891        
448601229         448634469         448667501         448700351        
448733360         448766279         448798991         448831529        
448864082         448896621         448929059         448961607        
448993972         449026343         449058676   

435520309

     448467043         448500751         448534461         448567909        
448601237         448634477         448667519         448700369        
448733378         448766287         448799007         448831537        
448864090         448896639         448929067         448961615        
448993980         449026350         449058684   

435520382

     448467050         448500769         448534479         448567917        
448601245         448634485         448667527         448700377        
448733386         448766295         448799015         448831545        
448864108         448896647         448929075         448961623        
448993998         449026368         449058692   

435523857

     448467068         448500777         448534487         448567925        
448601252         448634493         448667535         448700385        
448733394         448766303         448799023         448831552        
448864116         448896654         448929083         448961631        
448994004         449026376         449058700   

435527890

     448467076         448500785         448534495         448567933        
448601260         448634519         448667543         448700393        
448733402         448766311         448799031         448831560        
448864124         448896662         448929091         448961649        
448994012         449026384         449058718   

435529466

     448467084         448500793         448534503         448567941        
448601278         448634527         448667550         448700401        
448733410         448766329         448799049         448831578        
448864132         448896670         448929109         448961656        
448994020         449026392         449058726   

435529540

     448467092         448500801         448534511         448567958        
448601286         448634535         448667568         448700419        
448733428         448766337         448799056         448831586        
448864140         448896688         448929117         448961664        
448994038         449026400         449058734   

435531744

     448467100         448500819         448534529         448567966        
448601294         448634543         448667576         448700427        
448733436         448766345         448799064         448831594        
448864157         448896696         448929125         448961672        
448994046         449026418         449058742   

435533229

     448467118         448500827         448534537         448567974        
448601302         448634550         448667584         448700435        
448733444         448766352         448799072         448831602        
448864165         448896704         448929133         448961680        
448994053         449026426         449058759   

435533468

     448467126         448500835         448534545         448567982        
448601310         448634568         448667592         448700443        
448733451         448766360         448799080         448831610        
448864173         448896712         448929141         448961698        
448994061         449026434         449058767   

435533526

     448467134         448500843         448534552         448567990        
448601328         448634576         448667600         448700450        
448733469         448766378         448799098         448831628        
448864181         448896720         448929158         448961706        
448994079         449026442         449058775   

435533849

     448467142         448500868         448534560         448568006        
448601336         448634584         448667618         448700468        
448733477         448766386         448799106         448831636        
448864199         448896738         448929166         448961714        
448994087         449026459         449058783   

435534821

     448467159         448500876         448534578         448568014        
448601344         448634592         448667626         448700476        
448733485         448766394         448799114         448831644        
448864207         448896746         448929174         448961722        
448994095         449026467         449058791   

435538145

     448467167         448500884         448534586         448568022        
448601351         448634600         448667634         448700484        
448733493         448766402         448799122         448831651        
448864215         448896753         448929182         448961730        
448994103         449026475         449058809   

435540349

     448467175         448500900         448534594         448568030        
448601369         448634618         448667642         448700492        
448733501         448766410         448799130         448831669        
448864223         448896761         448929190         448961748        
448994137         449026483         449058817   

435540638

     448467183         448500918         448534602         448568048        
448601377         448634626         448667659         448700500        
448733519         448766428         448799148         448831677        
448864231         448896779         448929208         448961755        
448994145         449026491         449058825   

 

SCH-A-10



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435543228

     448467191         448500926         448534610         448568063        
448601385         448634634         448667667         448700518        
448733527         448766436         448799155         448831685        
448864249         448896787         448929216         448961763        
448994152         449026509         449058833   

435548482

     448467209         448500934         448534628         448568071        
448601393         448634642         448667675         448700526        
448733535         448766444         448799163         448831693        
448864256         448896795         448929224         448961771        
448994160         449026517         449058841   

435549589

     448467217         448500942         448534636         448568089        
448601401         448634659         448667683         448700534        
448733543         448766451         448799171         448831701        
448864264         448896803         448929232         448961789        
448994178         449026525         449058858   

435549860

     448467225         448500959         448534644         448568097        
448601419         448634667         448667691         448700542        
448733550         448766469         448799189         448831719        
448864272         448896811         448929240         448961797        
448994186         449026533         449058866   

435552666

     448467233         448500967         448534651         448568105        
448601427         448634675         448667709         448700559        
448733568         448766477         448799197         448831727        
448864298         448896829         448929257         448961805        
448994194         449026541         449058874   

435555933

     448467241         448500975         448534669         448568113        
448601435         448634683         448667717         448700567        
448733576         448766485         448799205         448831735        
448864306         448896837         448929265         448961813        
448994202         449026558         449058882   

435557772

     448467258         448500983         448534677         448568121        
448601443         448634691         448667725         448700575        
448733584         448766493         448799213         448831743        
448864314         448896845         448929273         448961821        
448994210         449026566         449058890   

435557830

     448467266         448500991         448534685         448568139        
448601450         448634709         448667733         448700583        
448733592         448766501         448799221         448831750        
448864322         448896852         448929281         448961839        
448994228         449026574         449058908   

435558325

     448467274         448501007         448534693         448568147        
448601468         448634717         448667741         448700591        
448733600         448766519         448799239         448831768        
448864330         448896860         448929299         448961847        
448994236         449026582         449058916   

435559075

     448467282         448501015         448534701         448568154        
448601476         448634725         448667758         448700609        
448733618         448766527         448799247         448831776        
448864348         448896878         448929307         448961854        
448994244         449026590         449058924   

435561964

     448467290         448501023         448534719         448568188        
448601484         448634733         448667766         448700617        
448733626         448766535         448799254         448831792        
448864363         448896886         448929315         448961862        
448994251         449026608         449058932   

435562376

     448467308         448501031         448534727         448568196        
448601492         448634741         448667774         448700625        
448733634         448766543         448799262         448831800        
448864371         448896894         448929323         448961870        
448994269         449026616         449058940   

435562467

     448467316         448501056         448534735         448568204        
448601500         448634758         448667782         448700633        
448733642         448766550         448799270         448831818        
448864389         448896902         448929331         448961888        
448994277         449026624         449058957   

435563051

     448467324         448501064         448534743         448568212        
448601518         448634766         448667790         448700641        
448733659         448766568         448799288         448831826        
448864397         448896910         448929349         448961896        
448994285         449026632         449058965   

435564216

     448467332         448501072         448534750         448568220        
448601526         448634774         448667808         448700658        
448733667         448766576         448799296         448831834        
448864405         448896928         448929356         448961904        
448994293         449026640         449058973   

435564455

     448467340         448501080         448534768         448568246        
448601534         448634782         448667816         448700666        
448733675         448766584         448799304         448831842        
448864413         448896936         448929364         448961912        
448994301         449026657         449058981   

435565874

     448467357         448501098         448534776         448568253        
448601542         448634790         448667824         448700674        
448733683         448766592         448799312         448831859        
448864421         448896944         448929372         448961920        
448994319         449026665         449058999   

435566195

     448467365         448501106         448534784         448568261        
448601559         448634808         448667832         448700682        
448733691         448766600         448799320         448831867        
448864439         448896951         448929380         448961938        
448994327         449026673         449059005   

435566484

     448467373         448501114         448534792         448568279        
448601567         448634816         448667840         448700690        
448733709         448766618         448799338         448831875        
448864447         448896969         448929398         448961946        
448994335         449026681         449059013   

435567888

     448467381         448501122         448534800         448568287        
448601575         448634824         448667857         448700708        
448733717         448766626         448799346         448831883        
448864454         448896977         448929406         448961953        
448994343         449026699         449059021   

435567987

     448467399         448501130         448534818         448568295        
448601583         448634832         448667865         448700716        
448733725         448766634         448799353         448831891        
448864462         448896985         448929414         448961961        
448994350         449026707         449059039   

435568993

     448467407         448501148         448534834         448568303        
448601591         448634840         448667873         448700724        
448733733         448766642         448799361         448831909        
448864470         448896993         448929422         448961979        
448994368         449026715         449059047   

435570817

     448467415         448501155         448534842         448568311        
448601609         448634857         448667881         448700732        
448733741         448766659         448799379         448831917        
448864488         448897009         448929430         448961987        
448994376         449026723         449059054   

435571476

     448467423         448501163         448534859         448568329        
448601617         448634865         448667899         448700740        
448733758         448766667         448799387         448831925        
448864496         448897017         448929448         448961995        
448994384         449026731         449059062   

435572375

     448467431         448501171         448534867         448568337        
448601625         448634873         448667907         448700757        
448733766         448766675         448799395         448831933        
448864504         448897025         448929455         448962001        
448994392         449026749         449059070   

435573787

     448467449         448501189         448534875         448568345        
448601633         448634881         448667915         448700765        
448733774         448766683         448799403         448831941        
448864512         448897033         448929463         448962019        
448994400         449026756         449059088   

435575626

     448467456         448501197         448534883         448568352        
448601641         448634899         448667923         448700773        
448733782         448766691         448799411         448831958        
448864520         448897041         448929471         448962027        
448994418         449026764         449059096   

435576491

     448467464         448501205         448534891         448568360        
448601658         448634907         448667931         448700781        
448733790         448766709         448799429         448831966        
448864538         448897058         448929489         448962035        
448994426         449026772         449059104   

435577135

     448467472         448501213         448534909         448568378        
448601666         448634915         448667949         448700799        
448733808         448766717         448799437         448831974        
448864546         448897066         448929497         448962043        
448994434         449026780         449059112   

435582150

     448467480         448501221         448534917         448568386        
448601674         448634923         448667956         448700807        
448733816         448766725         448799445         448831982        
448864553         448897074         448929505         448962050        
448994442         449026798         449059120   

435582788

     448467498         448501239         448534925         448568394        
448601682         448634931         448667964         448700815        
448733824         448766733         448799452         448831990        
448864561         448897082         448929513         448962068        
448994459         449026806         449059138   

435582887

     448467506         448501247         448534933         448568402        
448601690         448634949         448667972         448700823        
448733832         448766741         448799460         448832006        
448864579         448897090         448929521         448962076        
448994467         449026814         449059146   

435584347

     448467514         448501254         448534941         448568410        
448601708         448634956         448667980         448700831        
448733840         448766758         448799478         448832014        
448864587         448897108         448929539         448962084        
448994475         449026822         449059153   

435584354

     448467522         448501262         448534966         448568428        
448601716         448634964         448667998         448700849        
448733857         448766766         448799486         448832022        
448864595         448897116         448929547         448962092        
448994483         449026830         449059161   

435585047

     448467530         448501270         448534974         448568436        
448601724         448634972         448668004         448700856        
448733865         448766774         448799494         448832030        
448864603         448897124         448929554         448962100        
448994491         449026848         449059179   

435585864

     448467548         448501288         448534982         448568444        
448601732         448634980         448668012         448700864        
448733873         448766782         448799502         448832048        
448864611         448897132         448929562         448962118        
448994509         449026855         449059187   

435587340

     448467555         448501296         448534990         448568451        
448601740         448634998         448668020         448700872        
448733881         448766790         448799510         448832055        
448864629         448897140         448929570         448962126        
448994517         449026863         449059195   

435588942

     448467563         448501304         448535005         448568477        
448601757         448635003         448668038         448700880        
448733899         448766808         448799528         448832063        
448864637         448897157         448929588         448962134        
448994525         449026871         449059203   

435589122

     448467571         448501312         448535013         448568485        
448601765         448635011         448668046         448700898        
448733907         448766816         448799536         448832071        
448864645         448897165         448929596         448962142        
448994533         449026889         449059211   

435589148

     448467597         448501320         448535021         448568493        
448601773         448635029         448668053         448700906        
448733915         448766824         448799544         448832089        
448864652         448897173         448929604         448962159        
448994541         449026897         449059229   

435589395

     448467613         448501338         448535039         448568501        
448601781         448635037         448668061         448700914        
448733931         448766832         448799551         448832097        
448864660         448897181         448929612         448962167        
448994558         449026905         449059237   

435589775

     448467621         448501346         448535047         448568519        
448601799         448635045         448668079         448700922        
448733949         448766840         448799569         448832105        
448864678         448897199         448929620         448962175        
448994566         449026913         449059245   

435591979

     448467639         448501353         448535054         448568527        
448601807         448635052         448668087         448700930        
448733956         448766857         448799577         448832113        
448864686         448897207         448929638         448962183        
448994574         449026921         449059252   

435593074

     448467647         448501361         448535062         448568535        
448601815         448635060         448668095         448700948        
448733964         448766865         448799593         448832121        
448864694         448897215         448929646         448962191        
448994582         449026939         449059260   

435593165

     448467654         448501379         448535070         448568543        
448601823         448635078         448668103         448700955        
448733972         448766873         448799601         448832139        
448864702         448897223         448929653         448962209        
448994590         449026947         449059278   

435595186

     448467662         448501395         448535088         448568550        
448601831         448635086         448668111         448700963        
448733980         448766881         448799619         448832147        
448864710         448897231         448929661         448962217        
448994608         449026954         449059286   

435595467

     448467670         448501403         448535096         448568568        
448601849         448635094         448668129         448700971        
448733998         448766899         448799627         448832154        
448864728         448897249         448929679         448962225        
448994616         449026962         449059294   

435597547

     448467688         448501411         448535104         448568584        
448601856         448635102         448668137         448700989        
448734004         448766915         448799635         448832162        
448864736         448897256         448929687         448962233        
448994624         449026970         449059302   

435598123

     448467696         448501429         448535112         448568592        
448601864         448635128         448668145         448700997        
448734012         448766923         448799643         448832170        
448864744         448897264         448929695         448962241        
448994632         449026988         449059310   

435600184

     448467704         448501437         448535120         448568600        
448601872         448635136         448668152         448701003        
448734020         448766931         448799650         448832188        
448864751         448897272         448929703         448962258        
448994640         449026996         449059328   

435602131

     448467712         448501445         448535138         448568618        
448601880         448635144         448668160         448701011        
448734038         448766956         448799668         448832196        
448864769         448897280         448929711         448962266        
448994657         449027002         449059336   

435602305

     448467720         448501452         448535146         448568626        
448601898         448635151         448668178         448701029        
448734046         448766964         448799676         448832204        
448864777         448897298         448929729         448962274        
448994665         449027010         449059344   

435603253

     448467738         448501460         448535153         448568634        
448601906         448635169         448668186         448701037        
448734053         448766972         448799684         448832212        
448864785         448897306         448929737         448962282        
448994673         449027028         449059351   

435604244

     448467746         448501478         448535161         448568642        
448601914         448635177         448668194         448701045        
448734061         448766980         448799692         448832220        
448864793         448897314         448929745         448962290        
448994681         449027036         449059369   

435604830

     448467753         448501494         448535179         448568659        
448601922         448635185         448668202         448701052        
448734079         448766998         448799700         448832238        
448864819         448897322         448929752         448962308        
448994699         449027044         449059377   

435606033

     448467761         448501502         448535187         448568667        
448601930         448635193         448668210         448701060        
448734087         448767004         448799718         448832246        
448864827         448897330         448929760         448962316        
448994707         449027051         449059385   

435606744

     448467779         448501510         448535195         448568683        
448601948         448635201         448668228         448701078        
448734095         448767012         448799726         448832253        
448864835         448897348         448929778         448962324        
448994715         449027069         449059393   

435607486

     448467787         448501528         448535203         448568691        
448601955         448635219         448668236         448701086        
448734103         448767038         448799734         448832261        
448864843         448897355         448929786         448962332        
448994723         449027077         449059401   

435608278

     448467795         448501544         448535211         448568709        
448601963         448635227         448668244         448701094        
448734111         448767046         448799742         448832279        
448864850         448897363         448929794         448962340        
448994731         449027085         449059427   

435609813

     448467803         448501551         448535229         448568717        
448601971         448635235         448668251         448701102        
448734129         448767053         448799759         448832287        
448864868         448897371         448929802         448962357        
448994749         449027093         449059435   

435615968

     448467811         448501569         448535245         448568725        
448601989         448635243         448668269         448701110        
448734137         448767061         448799767         448832295        
448864876         448897389         448929810         448962365        
448994756         449027101         449059443   

435617279

     448467829         448501577         448535252         448568733        
448601997         448635250         448668277         448701128        
448734145         448767079         448799775         448832303        
448864884         448897397         448929836         448962373        
448994764         449027119         449059450   

435620232

     448467837         448501585         448535260         448568741        
448602003         448635276         448668285         448701136        
448734152         448767087         448799783         448832311        
448864892         448897405         448929844         448962381        
448994772         449027127         449059468   

435620406

     448467845         448501593         448535278         448568758        
448602011         448635284         448668293         448701144        
448734160         448767095         448799791         448832329        
448864900         448897413         448929851         448962399        
448994780         449027135         449059476   

435622121

     448467852         448501601         448535286         448568766        
448602029         448635292         448668301         448701151        
448734178         448767103         448799809         448832337        
448864918         448897421         448929869         448962407        
448994798         449027143         449059484   

435623525

     448467860         448501619         448535294         448568774        
448602037         448635300         448668319         448701169        
448734186         448767111         448799817         448832345        
448864926         448897439         448929877         448962415        
448994806         449027150         449059492   

435624945

     448467886         448501627         448535302         448568782        
448602045         448635318         448668327         448701177        
448734194         448767129         448799825         448832352        
448864934         448897447         448929885         448962423        
448994814         449027168         449059500   

435626155

     448467894         448501635         448535310         448568790        
448602052         448635326         448668335         448701185        
448734202         448767137         448799833         448832360        
448864942         448897454         448929893         448962431        
448994822         449027176         449059518   

435627633

     448467902         448501643         448535336         448568808        
448602060         448635334         448668343         448701193        
448734210         448767145         448799841         448832378        
448864959         448897462         448929901         448962449        
448994830         449027184         449059526   

435628144

     448467910         448501650         448535344         448568816        
448602078         448635342         448668350         448701219        
448734228         448767152         448799858         448832386        
448864967         448897470         448929919         448962456        
448994848         449027192         449059534   

435628797

     448467928         448501668         448535351         448568824        
448602086         448635359         448668368         448701227        
448734236         448767160         448799866         448832394        
448864975         448897488         448929927         448962464        
448994855         449027200         449059542   

435628821

     448467936         448501676         448535369         448568832        
448602094         448635367         448668376         448701235        
448734244         448767178         448799874         448832402        
448864983         448897496         448929935         448962472        
448994871         449027218         449059559   

435632880

     448467944         448501684         448535377         448568840        
448602102         448635375         448668384         448701243        
448734251         448767186         448799882         448832410        
448865006         448897504         448929943         448962480        
448994889         449027226         449059567   

 

SCH-A-11



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435632930

     448467951         448501692         448535385         448568857        
448602110         448635383         448668392         448701250        
448734269         448767194         448799890         448832428        
448865014         448897512         448929950         448962498        
448994897         449027234         449059575   

435633854

     448467977         448501700         448535393         448568865        
448602128         448635391         448668400         448701268        
448734277         448767202         448799916         448832436        
448865022         448897520         448929968         448962506        
448994905         449027242         449059583   

435633946

     448467985         448501718         448535401         448568873        
448602136         448635409         448668418         448701276        
448734293         448767210         448799924         448832444        
448865030         448897538         448929976         448962514        
448994913         449027259         449059591   

435634878

     448467993         448501726         448535419         448568881        
448602144         448635417         448668426         448701284        
448734301         448767228         448799932         448832451        
448865048         448897546         448929984         448962522        
448994921         449027267         449059609   

435636998

     448468009         448501734         448535427         448568899        
448602151         448635425         448668434         448701292        
448734319         448767236         448799940         448832469        
448865055         448897553         448929992         448962530        
448994939         449027275         449059617   

435638317

     448468017         448501742         448535435         448568907        
448602169         448635433         448668442         448701300        
448734327         448767244         448799957         448832477        
448865063         448897561         448930008         448962548        
448994947         449027283         449059625   

435638473

     448468025         448501759         448535443         448568915        
448602177         448635441         448668459         448701318        
448734335         448767251         448799965         448832485        
448865071         448897579         448930016         448962555        
448994954         449027291         449059633   

435640701

     448468033         448501767         448535450         448568923        
448602185         448635458         448668467         448701326        
448734343         448767269         448799973         448832493        
448865089         448897587         448930024         448962563        
448994962         449027309         449059641   

435641063

     448468041         448501775         448535468         448568931        
448602193         448635466         448668475         448701334        
448734350         448767277         448799981         448832501        
448865097         448897595         448930032         448962571        
448994970         449027317         449059658   

435641584

     448468058         448501783         448535476         448568949        
448602201         448635474         448668483         448701342        
448734368         448767285         448799999         448832519        
448865105         448897603         448930040         448962589        
448994988         449027325         449059666   

435641857

     448468066         448501791         448535484         448568956        
448602219         448635482         448668491         448701359        
448734376         448767293         448800003         448832527        
448865113         448897611         448930057         448962597        
448994996         449027333         449059674   

435642285

     448468074         448501809         448535492         448568964        
448602227         448635490         448668509         448701367        
448734384         448767301         448800011         448832535        
448865121         448897629         448930065         448962605        
448995001         449027341         449059682   

435644570

     448468082         448501817         448535500         448568972        
448602235         448635508         448668517         448701375        
448734392         448767319         448800029         448832543        
448865139         448897637         448930073         448962613        
448995019         449027358         449059690   

435645361

     448468090         448501825         448535518         448568980        
448602243         448635516         448668525         448701383        
448734400         448767327         448800037         448832550        
448865147         448897645         448930081         448962621        
448995027         449027366         449059708   

435646880

     448468108         448501833         448535526         448568998        
448602250         448635524         448668533         448701391        
448734418         448767335         448800045         448832568        
448865154         448897652         448930099         448962639        
448995035         449027374         449059716   

435650031

     448468116         448501841         448535534         448569004        
448602268         448635532         448668541         448701409        
448734426         448767343         448800052         448832576        
448865162         448897660         448930107         448962647        
448995043         449027382         449059724   

435653951

     448468124         448501858         448535542         448569012        
448602276         448635540         448668558         448701417        
448734434         448767350         448800060         448832584        
448865170         448897678         448930115         448962654        
448995050         449027390         449059732   

435654504

     448468132         448501866         448535559         448569020        
448602284         448635557         448668566         448701425        
448734442         448767368         448800078         448832592        
448865188         448897686         448930123         448962662        
448995068         449027408         449059740   

435655147

     448468157         448501874         448535567         448569038        
448602292         448635565         448668574         448701433        
448734459         448767376         448800086         448832600        
448865196         448897694         448930131         448962670        
448995076         449027416         449059757   

435655840

     448468165         448501882         448535575         448569046        
448602300         448635573         448668582         448701441        
448734467         448767384         448800094         448832618        
448865204         448897702         448930149         448962688        
448995084         449027424         449059765   

435660543

     448468173         448501890         448535583         448569053        
448602318         448635581         448668590         448701458        
448734475         448767392         448800102         448832626        
448865212         448897710         448930156         448962696        
448995092         449027432         449059773   

435660758

     448468181         448501916         448535591         448569061        
448602326         448635599         448668608         448701466        
448734483         448767400         448800110         448832634        
448865220         448897728         448930164         448962704        
448995100         449027440         449059781   

435661293

     448468199         448501924         448535609         448569079        
448602334         448635607         448668616         448701474        
448734491         448767418         448800128         448832642        
448865238         448897736         448930172         448962712        
448995118         449027457         449059799   

435661350

     448468207         448501932         448535617         448569087        
448602342         448635615         448668624         448701482        
448734509         448767426         448800136         448832659        
448865246         448897744         448930180         448962720        
448995126         449027465         449059807   

435662325

     448468215         448501940         448535625         448569095        
448602359         448635623         448668632         448701490        
448734517         448767434         448800144         448832667        
448865253         448897751         448930198         448962738        
448995134         449027473         449059815   

435662390

     448468223         448501957         448535633         448569103        
448602367         448635631         448668640         448701508        
448734525         448767442         448800151         448832675        
448865261         448897769         448930206         448962746        
448995142         449027481         449059823   

435664347

     448468231         448501965         448535658         448569111        
448602375         448635649         448668657         448701516        
448734533         448767459         448800169         448832683        
448865279         448897777         448930214         448962753        
448995159         449027507         449059831   

435664677

     448468249         448501973         448535666         448569129        
448602383         448635656         448668665         448701524        
448734541         448767467         448800177         448832691        
448865287         448897785         448930222         448962761        
448995167         449027515         449059849   

435666433

     448468256         448501981         448535674         448569137        
448602391         448635664         448668673         448701532        
448734558         448767475         448800185         448832709        
448865295         448897793         448930230         448962779        
448995175         449027531         449059856   

435671714

     448468264         448501999         448535682         448569145        
448602409         448635672         448668681         448701540        
448734566         448767483         448800193         448832717        
448865303         448897801         448930248         448962787        
448995183         449027549         449059864   

435672340

     448468272         448502005         448535690         448569152        
448602417         448635680         448668699         448701557        
448734574         448767491         448800201         448832725        
448865311         448897819         448930255         448962795        
448995191         449027556         449059872   

435673504

     448468298         448502013         448535708         448569160        
448602425         448635698         448668707         448701565        
448734582         448767509         448800219         448832733        
448865329         448897827         448930263         448962803        
448995209         449027564         449059880   

435674585

     448468306         448502021         448535716         448569178        
448602433         448635706         448668715         448701573        
448734590         448767517         448800227         448832741        
448865337         448897835         448930271         448962811        
448995217         449027572         449059898   

435674767

     448468314         448502039         448535724         448569186        
448602441         448635714         448668723         448701581        
448734608         448767525         448800235         448832758        
448865345         448897843         448930289         448962829        
448995225         449027580         449059906   

435674858

     448468322         448502047         448535732         448569194        
448602458         448635722         448668731         448701599        
448734616         448767533         448800243         448832766        
448865352         448897850         448930297         448962837        
448995233         449027598         449059914   

435677737

     448468330         448502054         448535740         448569202        
448602466         448635730         448668749         448701607        
448734624         448767541         448800250         448832774        
448865360         448897868         448930305         448962845        
448995241         449027614         449059922   

435678701

     448468348         448502062         448535757         448569210        
448602474         448635748         448668756         448701615        
448734632         448767558         448800268         448832782        
448865378         448897876         448930313         448962852        
448995258         449027622         449059930   

435682125

     448468355         448502070         448535765         448569228        
448602482         448635755         448668764         448701623        
448734640         448767566         448800276         448832790        
448865386         448897884         448930321         448962860        
448995266         449027630         449059948   

435682380

     448468363         448502088         448535773         448569236        
448602508         448635763         448668772         448701631        
448734657         448767574         448800284         448832808        
448865394         448897892         448930339         448962878        
448995274         449027648         449059955   

435683933

     448468371         448502096         448535781         448569244        
448602516         448635771         448668780         448701649        
448734665         448767582         448800292         448832816        
448865402         448897900         448930347         448962886        
448995282         449027655         449059963   

435685326

     448468389         448502104         448535799         448569251        
448602524         448635789         448668798         448701656        
448734673         448767590         448800300         448832824        
448865410         448897918         448930354         448962894        
448995290         449027663         449059971   

435687389

     448468397         448502112         448535807         448569269        
448602532         448635797         448668806         448701664        
448734681         448767608         448800318         448832832        
448865428         448897926         448930362         448962902        
448995308         449027671         449059989   

435687587

     448468405         448502120         448535815         448569277        
448602540         448635805         448668814         448701672        
448734699         448767616         448800326         448832840        
448865436         448897934         448930370         448962910        
448995316         449027689         449059997   

435688064

     448468413         448502138         448535823         448569285        
448602557         448635813         448668822         448701680        
448734707         448767624         448800334         448832857        
448865444         448897942         448930388         448962928        
448995324         449027697         449060003   

435688247

     448468421         448502146         448535831         448569301        
448602565         448635821         448668830         448701698        
448734715         448767632         448800342         448832865        
448865451         448897959         448930396         448962936        
448995332         449027705         449060011   

435688296

     448468439         448502153         448535849         448569319        
448602573         448635839         448668848         448701706        
448734723         448767640         448800359         448832873        
448865469         448897967         448930404         448962944        
448995340         449027713         449060029   

435688312

     448468447         448502161         448535856         448569327        
448602581         448635847         448668855         448701714        
448734731         448767657         448800367         448832881        
448865477         448897975         448930412         448962951        
448995357         449027721         449060037   

435689609

     448468454         448502179         448535864         448569335        
448602599         448635854         448668863         448701722        
448734749         448767665         448800375         448832899        
448865485         448897983         448930420         448962969        
448995365         449027739         449060045   

435690870

     448468462         448502187         448535872         448569343        
448602607         448635870         448668871         448701730        
448734756         448767673         448800383         448832907        
448865493         448897991         448930438         448962977        
448995373         449027747         449060052   

435690920

     448468470         448502195         448535880         448569350        
448602615         448635888         448668889         448701748        
448734764         448767681         448800391         448832915        
448865501         448898007         448930446         448962985        
448995381         449027754         449060060   

435693171

     448468488         448502203         448535898         448569368        
448602623         448635896         448668897         448701755        
448734772         448767699         448800409         448832923        
448865519         448898015         448930453         448962993        
448995399         449027762         449060078   

435693205

     448468496         448502211         448535906         448569376        
448602631         448635904         448668905         448701763        
448734780         448767707         448800417         448832931        
448865527         448898023         448930461         448963009        
448995407         449027770         449060086   

435696562

     448468504         448502237         448535914         448569384        
448602649         448635912         448668913         448701771        
448734798         448767715         448800425         448832949        
448865535         448898031         448930479         448963017        
448995415         449027788         449060094   

435696760

     448468512         448502245         448535930         448569392        
448602656         448635920         448668921         448701789        
448734806         448767723         448800433         448832956        
448865550         448898049         448930487         448963025        
448995423         449027796         449060102   

435699475

     448468520         448502252         448535948         448569400        
448602664         448635938         448668939         448701797        
448734814         448767731         448800441         448832964        
448865568         448898056         448930495         448963033        
448995431         449027804         449060110   

435699897

     448468538         448502260         448535955         448569418        
448602680         448635946         448668947         448701805        
448734822         448767749         448800458         448832972        
448865576         448898064         448930503         448963041        
448995449         449027812         449060128   

435702915

     448468546         448502278         448535963         448569434        
448602698         448635953         448668954         448701813        
448734830         448767756         448800466         448832980        
448865592         448898072         448930511         448963058        
448995456         449027820         449060136   

435703756

     448468553         448502286         448535971         448569442        
448602706         448635961         448668962         448701821        
448734848         448767764         448800474         448832998        
448865600         448898080         448930529         448963066        
448995464         449027838         449060144   

435704804

     448468561         448502294         448535989         448569459        
448602714         448635979         448668970         448701839        
448734855         448767772         448800482         448833004        
448865618         448898098         448930537         448963074        
448995472         449027846         449060151   

435705223

     448468579         448502302         448535997         448569467        
448602722         448635987         448668988         448701847        
448734863         448767780         448800490         448833012        
448865626         448898106         448930545         448963082        
448995480         449027853         449060169   

435706718

     448468587         448502310         448536003         448569475        
448602730         448635995         448668996         448701854        
448734871         448767798         448800508         448833020        
448865634         448898114         448930552         448963090        
448995498         449027861         449060177   

435707856

     448468595         448502328         448536011         448569483        
448602748         448636001         448669002         448701862        
448734889         448767806         448800516         448833038        
448865642         448898122         448930560         448963108        
448995506         449027879         449060185   

435707955

     448468603         448502336         448536029         448569491        
448602755         448636019         448669010         448701870        
448734897         448767814         448800524         448833046        
448865659         448898130         448930578         448963116        
448995514         449027887         449060193   

435708086

     448468611         448502344         448536037         448569509        
448602763         448636027         448669028         448701888        
448734905         448767822         448800532         448833053        
448865667         448898148         448930586         448963124        
448995522         449027895         449060201   

435711205

     448468629         448502351         448536045         448569517        
448602789         448636035         448669036         448701896        
448734913         448767830         448800540         448833061        
448865675         448898155         448930594         448963132        
448995530         449027903         449060219   

435711510

     448468637         448502369         448536052         448569525        
448602797         448636043         448669044         448701904        
448734921         448767848         448800557         448833079        
448865683         448898163         448930602         448963140        
448995548         449027911         449060227   

435711734

     448468652         448502377         448536060         448569533        
448602805         448636050         448669051         448701912        
448734939         448767855         448800565         448833087        
448865691         448898171         448930610         448963157        
448995555         449027929         449060235   

435712963

     448468660         448502385         448536078         448569541        
448602813         448636068         448669069         448701920        
448734947         448767863         448800573         448833095        
448865709         448898189         448930628         448963165        
448995563         449027937         449060243   

435714712

     448468678         448502401         448536086         448569558        
448602821         448636076         448669077         448701938        
448734954         448767871         448800581         448833103        
448865717         448898197         448930636         448963173        
448995571         449027945         449060250   

435716352

     448468686         448502419         448536094         448569566        
448602839         448636084         448669085         448701946        
448734962         448767889         448800599         448833111        
448865725         448898205         448930644         448963181        
448995589         449027952         449060268   

435716477

     448468694         448502427         448536102         448569574        
448602847         448636092         448669093         448701953        
448734970         448767897         448800607         448833129        
448865733         448898213         448930651         448963199        
448995597         449027960         449060276   

435716626

     448468702         448502435         448536128         448569582        
448602854         448636100         448669101         448701961        
448734988         448767905         448800615         448833137        
448865741         448898221         448930669         448963207        
448995605         449027978         449060284   

435716691

     448468710         448502443         448536136         448569590        
448602862         448636118         448669119         448701979        
448734996         448767913         448800623         448833145        
448865758         448898239         448930677         448963215        
448995613         449027986         449060292   

 

SCH-A-12



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435722335

     448468728         448502450         448536144         448569608        
448602870         448636126         448669127         448701987        
448735001         448767921         448800631         448833152        
448865766         448898247         448930685         448963223        
448995621         449027994         449060300   

435723366

     448468736         448502468         448536151         448569616        
448602888         448636134         448669135         448701995        
448735019         448767939         448800649         448833160        
448865774         448898254         448930693         448963231        
448995639         449028000         449060318   

435723887

     448468744         448502476         448536169         448569624        
448602896         448636142         448669143         448702001        
448735027         448767947         448800656         448833178        
448865782         448898262         448930701         448963249        
448995647         449028018         449060326   

435725494

     448468751         448502484         448536177         448569632        
448602904         448636159         448669150         448702019        
448735035         448767954         448800664         448833186        
448865790         448898270         448930719         448963256        
448995654         449028026         449060334   

435728118

     448468769         448502492         448536185         448569640        
448602912         448636167         448669168         448702027        
448735043         448767962         448800672         448833194        
448865808         448898288         448930727         448963264        
448995662         449028034         449060342   

435731278

     448468777         448502500         448536193         448569657        
448602920         448636175         448669176         448702035        
448735050         448767970         448800680         448833202        
448865816         448898296         448930735         448963272        
448995670         449028042         449060359   

435733662

     448468785         448502518         448536201         448569665        
448602938         448636183         448669184         448702043        
448735068         448767988         448800698         448833210        
448865824         448898304         448930743         448963280        
448995688         449028059         449060367   

435734959

     448468793         448502526         448536219         448569673        
448602946         448636191         448669192         448702050        
448735076         448767996         448800706         448833228        
448865832         448898312         448930750         448963298        
448995696         449028067         449060375   

435736855

     448468801         448502534         448536227         448569681        
448602953         448636209         448669200         448702068        
448735084         448768002         448800714         448833236        
448865840         448898320         448930768         448963306        
448995704         449028075         449060383   

435737770

     448468819         448502542         448536235         448569699        
448602961         448636217         448669218         448702076        
448735092         448768010         448800722         448833244        
448865857         448898338         448930776         448963314        
448995712         449028083         449060391   

435738927

     448468827         448502559         448536250         448569707        
448602979         448636225         448669226         448702084        
448735100         448768028         448800730         448833251        
448865865         448898353         448930784         448963322        
448995720         449028091         449060409   

435739768

     448468835         448502567         448536268         448569715        
448602987         448636233         448669242         448702092        
448735118         448768036         448800748         448833269        
448865873         448898361         448930792         448963330        
448995738         449028109         449060417   

435740626

     448468850         448502575         448536276         448569723        
448602995         448636241         448669259         448702100        
448735126         448768044         448800755         448833277        
448865881         448898379         448930800         448963348        
448995746         449028117         449060425   

435740774

     448468868         448502583         448536284         448569731        
448603001         448636258         448669267         448702118        
448735134         448768051         448800763         448833285        
448865899         448898387         448930818         448963355        
448995753         449028125         449060433   

435740824

     448468876         448502591         448536292         448569749        
448603019         448636274         448669275         448702126        
448735142         448768069         448800771         448833293        
448865907         448898395         448930826         448963363        
448995761         449028133         449060441   

435742002

     448468884         448502609         448536300         448569756        
448603027         448636282         448669283         448702134        
448735159         448768077         448800789         448833301        
448865915         448898403         448930834         448963371        
448995779         449028141         449060458   

435742473

     448468892         448502617         448536318         448569764        
448603035         448636290         448669291         448702142        
448735167         448768085         448800797         448833319        
448865923         448898411         448930842         448963389        
448995787         449028158         449060466   

435742721

     448468900         448502625         448536326         448569772        
448603043         448636308         448669309         448702167        
448735175         448768093         448800805         448833327        
448865931         448898429         448930859         448963397        
448995795         449028166         449060474   

435743893

     448468918         448502633         448536334         448569780        
448603050         448636316         448669317         448702175        
448735183         448768101         448800813         448833335        
448865949         448898437         448930867         448963405        
448995803         449028174         449060482   

435744016

     448468926         448502641         448536342         448569798        
448603068         448636324         448669325         448702183        
448735191         448768127         448800821         448833343        
448865956         448898445         448930875         448963413        
448995811         449028182         449060490   

435745591

     448468934         448502658         448536359         448569806        
448603076         448636332         448669333         448702191        
448735209         448768135         448800839         448833350        
448865964         448898452         448930883         448963421        
448995829         449028190         449060508   

435746854

     448468942         448502666         448536367         448569814        
448603084         448636340         448669341         448702209        
448735217         448768143         448800847         448833368        
448865972         448898460         448930891         448963439        
448995837         449028208         449060516   

435748397

     448468959         448502674         448536375         448569822        
448603092         448636357         448669358         448702217        
448735225         448768150         448800854         448833376        
448865980         448898478         448930909         448963447        
448995845         449028216         449060524   

435750062

     448468967         448502682         448536383         448569830        
448603100         448636365         448669366         448702225        
448735233         448768184         448800862         448833384        
448865998         448898486         448930917         448963454        
448995852         449028224         449060532   

435751995

     448468975         448502690         448536391         448569848        
448603118         448636373         448669390         448702233        
448735241         448768192         448800870         448833392        
448866004         448898494         448930925         448963462        
448995860         449028232         449060540   

435755111

     448468983         448502708         448536409         448569863        
448603126         448636381         448669416         448702241        
448735258         448768200         448800888         448833400        
448866012         448898502         448930933         448963470        
448995878         449028240         449060557   

435756697

     448468991         448502716         448536417         448569871        
448603134         448636399         448669424         448702258        
448735266         448768218         448800896         448833418        
448866020         448898510         448930941         448963488        
448995886         449028257         449060565   

435757901

     448469007         448502724         448536425         448569889        
448603142         448636407         448669432         448702266        
448735274         448768226         448800904         448833426        
448866038         448898528         448930958         448963496        
448995894         449028265         449060573   

435758495

     448469015         448502732         448536433         448569897        
448603159         448636415         448669440         448702274        
448735282         448768234         448800912         448833434        
448866046         448898536         448930966         448963504        
448995902         449028273         449060581   

435758628

     448469023         448502740         448536441         448569905        
448603167         448636423         448669457         448702282        
448735290         448768242         448800920         448833442        
448866053         448898544         448930974         448963512        
448995910         449028281         449060599   

435759030

     448469031         448502757         448536458         448569913        
448603175         448636431         448669465         448702290        
448735308         448768267         448800938         448833459        
448866061         448898551         448930982         448963520        
448995928         449028299         449060607   

435760368

     448469049         448502765         448536466         448569921        
448603183         448636449         448669473         448702316        
448735316         448768275         448800946         448833467        
448866079         448898569         448930990         448963538        
448995936         449028307         449060615   

435760772

     448469056         448502773         448536474         448569939        
448603191         448636456         448669481         448702324        
448735324         448768283         448800953         448833475        
448866087         448898577         448931006         448963546        
448995944         449028315         449060623   

435761366

     448469064         448502781         448536482         448569947        
448603209         448636464         448669499         448702332        
448735332         448768291         448800961         448833483        
448866095         448898585         448931014         448963553        
448995951         449028323         449060631   

435761762

     448469072         448502799         448536490         448569954        
448603217         448636472         448669507         448702340        
448735340         448768309         448800979         448833491        
448866103         448898593         448931022         448963561        
448995969         449028331         449060649   

435762851

     448469080         448502807         448536508         448569962        
448603225         448636480         448669515         448702357        
448735357         448768317         448800987         448833509        
448866111         448898601         448931030         448963579        
448995977         449028349         449060656   

435763412

     448469098         448502815         448536516         448569970        
448603233         448636498         448669523         448702365        
448735365         448768325         448800995         448833517        
448866129         448898619         448931048         448963587        
448995985         449028356         449060664   

435763891

     448469106         448502823         448536532         448569988        
448603241         448636506         448669531         448702373        
448735373         448768333         448801001         448833525        
448866137         448898627         448931055         448963595        
448995993         449028364         449060672   

435766928

     448469114         448502831         448536540         448570002        
448603258         448636514         448669549         448702381        
448735381         448768341         448801019         448833533        
448866145         448898635         448931063         448963611        
448996009         449028372         449060680   

435767322

     448469122         448502849         448536557         448570010        
448603266         448636522         448669556         448702399        
448735399         448768358         448801027         448833541        
448866152         448898643         448931071         448963629        
448996017         449028380         449060698   

435767363

     448469130         448502856         448536565         448570028        
448603274         448636530         448669572         448702407        
448735407         448768366         448801035         448833558        
448866160         448898650         448931089         448963637        
448996025         449028398         449060706   

435767553

     448469148         448502864         448536573         448570036        
448603282         448636548         448669598         448702415        
448735415         448768374         448801043         448833566        
448866178         448898668         448931097         448963645        
448996033         449028406         449060714   

435768395

     448469155         448502872         448536581         448570044        
448603290         448636555         448669606         448702423        
448735423         448768382         448801050         448833574        
448866186         448898676         448931105         448963652        
448996041         449028414         449060722   

435768619

     448469163         448502880         448536599         448570051        
448603308         448636563         448669614         448702431        
448735431         448768390         448801068         448833582        
448866194         448898684         448931113         448963660        
448996058         449028422         449060730   

435768635

     448469171         448502898         448536607         448570069        
448603316         448636571         448669622         448702449        
448735449         448768408         448801076         448833590        
448866202         448898692         448931121         448963678        
448996066         449028430         449060748   

435768700

     448469189         448502906         448536615         448570077        
448603324         448636589         448669630         448702456        
448735456         448768416         448801084         448833608        
448866210         448898700         448931139         448963686        
448996074         449028448         449060755   

435768858

     448469197         448502914         448536623         448570085        
448603332         448636597         448669648         448702464        
448735472         448768424         448801092         448833616        
448866228         448898718         448931147         448963694        
448996082         449028455         449060763   

435770672

     448469205         448502922         448536631         448570093        
448603340         448636613         448669655         448702472        
448735480         448768432         448801100         448833624        
448866236         448898726         448931154         448963702        
448996090         449028463         449060771   

435771316

     448469213         448502930         448536649         448570101        
448603357         448636621         448669663         448702480        
448735498         448768440         448801118         448833632        
448866244         448898734         448931162         448963710        
448996108         449028471         449060789   

435774559

     448469221         448502948         448536656         448570119        
448603365         448636639         448669671         448702506        
448735506         448768457         448801126         448833657        
448866251         448898742         448931170         448963728        
448996116         449028489         449060797   

435775416

     448469239         448502955         448536664         448570127        
448603373         448636647         448669689         448702514        
448735514         448768465         448801134         448833665        
448866269         448898759         448931188         448963736        
448996124         449028497         449060805   

435775655

     448469247         448502963         448536672         448570135        
448603431         448636654         448669697         448702522        
448735522         448768473         448801142         448833673        
448866277         448898767         448931196         448963744        
448996132         449028505         449060813   

435775721

     448469262         448502971         448536680         448570143        
448603449         448636662         448669705         448702530        
448735530         448768481         448801159         448833681        
448866285         448898775         448931204         448963751        
448996140         449028513         449060821   

435775952

     448469270         448502989         448536698         448570150        
448603464         448636670         448669713         448702548        
448735548         448768499         448801167         448833699        
448866293         448898783         448931212         448963769        
448996157         449028521         449060839   

435776208

     448469288         448502997         448536706         448570168        
448603472         448636688         448669721         448702555        
448735555         448768507         448801175         448833707        
448866301         448898791         448931220         448963777        
448996165         449028539         449060847   

435777792

     448469296         448503003         448536714         448570176        
448603480         448636696         448669739         448702563        
448735563         448768515         448801183         448833715        
448866319         448898809         448931238         448963785        
448996173         449028547         449060854   

435778576

     448469304         448503011         448536722         448570184        
448603498         448636704         448669747         448702571        
448735571         448768523         448801191         448833723        
448866327         448898817         448931246         448963793        
448996181         449028554         449060862   

435781091

     448469312         448503029         448536730         448570192        
448603506         448636712         448669754         448702589        
448735589         448768531         448801209         448833731        
448866335         448898825         448931253         448963801        
448996199         449028562         449060870   

435782651

     448469338         448503037         448536748         448570200        
448603514         448636720         448669762         448702597        
448735597         448768549         448801217         448833749        
448866343         448898841         448931261         448963819        
448996207         449028570         449060888   

435783501

     448469353         448503045         448536755         448570218        
448603522         448636738         448669770         448702605        
448735605         448768556         448801225         448833756        
448866350         448898858         448931279         448963827        
448996215         449028588         449060896   

435783675

     448469361         448503052         448536763         448570226        
448603530         448636746         448669788         448702613        
448735613         448768564         448801233         448833764        
448866368         448898866         448931287         448963835        
448996223         449028596         449060904   

435786801

     448469379         448503060         448536771         448570234        
448603548         448636753         448669796         448702621        
448735621         448768572         448801241         448833772        
448866376         448898874         448931295         448963843        
448996231         449028604         449060912   

435787494

     448469387         448503078         448536789         448570242        
448603555         448636761         448669804         448702639        
448735639         448768580         448801258         448833780        
448866384         448898882         448931303         448963850        
448996249         449028612         449060920   

435787577

     448469395         448503094         448536797         448570259        
448603563         448636779         448669812         448702647        
448735647         448768598         448801266         448833798        
448866392         448898890         448931311         448963868        
448996256         449028620         449060938   

435788047

     448469403         448503102         448536805         448570267        
448603571         448636787         448669820         448702654        
448735654         448768606         448801274         448833806        
448866400         448898908         448931329         448963876        
448996264         449028638         449060946   

435788435

     448469411         448503110         448536813         448570275        
448603589         448636795         448669838         448702662        
448735662         448768614         448801282         448833814        
448866418         448898916         448931337         448963884        
448996272         449028646         449060953   

435789375

     448469429         448503128         448536821         448570283        
448603597         448636803         448669846         448702670        
448735670         448768622         448801290         448833822        
448866426         448898924         448931345         448963892        
448996280         449028653         449060961   

435789516

     448469437         448503136         448536839         448570291        
448603605         448636811         448669853         448702688        
448735688         448768630         448801308         448833830        
448866434         448898932         448931352         448963900        
448996306         449028661         449060979   

435792890

     448469445         448503144         448536847         448570309        
448603613         448636829         448669861         448702704        
448735696         448768648         448801316         448833848        
448866442         448898940         448931360         448963918        
448996314         449028679         449060987   

435793328

     448469452         448503151         448536854         448570317        
448603621         448636837         448669879         448702712        
448735704         448768655         448801324         448833855        
448866459         448898957         448931378         448963926        
448996322         449028687         449060995   

435793492

     448469460         448503177         448536862         448570325        
448603639         448636845         448669887         448702720        
448735712         448768663         448801332         448833863        
448866467         448898965         448931386         448963934        
448996330         449028695         449061001   

435794300

     448469478         448503185         448536870         448570341        
448603647         448636852         448669895         448702738        
448735720         448768671         448801340         448833871        
448866475         448898973         448931394         448963942        
448996348         449028703         449061019   

435794839

     448469486         448503193         448536888         448570358        
448603654         448636860         448669903         448702746        
448735738         448768689         448801357         448833889        
448866483         448898981         448931402         448963959        
448996355         449028711         449061027   

 

SCH-A-13



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435795372

     448469494         448503201         448536896         448570374        
448603662         448636878         448669911         448702761        
448735746         448768697         448801365         448833897        
448866491         448898999         448931410         448963967        
448996363         449028729         449061035   

435795539

     448469502         448503219         448536904         448570382        
448603670         448636886         448669929         448702779        
448735753         448768705         448801373         448833905        
448866509         448899005         448931428         448963975        
448996371         449028737         449061043   

435801618

     448469510         448503227         448536912         448570390        
448603696         448636894         448669937         448702787        
448735761         448768713         448801381         448833913        
448866517         448899013         448931436         448963983        
448996389         449028745         449061050   

435801956

     448469528         448503235         448536920         448570408        
448603704         448636902         448669945         448702795        
448735779         448768721         448801399         448833921        
448866525         448899021         448931444         448963991        
448996397         449028752         449061068   

435803150

     448469536         448503243         448536938         448570416        
448603712         448636910         448669952         448702803        
448735787         448768739         448801407         448833939        
448866533         448899039         448931451         448964007        
448996405         449028760         449061076   

435805890

     448469544         448503250         448536946         448570424        
448603720         448636928         448669960         448702811        
448735795         448768747         448801415         448833947        
448866541         448899047         448931469         448964015        
448996413         449028778         449061084   

435807961

     448469551         448503268         448536953         448570432        
448603738         448636936         448669978         448702829        
448735803         448768754         448801423         448833954        
448866558         448899054         448931477         448964023        
448996421         449028786         449061092   

435808589

     448469569         448503276         448536961         448570440        
448603746         448636944         448669986         448702837        
448735811         448768762         448801431         448833962        
448866566         448899062         448931485         448964031        
448996439         449028794         449061100   

435809041

     448469577         448503284         448536979         448570457        
448603381         448636951         448669994         448702845        
448735829         448768770         448801449         448833970        
448866574         448899070         448931493         448964049        
448996447         449028802         449061118   

435812359

     448469585         448503292         448536987         448570465        
448603399         448636969         448670000         448702852        
448735837         448768788         448801456         448833988        
448866582         448899088         448931501         448964056        
448996454         449028810         449061126   

435816160

     448469593         448503300         448536995         448570473        
448603407         448636977         448670018         448702860        
448735845         448768796         448801464         448833996        
448866590         448899096         448931519         448964064        
448996462         449028828         449061134   

435817176

     448469601         448503318         448537001         448570481        
448603415         448636985         448670026         448702878        
448735852         448768804         448801472         448834002        
448866608         448899104         448931527         448964072        
448996470         449028836         449061142   

435817853

     448469619         448503326         448537019         448570499        
448603423         448636993         448670034         448702886        
448735860         448768812         448801480         448834010        
448866616         448899112         448931535         448964080        
448996488         449028844         449061159   

435818810

     448469627         448503334         448537027         448570507        
448604660         448637009         448670042         448702902        
448735878         448768820         448801498         448834028        
448866624         448899120         448931543         448964098        
448996496         449028851         449061167   

435820469

     448469635         448503342         448537035         448570515        
448604678         448637017         448670059         448702910        
448735886         448768838         448801506         448834036        
448866632         448899138         448931550         448964106        
448996504         449028869         449061175   

435820899

     448469643         448503359         448537043         448570523        
448604686         448637025         448670067         448702928        
448735894         448768846         448801514         448834044        
448866640         448899146         448931568         448964114        
448996512         449028877         449061183   

435822267

     448469650         448503367         448537050         448570531        
448604694         448637033         448670075         448702936        
448735902         448768853         448801522         448834051        
448866657         448899153         448931576         448964122        
448996520         449028885         449061191   

435824115

     448469668         448503375         448537068         448570549        
448604702         448637041         448670083         448702944        
448735910         448768861         448801530         448834069        
448866665         448899161         448931584         448964130        
448996538         449028893         449061209   

435824628

     448469676         448503383         448537076         448570556        
448604710         448637058         448670091         448702951        
448735928         448768879         448801548         448834077        
448866673         448899179         448931592         448964148        
448996546         449028901         449061217   

435824701

     448469684         448503391         448537084         448570564        
448604736         448637066         448670109         448702969        
448735936         448768887         448801555         448834085        
448866681         448899187         448931600         448964155        
448996553         449028919         449061225   

435825161

     448469692         448503409         448537092         448570572        
448604744         448637074         448670117         448702977        
448735944         448768895         448801563         448834093        
448866699         448899195         448931618         448964163        
448996561         449028927         449061233   

435828272

     448469700         448503425         448537100         448570580        
448604751         448637082         448670125         448702985        
448735951         448768903         448801571         448834101        
448866707         448899203         448931626         448964171        
448996579         449028935         449061241   

435828793

     448469718         448503433         448537118         448570598        
448604769         448637090         448670133         448702993        
448735969         448768911         448801589         448834119        
448866723         448899211         448931634         448964189        
448996587         449028943         449061258   

435829247

     448469726         448503441         448537126         448570606        
448604777         448637108         448670141         448703009        
448735977         448768929         448801597         448834127        
448866731         448899229         448931642         448964197        
448996595         449028950         449061266   

435829395

     448469734         448503458         448537134         448570614        
448604785         448637116         448670158         448703017        
448735985         448768937         448801605         448834135        
448866749         448899237         448931659         448964205        
448996603         449028976         449061274   

435830021

     448469742         448503466         448537142         448570622        
448604793         448637124         448670166         448703025        
448735993         448768945         448801613         448834143        
448866756         448899245         448931667         448964213        
448996611         449028984         449061282   

435833538

     448469759         448503474         448537159         448570630        
448604801         448637132         448670174         448703033        
448736009         448768952         448801621         448834150        
448866764         448899252         448931675         448964221        
448996629         449028992         449061290   

435834247

     448469767         448503482         448537167         448570648        
448604819         448637140         448670182         448703041        
448736017         448768960         448801639         448834168        
448866772         448899260         448931683         448964239        
448996637         449029008         449061308   

435835863

     448469775         448503490         448537175         448570655        
448604827         448637157         448670190         448703058        
448736025         448768978         448801647         448834176        
448866780         448899278         448931691         448964247        
448996645         449029016         449061316   

435837877

     448469783         448503508         448537191         448570663        
448604835         448637165         448670208         448703066        
448736033         448768986         448801654         448834184        
448866798         448899286         448931709         448964254        
448996652         449029024         449061324   

435838933

     448469791         448503516         448537209         448570671        
448604843         448637173         448670216         448703074        
448736041         448768994         448801662         448834192        
448866806         448899294         448931717         448964262        
448996660         449029032         449061332   

435839956

     448469809         448503524         448537217         448570689        
448604850         448637181         448670224         448703082        
448736058         448769000         448801670         448834200        
448866814         448899302         448931725         448964270        
448996678         449029040         449061340   

435840236

     448469817         448503532         448537225         448570697        
448604868         448637199         448670232         448703090        
448736066         448769018         448801688         448834218        
448866822         448899310         448931733         448964288        
448996686         449029057         449061357   

435840798

     448469825         448503540         448537233         448570705        
448604876         448637207         448670240         448703108        
448736074         448769026         448801696         448834226        
448866830         448899328         448931741         448964296        
448996694         449029065         449061365   

435841689

     448469833         448503557         448537241         448570713        
448604884         448637215         448670257         448703116        
448736082         448769034         448801704         448834234        
448866848         448899336         448931758         448964304        
448996702         449029073         449061373   

435842307

     448469841         448503565         448537258         448570721        
448604892         448637223         448670265         448703124        
448736090         448769042         448801712         448834242        
448866855         448899344         448931766         448964312        
448996710         449029081         449061381   

435842406

     448469858         448503573         448537266         448570739        
448604900         448637231         448670273         448703132        
448736108         448769059         448801720         448834259        
448866863         448899351         448931774         448964320        
448996728         449029099         449061399   

435843081

     448469866         448503581         448537282         448570747        
448604918         448637249         448670281         448703140        
448736116         448769067         448801738         448834267        
448866871         448899369         448931782         448964338        
448996736         449029107         449061407   

435843982

     448469874         448503599         448537290         448570754        
448604926         448637256         448670299         448703157        
448736124         448769075         448801746         448834275        
448866889         448899377         448931790         448964346        
448996744         449029115         449061415   

435845755

     448469882         448503607         448537308         448570762        
448604942         448637264         448670307         448703165        
448736132         448769083         448801753         448834283        
448866897         448899385         448931808         448964353        
448996751         449029123         449061423   

435846027

     448469890         448503615         448537316         448570770        
448604959         448637272         448670315         448703173        
448736140         448769091         448801761         448834291        
448866905         448899393         448931816         448964361        
448996769         449029131         449061431   

435846779

     448469908         448503623         448537332         448570788        
448604967         448637280         448670323         448703181        
448736157         448769109         448801779         448834309        
448866913         448899401         448931824         448964379        
448996777         449029149         449061449   

435847165

     448469916         448503631         448537340         448570796        
448604975         448637298         448670331         448703199        
448736165         448769117         448801787         448834317        
448866921         448899419         448931832         448964387        
448996785         449029156         449061456   

435849641

     448469924         448503649         448537357         448570804        
448604983         448637306         448670349         448703207        
448736173         448769125         448801795         448834325        
448866939         448899427         448931840         448964395        
448996793         449029164         449061464   

435850862

     448469932         448503656         448537365         448570812        
448604991         448637314         448670356         448703215        
448736181         448769133         448801803         448834333        
448866947         448899435         448931857         448964403        
448996801         449029172         449061472   

435850904

     448469940         448503664         448537373         448570820        
448605006         448637322         448670364         448703223        
448736199         448769141         448801811         448834341        
448866954         448899443         448931865         448964411        
448996819         449029180         449061480   

435851647

     448469957         448503672         448537381         448570838        
448605014         448637348         448670372         448703231        
448736207         448769158         448801829         448834358        
448866962         448899450         448931873         448964429        
448996827         449029198         449061498   

435852975

     448469965         448503680         448537399         448570846        
448605022         448637355         448670380         448703249        
448736215         448769166         448801837         448834366        
448866970         448899468         448931881         448964437        
448996835         449029206         449061506   

435853122

     448469973         448503698         448537407         448570853        
448603753         448637363         448670398         448703256        
448736223         448769174         448801845         448834374        
448866988         448899476         448931899         448964445        
448996843         449029214         449061514   

435853700

     448469981         448503706         448537415         448570861        
448603761         448637371         448670406         448703264        
448736231         448769182         448801852         448834382        
448866996         448899484         448931907         448964452        
448996850         449029222         449061522   

435854831

     448469999         448503714         448537423         448570879        
448603779         448637389         448670414         448703272        
448736249         448769190         448801860         448834390        
448867002         448899492         448931915         448964460        
448996868         449029230         449061530   

435855440

     448470005         448503722         448537431         448570887        
448603787         448637397         448670422         448703280        
448736256         448769208         448801878         448834408        
448867010         448899500         448931923         448964478        
448996876         449029248         449061548   

435855929

     448470013         448503730         448537449         448570895        
448603795         448637405         448670430         448703298        
448736272         448769216         448801886         448834416        
448867028         448899518         448931931         448964486        
448996884         449029255         449061555   

435861521

     448470021         448503748         448537456         448570903        
448603803         448637413         448670448         448703314        
448736280         448769224         448801894         448834424        
448867036         448899526         448931949         448964494        
448996892         449029263         449061563   

435861570

     448470039         448503755         448537464         448570911        
448603811         448637421         448670455         448703322        
448736298         448769232         448801902         448834432        
448867044         448899534         448931956         448964502        
448996900         449029271         449061571   

435862321

     448470047         448503763         448537472         448570929        
448603829         448637439         448670463         448703330        
448736306         448769240         448801910         448834440        
448867051         448899542         448931964         448964510        
448996918         449029289         449061589   

435863246

     448470054         448503771         448537480         448570937        
448603837         448637447         448670471         448703348        
448736314         448769257         448801928         448834457        
448867069         448899559         448931972         448964528        
448996926         449029297         449061597   

435863337

     448470062         448503789         448537498         448570945        
448603845         448637454         448670489         448703355        
448736322         448769265         448801936         448834465        
448867077         448899567         448931980         448964536        
448996934         449029305         449061605   

435863550

     448470070         448503797         448537506         448570952        
448603860         448637462         448670497         448703363        
448736330         448769273         448801944         448834473        
448867085         448899575         448931998         448964544        
448996942         449029313         449061613   

435863758

     448470088         448503805         448537514         448570960        
448603878         448637470         448670505         448703371        
448736348         448769281         448801951         448834481        
448867093         448899583         448932004         448964551        
448996959         449029321         449061621   

435864004

     448470096         448503813         448537522         448570978        
448603894         448637488         448670513         448703389        
448736355         448769299         448801969         448834499        
448867101         448899591         448932012         448964569        
448996967         449029339         449061639   

435864418

     448470104         448503821         448537530         448570986        
448603902         448637496         448670521         448703397        
448736363         448769307         448801977         448834507        
448867119         448899609         448932020         448964577        
448996975         449029347         449061647   

435865357

     448470112         448503839         448537548         448570994        
448603910         448637504         448670539         448703405        
448736371         448769315         448801985         448834515        
448867127         448899617         448932038         448964585        
448996983         449029354         449061654   

435865837

     448470120         448503847         448537555         448571000        
448603928         448637512         448670547         448703413        
448736389         448769323         448801993         448834523        
448867135         448899625         448932046         448964593        
448996991         449029362         449061662   

435868880

     448470138         448503854         448537563         448571018        
448603936         448637520         448670554         448703421        
448736397         448769349         448802009         448834531        
448867143         448899633         448932053         448964601        
448997007         449029370         449061670   

435869334

     448470146         448503862         448537571         448571034        
448603944         448637538         448670562         448703439        
448736405         448769356         448802017         448834549        
448867150         448899641         448932061         448964619        
448997015         449029388         449061688   

435870449

     448470153         448503870         448537589         448571042        
448603951         448637546         448670570         448703447        
448736413         448769364         448802025         448834556        
448867168         448899658         448932079         448964627        
448997023         449029396         449061696   

435870944

     448470161         448503888         448537597         448571059        
448603969         448637553         448670588         448703454        
448736421         448769372         448802033         448834564        
448867176         448899666         448932087         448964635        
448997031         449029404         449061704   

435871595

     448470179         448503896         448537605         448571067        
448603977         448637561         448670596         448703462        
448736439         448769380         448802041         448834572        
448867184         448899674         448932095         448964643        
448997049         449029412         449061712   

435873690

     448470187         448503904         448537613         448571075        
448603985         448637579         448670604         448703470        
448736447         448769398         448802058         448834580        
448867192         448899682         448932103         448964650        
448997056         449029420         449061720   

435877584

     448470195         448503912         448537621         448571083        
448604009         448637587         448670612         448703488        
448736454         448769406         448802066         448834598        
448867200         448899690         448932111         448964668        
448997064         449029438         449061738   

435877857

     448470203         448503920         448537639         448571091        
448604017         448637595         448670620         448703496        
448736462         448769414         448802074         448834606        
448867218         448899708         448932129         448964676        
448997072         449029446         449061746   

435877931

     448470211         448503938         448537647         448571109        
448604025         448637603         448670638         448703504        
448736470         448769422         448802082         448834614        
448867226         448899716         448932137         448964684        
448997080         449029453         449061753   

 

SCH-A-14



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435878236

     448470229         448503946         448537654         448571117        
448604033         448637611         448670646         448703512        
448736488         448769430         448802090         448834622        
448867234         448899724         448932145         448964692        
448997098         449029461         449061761   

435879275

     448470237         448503953         448537662         448571125        
448604058         448637629         448670653         448703520        
448736496         448769448         448802108         448834648        
448867242         448899732         448932152         448964700        
448997106         449029479         449061779   

435879861

     448470245         448503961         448537670         448571133        
448604066         448637637         448670679         448703538        
448736504         448769455         448802116         448834655        
448867259         448899740         448932160         448964718        
448997114         449029487         449061787   

435880109

     448470252         448503979         448537688         448571158        
448604074         448637645         448670687         448703546        
448736512         448769463         448802124         448834663        
448867267         448899757         448932178         448964726        
448997122         449029495         449061795   

435880547

     448470260         448503987         448537696         448571166        
448604082         448637652         448670695         448703553        
448736520         448769471         448802132         448834671        
448867275         448899765         448932186         448964734        
448997130         449029503         449061803   

435883053

     448470278         448503995         448537704         448571174        
448604090         448637660         448670703         448703561        
448736538         448769489         448802140         448834689        
448867283         448899773         448932194         448964742        
448997148         449029511         449061811   

435887179

     448470286         448504001         448537712         448571182        
448604116         448637678         448670711         448703579        
448736546         448769497         448802157         448834697        
448867291         448899781         448932202         448964759        
448997155         449029529         449061829   

435887237

     448470294         448504019         448537720         448571208        
448604124         448637686         448670729         448703587        
448736553         448769505         448802165         448834705        
448867325         448899799         448932210         448964767        
448997163         449029537         449061837   

435887997

     448470302         448504027         448537738         448571216        
448604132         448637694         448670737         448703595        
448736561         448769513         448802173         448834713        
448867333         448899807         448932228         448964775        
448997171         449029545         449061845   

435889332

     448470310         448504035         448537746         448571224        
448604140         448637702         448670745         448703603        
448736579         448769521         448802181         448834721        
448867341         448899815         448932236         448964783        
448997189         449029552         449061852   

435890264

     448470328         448504043         448537753         448571232        
448604157         448637710         448670752         448703611        
448736587         448769539         448802199         448834739        
448867358         448899823         448932244         448964791        
448997197         449029560         449061860   

435890793

     448470336         448504050         448537761         448571240        
448604165         448637728         448670760         448703629        
448736595         448769547         448802207         448834747        
448867366         448899831         448932251         448964809        
448997205         449029578         449061878   

435893003

     448470344         448504068         448537779         448571257        
448604173         448637736         448670778         448703637        
448736603         448769554         448802215         448834754        
448867374         448899849         448932269         448964817        
448997213         449029586         449061886   

435893102

     448470351         448504076         448537787         448571265        
448604181         448637744         448670786         448703645        
448736611         448769562         448802223         448834762        
448867382         448899856         448932277         448964825        
448997221         449029594         449061894   

435895552

     448470369         448504084         448537795         448571273        
448604207         448637751         448670794         448703652        
448736629         448769570         448802231         448834770        
448867390         448899864         448932285         448964833        
448997239         449029602         449061902   

435896188

     448470377         448504092         448537803         448571281        
448604215         448637769         448670802         448703660        
448736637         448769588         448802249         448834788        
448867408         448899872         448932293         448964841        
448997247         449029610         449061910   

435896709

     448470385         448504118         448537811         448571299        
448604223         448637777         448670810         448703678        
448736645         448769596         448802256         448834796        
448867416         448899880         448932301         448964858        
448997254         449029628         449061928   

435898069

     448470393         448504126         448537829         448571307        
448604231         448637785         448670828         448703686        
448736652         448769604         448802264         448834804        
448867424         448899898         448932319         448964866        
448997262         449029636         449061936   

435898564

     448470401         448504134         448537837         448571315        
448604249         448637793         448670836         448703694        
448736660         448769612         448802272         448834812        
448867432         448899906         448932327         448964874        
448997270         449029644         449061944   

435899968

     448470419         448504142         448537845         448571323        
448604256         448637801         448670844         448703702        
448736678         448769620         448802280         448834820        
448867440         448899914         448932335         448964882        
448997288         449029651         449061951   

435900006

     448470427         448504167         448537852         448571331        
448604264         448637819         448670851         448703710        
448736686         448769638         448802298         448834838        
448867457         448899922         448932343         448964890        
448997296         449029669         449061969   

435901269

     448470435         448504175         448537860         448571349        
448604272         448637827         448670869         448703728        
448736694         448769646         448802306         448834846        
448867465         448899930         448932350         448964908        
448997304         449029677         449061977   

435901681

     448470443         448504183         448537878         448571356        
448604280         448637835         448670877         448703736        
448736702         448769653         448802314         448834853        
448867473         448899948         448932368         448964916        
448997312         449029685         449061985   

435901962

     448470450         448504191         448537886         448571364        
448604298         448637843         448670885         448703744        
448736710         448769661         448802322         448834861        
448867481         448899955         448932376         448964924        
448997320         449029693         449061993   

435902671

     448470468         448504209         448537894         448571372        
448604306         448637850         448670893         448703751        
448736728         448769679         448802330         448834879        
448867499         448899963         448932384         448964932        
448997338         449029701         449062009   

435903471

     448470476         448504217         448537902         448571380        
448604314         448637868         448670901         448703769        
448736736         448769687         448802348         448834887        
448867507         448899971         448932392         448964940        
448997346         449029719         449062017   

435905567

     448470484         448504225         448537910         448571398        
448604322         448637876         448670919         448703777        
448736744         448769695         448802355         448834895        
448867515         448899989         448932400         448964957        
448997353         449029727         449062025   

435906169

     448470492         448504233         448537928         448571406        
448604330         448637884         448670927         448703785        
448736751         448769703         448802363         448834903        
448867523         448899997         448932418         448964965        
448997361         449029735         449062033   

435906607

     448470500         448504258         448537936         448571414        
448604348         448637892         448670935         448703793        
448736769         448769711         448802371         448834911        
448867531         448900019         448932426         448964973        
448997379         449029743         449062041   

435906615

     448470518         448504266         448537944         448571422        
448604355         448637900         448670943         448703801        
448736777         448769729         448802389         448834929        
448867549         448900027         448932434         448964981        
448997387         449029750         449062058   

435909569

     448470526         448504274         448537951         448571430        
448604363         448637918         448670950         448703819        
448736785         448769737         448802397         448834937        
448867556         448900035         448932442         448964999        
448997395         449029768         449062066   

435910864

     448470534         448504282         448537969         448571448        
448604371         448637926         448670968         448703827        
448736793         448769745         448802405         448834945        
448867564         448900043         448932459         448965004        
448997403         449029776         449062074   

435912217

     448470542         448504290         448537977         448571455        
448604397         448637934         448670976         448703835        
448736801         448769752         448802413         448834952        
448867572         448900050         448932467         448965012        
448997411         449029784         449062082   

435913512

     448470559         448504308         448537985         448571463        
448604405         448637942         448670984         448703843        
448736819         448769760         448802421         448834960        
448867580         448900068         448932475         448965020        
448997429         449029792         449062108   

435913785

     448470567         448504316         448537993         448571471        
448604421         448637959         448670992         448703868        
448736827         448769778         448802439         448834978        
448867598         448900076         448932483         448965038        
448997437         449029800         449062116   

435913983

     448470575         448504324         448538009         448571489        
448604439         448637967         448671008         448703876        
448736835         448769786         448802447         448834986        
448867606         448900084         448932491         448965046        
448997445         449029818         449062124   

435914593

     448470583         448504332         448538017         448571497        
448604454         448637975         448671016         448703884        
448736843         448769794         448802454         448834994        
448867614         448900092         448932509         448965053        
448997452         449029826         449062132   

435915574

     448470591         448504340         448538025         448571505        
448604462         448637983         448671024         448703900        
448736850         448769802         448802462         448835009        
448867622         448900100         448932517         448965061        
448997460         449029834         449062140   

435915590

     448470609         448504357         448538033         448571513        
448604470         448638007         448671032         448703918        
448736868         448769810         448802470         448835017        
448867630         448900118         448932525         448965079        
448997478         449029842         449062157   

435915632

     448470617         448504365         448538041         448571521        
448604488         448638015         448671040         448703926        
448736876         448769828         448802488         448835025        
448867648         448900126         448932533         448965087        
448997486         449029859         449062165   

435915798

     448470625         448504373         448538058         448571539        
448604496         448638031         448671057         448703934        
448736884         448769836         448802496         448835033        
448867655         448900134         448932541         448965095        
448997494         449029867         449062173   

435915988

     448470633         448504381         448538074         448571547        
448604512         448638049         448671065         448703959        
448736892         448769844         448802504         448835041        
448867663         448900142         448932558         448965103        
448997502         449029875         449062181   

435917026

     448470641         448504399         448538082         448571554        
448604520         448638056         448671073         448703967        
448736900         448769851         448802512         448835058        
448867671         448900159         448932566         448965111        
448997510         449029883         449062199   

435919873

     448470658         448504407         448538090         448571570        
448604538         448638064         448671081         448703975        
448736918         448769869         448802520         448835066        
448867689         448900167         448932574         448965129        
448997528         449029891         449062207   

435920095

     448470666         448504415         448538108         448571588        
448604546         448638072         448671099         448703983        
448736926         448769877         448802538         448835074        
448867697         448900175         448932582         448965137        
448997536         449029909         449062215   

435921002

     448470682         448504423         448538116         448571596        
448604553         448638080         448671107         448703991        
448736934         448769885         448802546         448835082        
448867705         448900183         448932590         448965145        
448997544         449029917         449062223   

435921093

     448470690         448504431         448538124         448571604        
448604579         448638098         448671115         448704007        
448736942         448769893         448802553         448835090        
448867713         448900191         448932608         448965152        
448997569         449029925         449062231   

435923883

     448470708         448504449         448538132         448571612        
448604587         448638106         448671123         448704015        
448736959         448769901         448802561         448835108        
448867721         448900209         448932616         448965160        
448997577         449029933         449062249   

435927058

     448470716         448504456         448538140         448571620        
448604595         448638114         448671131         448704023        
448736967         448769919         448802579         448835116        
448867739         448900217         448932624         448965178        
448997585         449029941         449062256   

435928171

     448470724         448504464         448538157         448571646        
448604603         448638130         448671149         448704031        
448736975         448769927         448802587         448835124        
448867747         448900225         448932632         448965186        
448997593         449029958         449062264   

435929336

     448470732         448504472         448538165         448571653        
448604611         448638148         448671156         448704049        
448736983         448769935         448802595         448835132        
448867754         448900233         448932640         448965194        
448997601         449029966         449062272   

435929740

     448470740         448504480         448538173         448571661        
448604629         448638155         448671164         448704056        
448736991         448769943         448802603         448835140        
448867762         448900241         448932657         448965202        
448997619         449029974         449062280   

435930987

     448470757         448504506         448538181         448571679        
448604637         448638163         448671172         448704072        
448737007         448769950         448802611         448835157        
448867770         448900258         448932665         448965210        
448997627         449029982         449062298   

435931423

     448470765         448504514         448538199         448571687        
448604645         448638189         448671180         448704080        
448737015         448769968         448802629         448835165        
448867788         448900266         448932673         448965228        
448997635         449029990         449062306   

435934302

     448470773         448504522         448538207         448571703        
448604652         448638197         448671198         448704098        
448737023         448769976         448802637         448835181        
448867796         448900274         448932681         448965236        
448997643         449030006         449062314   

435934914

     448470781         448504530         448538215         448571711        
448605030         448638205         448671206         448704106        
448737031         448769984         448802645         448835199        
448867804         448900282         448932699         448965244        
448997650         449030014         449062322   

435935697

     448470799         448504548         448538223         448571729        
448605048         448638213         448671214         448704114        
448737049         448769992         448802652         448835207        
448867812         448900290         448932707         448965251        
448997668         449030022         449062330   

435937123

     448470807         448504555         448538231         448571737        
448605055         448638221         448671222         448704122        
448737056         448770008         448802660         448835215        
448867820         448900308         448932715         448965269        
448997676         449030030         449062348   

435939186

     448470815         448504563         448538249         448571745        
448605063         448638239         448671230         448704130        
448737064         448770016         448802678         448835223        
448867838         448900316         448932723         448965277        
448997684         449030048         449062355   

435943071

     448470823         448504571         448538256         448571760        
448605071         448638247         448671248         448704148        
448737072         448770024         448802686         448835231        
448867846         448900324         448932731         448965285        
448997692         449030055         449062363   

435945100

     448470831         448504589         448538264         448571778        
448605089         448638254         448671255         448704155        
448737080         448770032         448802694         448835249        
448867853         448900332         448932749         448965293        
448997700         449030063         449062371   

435947361

     448470849         448504597         448538272         448571794        
448605097         448638262         448671263         448704163        
448737098         448770040         448802702         448835256        
448867861         448900340         448932756         448965301        
448997718         449030071         449062389   

435948401

     448470856         448504605         448538280         448571802        
448605105         448638270         448671271         448704171        
448737106         448770057         448802710         448835264        
448867879         448900357         448932764         448965319        
448997726         449030089         449062397   

435949292

     448470864         448504613         448538298         448571810        
448605113         448638288         448671289         448704189        
448737114         448770065         448802728         448835272        
448867887         448900365         448932772         448965327        
448997734         449030097         449062405   

435949300

     448470872         448504621         448538306         448571828        
448605121         448638296         448671297         448704197        
448737122         448770073         448802736         448835280        
448867895         448900373         448932780         448965335        
448997742         449030105         449062413   

435953070

     448470880         448504639         448538314         448571836        
448605139         448638304         448671305         448704205        
448737148         448770081         448802744         448835298        
448867903         448900381         448932798         448965343        
448997759         449030113         449062421   

435953179

     448470898         448504647         448538322         448571844        
448605147         448638312         448671313         448704213        
448737163         448770099         448802751         448835306        
448867911         448900399         448932806         448965350        
448997767         449030121         449062439   

435953351

     448470906         448504654         448538330         448571851        
448605154         448638320         448671321         448704221        
448737171         448770107         448802769         448835314        
448867929         448900407         448932814         448965368        
448997775         449030139         449062447   

435955745

     448470914         448504662         448538348         448571877        
448605162         448638338         448671339         448704239        
448737189         448770115         448802777         448835322        
448867937         448900415         448932822         448965376        
448997783         449030147         449062454   

436007132

     448470922         448504670         448538355         448571885        
448605170         448638346         448671347         448704247        
448737197         448770123         448802785         448835330        
448867945         448900423         448932830         448965384        
448997791         449030154         449062462   

436141550

     448470930         448504688         448538363         448571893        
448605188         448638353         448671354         448704254        
448737205         448770131         448802793         448835348        
448867952         448900431         448932848         448965392        
448997809         449030162         449062470   

436173447

     448470948         448504696         448538371         448571901        
448605196         448638361         448671362         448704262        
448737213         448770149         448802801         448835355        
448867960         448900449         448932855         448965400        
448997817         449030170         449062488   

436188569

     448470955         448504704         448538389         448571919        
448605204         448638379         448671370         448704270        
448737221         448770156         448802819         448835363        
448867978         448900456         448932863         448965418        
448997825         449030188         449062496   

 

SCH-A-15



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436231344

     448470963         448504712         448538405         448571927        
448605212         448638387         448671388         448704288        
448737239         448770164         448802827         448835371        
448867986         448900464         448932871         448965426        
448997833         449030196         449062504   

436399539

     448470971         448504720         448538413         448571935        
448605220         448638395         448671396         448704296        
448737247         448770172         448802835         448835389        
448867994         448900472         448932889         448965434        
448997841         449030204         449062512   

437533326

     448470989         448504738         448538421         448571943        
448605238         448638403         448671404         448704304        
448737254         448770180         448802843         448835397        
448868000         448900480         448932897         448965442        
448997858         449030212         449062520   

437604598

     448470997         448504746         448538439         448571950        
448605246         448638411         448671412         448704312        
448737262         448770198         448802850         448835405        
448868018         448900498         448932905         448965459        
448997866         449030220         449062538   

437612484

     448471003         448504753         448538447         448571968        
448605253         448638429         448671420         448704320        
448737270         448770206         448802868         448835413        
448868026         448900506         448932913         448965467        
448997874         449030238         449062546   

437939168

     448471011         448504761         448538454         448571976        
448605261         448638437         448671438         448704338        
448737288         448770214         448802876         448835421        
448868034         448900514         448932921         448965475        
448997882         449030246         449062553   

437945678

     448471029         448504787         448538470         448571984        
448605279         448638445         448671446         448704346        
448737296         448770222         448802884         448835439        
448868042         448900522         448932939         448965483        
448997890         449030253         449062561   

437962095

     448471037         448504795         448538488         448571992        
448605287         448638452         448671453         448704353        
448737304         448770230         448802892         448835447        
448868059         448900530         448932947         448965491        
448997908         449030261         449062579   

437969074

     448471045         448504803         448538496         448572008        
448605295         448638460         448671461         448704361        
448737312         448770248         448802900         448835454        
448868067         448900548         448932954         448965509        
448997916         449030279         449062587   

437993298

     448471052         448504811         448538504         448572016        
448605303         448638486         448671479         448704379        
448737320         448770255         448802918         448835462        
448868075         448900555         448932962         448965517        
448997924         449030287         449062595   

437993777

     448471060         448504837         448538512         448572024        
448605311         448638494         448671487         448704387        
448737338         448770263         448802926         448835470        
448868083         448900563         448932970         448965525        
448997932         449030295         449062603   

437994668

     448471078         448504845         448538520         448572032        
448605329         448638502         448671495         448704395        
448737346         448770271         448802934         448835488        
448868091         448900571         448932988         448965533        
448997940         449030303         449062611   

437997372

     448471086         448504852         448538538         448572040        
448605337         448638510         448671503         448704403        
448737353         448770289         448802942         448835496        
448868109         448900589         448932996         448965541        
448997957         449030311         449062629   

437999956

     448471094         448504860         448538546         448572057        
448605345         448638528         448671511         448704411        
448737361         448770297         448802959         448835504        
448868117         448900597         448933002         448965558        
448997965         449030329         449062637   

438010431

     448471102         448504878         448538553         448572065        
448605352         448638536         448671529         448704429        
448737379         448770305         448802967         448835512        
448868125         448900605         448933010         448965566        
448997973         449030337         449062645   

438012106

     448471110         448504886         448538561         448572073        
448605360         448638544         448671537         448704437        
448737387         448770313         448802975         448835520        
448868133         448900613         448933028         448965574        
448997981         449030345         449062652   

438013120

     448471128         448504894         448538579         448572081        
448605378         448638551         448671545         448704445        
448737395         448770321         448802983         448835538        
448868141         448900621         448933036         448965582        
448997999         449030352         449062660   

438015539

     448471136         448504902         448538587         448572099        
448605386         448638569         448671552         448704452        
448737403         448770339         448802991         448835546        
448868158         448900639         448933044         448965590        
448998005         449030360         449062678   

438570723

     448471144         448504910         448538595         448572107        
448605394         448638577         448671560         448704460        
448737411         448770347         448803007         448835553        
448868166         448900647         448933051         448965608        
448998013         449030378         449062686   

438599458

     448471151         448504928         448538603         448572115        
448605402         448638585         448671578         448704478        
448737429         448770354         448803015         448835579        
448868174         448900654         448933069         448965616        
448998021         449030386         449062694   

438637381

     448471169         448504936         448538611         448572123        
448605410         448638593         448671586         448704486        
448737437         448770362         448803023         448835587        
448868182         448900662         448933077         448965624        
448998039         449030394         449062702   

438657256

     448471177         448504944         448538629         448572131        
448605428         448638601         448671594         448704494        
448737445         448770370         448803031         448835595        
448868190         448900670         448933085         448965632        
448998047         449030402         449062710   

438722431

     448471185         448504951         448538637         448572149        
448605436         448638619         448671602         448704502        
448737452         448770388         448803049         448835603        
448868208         448900688         448933093         448965640        
448998054         449030410         449062728   

438739500

     448471193         448504969         448538645         448572156        
448605444         448638627         448671610         448704510        
448737460         448770396         448803056         448835611        
448868216         448900696         448933101         448965657        
448998062         449030428         449062736   

438740318

     448471201         448504977         448538652         448572164        
448605451         448638635         448671628         448704528        
448737478         448770404         448803064         448835629        
448868224         448900704         448933119         448965665        
448998070         449030436         449062744   

438742777

     448471219         448504985         448538660         448572172        
448605477         448638643         448671636         448704536        
448737486         448770412         448803072         448835637        
448868232         448900712         448933127         448965673        
448998088         449030444         449062751   

438744567

     448471227         448504993         448538678         448572180        
448605485         448638650         448671644         448704544        
448737494         448770420         448803080         448835645        
448868240         448900720         448933135         448965681        
448998096         449030451         449062769   

438744625

     448471235         448505008         448538686         448572198        
448605493         448638668         448671651         448704551        
448737502         448770438         448803098         448835652        
448868257         448900738         448933143         448965699        
448998104         449030469         449062777   

438747156

     448471243         448505016         448538694         448572206        
448605501         448638676         448671669         448704569        
448737510         448770446         448803106         448835660        
448868265         448900746         448933150         448965707        
448998112         449030477         449062785   

438752842

     448471250         448505024         448538702         448572214        
448605519         448638684         448671677         448704577        
448737528         448770453         448803114         448835678        
448868273         448900753         448933168         448965715        
448998120         449030485         449062793   

438753469

     448471268         448505032         448538710         448572222        
448605527         448638692         448671685         448704585        
448737536         448770461         448803122         448835686        
448868281         448900761         448933176         448965723        
448998138         449030493         449062801   

438764714

     448471276         448505040         448538728         448572230        
448605535         448638700         448671693         448704593        
448737544         448770479         448803130         448835694        
448868299         448900779         448933184         448965731        
448998146         449030501         449062819   

438765430

     448471292         448505057         448538736         448572248        
448605550         448638718         448671701         448704601        
448737551         448770487         448803148         448835702        
448868307         448900787         448933200         448965749        
448998153         449030519         449062827   

438770810

     448471300         448505065         448538744         448572255        
448605568         448638734         448671719         448704619        
448737569         448770495         448803163         448835710        
448868315         448900795         448933218         448965756        
448998161         449030527         449062835   

438775256

     448471318         448505073         448538751         448572263        
448605576         448638742         448671727         448704627        
448737577         448770503         448803171         448835728        
448868323         448900803         448933226         448965764        
448998179         449030535         449062843   

438775983

     448471326         448505081         448538769         448572271        
448605584         448638759         448671735         448704635        
448737585         448770511         448803189         448835736        
448868331         448900811         448933234         448965772        
448998187         449030543         449062850   

438776593

     448471334         448505099         448538777         448572289        
448605592         448638767         448671743         448704643        
448737593         448770529         448803197         448835744        
448868349         448900829         448933242         448965780        
448998195         449030550         449062868   

438778565

     448471342         448505107         448538785         448572297        
448605600         448638775         448671750         448704650        
448737601         448770537         448803205         448835751        
448868356         448900837         448933259         448965798        
448998203         449030568         449062876   

438783938

     448471359         448505115         448538793         448572305        
448605618         448638783         448671768         448704668        
448737619         448770545         448803213         448835769        
448868364         448900845         448933267         448965806        
448998211         449030576         449062884   

438790966

     448471367         448505123         448538801         448572313        
448605626         448638791         448671776         448704676        
448737627         448770552         448803221         448835777        
448868372         448900852         448933275         448965814        
448998229         449030584         449062892   

438791238

     448471375         448505131         448538819         448572321        
448605634         448638809         448671784         448704684        
448737635         448770560         448803239         448835785        
448868380         448900860         448933283         448965822        
448998237         449030592         449062900   

440382042

     448471383         448505149         448538827         448572339        
448605642         448638817         448671792         448704692        
448737643         448770578         448803247         448835793        
448868398         448900878         448933291         448965830        
448998245         449030600         449062918   

440382117

     448471391         448505156         448538835         448572347        
448605659         448638825         448671800         448704718        
448737650         448770586         448803254         448835801        
448868406         448900886         448933309         448965848        
448998252         449030618         449062926   

440383875

     448471409         448505164         448538843         448572354        
448605667         448638833         448671818         448704726        
448737668         448770602         448803262         448835819        
448868414         448900894         448933317         448965855        
448998260         449030626         449062934   

440385573

     448471417         448505172         448538850         448572362        
448605675         448638841         448671826         448704734        
448737676         448770610         448803270         448835827        
448868422         448900902         448933325         448965863        
448998278         449030634         449062942   

440388759

     448471425         448505180         448538868         448572370        
448605683         448638858         448671834         448704742        
448737684         448770628         448803288         448835835        
448868430         448900910         448933333         448965871        
448998286         449030642         449062959   

440389559

     448471433         448505198         448538876         448572388        
448605691         448638866         448671842         448704759        
448737692         448770636         448803296         448835843        
448868448         448900928         448933341         448965889        
448998294         449030659         449062967   

440389658

     448471441         448505206         448538884         448572396        
448605709         448638874         448671859         448704767        
448737700         448770644         448803304         448835850        
448868455         448900936         448933358         448965897        
448998302         449030667         449062975   

440390581

     448471458         448505214         448538892         448572404        
448605717         448638882         448671867         448704775        
448737718         448770651         448803312         448835868        
448868463         448900944         448933366         448965905        
448998310         449030675         449062983   

440390664

     448471466         448505230         448538900         448572412        
448605725         448638890         448671875         448704783        
448737726         448770669         448803320         448835876        
448868471         448900951         448933374         448965913        
448998328         449030683         449062991   

440391027

     448471474         448505248         448538918         448572420        
448605733         448638908         448671883         448704791        
448737734         448770677         448803338         448835884        
448868489         448900969         448933382         448965921        
448998336         449030691         449063007   

440392330

     448471482         448505255         448538926         448572438        
448605741         448638916         448671891         448704809        
448737742         448770685         448803346         448835892        
448868497         448900977         448933390         448965939        
448998344         449030709         449063015   

440392520

     448471490         448505263         448538934         448572446        
448605758         448638924         448671909         448704817        
448737767         448770693         448803353         448835900        
448868505         448900985         448933408         448965947        
448998351         449030717         449063023   

440393379

     448471508         448505271         448538942         448572453        
448605766         448638932         448671917         448704825        
448737775         448770701         448803361         448835918        
448868513         448900993         448933416         448965954        
448998369         449030725         449063031   

440397685

     448471516         448505289         448538967         448572461        
448605774         448638940         448671925         448704833        
448737783         448770719         448803379         448835926        
448868521         448901009         448933424         448965962        
448998377         449030733         449063049   

440399996

     448471524         448505297         448538975         448572479        
448605782         448638957         448671933         448704841        
448737791         448770727         448803387         448835934        
448868539         448901017         448933432         448965970        
448998385         449030741         449063056   

440402923

     448471532         448505305         448538983         448572487        
448605790         448638965         448671941         448704858        
448737809         448770735         448803395         448835942        
448868547         448901025         448933440         448965988        
448998393         449030758         449063064   

440404457

     448471540         448505313         448538991         448572495        
448605808         448638973         448671958         448704866        
448737817         448770743         448803403         448835959        
448868554         448901033         448933457         448965996        
448998401         449030766         449063072   

440404846

     448471565         448505321         448539007         448572503        
448605816         448638981         448671966         448704874        
448737825         448770750         448803411         448835967        
448868562         448901041         448933465         448966002        
448998427         449030774         449063080   

440407138

     448471573         448505339         448539015         448572511        
448605824         448638999         448671974         448704882        
448737833         448770768         448803429         448835975        
448868570         448901058         448933473         448966010        
448998435         449030782         449063098   

440414464

     448471581         448505347         448539023         448572529        
448605832         448639005         448671982         448704890        
448737841         448770776         448803437         448835983        
448868588         448901066         448933481         448966028        
448998443         449030790         449063106   

440415271

     448471599         448505354         448539031         448572537        
448605840         448639013         448671990         448704908        
448737858         448770784         448803445         448835991        
448868596         448901074         448933499         448966036        
448998450         449030808         449063114   

440418523

     448471607         448505362         448539049         448572545        
448605857         448639021         448672006         448704916        
448737866         448770792         448803452         448836007        
448868604         448901082         448933507         448966044        
448998468         449030816         449063122   

440418630

     448471623         448505370         448539056         448572552        
448605865         448639039         448672014         448704924        
448737874         448770800         448803460         448836015        
448868612         448901090         448933515         448966051        
448998476         449030824         449063130   

440419182

     448471631         448505388         448539064         448572560        
448605873         448639047         448672022         448704932        
448737882         448770818         448803478         448836023        
448868620         448901108         448933523         448966069        
448998484         449030832         449063148   

440419364

     448471649         448505396         448539072         448572578        
448605899         448639054         448672030         448704940        
448737890         448770826         448803494         448836031        
448868638         448901116         448933531         448966077        
448998492         449030840         449063155   

440420131

     448471656         448505404         448539080         448572586        
448605907         448639062         448672048         448704957        
448737908         448770834         448803502         448836049        
448868646         448901124         448933549         448966085        
448998500         449030857         449063163   

440423200

     448471664         448505420         448539098         448572594        
448605915         448639070         448672055         448704965        
448737916         448770842         448803510         448836056        
448868653         448901132         448933564         448966093        
448998518         449030865         449063171   

440425346

     448471672         448505438         448539106         448572602        
448605923         448639088         448672063         448704973        
448737924         448770859         448803528         448836064        
448868661         448901140         448933572         448966101        
448998526         449030873         449063189   

440426716

     448471680         448505446         448539114         448572610        
448605931         448639096         448672071         448704981        
448737932         448770867         448803536         448836072        
448868679         448901157         448933580         448966119        
448998542         449030881         449063197   

440428399

     448471698         448505453         448539122         448572628        
448605949         448639104         448672089         448704999        
448737940         448770875         448803544         448836080        
448868687         448901165         448933598         448966127        
448998559         449030899         449063205   

440429744

     448471706         448505461         448539130         448572636        
448605956         448639112         448672097         448705004        
448737957         448770883         448803551         448836098        
448868695         448901173         448933606         448966135        
448998567         449030907         449063213   

440429959

     448471714         448505479         448539148         448572644        
448605964         448639120         448672105         448705012        
448737965         448770891         448803569         448836106        
448868703         448901181         448933614         448966143        
448998575         449030915         449063221   

 

SCH-A-16



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

440431070

     448471722         448505487         448539155         448572651        
448605972         448639138         448672113         448705020        
448737973         448770909         448803577         448836114        
448868711         448901199         448933622         448966150        
448998583         449030923         449063239   

440434389

     448471730         448505495         448539163         448572669        
448605980         448639146         448672121         448705038        
448737981         448770917         448803585         448836122        
448868729         448901207         448933630         448966168        
448998591         449030931         449063247   

440434462

     448471748         448505503         448539171         448572677        
448605998         448639153         448672139         448705046        
448737999         448770925         448803593         448836130        
448868737         448901215         448933648         448966176        
448998609         449030949         449063254   

440435055

     448471755         448505511         448539189         448572685        
448606004         448639161         448672147         448705053        
448738005         448770933         448803601         448836148        
448868745         448901223         448933655         448966184        
448998617         449030956         449063262   

440436806

     448471763         448505529         448539197         448572693        
448606012         448639179         448672154         448705061        
448738013         448770941         448803619         448836155        
448868752         448901231         448933663         448966192        
448998625         449030964         449063270   

440438034

     448471771         448505537         448539205         448572701        
448606020         448639187         448672162         448705079        
448738021         448770958         448803627         448836163        
448868760         448901249         448933671         448966200        
448998633         449030972         449063288   

440438042

     448471789         448505545         448539213         448572719        
448606038         448639195         448672170         448705087        
448738039         448770966         448803635         448836171        
448868778         448901256         448933689         448966218        
448998641         449030980         449063296   

440444917

     448471797         448505552         448539221         448572727        
448606046         448639203         448672188         448705095        
448738047         448770974         448803643         448836189        
448868786         448901264         448933697         448966226        
448998658         449030998         449063304   

440446896

     448471805         448505560         448539239         448572735        
448606053         448639211         448672196         448705103        
448738054         448770982         448803650         448836197        
448868794         448901272         448933705         448966234        
448998666         449031012         449063312   

440448876

     448471813         448505578         448539247         448572743        
448606061         448639229         448672204         448705111        
448738062         448770990         448803668         448836205        
448868802         448901280         448933713         448966242        
448998674         449031020         449063320   

440448934

     448471821         448505586         448539254         448572750        
448606079         448639237         448672212         448705137        
448738070         448771006         448803676         448836213        
448868810         448901298         448933721         448966259        
448998682         449031038         449063338   

440449973

     448471839         448505594         448539262         448572768        
448606087         448639245         448672220         448705145        
448738088         448771014         448803684         448836221        
448868828         448901306         448933739         448966267        
448998690         449031046         449063346   

440450385

     448471847         448505602         448539270         448572776        
448606095         448639252         448672238         448705152        
448738096         448771022         448803692         448836239        
448868836         448901314         448933747         448966275        
448998708         449031053         449063353   

440451201

     448471854         448505610         448539288         448572784        
448606103         448639260         448672246         448705160        
448738104         448771030         448803700         448836247        
448868844         448901322         448933754         448966283        
448998716         449031061         449063361   

440452688

     448471862         448505628         448539296         448572792        
448606111         448639278         448672253         448705178        
448738112         448771048         448803718         448836254        
448868869         448901330         448933762         448966291        
448998724         449031079         449063379   

440452894

     448471870         448505636         448539304         448572800        
448606129         448639286         448672261         448705186        
448738120         448771055         448803726         448836262        
448868877         448901348         448933788         448966309        
448998732         449031087         449063387   

440455004

     448471888         448505644         448539312         448572818        
448606137         448639294         448672279         448705194        
448738138         448771063         448803734         448836270        
448868885         448901355         448933796         448966317        
448998740         449031095         449063395   

440455020

     448471896         448505651         448539320         448572826        
448606145         448639302         448672287         448705202        
448738146         448771071         448803742         448836288        
448868893         448901363         448933804         448966325        
448998757         449031103         449063403   

440457703

     448471904         448505669         448539338         448572834        
448606152         448639310         448672295         448705210        
448738153         448771089         448803759         448836296        
448868901         448901371         448933812         448966333        
448998765         449031111         449063411   

440459733

     448471912         448505677         448539346         448572842        
448606160         448639328         448672303         448705228        
448738161         448771097         448803767         448836304        
448868919         448901389         448933820         448966341        
448998773         449031129         449063429   

440465151

     448471920         448505701         448539353         448572867        
448606178         448639336         448672311         448705236        
448738179         448771105         448803775         448836312        
448868927         448901397         448933838         448966358        
448998781         449031137         449063437   

440476927

     448471938         448505719         448539361         448572875        
448606186         448639344         448672329         448705244        
448738187         448771113         448803783         448836320        
448868935         448901405         448933846         448966366        
448998799         449031145         449063445   

440477008

     448471946         448505727         448539379         448572883        
448606194         448639351         448672337         448705251        
448738195         448771121         448803791         448836338        
448868943         448901413         448933853         448966374        
448998807         449031152         449063452   

440477073

     448471953         448505735         448539387         448572891        
448606202         448639369         448672345         448705269        
448738203         448771139         448803817         448836346        
448868950         448901421         448933861         448966382        
448998815         449031160         449063460   

440482651

     448471961         448505743         448539395         448572909        
448606210         448639377         448672352         448705277        
448738211         448771147         448803825         448836353        
448868968         448901439         448933879         448966390        
448998823         449031178         449063478   

440482941

     448471979         448505750         448539411         448572925        
448606228         448639385         448672360         448705285        
448738229         448771154         448803833         448836361        
448868976         448901447         448933887         448966408        
448998831         449031186         449063486   

440483220

     448471995         448505768         448539429         448572933        
448606236         448639393         448672378         448705293        
448738237         448771162         448803841         448836379        
448868984         448901462         448933895         448966416        
448998849         449031194         449063494   

440483303

     448472001         448505776         448539437         448572941        
448606244         448639401         448672386         448705301        
448738245         448771170         448803858         448836387        
448868992         448901470         448933903         448966424        
448998856         449031202         449063502   

440484400

     448472019         448505784         448539445         448572966        
448606251         448639419         448672394         448705319        
448738252         448771188         448803866         448836395        
448869008         448901488         448933911         448966432        
448998864         449031210         449063510   

440486330

     448472027         448505800         448539452         448572974        
448606269         448639427         448672402         448705327        
448738260         448771196         448803874         448836403        
448869016         448901496         448933929         448966440        
448998872         449031228         449063528   

440490068

     448472035         448505818         448539460         448572982        
448606277         448639435         448672410         448705335        
448738278         448771204         448803882         448836411        
448869024         448901504         448933937         448966457        
448998880         449031236         449063536   

440492023

     448472043         448505826         448539478         448572990        
448606285         448639443         448672428         448705343        
448738286         448771212         448803890         448836429        
448869032         448901512         448933945         448966465        
448998898         449031244         449063544   

440492254

     448472050         448505834         448539486         448573006        
448606293         448639450         448672436         448705350        
448738294         448771220         448803908         448836437        
448869040         448901520         448933952         448966473        
448998906         449031251         449063551   

440493922

     448472068         448505842         448539502         448573022        
448606301         448639468         448672444         448705368        
448738302         448771238         448803916         448836445        
448869057         448901538         448933960         448966481        
448998914         449031269         449063569   

440494573

     448472076         448505859         448539510         448573030        
448606319         448639476         448672451         448705376        
448738310         448771246         448803924         448836452        
448869065         448901546         448933978         448966499        
448998930         449031277         449063577   

440495232

     448472084         448505867         448539528         448573048        
448606327         448639484         448672469         448705384        
448738328         448771253         448803932         448836460        
448869073         448901553         448933986         448966507        
448998948         449031285         449063585   

440495752

     448472092         448505875         448539536         448573055        
448606335         448639492         448672477         448705392        
448738336         448771261         448803940         448836478        
448869081         448901561         448933994         448966515        
448998955         449031293         449063593   

440496115

     448472100         448505883         448539544         448573063        
448606343         448639500         448672485         448705400        
448738344         448771279         448803957         448836486        
448869099         448901579         448934000         448966523        
448998963         449031301         449063601   

440497972

     448472118         448505891         448539551         448573071        
448606350         448639518         448672493         448705418        
448738351         448771295         448803965         448836494        
448869107         448901587         448934018         448966531        
448998971         449031319         449063619   

440498939

     448472134         448505909         448539569         448573089        
448606368         448639526         448672501         448705426        
448738369         448771303         448803973         448836502        
448869115         448901595         448934026         448966549        
448998989         449031327         449063627   

440499960

     448472142         448505917         448539577         448573097        
448606376         448639534         448672519         448705434        
448738377         448771311         448803981         448836510        
448869123         448901603         448934034         448966556        
448998997         449031335         449063635   

440501914

     448472159         448505925         448539585         448573105        
448606384         448639542         448672527         448705442        
448738385         448771329         448803999         448836528        
448869131         448901611         448934042         448966564        
448999003         449031343         449063643   

440502474

     448472167         448505933         448539593         448573113        
448606392         448639559         448672535         448705459        
448738393         448771337         448804005         448836536        
448869149         448901629         448934067         448966572        
448999011         449031350         449063650   

440503167

     448472175         448505941         448539619         448573121        
448606400         448639567         448672543         448705467        
448738401         448771345         448804013         448836544        
448869156         448901637         448934075         448966580        
448999029         449031368         449063668   

440503845

     448472183         448505958         448539627         448573139        
448606418         448639575         448672550         448705475        
448738419         448771352         448804021         448836551        
448869164         448901645         448934083         448966598        
448999037         449031376         449063676   

440505527

     448472191         448505966         448539635         448573147        
448606426         448639583         448672568         448705483        
448738427         448771360         448804039         448836569        
448869172         448901652         448934091         448966606        
448999045         449031384         449063684   

440505790

     448472209         448505974         448539643         448573154        
448606434         448639591         448672576         448705491        
448738435         448771378         448804047         448836577        
448869180         448901660         448934109         448966614        
448999052         449031392         449063692   

440506483

     448472217         448505982         448539650         448573162        
448606442         448639609         448672584         448705509        
448738443         448771386         448804054         448836585        
448869198         448901678         448934117         448966622        
448999060         449031400         449063700   

440507507

     448472225         448505990         448539668         448573170        
448606459         448639617         448672592         448705517        
448738450         448771394         448804062         448836593        
448869206         448901686         448934125         448966630        
448999078         449031418         449063718   

440509784

     448472233         448506006         448539676         448573188        
448606467         448639625         448672600         448705525        
448738468         448771402         448804070         448836601        
448869214         448901694         448934133         448966648        
448999086         449031426         449063726   

440511707

     448472241         448506014         448539684         448573196        
448606475         448639633         448672618         448705533        
448738476         448771410         448804088         448836619        
448869222         448901702         448934141         448966655        
448999094         449031434         449063734   

440513034

     448472266         448506022         448539692         448573204        
448606483         448639641         448672626         448705541        
448738484         448771428         448804096         448836627        
448869230         448901710         448934158         448966663        
448999102         449031442         449063742   

440513356

     448472274         448506030         448539700         448573212        
448606491         448639658         448672634         448705558        
448738492         448771436         448804104         448836635        
448869248         448901728         448934166         448966671        
448999110         449031459         449063759   

440514669

     448472282         448506048         448539718         448573220        
448606509         448639666         448672642         448705566        
448738500         448771444         448804112         448836643        
448869255         448901736         448934174         448966689        
448999128         449031467         449063767   

440516029

     448472290         448506055         448539726         448573238        
448606517         448639674         448672659         448705574        
448738518         448771451         448804120         448836650        
448869263         448901744         448934182         448966697        
448999136         449031475         449063775   

440516185

     448472308         448506063         448539742         448573246        
448606525         448639682         448672667         448705582        
448738526         448771469         448804138         448836668        
448869271         448901751         448934190         448966705        
448999144         449031483         449063783   

440516425

     448472316         448506071         448539759         448573253        
448606533         448639690         448672675         448705590        
448738534         448771485         448804146         448836676        
448869289         448901769         448934208         448966713        
448999151         449031491         449063791   

440517456

     448472324         448506089         448539767         448573261        
448606541         448639716         448672683         448705608        
448738542         448771493         448804153         448836684        
448869297         448901777         448934216         448966721        
448999169         449031509         449063809   

440517464

     448472332         448506097         448539775         448573279        
448606558         448639724         448672691         448705616        
448738559         448771501         448804161         448836692        
448869305         448901785         448934224         448966739        
448999177         449031517         449063817   

440520849

     448472340         448506105         448539783         448573287        
448606574         448639732         448672709         448705624        
448738567         448771519         448804179         448836700        
448869313         448901793         448934232         448966747        
448999185         449031525         449063825   

440520922

     448472357         448506113         448539791         448573295        
448606582         448639740         448672717         448705632        
448738575         448771527         448804187         448836718        
448869321         448901801         448934240         448966754        
448999193         449031533         449063833   

440521078

     448472365         448506139         448539809         448573303        
448606590         448639757         448672725         448705640        
448738583         448771535         448804195         448836726        
448869339         448901819         448934257         448966762        
448999201         449031541         449063841   

440522043

     448472373         448506147         448539817         448573311        
448606608         448639765         448672733         448705657        
448738591         448771543         448804203         448836734        
448869354         448901827         448934265         448966770        
448999219         449031558         449063858   

440523959

     448472399         448506162         448539825         448573329        
448606616         448639773         448672741         448705665        
448738609         448771550         448804211         448836742        
448869362         448901835         448934273         448966788        
448999227         449031566         449063866   

440524718

     448472407         448506170         448539833         448573337        
448606624         448639781         448672758         448705673        
448738617         448771568         448804229         448836759        
448869370         448901843         448934281         448966796        
448999235         449031574         449063874   

440525004

     448472415         448506188         448539841         448573345        
448606632         448639799         448672766         448705681        
448738625         448771576         448804237         448836767        
448869388         448901850         448934299         448966804        
448999243         449031582         449063882   

440525665

     448472423         448506196         448539858         448573352        
448606640         448639807         448672782         448705699        
448738633         448771584         448804245         448836775        
448869396         448901868         448934307         448966812        
448999250         449031590         449063890   

440528636

     448472431         448506204         448539866         448573360        
448606657         448639815         448672790         448705707        
448738641         448771592         448804252         448836783        
448869404         448901876         448934315         448966820        
448999268         449031608         449063908   

440532372

     448472449         448506212         448539882         448573378        
448606665         448639823         448672808         448705715        
448738658         448771600         448804260         448836791        
448869412         448901884         448934323         448966838        
448999276         449031616         449063916   

440532810

     448472456         448506220         448539890         448573386        
448606673         448639831         448672816         448705723        
448738666         448771618         448804278         448836809        
448869420         448901892         448934331         448966846        
448999284         449031624         449063924   

440533487

     448472464         448506238         448539908         448573394        
448606681         448639849         448672824         448705731        
448738674         448771626         448804286         448836817        
448869438         448901900         448934349         448966853        
448999292         449031632         449063932   

440534873

     448472472         448506246         448539916         448573402        
448606699         448639856         448672832         448705749        
448738682         448771634         448804294         448836825        
448869446         448901918         448934356         448966861        
448999300         449031640         449063940   

440535888

     448472480         448506253         448539924         448573410        
448606707         448639864         448672840         448705756        
448738690         448771642         448804310         448836833        
448869453         448901926         448934364         448966879        
448999318         449031657         449063957   

 

SCH-A-17



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

440536225

     448472498         448506261         448539932         448573428        
448606715         448639872         448672857         448705764        
448738708         448771659         448804328         448836841        
448869461         448901934         448934372         448966887        
448999326         449031665         449063965   

440536563

     448472506         448506279         448539940         448573436        
448606731         448639880         448672865         448705772        
448738716         448771667         448804336         448836858        
448869479         448901942         448934380         448966895        
448999334         449031673         449063973   

440540664

     448472514         448506287         448539957         448573444        
448606749         448639898         448672873         448705780        
448738724         448771675         448804344         448836866        
448869487         448901959         448934398         448966903        
448999342         449031681         449063981   

440540961

     448472522         448506295         448539965         448573451        
448606756         448639906         448672881         448705798        
448738732         448771683         448804351         448836874        
448869495         448901967         448934406         448966911        
448999359         449031699         449063999   

440541027

     448472530         448506303         448539973         448573469        
448606764         448639914         448672899         448705806        
448738740         448771691         448804369         448836882        
448869503         448901975         448934414         448966929        
448999367         449031707         449064005   

440541290

     448472548         448506311         448539981         448573477        
448606772         448639922         448672907         448705814        
448738757         448771709         448804377         448836890        
448869511         448901983         448934422         448966937        
448999375         449031715         449064013   

440544823

     448472555         448506329         448539999         448573485        
448606780         448639930         448672915         448705822        
448738765         448771717         448804385         448836908        
448869529         448901991         448934430         448966945        
448999383         449031723         449064021   

440545846

     448472563         448506337         448540005         448573493        
448606798         448639948         448672923         448705830        
448738773         448771725         448804393         448836916        
448869537         448902007         448934448         448966952        
448999391         449031731         449064039   

440548659

     448472571         448506345         448540013         448573501        
448606806         448639955         448672931         448705848        
448738781         448771733         448804401         448836924        
448869545         448902015         448934455         448966960        
448999409         449031749         449064047   

440549376

     448472589         448506352         448540021         448573519        
448606814         448639963         448672949         448705855        
448738799         448771741         448804419         448836932        
448869552         448902023         448934463         448966978        
448999417         449031756         449064054   

440549673

     448472597         448506360         448540039         448574400        
448606822         448639971         448672956         448705863        
448738807         448771758         448804427         448836940        
448869560         448902031         448934471         448966986        
448999433         449031764         449064062   

440551497

     448472605         448506378         448540047         448574418        
448606830         448639989         448672964         448705871        
448738815         448771766         448804435         448836957        
448869578         448902049         448934489         448966994        
448999441         449031772         449064070   

440551901

     448472613         448506386         448540054         448574426        
448606848         448639997         448672972         448705897        
448738823         448771774         448804443         448836965        
448869586         448902056         448934497         448967000        
448999458         449031780         449064088   

440553360

     448472621         448506394         448540062         448574434        
448606855         448640003         448672980         448705905        
448738831         448771782         448804450         448836973        
448869594         448902064         448934505         448967018        
448999466         449031798         449064096   

440554053

     448472639         448506402         448540088         448574442        
448606863         448640011         448672998         448705913        
448738849         448771790         448804468         448836981        
448869602         448902072         448934513         448967026        
448999474         449031806         449064104   

440555100

     448472647         448506410         448540104         448574459        
448606871         448640029         448673004         448705921        
448738864         448771808         448804476         448836999        
448869610         448902080         448934521         448967034        
448999482         449031814         449064112   

440556785

     448472654         448506428         448540112         448574467        
448606889         448640037         448673012         448705939        
448738872         448771816         448804484         448837005        
448869628         448902098         448934539         448967042        
448999490         449031822         449064120   

440557312

     448472662         448506436         448540120         448574475        
448606897         448640045         448673020         448705947        
448738880         448771824         448804492         448837013        
448869636         448902106         448934547         448967059        
448999508         449031830         449064138   

440558302

     448472670         448506444         448540146         448574483        
448606913         448640052         448673038         448705954        
448738898         448771832         448804500         448837021        
448869644         448902114         448934554         448967067        
448999516         449031848         449064146   

440559599

     448472688         448506451         448540153         448574491        
448606921         448640060         448673046         448705962        
448738906         448771840         448804518         448837039        
448869651         448902122         448934562         448967075        
448999524         449031855         449064153   

440562320

     448472704         448506469         448540161         448574509        
448606939         448640078         448673053         448705970        
448738914         448771857         448804526         448837047        
448869669         448902130         448934570         448967083        
448999532         449031863         449064161   

440565158

     448472712         448506477         448540179         448574517        
448606947         448640086         448673061         448705988        
448738922         448771865         448804534         448837054        
448869677         448902155         448934588         448967091        
448999540         449031871         449064179   

440565315

     448472720         448506485         448540187         448574525        
448606954         448640094         448673079         448705996        
448738930         448771873         448804542         448837062        
448869685         448902163         448934596         448967109        
448999557         449031889         449064187   

440568319

     448472738         448506493         448540195         448574533        
448606962         448640102         448673087         448706002        
448738948         448771881         448804559         448837070        
448869693         448902171         448934604         448967117        
448999565         449031897         449064195   

440568665

     448472746         448506501         448540203         448574541        
448606970         448640110         448673095         448706010        
448738963         448771899         448804567         448837088        
448869701         448902189         448934612         448967125        
448999573         449031905         449064203   

440570182

     448472753         448506519         448540211         448574558        
448606988         448640128         448673103         448706028        
448738971         448771907         448804575         448837096        
448869719         448902197         448934620         448967133        
448999581         449031913         449064211   

440579092

     448472761         448506527         448540229         448574566        
448606996         448640136         448673111         448706036        
448738989         448771915         448804583         448837104        
448869727         448902205         448934638         448967141        
448999599         449031921         449064229   

440580314

     448472779         448506535         448540237         448574574        
448607002         448640144         448673129         448706044        
448738997         448771923         448804591         448837112        
448869735         448902213         448934646         448967158        
448999607         449031939         449064237   

440580546

     448472787         448506543         448540245         448574582        
448607010         448640151         448673137         448706051        
448739003         448771931         448804609         448837120        
448869743         448902221         448934653         448967166        
448999615         449031947         449064245   

440580819

     448472795         448506550         448540252         448574590        
448607028         448640169         448673145         448706069        
448739011         448771949         448804617         448837138        
448869750         448902239         448934661         448967174        
448999623         449031954         449064252   

440580934

     448472803         448506568         448540260         448574608        
448607036         448640177         448673152         448706077        
448739029         448771956         448804625         448837146        
448869768         448902247         448934679         448967182        
448999631         449031962         449064260   

440584365

     448472811         448506576         448540278         448574616        
448607044         448640185         448673160         448706093        
448739037         448771964         448804633         448837153        
448869776         448902254         448934687         448967208        
448999649         449031970         449064278   

440585917

     448472829         448506584         448540286         448574624        
448607051         448640193         448673178         448706101        
448739045         448771972         448804641         448837161        
448869784         448902262         448934695         448967216        
448999656         449031988         449064286   

440586824

     448472837         448506592         448540294         448574632        
448607069         448640201         448673186         448706119        
448739052         448771980         448804658         448837179        
448869792         448902270         448934703         448967224        
448999664         449031996         449064294   

440588671

     448472845         448506600         448540302         448574640        
448607077         448640219         448673194         448706127        
448739060         448771998         448804666         448837187        
448869800         448902288         448934711         448967232        
448999672         449032002         449064302   

440590859

     448472852         448506626         448540310         448574657        
448607085         448640227         448673202         448706135        
448739078         448772004         448804674         448837195        
448869818         448902296         448934737         448967240        
448999680         449032010         449064310   

440592285

     448472860         448506634         448540328         448574665        
448607093         448640235         448673210         448706143        
448739086         448772012         448804682         448837203        
448869826         448902304         448934745         448967257        
448999698         449032028         449064328   

440593986

     448472878         448506642         448540336         448574673        
448607101         448640243         448673228         448706150        
448739094         448772020         448804690         448837211        
448869834         448902312         448934752         448967265        
448999706         449032036         449064336   

440594315

     448472886         448506659         448540344         448574681        
448607119         448640250         448673236         448706168        
448739102         448772038         448804708         448837229        
448869842         448902320         448934760         448967273        
448999714         449032044         449064344   

440597953

     448472902         448506667         448540351         448574699        
448607127         448640268         448673244         448706184        
448739110         448772046         448804716         448837237        
448869859         448902338         448934778         448967281        
448999722         449032051         449064351   

440599223

     448472910         448506675         448540369         448574707        
448607135         448640276         448673251         448706192        
448739128         448772053         448804724         448837245        
448869867         448902346         448934786         448967299        
448999730         449032069         449064369   

440599868

     448472928         448506683         448540377         448574715        
448607143         448640284         448673269         448706200        
448739136         448772061         448804732         448837252        
448869875         448902353         448934794         448967307        
448999748         449032077         449064377   

440601391

     448472936         448506691         448540385         448574723        
448607150         448640292         448673277         448706218        
448739144         448772079         448804740         448837260        
448869883         448902361         448934802         448967315        
448999755         449032085         449064385   

440601870

     448472944         448506709         448540393         448574731        
448607168         448640300         448673285         448706226        
448739151         448772087         448804757         448837278        
448869891         448902379         448934810         448967323        
448999763         449032093         449064393   

440604361

     448472951         448506717         448540401         448574749        
448607176         448640318         448673293         448706234        
448739169         448772095         448804765         448837286        
448869909         448902387         448934828         448967331        
448999771         449032101         449064401   

440605202

     448472969         448506725         448540419         448573527        
448607184         448640326         448673301         448706242        
448739177         448772103         448804773         448837294        
448869917         448902395         448934836         448967349        
448999789         449032119         449064419   

440605475

     448472977         448506733         448540427         448573535        
448607192         448640334         448673319         448706259        
448739185         448772111         448804781         448837302        
448869925         448902403         448934844         448967356        
448999797         449032127         449064427   

440605665

     448472985         448506741         448540435         448573543        
448607200         448640342         448673327         448706267        
448739193         448772129         448804799         448837310        
448869941         448902411         448934851         448967364        
448999805         449032135         449064435   

440607505

     448472993         448506758         448540443         448573550        
448607218         448640359         448673343         448706275        
448739201         448772137         448804807         448837328        
448869966         448902429         448934869         448967372        
448999813         449032143         449064443   

440607935

     448473009         448506766         448540450         448573568        
448607226         448640367         448673350         448706283        
448739219         448772145         448804815         448837336        
448869974         448902437         448934877         448967380        
448999821         449032150         449064450   

440607943

     448473017         448506774         448540468         448573576        
448607234         448640375         448673368         448706291        
448739227         448772152         448804823         448837344        
448869982         448902445         448934885         448967398        
448999839         449032168         449064468   

440608735

     448473025         448506782         448540476         448573584        
448607242         448640383         448673376         448706309        
448739235         448772160         448804831         448837351        
448869990         448902452         448934893         448967406        
448999847         449032176         449064476   

440609121

     448473033         448506790         448540484         448573592        
448607259         448640391         448673384         448706317        
448739243         448772178         448804849         448837369        
448870006         448902460         448934901         448967414        
448999854         449032184         449064484   

440611242

     448473041         448506808         448540492         448573600        
448607267         448640409         448673392         448706325        
448739250         448772186         448804856         448837377        
448870014         448902478         448934919         448967422        
448999862         449032192         449064492   

440613750

     448473058         448506824         448540500         448573618        
448607275         448640417         448673434         448706333        
448739268         448772194         448804864         448837385        
448870022         448902486         448934927         448967430        
448999870         449032200         449064500   

440614048

     448473066         448506832         448540518         448573626        
448607283         448640425         448673442         448706341        
448739276         448772202         448804872         448837393        
448870030         448902494         448934935         448967448        
448999888         449032218         449064518   

440614253

     448473074         448506840         448540526         448573634        
448607291         448640433         448673459         448706358        
448739284         448772210         448804898         448837401        
448870048         448902502         448934943         448967455        
448999896         449032226         449064526   

440614493

     448473082         448506857         448540534         448573642        
448607309         448640441         448673467         448706366        
448739300         448772228         448804906         448837419        
448870055         448902510         448934950         448967463        
448999904         449032234         449064534   

440620581

     448473090         448506865         448540542         448573659        
448607317         448640458         448673475         448706374        
448739318         448772236         448804914         448837427        
448870063         448902528         448934968         448967471        
448999912         449032242         449064542   

440622066

     448473108         448506873         448540559         448573667        
448607325         448640466         448673483         448706382        
448739326         448772244         448804922         448837435        
448870071         448902536         448934976         448967489        
448999920         449032259         449064559   

440633683

     448473116         448506881         448540567         448573675        
448607333         448640474         448673491         448706390        
448739334         448772251         448804948         448837443        
448870089         448902544         448934984         448967497        
448999938         449032267         449064567   

442192340

     448473124         448506899         448540575         448573683        
448607341         448640482         448673509         448706408        
448739342         448772277         448804955         448837450        
448870097         448902551         448934992         448967505        
448999946         449032275         449064575   

443461140

     448473132         448506907         448540583         448573691        
448607358         448640508         448673517         448706416        
448739359         448772285         448804963         448837468        
448870105         448902569         448935007         448967513        
448999953         449032283         449064583   

444183867

     448473140         448506915         448540591         448573709        
448607366         448640516         448673525         448706424        
448739367         448772293         448804971         448837476        
448870113         448902577         448935015         448967539        
448999961         449032291         449064591   

444284053

     448473157         448506923         448540617         448573717        
448607374         448640524         448673533         448706432        
448739375         448772301         448804989         448837484        
448870121         448902585         448935023         448967547        
448999979         449032309         449064609   

444333728

     448473165         448506931         448540625         448573725        
448607382         448640532         448673541         448706440        
448739383         448772319         448804997         448837492        
448870139         448902593         448935031         448967554        
448999987         449032317         449064617   

444349062

     448473173         448506949         448540633         448573733        
448607390         448640540         448673558         448706457        
448739391         448772327         448805002         448837500        
448870147         448902601         448935049         448967562        
448999995         449032325         449064625   

444968002

     448473181         448506956         448540641         448573741        
448607408         448640557         448673566         448706465        
448739409         448772335         448805010         448837518        
448870154         448902619         448935056         448967570        
449000009         449032333         449064633   

445058886

     448473199         448506964         448540658         448573758        
448607416         448640565         448673574         448706473        
448739417         448772343         448805028         448837526        
448870162         448902627         448935064         448967588        
449000017         449032341         449064641   

445694524

     448473207         448506972         448540666         448573766        
448607424         448640573         448673582         448706481        
448739425         448772350         448805036         448837534        
448870170         448902635         448935072         448967596        
449000025         449032358         449064658   

445842768

     448473215         448506980         448540674         448573774        
448607432         448640581         448673590         448706499        
448739433         448772368         448805044         448837542        
448870188         448902643         448935080         448967604        
449000033         449032366         449064666   

445882517

     448473223         448506998         448540682         448573782        
448607440         448640599         448673608         448706507        
448739441         448772376         448805051         448837559        
448870196         448902650         448935098         448967612        
449000041         449032374         449064674   

445952187

     448473231         448507012         448540690         448573808        
448607457         448640615         448673616         448706515        
448739458         448772384         448805069         448837567        
448870204         448902668         448935106         448967620        
449000058         449032382         449064682   

 

SCH-A-18



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

445975816

     448473249         448507020         448540708         448573816        
448607465         448640623         448673624         448706523        
448739466         448772392         448805077         448837575        
448870212         448902676         448935114         448967638        
449000066         449032390         449064690   

446050619

     448473256         448507038         448540716         448573824        
448607473         448640631         448673632         448706531        
448739474         448772400         448805085         448837583        
448870220         448902684         448935122         448967646        
449000074         449032408         449064708   

446569840

     448473264         448507046         448540724         448573832        
448607481         448640649         448673640         448706549        
448739482         448772418         448805093         448837591        
448870238         448902692         448935130         448967653        
449000082         449032416         449064716   

446668659

     448473272         448507053         448540732         448573857        
448607499         448640656         448673657         448706556        
448739490         448772426         448805101         448837609        
448870246         448902700         448935148         448967661        
449000090         449032424         449064724   

446679151

     448473280         448507061         448540740         448573865        
448607507         448640664         448673665         448706564        
448739508         448772434         448805119         448837617        
448870253         448902718         448935155         448967679        
449000108         449032432         449064732   

446682015

     448473298         448507079         448540757         448573873        
448607515         448640672         448673673         448706572        
448739516         448772442         448805127         448837625        
448870261         448902726         448935163         448967687        
449000116         449032440         449064740   

446701617

     448473306         448507087         448540765         448573881        
448607523         448640680         448673681         448706580        
448739524         448772459         448805135         448837633        
448870279         448902734         448935171         448967695        
449000124         449032457         449064757   

446721961

     448473314         448507095         448540781         448573899        
448607531         448640698         448673699         448706598        
448739532         448772467         448805143         448837641        
448870287         448902742         448935189         448967703        
449000132         449032465         449064765   

446734865

     448473322         448507103         448540799         448573907        
448607549         448640706         448673707         448706606        
448739540         448772475         448805150         448837658        
448870295         448902759         448935197         448967711        
449000140         449032473         449064773   

446754483

     448473330         448507111         448540807         448573915        
448607556         448640714         448673715         448706614        
448739557         448772483         448805168         448837666        
448870303         448902767         448935205         448967729        
449000157         449032481         449064781   

446780413

     448473348         448507129         448540815         448573923        
448607564         448640722         448673723         448706622        
448739565         448772491         448805176         448837674        
448870311         448902775         448935213         448967737        
449000165         449032499         449064799   

446783128

     448473355         448507137         448540823         448573931        
448607572         448640730         448673731         448706630        
448739573         448772509         448805184         448837682        
448870329         448902783         448935221         448967745        
449000173         449032507         449064807   

446813875

     448473363         448507145         448540831         448573949        
448607580         448640748         448673749         448706655        
448739581         448772517         448805192         448837690        
448870337         448902791         448935239         448967752        
449000181         449032515         449064815   

446836637

     448473389         448507152         448540849         448573956        
448607606         448640755         448673756         448706663        
448739599         448772525         448805200         448837708        
448870345         448902809         448935247         448967760        
449000199         449032523         449064823   

446859936

     448473397         448507160         448540856         448573964        
448607614         448640763         448673764         448706671        
448739607         448772533         448805218         448837716        
448870352         448902825         448935254         448967778        
449000207         449032531         449064831   

446865131

     448473405         448507178         448540864         448573972        
448607622         448640771         448673772         448706689        
448739615         448772541         448805226         448837724        
448870360         448902833         448935262         448967786        
449000215         449032549         449064849   

446937310

     448473413         448507186         448540872         448573998        
448607630         448640789         448673780         448706697        
448739623         448772558         448805234         448837732        
448870378         448902841         448935270         448967794        
449000223         449032556         449064856   

446941122

     448473421         448507194         448540880         448574004        
448607648         448640797         448673798         448706705        
448739631         448772566         448805242         448837740        
448870386         448902858         448935296         448967802        
449000231         449032564         449064864   

446959496

     448473439         448507210         448540898         448574012        
448607655         448640805         448673806         448706713        
448739649         448772574         448805259         448837757        
448870394         448902866         448935304         448967810        
449000249         449032572         449064872   

446970915

     448473447         448507228         448540906         448574038        
448607663         448640813         448673814         448706721        
448739656         448772582         448805267         448837765        
448870402         448902874         448935312         448967828        
449000256         449032580         449064880   

446985079

     448473454         448507236         448540914         448574046        
448607671         448640821         448673822         448706739        
448739664         448772590         448805275         448837773        
448870410         448902882         448935320         448967836        
449000264         449032598         449064898   

446988339

     448473462         448507244         448540922         448574053        
448607689         448640839         448673830         448706747        
448739672         448772608         448805283         448837781        
448870428         448902890         448935338         448967844        
449000272         449032606         449064906   

446990772

     448473470         448507251         448540930         448574061        
448607697         448640847         448673848         448706754        
448739680         448772616         448805291         448837799        
448870436         448902908         448935346         448967851        
449000280         449032614         449064914   

446993800

     448473488         448507269         448540948         448574079        
448607705         448640854         448673855         448706762        
448739698         448772624         448805309         448837807        
448870444         448902916         448935353         448967869        
449000298         449032622         449064922   

446996332

     448473496         448507277         448540955         448574087        
448607713         448640862         448673863         448706770        
448739706         448772632         448805317         448837815        
448870451         448902924         448935361         448967877        
449000306         449032630         449064930   

447003708

     448473504         448507285         448540963         448574095        
448607721         448640870         448673871         448706788        
448739714         448772640         448805325         448837823        
448870469         448902932         448935379         448967885        
449000314         449032648         449064948   

447011271

     448473512         448507293         448540971         448574103        
448607739         448640888         448673889         448706796        
448739722         448772657         448805333         448837831        
448870477         448902940         448935387         448967893        
449000322         449032655         449064955   

447017476

     448473520         448507301         448540989         448574111        
448607747         448640896         448673897         448706804        
448739730         448772665         448805341         448837849        
448870485         448902957         448935395         448967901        
449000330         449032663         449064963   

447027954

     448473538         448507319         448540997         448574129        
448607754         448640912         448673905         448706812        
448739748         448772673         448805358         448837856        
448870501         448902965         448935403         448967919        
449000348         449032671         449064971   

447042136

     448473546         448507327         448541003         448574137        
448607762         448640920         448673913         448706820        
448739755         448772681         448805366         448837864        
448870519         448902973         448935411         448967927        
449000355         449032689         449064989   

447042896

     448473553         448507335         448541011         448574145        
448607770         448640938         448673921         448706838        
448739763         448772699         448805374         448837872        
448870527         448902981         448935429         448967935        
449000363         449032697         449064997   

447049776

     448473561         448507343         448541029         448574152        
448607788         448640946         448673939         448706846        
448739771         448772707         448805382         448837880        
448870535         448902999         448935437         448967943        
449000371         449032705         449065002   

447053117

     448473579         448507350         448541037         448574160        
448607796         448640953         448673947         448706853        
448739789         448772715         448805390         448837898        
448870543         448903005         448935445         448967950        
449000389         449032713         449065010   

447055666

     448473587         448507368         448541045         448574178        
448607804         448640961         448673954         448706861        
448739797         448772723         448805408         448837906        
448870550         448903013         448935452         448967968        
449000397         449032721         449065028   

447075755

     448473595         448507376         448541052         448574186        
448607820         448640979         448673962         448706879        
448739805         448772731         448805416         448837914        
448870568         448903021         448935460         448967976        
449000405         449032739         449065036   

447083874

     448473603         448507384         448541060         448574194        
448607838         448640987         448673970         448706887        
448739813         448772749         448805424         448837922        
448870576         448903039         448935478         448967984        
449000413         449032747         449065044   

447094020

     448473611         448507392         448541078         448574202        
448607846         448640995         448673988         448706895        
448739821         448772756         448805432         448837930        
448870584         448903047         448935486         448967992        
449000421         449032754         449065051   

447140344

     448473629         448507400         448541086         448574210        
448607853         448641001         448673996         448706903        
448739839         448772764         448805440         448837948        
448870592         448903054         448935494         448968008        
449000439         449032762         449065069   

447140666

     448473637         448507418         448541094         448574228        
448607861         448641019         448674002         448706911        
448739847         448772772         448805457         448837955        
448870600         448903062         448935502         448968016        
449000447         449032770         449065077   

447167016

     448473645         448507426         448541102         448574236        
448607879         448641035         448674010         448706929        
448739862         448772780         448805465         448837963        
448870618         448903070         448935510         448968024        
449000454         449032788         449065085   

447167370

     448473652         448507434         448541110         448574244        
448607887         448641043         448674028         448706937        
448739870         448772798         448805473         448837971        
448870626         448903088         448935528         448968032        
449000462         449032796         449065093   

447178260

     448473678         448507459         448541128         448574251        
448607903         448641050         448674036         448706945        
448739888         448772806         448805481         448837989        
448870634         448903096         448935536         448968040        
449000470         449032804         449065101   

447213166

     448473686         448507467         448541136         448574269        
448607911         448641068         448674044         448706952        
448739896         448772814         448805499         448837997        
448870642         448903104         448935544         448968057        
449000488         449032812         449065119   

447280546

     448473694         448507475         448541144         448574277        
448607929         448641076         448674051         448706960        
448739904         448772822         448805507         448838003        
448870659         448903112         448935551         448968065        
449000496         449032820         449065127   

447338278

     448473702         448507483         448541151         448574293        
448607937         448641084         448674069         448706978        
448739912         448772830         448805515         448838011        
448870667         448903120         448935569         448968073        
449000504         449032838         449065135   

447424136

     448473710         448507491         448541169         448574319        
448607945         448641092         448674077         448706986        
448739920         448772848         448805523         448838029        
448870675         448903138         448935577         448968081        
449000512         449032846         449065143   

447429630

     448473728         448507509         448541177         448574327        
448607952         448641100         448674085         448706994        
448739938         448772855         448805531         448838037        
448870683         448903146         448935585         448968099        
449000520         449032853         449065150   

447433608

     448473736         448507517         448541185         448574335        
448607960         448641126         448674093         448707000        
448739946         448772863         448805549         448838045        
448870691         448903153         448935593         448968107        
449000538         449032861         449065168   

447440611

     448473744         448507525         448541193         448574343        
448607978         448641134         448674101         448707018        
448739953         448772871         448805556         448838052        
448870709         448903161         448935601         448968115        
449000546         449032879         449065176   

447442682

     448473751         448507533         448541201         448574350        
448607986         448641142         448674119         448707026        
448739961         448772889         448805564         448838060        
448870717         448903179         448935627         448968123        
449000553         449032887         449065184   

447446634

     448473769         448507541         448541219         448574368        
448607994         448641159         448674127         448707034        
448739979         448772897         448805572         448838078        
448870725         448903187         448935635         448968131        
449000561         449032895         449065192   

447447459

     448473777         448507558         448541227         448574376        
448608000         448641167         448674135         448707042        
448739987         448772905         448805580         448838086        
448870733         448903195         448935643         448968149        
449000579         449032903         449065200   

447448945

     448473785         448507566         448541235         448574384        
448608018         448641175         448674143         448707059        
448739995         448772913         448805598         448838094        
448870741         448903203         448935650         448968156        
449000587         449032911         449065218   

447454695

     448473793         448507574         448541243         448574392        
448608026         448641183         448674150         448707067        
448740001         448772921         448805606         448838102        
448870758         448903211         448935668         448968164        
449000595         449032929         449065226   

447464165

     448473801         448507582         448541250         448574756        
448608034         448641191         448674168         448707075        
448740019         448772939         448805614         448838110        
448870766         448903229         448935676         448968172        
449000603         449032937         449065234   

447469990

     448473819         448507590         448541268         448574764        
448608042         448641209         448674176         448707083        
448740027         448772947         448805622         448838128        
448870774         448903237         448935684         448968180        
449000611         449032945         449065242   

447474495

     448473827         448507608         448541276         448574772        
448608059         448641217         448674184         448707091        
448740035         448772954         448805630         448838136        
448870782         448903245         448935692         448968198        
449000629         449032952         449065259   

447476821

     448473835         448507616         448541284         448574780        
448608067         448641225         448674192         448707109        
448740043         448772962         448805648         448838144        
448870790         448903252         448935700         448968206        
449000637         449032960         449065267   

447477183

     448473843         448507624         448541292         448574798        
448608075         448641233         448674200         448707117        
448740050         448772970         448805655         448838151        
448870808         448903260         448935718         448968214        
449000645         449032978         449065275   

447477738

     448473850         448507632         448541300         448574806        
448608083         448641241         448674218         448707125        
448740068         448772988         448805663         448838169        
448870816         448903278         448935726         448968222        
449000652         449032986         449065283   

447480245

     448473868         448507640         448541318         448574814        
448608091         448641258         448674226         448707133        
448740076         448772996         448805671         448838177        
448870824         448903286         448935734         448968230        
449000660         449032994         449065291   

447487760

     448473876         448507657         448541326         448574822        
448608109         448641266         448674234         448707141        
448740084         448773002         448805689         448838185        
448870832         448903294         448935742         448968248        
449000678         449033000         449065309   

447487810

     448473884         448507665         448541334         448574830        
448608117         448641274         448674242         448707158        
448740092         448773010         448805697         448838193        
448870840         448903302         448935759         448968255        
449000686         449033018         449065317   

447493008

     448473892         448507673         448541342         448574848        
448608125         448641282         448674259         448707166        
448740100         448773028         448805705         448838201        
448870857         448903310         448935767         448968263        
449000694         449033026         449065325   

447494329

     448473900         448507681         448541359         448574855        
448608133         448641290         448674267         448707174        
448740118         448773036         448805713         448838219        
448870865         448903328         448935775         448968271        
449000702         449033034         449065333   

447495714

     448473918         448507699         448541367         448574863        
448608141         448641308         448674275         448707182        
448740126         448773044         448805721         448838227        
448870873         448903336         448935783         448968289        
449000710         449033042         449065341   

447496167

     448473926         448507707         448541375         448574871        
448608158         448641316         448674283         448707190        
448740134         448773051         448805739         448838235        
448870881         448903344         448935791         448968297        
449000728         449033059         449065358   

447500612

     448473934         448507715         448541383         448574889        
448608166         448641324         448674291         448707208        
448740142         448773069         448805747         448838243        
448870899         448903351         448935809         448968305        
449000736         449033067         449065366   

447501834

     448473959         448507723         448541391         448574897        
448608174         448641332         448674309         448707216        
448740159         448773077         448805754         448838250        
448870907         448903369         448935817         448968313        
449000744         449033075         449065374   

447505702

     448473967         448507731         448541409         448574905        
448608182         448641340         448674317         448707224        
448740167         448773085         448805762         448838268        
448870915         448903377         448935825         448968321        
449000751         449033083         449065382   

447509670

     448473975         448507749         448541417         448574913        
448608190         448641357         448674325         448707232        
448740175         448773093         448805770         448838276        
448870923         448903385         448935833         448968339        
449000769         449033091         449065390   

447521691

     448473983         448507756         448541425         448574921        
448608208         448641365         448674333         448707240        
448740183         448773101         448805788         448838284        
448870931         448903393         448935841         448968347        
449000777         449033109         449065408   

447532276

     448473991         448507764         448541441         448574939        
448608216         448641373         448674341         448707257        
448740191         448773119         448805796         448838292        
448870949         448903401         448935858         448968354        
449000785         449033117         449065416   

 

SCH-A-19



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

447535840

     448474007         448507772         448541458         448574947        
448608224         448641381         448674358         448707273        
448740209         448773127         448805804         448838300        
448870956         448903419         448935866         448968362        
449000793         449033125         449065424   

447536194

     448474015         448507780         448541466         448574954        
448608232         448641399         448674366         448707281        
448740217         448773135         448805812         448838318        
448870964         448903427         448935874         448968370        
449000801         449033133         449065432   

447537945

     448474023         448507798         448541474         448574962        
448608240         448641407         448674374         448707299        
448740225         448773143         448805820         448838326        
448870972         448903435         448935882         448968388        
449000819         449033141         449065440   

447545104

     448474031         448507806         448541482         448574970        
448608257         448641415         448674382         448707307        
448740233         448773150         448805838         448838334        
448870980         448903443         448935890         448968396        
449000827         449033158         449065457   

447545690

     448474049         448507814         448541490         448574988        
448608273         448641423         448674390         448707315        
448740241         448773168         448805846         448838342        
448870998         448903450         448935908         448968404        
449000835         449033166         449065465   

447550336

     448474056         448507822         448541508         448574996        
448608281         448641431         448674408         448707323        
448740258         448773176         448805861         448838359        
448871004         448903468         448935916         448968412        
449000843         449033174         449065473   

447554759

     448474072         448507830         448541516         448575001        
448608299         448641449         448674416         448707331        
448740266         448773184         448805879         448838367        
448871012         448903484         448935924         448968420        
449000850         449033182         449065481   

447570052

     448474080         448507848         448541524         448575019        
448608307         448641456         448674424         448707349        
448740274         448773192         448805887         448838375        
448871020         448903492         448935932         448968438        
449000868         449033190         449065499   

447573841

     448474098         448507855         448541532         448575027        
448608315         448641464         448674432         448707356        
448740282         448773200         448805895         448838383        
448871038         448903500         448935940         448968446        
449000876         449033208         449065507   

447575457

     448474106         448507863         448541540         448575043        
448608323         448641472         448674440         448707364        
448740290         448773218         448805903         448838391        
448871046         448903518         448935957         448968453        
449000884         449033216         449065515   

447579038

     448474114         448507871         448541557         448575068        
448608331         448641480         448674457         448707372        
448740308         448773226         448805911         448838409        
448871053         448903526         448935965         448968461        
449000892         449033224         449065523   

447581208

     448474122         448507889         448541565         448575076        
448608349         448641498         448674465         448707380        
448740316         448773234         448805929         448838417        
448871061         448903534         448935973         448968479        
449000900         449033232         449065531   

447612292

     448474130         448507897         448541573         448575084        
448608356         448641506         448674473         448707398        
448740324         448773242         448805937         448838425        
448871079         448903542         448935981         448968487        
449000918         449033240         449065549   

447612425

     448474148         448507905         448541581         448575092        
448608364         448641514         448674481         448707406        
448740332         448773259         448805945         448838433        
448871087         448903559         448935999         448968495        
449000926         449033257         449065556   

447620709

     448474155         448507913         448541599         448575100        
448608372         448641522         448674499         448707414        
448740340         448773267         448805952         448838441        
448871095         448903567         448936005         448968503        
449000934         449033265         449065564   

447628736

     448474163         448507921         448541607         448575118        
448608380         448641548         448674507         448707422        
448740357         448773275         448805960         448838458        
448871103         448903575         448936013         448968511        
449000942         449033273         449065572   

447630427

     448474171         448507939         448541615         448575126        
448608398         448641555         448674515         448707430        
448740365         448773283         448805978         448838466        
448871111         448903583         448936021         448968529        
449000959         449033281         449065580   

447631656

     448474189         448507947         448541623         448575134        
448608406         448641563         448674531         448707448        
448740373         448773291         448805986         448838474        
448871129         448903591         448936039         448968537        
449000967         449033299         449065598   

447649310

     448474197         448507954         448541631         448575142        
448608414         448641571         448674549         448707455        
448740381         448773309         448805994         448838482        
448871137         448903609         448936047         448968545        
449000975         449033307         449065606   

447684341

     448474205         448507962         448541649         448575159        
448608422         448641589         448674556         448707463        
448740399         448773317         448806000         448838490        
448871145         448903617         448936054         448968552        
449000983         449033315         449065614   

447695776

     448474213         448507970         448541656         448575167        
448608430         448641597         448674564         448707471        
448740407         448773325         448806018         448838508        
448871152         448903625         448936062         448968560        
449000991         449033331         449065622   

447706565

     448474221         448507988         448541664         448575175        
448608448         448641605         448674572         448707489        
448740415         448773333         448806026         448838516        
448871160         448903633         448936070         448968578        
449001007         449033349         449065630   

447758764

     448474239         448507996         448541672         448575183        
448608455         448641613         448674580         448707497        
448740423         448773341         448806034         448838524        
448871186         448903641         448936088         448968586        
449001015         449033356         449065648   

447760976

     448474247         448508002         448541680         448575191        
448608463         448641621         448674598         448707505        
448740431         448773358         448806042         448838532        
448871194         448903658         448936096         448968594        
449001023         449033364         449065655   

447774753

     448474254         448508010         448541698         448575209        
448608471         448641639         448674606         448707513        
448740449         448773366         448806059         448838540        
448871202         448903666         448936104         448968602        
449001031         449033372         449065663   

447782418

     448474262         448508028         448541706         448575217        
448608489         448641647         448674614         448707521        
448740456         448773374         448806067         448838557        
448871210         448903674         448936112         448968610        
449001049         449033380         449065671   

447804204

     448474270         448508036         448541714         448575225        
448608497         448641654         448674622         448707539        
448740464         448773382         448806075         448838565        
448871228         448903682         448936120         448968628        
449001056         449033398         449065689   

447828153

     448474288         448508044         448541722         448575233        
448608505         448641662         448674630         448707547        
448740472         448773390         448806083         448838573        
448871236         448903690         448936138         448968636        
449001064         449033406         449065697   

447833088

     448474296         448508051         448541730         448575241        
448608513         448641670         448674648         448707554        
448740480         448773408         448806091         448838581        
448871244         448903708         448936146         448968644        
449001072         449033414         449065705   

447917782

     448474304         448508069         448541748         448575258        
448608521         448641688         448674655         448707562        
448740498         448773416         448806109         448838599        
448871251         448903716         448936153         448968651        
449001080         449033430         449065713   

447917980

     448474312         448508077         448541755         448575266        
448608539         448641696         448674663         448707570        
448740506         448773424         448806117         448838607        
448871269         448903724         448936161         448968669        
449001098         449033448         449065721   

447919747

     448474320         448508085         448541763         448575274        
448608547         448641704         448674671         448707588        
448740514         448773432         448806125         448838615        
448871277         448903732         448936179         448968677        
449001106         449033455         449065739   

447922238

     448474338         448508101         448541771         448575282        
448608554         448641712         448674689         448707596        
448740522         448773440         448806133         448838623        
448871285         448903740         448936187         448968685        
449001114         449033463         449065747   

447923871

     448474346         448508127         448541789         448575290        
448608562         448641720         448674697         448707604        
448740530         448773457         448806141         448838631        
448871293         448903757         448936195         448968693        
449001122         449033471         449065754   

447925678

     448474353         448508135         448541797         448575308        
448608570         448641738         448674705         448707612        
448740548         448773465         448806158         448838649        
448871301         448903765         448936203         448968701        
449001130         449033489         449065762   

447926643

     448474361         448508143         448541805         448575316        
448608588         448641746         448674713         448707620        
448740555         448773473         448806166         448838656        
448871319         448903773         448936211         448968719        
449001148         449033497         449065770   

447926932

     448474379         448508150         448541813         448575324        
448608596         448641753         448674721         448707638        
448740563         448773481         448806174         448838664        
448871327         448903781         448936229         448968727        
449001155         449033505         449065788   

447927542

     448474387         448508168         448541821         448575332        
448608604         448641761         448674739         448707646        
448740571         448773499         448806182         448838672        
448871335         448903799         448936237         448968735        
449001163         449033513         449065796   

447927914

     448474395         448508176         448541839         448575357        
448608612         448641779         448674747         448707653        
448740589         448773507         448806190         448838698        
448871343         448903807         448936245         448968743        
449001171         449033521         449065804   

447930652

     448474403         448508184         448541847         448575365        
448608620         448641787         448674762         448707661        
448740597         448773515         448806208         448838706        
448871350         448903815         448936252         448968750        
449001189         449033539         449065812   

447930959

     448474411         448508192         448541854         448575373        
448608638         448641795         448674770         448707679        
448740605         448773523         448806216         448838714        
448871376         448903823         448936260         448968768        
449001197         449033547         449065820   

447931064

     448474429         448508200         448541862         448575381        
448608646         448641803         448674788         448707687        
448740613         448773531         448806224         448838722        
448871384         448903849         448936278         448968776        
449001205         449033554         449065838   

447932583

     448474437         448508218         448541870         448575399        
448608661         448641811         448674796         448707695        
448740621         448773549         448806232         448838730        
448871392         448903856         448936286         448968784        
449001213         449033562         449065846   

447939141

     448474445         448508226         448541888         448575407        
448608679         448641829         448674804         448707703        
448740639         448773556         448806240         448838748        
448871400         448903864         448936294         448968792        
449001221         449033570         449065853   

447943085

     448474452         448508234         448541896         448575415        
448608687         448641837         448674812         448707711        
448740647         448773564         448806257         448838755        
448871418         448903872         448936302         448968800        
449001239         449033588         449065861   

447943408

     448474478         448508242         448541904         448575423        
448608695         448641845         448674820         448707729        
448740662         448773572         448806273         448838763        
448871426         448903880         448936310         448968818        
449001247         449033596         449065879   

447945205

     448474486         448508259         448541912         448575431        
448608703         448641852         448674838         448707737        
448740670         448773580         448806281         448838771        
448871434         448903898         448936328         448968826        
449001254         449033604         449065887   

447945403

     448474494         448508267         448541920         448575449        
448608711         448641860         448674846         448707745        
448740688         448773598         448806299         448838789        
448871442         448903906         448936336         448968834        
449001262         449033612         449065895   

447950544

     448474502         448508275         448541938         448575456        
448608729         448641878         448674853         448707752        
448740696         448773606         448806307         448838797        
448871459         448903914         448936344         448968842        
449001270         449033620         449065903   

447956988

     448474528         448508283         448541946         448575464        
448608737         448641886         448674861         448707760        
448740704         448773614         448806315         448838805        
448871467         448903922         448936351         448968859        
449001288         449033638         449065911   

447957572

     448474544         448508291         448541953         448575472        
448608745         448641894         448674879         448707778        
448740712         448773622         448806323         448838813        
448871475         448903930         448936369         448968867        
449001296         449033646         449065929   

447966201

     448474551         448508309         448541961         448575480        
448608752         448641902         448674887         448707786        
448740720         448773630         448806331         448838821        
448871483         448903948         448936377         448968875        
449001304         449033653         449065937   

447973736

     448474569         448508317         448541979         448575498        
448608760         448641910         448674895         448707794        
448740738         448773648         448806349         448838839        
448871491         448903955         448936385         448968883        
449001312         449033661         449065945   

447974866

     448474577         448508325         448541987         448575506        
448608778         448641928         448674903         448707802        
448740746         448773655         448806356         448838847        
448871509         448903963         448936393         448968891        
449001320         449033679         449065952   

447977471

     448474585         448508333         448541995         448575514        
448608786         448641936         448674911         448707810        
448740753         448773663         448806364         448838854        
448871517         448903971         448936401         448968909        
449001338         449033687         449065960   

447978016

     448474593         448508341         448542001         448575522        
448608794         448641944         448674929         448707828        
448740761         448773671         448806372         448838862        
448871525         448903989         448936419         448968917        
449001346         449033695         449065978   

447980830

     448474601         448508358         448542019         448575530        
448608802         448641951         448674937         448707836        
448740779         448773689         448806380         448838870        
448871533         448903997         448936427         448968925        
449001353         449033703         449065986   

447981275

     448474619         448508366         448542027         448575548        
448608810         448641969         448674945         448707844        
448740787         448773697         448806398         448838888        
448871541         448904003         448936435         448968933        
449001361         449033711         449065994   

447984543

     448474627         448508382         448542035         448575555        
448608828         448641977         448674952         448707851        
448740795         448773705         448806406         448838896        
448871558         448904011         448936443         448968941        
449001379         449033729         449066000   

447985862

     448474635         448508390         448542043         448575563        
448608836         448641985         448674960         448707869        
448740803         448773713         448806414         448838904        
448871566         448904029         448936450         448968958        
449001387         449033737         449066018   

447986001

     448474643         448508408         448542050         448575571        
448608844         448642009         448674978         448707877        
448740811         448773721         448806422         448838912        
448871574         448904037         448936468         448968966        
449001395         449033745         449066026   

447986670

     448474650         448508424         448542068         448575589        
448608851         448642017         448674986         448707885        
448740829         448773739         448806430         448838920        
448871582         448904045         448936476         448968974        
449001403         449033752         449066034   

447989922

     448474668         448508432         448542076         448575597        
448608869         448642025         448674994         448707893        
448740837         448773747         448806448         448838938        
448871590         448904052         448936484         448968990        
449001411         449033760         449066042   

447994468

     448474676         448508440         448542084         448575605        
448608877         448642033         448675009         448707901        
448740845         448773762         448806455         448838946        
448871608         448904060         448936492         448969006        
449001429         449033778         449066059   

447997024

     448474684         448508457         448542092         448575613        
448608885         448642041         448675017         448707919        
448740852         448773770         448806463         448838953        
448871616         448904078         448936500         448969014        
449001437         449033786         449066067   

448001289

     448474692         448508465         448542100         448575621        
448608893         448642058         448675025         448707927        
448740860         448773788         448806471         448838961        
448871624         448904086         448936518         448969022        
449001445         449033794         449066075   

448002873

     448474700         448508473         448542118         448575639        
448608901         448642066         448675033         448707935        
448740878         448773796         448806489         448838979        
448871632         448904094         448936526         448969030        
449001452         449033802         449066083   

448003525

     448474718         448508499         448542126         448575647        
448608919         448642074         448675041         448707943        
448740886         448773804         448806497         448838987        
448871640         448904102         448936534         448969048        
449001460         449033810         449066091   

448009407

     448474726         448508507         448542134         448575654        
448608927         448642082         448675058         448707950        
448740894         448773812         448806505         448838995        
448871657         448904110         448936542         448969055        
449001478         449033828         449066109   

448012286

     448474734         448508515         448542142         448575662        
448608935         448642090         448675066         448707968        
448740902         448773820         448806513         448839001        
448871665         448904128         448936559         448969063        
449001486         449033836         449066117   

448016287

     448474742         448508531         448542159         448575670        
448608943         448642108         448675074         448707976        
448740910         448773838         448806521         448839019        
448871673         448904136         448936567         448969071        
449001494         449033844         449066125   

448019091

     448474759         448508549         448542167         448575688        
448608950         448642116         448675082         448707984        
448740928         448773853         448806539         448839027        
448871681         448904144         448936575         448969089        
449001502         449033851         449066133   

448019851

     448474767         448508556         448542175         448575696        
448608968         448642124         448675090         448707992        
448740936         448773861         448806547         448839035        
448871699         448904151         448936583         448969097        
449001510         449033869         449066141   

 

SCH-A-20



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448027540

     448474775         448508564         448542183         448575704        
448608976         448642132         448675108         448708008        
448740944         448773879         448806562         448839043        
448871707         448904169         448936591         448969105        
449001528         449033877         449066158   

448042077

     448474783         448508572         448542191         448575712        
448608984         448642140         448675116         448708016        
448740951         448773887         448806570         448839050        
448871715         448904177         448936609         448969113        
449001536         449033885         449066166   

448042119

     448474791         448508580         448542209         448575720        
448608992         448642157         448675124         448708024        
448740969         448773895         448806588         448839068        
448871723         448904185         448936617         448969121        
449001544         449033893         449066174   

448053140

     448474809         448508598         448542217         448575738        
448609008         448642165         448675132         448708032        
448740977         448773903         448806596         448839076        
448871731         448904193         448936625         448969139        
449001551         449033901         449066182   

448054247

     448474817         448508606         448542225         448575746        
448609016         448642173         448675140         448708040        
448740985         448773911         448806604         448839084        
448871749         448904201         448936633         448969147        
449001569         449033919         449066190   

448054577

     448474825         448508614         448542233         448575753        
448609024         448642181         448675157         448708057        
448740993         448773929         448806612         448839092        
448871756         448904219         448936641         448969154        
449001577         449033927         449066208   

448056390

     448474833         448508622         448542241         448575761        
448609032         448642199         448675165         448708065        
448741009         448773937         448806620         448839100        
448871764         448904227         448936658         448969162        
449001585         449033935         449066216   

448079830

     448474841         448508630         448542258         448575779        
448609040         448642207         448675173         448708073        
448741017         448773945         448806638         448839118        
448871772         448904235         448936666         448969170        
449001593         449033943         449066224   

448111260

     448474858         448508648         448542266         448575787        
448609057         448642215         448675199         448708081        
448741025         448773952         448806646         448839126        
448871780         448904243         448936674         448969188        
449001601         449033950         449066232   

448126169

     448474866         448508655         448542274         448575795        
448609065         448642223         448675207         448708099        
448741033         448773960         448806653         448839134        
448871798         448904250         448936682         448969196        
449001619         449033968         449066240   

448133413

     448474874         448508663         448542282         448575803        
448609073         448642231         448675215         448708107        
448741041         448773978         448806661         448839142        
448871806         448904268         448936690         448969204        
449001627         449033976         449066257   

448183566

     448474882         448508671         448542290         448575811        
448609081         448642249         448675223         448708115        
448741058         448773986         448806679         448839159        
448871814         448904276         448936708         448969212        
449001635         449033984         449066265   

448216366

     448474890         448508689         448542308         448575829        
448609099         448642256         448675231         448708123        
448741066         448773994         448806687         448839167        
448871822         448904284         448936716         448969220        
449001643         449033992         449066273   

448231381

     448474908         448508697         448542316         448575837        
448609107         448642264         448675249         448708131        
448741074         448774018         448806695         448839175        
448871830         448904292         448936724         448969238        
449001650         449034008         449066281   

448252528

     448474916         448508705         448542324         448575845        
448609115         448642272         448675256         448708149        
448741082         448774026         448806703         448839183        
448871848         448904300         448936732         448969246        
449001668         449034016         449066299   

448309427

     448474924         448508713         448542332         448575852        
448609123         448642280         448675264         448708156        
448741090         448774034         448806711         448839191        
448871855         448904318         448936740         448969253        
449001676         449034024         449066307   

448314682

     448474932         448508721         448542340         448575860        
448609131         448642298         448675272         448708164        
448741108         448774042         448806729         448839209        
448871863         448904326         448936765         448969261        
449001684         449034032         449066315   

448346015

     448474940         448508739         448542357         448575886        
448609149         448642306         448675280         448708172        
448741116         448774059         448806737         448839217        
448871871         448904334         448936773         448969279        
449001692         449034040         449066323   

448362046

     448474957         448508747         448542365         448575894        
448609156         448642314         448675298         448708180        
448741124         448774067         448806745         448839225        
448871889         448904342         448936781         448969287        
449001700         449034057         449066331   

448433516

     448474965         448508754         448542373         448575902        
448609164         448642322         448675306         448708198        
448741132         448774075         448806752         448839233        
448871897         448904359         448936799         448969295        
449001718         449034065         449066349   

448433524

     448474973         448508762         448542381         448575910        
448609172         448642330         448675314         448708206        
448741140         448774083         448806760         448839241        
448871905         448904367         448936807         448969303        
449001726         449034073         449066356   

448433540

     448474981         448508770         448542399         448575928        
448609180         448642348         448675322         448708214        
448741157         448774091         448806786         448839258        
448871913         448904375         448936815         448969311        
449001734         449034081         449066364   

448433573

     448474999         448508788         448542407         448575936        
448609198         448642355         448675330         448708222        
448741165         448774109         448806794         448839266        
448871921         448904383         448936823         448969329        
449001742         449034099         449066372   

448433615

     448475004         448508796         448542415         448575944        
448609206         448642363         448675348         448708230        
448741173         448774117         448806802         448839274        
448871939         448904391         448936831         448969337        
449001759         449034107         449066380   

448433649

     448475012         448508804         448542423         448575951        
448609214         448642389         448675355         448708248        
448741181         448774125         448806810         448839282        
448871947         448904409         448936849         448969345        
449001767         449034115         449066398   

448433656

     448475020         448508812         448542431         448575969        
448609222         448642397         448675363         448708255        
448741199         448774133         448806828         448839308        
448871954         448904417         448936856         448969352        
449001775         449034123         449066406   

448433672

     448475038         448508820         448542449         448575977        
448609230         448642405         448675371         448708263        
448741207         448774141         448806836         448839316        
448871962         448904425         448936864         448969360        
449001783         449034131         449066414   

448433680

     448475046         448508838         448542456         448575985        
448609248         448642413         448675389         448708271        
448741215         448774158         448806844         448839324        
448871970         448904433         448936872         448969378        
449001791         449034149         449066422   

448433706

     448475053         448508846         448542464         448575993        
448609255         448642421         448675397         448708289        
448741223         448774166         448806851         448839332        
448871988         448904441         448936880         448969386        
449001809         449034156         449066448   

448433912

     448475061         448508853         448542472         448576009        
448609263         448642439         448675405         448708297        
448741231         448774174         448806869         448839340        
448871996         448904458         448936898         448969394        
449001817         449034164         449066455   

448433961

     448475079         448508861         448542480         448576017        
448609271         448642447         448675413         448708305        
448741249         448774182         448806877         448839357        
448872002         448904466         448936906         448969402        
449001825         449034172         449066463   

448433979

     448475087         448508879         448542498         448576025        
448609289         448642454         448675421         448708313        
448741256         448774190         448806885         448839365        
448872010         448904474         448936914         448969410        
449001833         449034180         449066471   

448434027

     448475095         448508887         448542506         448576033        
448609297         448642462         448675439         448708339        
448741264         448774208         448806893         448839373        
448872028         448904482         448936922         448969428        
449001841         449034198         449066489   

448434068

     448475103         448508895         448542514         448576041        
448609305         448642470         448675447         448708347        
448741272         448774216         448806901         448839381        
448872036         448904490         448936930         448969436        
449001858         449034206         449066497   

448434126

     448475111         448508903         448542522         448576058        
448609313         448642488         448675454         448708354        
448741280         448774224         448806919         448839399        
448872044         448904508         448936948         448969444        
449001866         449034214         449066505   

448434142

     448475129         448508911         448542530         448576066        
448609321         448642496         448675462         448708362        
448741298         448774232         448806927         448839407        
448872051         448904516         448936955         448969451        
449001874         449034222         449066513   

448434175

     448475137         448508929         448542548         448576074        
448609339         448642504         448675470         448708370        
448741306         448774240         448806935         448839415        
448872069         448904524         448936963         448969469        
449001882         449034230         449066521   

448434225

     448475145         448508937         448542555         448576082        
448609347         448642512         448675488         448708388        
448741322         448774257         448806943         448839423        
448872077         448904532         448936971         448969477        
449001890         449034248         449066539   

448434274

     448475152         448508945         448542563         448576090        
448609354         448642520         448675496         448708396        
448741330         448774265         448806950         448839431        
448872085         448904540         448936989         448969485        
449001908         449034255         449066547   

448434316

     448475160         448508952         448542571         448576108        
448609362         448642538         448675504         448708404        
448741348         448774273         448806968         448839449        
448872093         448904557         448936997         448969493        
449001916         449034263         449066554   

448434480

     448475178         448508960         448542589         448576116        
448609370         448642546         448675512         448708412        
448741355         448774281         448806976         448839456        
448872101         448904565         448937003         448969501        
449001924         449034271         449066562   

448434522

     448475186         448508978         448542597         448576124        
448609388         448642553         448675520         448708420        
448741363         448774299         448806984         448839464        
448872119         448904573         448937011         448969519        
449001932         449034289         449066570   

448434530

     448475194         448508986         448542605         448576132        
448609396         448642561         448675538         448708438        
448741371         448774307         448806992         448839472        
448872127         448904581         448937029         448969527        
449001940         449034297         449066588   

448434571

     448475202         448508994         448542613         448576140        
448609404         448642579         448675546         448708446        
448741389         448774315         448807008         448839480        
448872135         448904599         448937037         448969535        
449001957         449034305         449066596   

448434589

     448475210         448509000         448542621         448576157        
448609412         448642587         448675553         448708453        
448741397         448774323         448807016         448839498        
448872143         448904607         448937045         448969543        
449001965         449034313         449066604   

448434605

     448475228         448509018         448542639         448576165        
448609420         448642595         448675561         448708461        
448741405         448774331         448807024         448839506        
448872150         448904615         448937052         448969550        
449001973         449034321         449066612   

448434670

     448475236         448509026         448542647         448576173        
448609438         448642603         448675579         448708479        
448741413         448774349         448807032         448839514        
448872168         448904623         448937060         448969568        
449001981         449034339         449066620   

448434696

     448475244         448509034         448542654         448576181        
448609446         448642611         448675587         448708487        
448741421         448774356         448807040         448839522        
448872176         448904631         448937078         448969576        
449001999         449034347         449066638   

448434738

     448475251         448509042         448542662         448576199        
448609453         448642629         448675595         448708495        
448741439         448774364         448807057         448839530        
448872184         448904649         448937086         448969584        
449002005         449034354         449066646   

448434787

     448475269         448509059         448542670         448576207        
448609461         448642637         448675603         448708503        
448741447         448774372         448807065         448839548        
448872192         448904656         448937094         448969592        
449002013         449034362         449066653   

448434944

     448475277         448509067         448542688         448576215        
448609479         448642645         448675611         448708511        
448741454         448774380         448807073         448839555        
448872200         448904664         448937102         448969600        
449002021         449034370         449066661   

448434977

     448475285         448509075         448542696         448576223        
448609487         448642652         448675629         448708529        
448741462         448774398         448807081         448839563        
448872218         448904672         448937110         448969618        
449002039         449034388         449066679   

448435057

     448475293         448509083         448542704         448576231        
448609495         448642660         448675637         448708537        
448741470         448774406         448807099         448839571        
448872226         448904680         448937128         448969626        
449002047         449034396         449066687   

448435123

     448475301         448509091         448542712         448576249        
448609503         448642678         448675645         448708545        
448741488         448774414         448807107         448839589        
448872234         448904698         448937136         448969634        
449002054         449034404         449066695   

448435131

     448475319         448509109         448542720         448576256        
448609511         448642686         448675652         448708552        
448741496         448774422         448807115         448839597        
448872242         448904706         448937144         448969642        
449002062         449034412         449066703   

448435164

     448475335         448509117         448542746         448576264        
448609529         448642694         448675660         448708560        
448741504         448774430         448807123         448839605        
448872259         448904714         448937151         448969659        
449002070         449034420         449066711   

448435172

     448475343         448509125         448542753         448576272        
448609537         448642702         448675678         448708578        
448741512         448774448         448807131         448839613        
448872267         448904722         448937169         448969667        
449002088         449034438         449066729   

448435297

     448475350         448509133         448542779         448576280        
448609545         448642710         448675686         448708586        
448741520         448774455         448807149         448839621        
448872275         448904730         448937177         448969675        
449002096         449034446         449066737   

448435339

     448475368         448509141         448542787         448576298        
448609552         448642728         448675694         448708594        
448741538         448774463         448807156         448839639        
448872283         448904748         448937185         448969683        
449002104         449034453         449066745   

448435370

     448475376         448509158         448542795         448576306        
448609560         448642736         448675702         448708602        
448741546         448774471         448807164         448839647        
448872291         448904755         448937193         448969691        
449002112         449034461         449066752   

448435404

     448475384         448509166         448542803         448576314        
448609578         448642744         448675710         448708610        
448741553         448774489         448807172         448839654        
448872309         448904763         448937201         448969709        
449002120         449034479         449066760   

448435602

     448475392         448509174         448542811         448576322        
448609586         448642751         448675728         448708628        
448741561         448774497         448807180         448839662        
448872317         448904771         448937219         448969717        
449002138         449034487         449066778   

448435685

     448475400         448509182         448542829         448576330        
448609594         448642769         448675736         448708636        
448741579         448774505         448807198         448839670        
448872325         448904789         448937227         448969725        
449002146         449034495         449066786   

448435834

     448475418         448509190         448542837         448576348        
448609602         448642777         448675744         448708644        
448741587         448774513         448807206         448839688        
448872333         448904797         448937235         448969733        
449002153         449034503         449066794   

448435867

     448475426         448509208         448542845         448576355        
448609610         448642785         448675751         448708651        
448741595         448774521         448807214         448839696        
448872341         448904805         448937243         448969741        
449002161         449034511         449066802   

448435925

     448475434         448509216         448542852         448576363        
448609628         448642793         448675769         448708669        
448741603         448774539         448807222         448839704        
448872358         448904813         448937250         448969758        
449002179         449034537         449066810   

448435974

     448475442         448509224         448542860         448576371        
448609636         448642801         448675777         448708677        
448741611         448774547         448807230         448839712        
448872366         448904821         448937268         448969766        
449002187         449034545         449066828   

448436006

     448475459         448509232         448542878         448576389        
448609644         448642819         448675785         448708685        
448741629         448774554         448807248         448839720        
448872374         448904839         448937276         448969774        
449002195         449034552         449066836   

448436014

     448475467         448509240         448542886         448576397        
448609651         448642827         448675793         448708693        
448741637         448774562         448807255         448839738        
448872382         448904847         448937284         448969782        
449002203         449034560         449066844   

448436097

     448475475         448509257         448542894         448576405        
448609669         448642835         448675801         448708701        
448741645         448774570         448807263         448839746        
448872390         448904854         448937292         448969790        
449002211         449034578         449066851   

448436139

     448475483         448509265         448542902         448576413        
448609677         448642843         448675819         448708719        
448741652         448774588         448807271         448839753        
448872408         448904862         448937300         448969808        
449002229         449034586         449066869   

448436154

     448475491         448509281         448542910         448576421        
448609685         448642850         448675827         448708727        
448741660         448774596         448807289         448839761        
448872416         448904870         448937318         448969824        
449002237         449034594         449066877   

448436162

     448475509         448509299         448542928         448576439        
448609693         448642868         448675835         448708735        
448741678         448774604         448807297         448839779        
448872424         448904888         448937326         448969832        
449002245         449034602         449066885   

 

SCH-A-21



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448436170

     448475517         448509307         448542936         448576447        
448609701         448642876         448675843         448708743        
448741686         448774620         448807305         448839787        
448872432         448904896         448937334         448969840        
449002252         449034610         449066893   

448436204

     448475525         448509315         448542944         448576454        
448609719         448642884         448675850         448708750        
448741694         448774638         448807313         448839795        
448872457         448904904         448937342         448969857        
449002260         449034628         449066901   

448436253

     448475533         448509323         448542951         448576462        
448609727         448642892         448675868         448708776        
448741702         448774646         448807321         448839803        
448872465         448904912         448937359         448969865        
449002278         449034636         449066919   

448436360

     448475541         448509331         448542969         448576470        
448609735         448642900         448675876         448708784        
448741710         448774653         448807339         448839811        
448872473         448904920         448937367         448969873        
449002286         449034644         449066927   

448436402

     448475558         448509349         448542985         448576488        
448609743         448642918         448675884         448708792        
448741728         448774661         448807347         448839829        
448872481         448904938         448937375         448969881        
449002294         449034651         449066935   

448436501

     448475566         448509364         448542993         448576496        
448609750         448642926         448675892         448708800        
448741736         448774679         448807354         448839837        
448872507         448904946         448937383         448969907        
449002302         449034669         449066943   

448436592

     448475574         448509372         448543009         448576504        
448609768         448642934         448675900         448708818        
448741744         448774687         448807362         448839845        
448872515         448904953         448937391         448969915        
449002310         449034677         449066950   

448436642

     448475582         448509380         448543017         448576512        
448609776         448642942         448675918         448708826        
448741751         448774695         448807370         448839852        
448872523         448904961         448937409         448969923        
449002328         449034685         449066968   

448436683

     448475590         448509398         448543025         448576520        
448609784         448642959         448675926         448708834        
448741769         448774703         448807388         448839860        
448872531         448904979         448937417         448969931        
449002336         449034693         449066976   

448436782

     448475608         448509406         448543033         448576538        
448609792         448642967         448675934         448708842        
448741777         448774711         448807396         448839878        
448872549         448904987         448937425         448969949        
449002344         449034701         449066984   

448436816

     448475616         448509414         448543058         448576546        
448609800         448642975         448675942         448708859        
448741785         448774729         448807404         448839886        
448872556         448904995         448937433         448969956        
449002351         449034719         449066992   

448436857

     448475624         448509422         448543066         448576553        
448609818         448642983         448675959         448708867        
448741793         448774737         448807412         448839894        
448872564         448905000         448937441         448969964        
449002369         449034727         449067008   

448436873

     448475632         448509430         448543074         448576561        
448609826         448642991         448675967         448708875        
448741801         448774745         448807420         448839902        
448872572         448905018         448937458         448969972        
449002377         449034735         449067016   

448436956

     448475640         448509448         448543082         448576579        
448609834         448643007         448675975         448708883        
448741819         448774752         448807438         448839910        
448872580         448905026         448937466         448969980        
449002385         449034743         449067024   

448437004

     448475657         448509455         448543090         448576587        
448609842         448643015         448675983         448708891        
448741827         448774760         448807446         448839936        
448872598         448905034         448937474         448969998        
449002393         449034750         449067032   

448437046

     448475665         448509463         448543108         448576595        
448609859         448643023         448675991         448708909        
448741835         448774778         448807453         448839944        
448872606         448905042         448937482         448970004        
449002401         449034768         449067040   

448437145

     448475673         448509471         448543116         448576603        
448609867         448643031         448676007         448708917        
448741843         448774786         448807461         448839951        
448872614         448905059         448937490         448970012        
449002419         449034776         449067057   

448437160

     448475681         448509489         448543124         448576611        
448609875         448643049         448676015         448708925        
448741850         448774794         448807479         448839969        
448872622         448905067         448937508         448970020        
449002427         449034784         449067065   

448437210

     448475699         448509497         448543132         448576629        
448609883         448643056         448676023         448708933        
448741868         448774802         448807487         448839977        
448872630         448905075         448937516         448970038        
449002435         449034792         449067073   

448437236

     448475707         448509505         448543140         448576637        
448609891         448643064         448676031         448708941        
448741876         448774810         448807495         448839985        
448872648         448905083         448937524         448970046        
449002443         449034800         449067081   

448437285

     448475715         448509513         448543157         448576652        
448609909         448643080         448676049         448708958        
448741884         448774828         448807503         448839993        
448872655         448905091         448937532         448970053        
449002450         449034818         449067099   

448437293

     448475723         448509521         448543165         448576660        
448609917         448643098         448676056         448708966        
448741892         448774836         448807511         448840009        
448872663         448905109         448937540         448970061        
449002468         449034826         449067107   

448437350

     448475731         448509539         448543173         448576678        
448609925         448643106         448676064         448708974        
448741900         448774844         448807529         448840017        
448872671         448905117         448937557         448970079        
449002476         449034834         449067115   

448437467

     448475749         448509547         448543181         448576686        
448609933         448643122         448676072         448708982        
448741918         448774851         448807537         448840025        
448872689         448905125         448937565         448970087        
449002484         449034842         449067123   

448437517

     448475756         448509554         448543199         448576694        
448609941         448643130         448676080         448708990        
448741926         448774869         448807545         448840033        
448872697         448905133         448937573         448970095        
449002492         449034859         449067131   

448437533

     448475764         448509562         448543207         448576702        
448609958         448643148         448676098         448709006        
448741934         448774877         448807552         448840041        
448872705         448905141         448937581         448970103        
449002500         449034867         449067149   

448437558

     448475772         448509570         448543215         448576710        
448609966         448643155         448676106         448709014        
448741942         448774885         448807560         448840058        
448872713         448905158         448937599         448970111        
449002518         449034875         449067156   

448437574

     448475780         448509588         448543223         448576728        
448609974         448643163         448676114         448709022        
448741959         448774893         448807578         448840066        
448872721         448905166         448937607         448970129        
449002526         449034883         449067164   

448437640

     448475798         448509596         448543231         448576736        
448609982         448643171         448676122         448709030        
448741967         448774901         448807586         448840074        
448872739         448905174         448937615         448970137        
449002534         449034891         449067172   

448437657

     448475806         448509604         448543249         448576744        
448609990         448643189         448676130         448709048        
448741975         448774919         448807594         448840082        
448872747         448905182         448937623         448970145        
449002542         449034909         449067180   

448437764

     448475814         448509612         448543256         448576751        
448610006         448643197         448676148         448709055        
448741983         448774927         448807602         448840090        
448872754         448905190         448937631         448970152        
449002559         449034917         449067198   

448437814

     448475822         448509620         448543264         448576769        
448610014         448643205         448676155         448709063        
448741991         448774935         448807610         448840108        
448872762         448905208         448937649         448970160        
449002567         449034925         449067206   

448437962

     448475830         448509638         448543272         448576777        
448610022         448643213         448676163         448709071        
448742007         448774943         448807628         448840116        
448872770         448905216         448937656         448970178        
449002575         449034933         449067214   

448438077

     448475848         448509646         448543280         448576785        
448610030         448643221         448676189         448709089        
448742015         448774950         448807636         448840124        
448872788         448905224         448937664         448970186        
449002583         449034941         449067222   

448438226

     448475855         448509653         448543298         448576793        
448610048         448643239         448676197         448709097        
448742023         448774968         448807644         448840140        
448872796         448905232         448937672         448970194        
449002591         449034958         449067230   

448438309

     448475863         448509661         448543306         448576801        
448610055         448643247         448676205         448709105        
448742031         448774976         448807651         448840157        
448872804         448905240         448937680         448970202        
449002609         449034966         449067248   

448438366

     448475871         448509679         448543314         448576819        
448610063         448643254         448676213         448709113        
448742049         448774984         448807669         448840165        
448872812         448905257         448937698         448970210        
449002617         449034974         449067255   

448438416

     448475889         448509695         448543322         448576827        
448610089         448643262         448676221         448709121        
448742056         448774992         448807677         448840173        
448872820         448905265         448937706         448970228        
449002625         449034982         449067263   

448438515

     448475897         448509703         448543330         448576835        
448610097         448643270         448676239         448709139        
448742064         448775007         448807685         448840181        
448872838         448905273         448937714         448970236        
449002633         449034990         449067271   

448438630

     448475905         448509711         448543348         448576843        
448610105         448643288         448676247         448709147        
448742072         448775015         448807693         448840199        
448872846         448905281         448937722         448970244        
449002641         449035005         449067289   

448438713

     448475913         448509737         448543355         448576850        
448610113         448643296         448676254         448709154        
448742080         448775023         448807701         448840207        
448872853         448905299         448937730         448970251        
449002658         449035013         449067297   

448438804

     448475921         448509745         448543363         448576868        
448610121         448643304         448676262         448709162        
448742098         448775031         448807719         448840215        
448872861         448905307         448937748         448970269        
449002666         449035021         449067305   

448438879

     448475939         448509752         448543371         448576876        
448610139         448643312         448676270         448709170        
448742106         448775049         448807727         448840223        
448872879         448905315         448937755         448970277        
449002682         449035039         449067313   

448438903

     448475947         448509760         448543389         448576884        
448610147         448643320         448676288         448709188        
448742114         448775056         448807735         448840231        
448872887         448905323         448937763         448970285        
449002690         449035047         449067321   

448438911

     448475954         448509778         448543397         448576892        
448610154         448643338         448676296         448709196        
448742122         448775064         448807743         448840249        
448872895         448905331         448937771         448970293        
449002708         449035054         449067339   

448438978

     448475962         448509786         448543405         448576900        
448610162         448643346         448676304         448709204        
448742130         448775072         448807750         448840256        
448872903         448905349         448937789         448970301        
449002716         449035062         449067347   

448438994

     448475988         448509794         448543413         448576918        
448610170         448643353         448676312         448709212        
448742148         448775080         448807768         448840264        
448872911         448905356         448937797         448970319        
449002724         449035070         449067354   

448439083

     448475996         448509802         448543421         448576926        
448610188         448643361         448676320         448709220        
448742155         448775098         448807776         448840272        
448872929         448905364         448937805         448970327        
449002732         449035088         449067362   

448439141

     448476002         448509810         448543439         448576934        
448610196         448643379         448676338         448709238        
448742163         448775106         448807784         448840280        
448872937         448905372         448937813         448970335        
449002740         449035096         449067370   

448439190

     448476010         448509828         448543447         448576942        
448610204         448643387         448676346         448709246        
448742171         448775114         448807792         448840298        
448872945         448905380         448937821         448970343        
449002757         449035104         449067388   

448439323

     448476028         448509836         448543454         448576959        
448610212         448643395         448676353         448709253        
448742189         448775122         448807800         448840306        
448872952         448905398         448937839         448970350        
449002765         449035112         449067396   

448439356

     448476036         448509844         448543462         448576967        
448610220         448643403         448676361         448709261        
448742197         448775130         448807818         448840314        
448872960         448905406         448937847         448970368        
449002773         449035120         449067404   

448439398

     448476044         448509851         448543470         448576975        
448610238         448643411         448676379         448709279        
448742205         448775148         448807826         448840322        
448872978         448905414         448937854         448970376        
449002781         449035138         449067412   

448439406

     448476069         448509869         448543488         448576983        
448610246         448643429         448676387         448709287        
448742213         448775155         448807834         448840330        
448872994         448905422         448937862         448970384        
449002799         449035146         449067420   

448439430

     448476077         448509877         448543496         448576991        
448610253         448643437         448676395         448709295        
448742221         448775163         448807842         448840348        
448873000         448905430         448937870         448970392        
449002807         449035153         449067438   

448439497

     448476085         448509885         448543504         448577007        
448610261         448643445         448676403         448709303        
448742239         448775171         448807859         448840355        
448873018         448905448         448937888         448970400        
449002815         449035161         449067446   

448439521

     448476093         448509893         448543512         448577015        
448610279         448643452         448676411         448709311        
448742247         448775189         448807867         448840363        
448873026         448905455         448937896         448970418        
449002823         449035179         449067453   

448439653

     448476101         448509901         448543520         448577023        
448610287         448643460         448676429         448709329        
448742254         448775197         448807875         448840371        
448873034         448905463         448937904         448970426        
449002831         449035187         449067461   

448439661

     448476119         448509919         448543538         448577031        
448610295         448643478         448676437         448709337        
448742262         448775205         448807883         448840389        
448873042         448905471         448937912         448970434        
449002849         449035195         449067479   

448439711

     448476127         448509935         448543546         448577049        
448610303         448643486         448676445         448709345        
448742270         448775213         448807891         448840397        
448873059         448905489         448937920         448970442        
449002856         449035203         449067487   

448439760

     448476135         448509943         448543553         448577056        
448610311         448643494         448676452         448709352        
448742288         448775221         448807909         448840405        
448873067         448905497         448937938         448970459        
449002864         449035211         449067495   

448439786

     448476150         448509950         448543561         448577064        
448610329         448643502         448676460         448709360        
448742296         448775239         448807917         448840413        
448873075         448905505         448937946         448970467        
449002872         449035229         449067503   

448439844

     448476168         448509968         448543579         448577072        
448610337         448643510         448676478         448709378        
448742304         448775247         448807925         448840421        
448873083         448905513         448937953         448970475        
449002880         449035237         449067511   

448439943

     448476176         448509976         448543587         448577080        
448610345         448643528         448676486         448709386        
448742312         448775254         448807933         448840439        
448873091         448905521         448937961         448970483        
449002898         449035245         449067529   

448439950

     448476184         448509984         448543595         448577098        
448610352         448643536         448676494         448709394        
448742320         448775262         448807941         448840447        
448873117         448905547         448937979         448970491        
449002906         449035252         449067537   

448439976

     448476192         448509992         448543603         448577106        
448610360         448643544         448676510         448709402        
448742338         448775270         448807958         448840454        
448873125         448905554         448937995         448970509        
449002914         449035260         449067545   

448440008

     448476218         448510008         448543611         448577114        
448610378         448643551         448676528         448709410        
448742346         448775288         448807966         448840462        
448873133         448905562         448938001         448970517        
449002922         449035278         449067552   

448440057

     448476226         448510016         448543629         448577122        
448610386         448643569         448676536         448709428        
448742353         448775296         448807974         448840470        
448873141         448905570         448938019         448970525        
449002930         449035286         449067560   

448440073

     448476234         448510024         448543637         448577130        
448610394         448643577         448676544         448709436        
448742361         448775304         448807982         448840488        
448873158         448905588         448938027         448970533        
449002948         449035294         449067578   

448440131

     448476242         448510032         448543645         448577148        
448610402         448643585         448676551         448709444        
448742379         448775312         448807990         448840496        
448873166         448905596         448938035         448970541        
449002955         449035302         449067586   

448440180

     448476259         448510040         448543652         448577155        
448610410         448643593         448676569         448709451        
448742387         448775320         448808006         448840504        
448873174         448905604         448938043         448970558        
449002963         449035310         449067594   

448440222

     448476267         448510057         448543660         448577163        
448610428         448643601         448676577         448709469        
448742395         448775338         448808014         448840512        
448873182         448905612         448938050         448970566        
449002971         449035328         449067602   

448440321

     448476275         448510065         448543686         448577171        
448610436         448643619         448676585         448709477        
448742403         448775346         448808022         448840520        
448873190         448905620         448938068         448970574        
449002989         449035336         449067628   

 

SCH-A-22



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448440446

     448476283         448510073         448543694         448577189        
448610444         448643627         448676601         448709485        
448742411         448775353         448808030         448840538        
448873208         448905638         448938076         448970582        
449002997         449035344         449067636   

448440552

     448476291         448510081         448543702         448577205        
448610469         448643635         448676619         448709493        
448742429         448775361         448808048         448840546        
448873216         448905646         448938084         448970590        
449003003         449035351         449067644   

448440743

     448476317         448510099         448543710         448577213        
448610477         448643643         448676627         448709501        
448742437         448775379         448808055         448840553        
448873224         448905653         448938092         448970608        
449003011         449035369         449067651   

448440768

     448476325         448510107         448543728         448577239        
448610485         448643650         448676635         448709519        
448742445         448775387         448808063         448840561        
448873232         448905661         448938100         448970616        
449003029         449035377         449067669   

448440818

     448476333         448510115         448543744         448577247        
448610493         448643668         448676643         448709527        
448742452         448775395         448808071         448840579        
448873240         448905679         448938118         448970624        
449003037         449035385         449067677   

448440859

     448476341         448510123         448543751         448577254        
448610501         448643676         448676650         448709535        
448742460         448775403         448808089         448840587        
448873257         448905687         448938126         448970632        
449003045         449035393         449067685   

448440867

     448476358         448510131         448543777         448577262        
448610519         448643692         448676668         448709543        
448742486         448775411         448808097         448840595        
448873265         448905695         448938134         448970640        
449003052         449035401         449067693   

448440990

     448476366         448510149         448543793         448577270        
448610527         448643700         448676676         448709568        
448742494         448775429         448808105         448840603        
448873273         448905703         448938142         448970657        
449003060         449035419         449067701   

448441048

     448476374         448510156         448543801         448577288        
448610535         448643718         448676684         448709576        
448742502         448775437         448808113         448840611        
448873281         448905711         448938159         448970665        
449003078         449035427         449067719   

448441089

     448476382         448510164         448543819         448577296        
448610543         448643726         448676692         448709584        
448742510         448775445         448808121         448840629        
448873299         448905729         448938167         448970673        
449003086         449035435         449067727   

448441097

     448476408         448510172         448543827         448577304        
448610550         448643734         448676700         448709592        
448742528         448775452         448808139         448840637        
448873307         448905737         448938175         448970681        
449003094         449035443         449067743   

448441204

     448476416         448510180         448543835         448577312        
448610568         448643742         448676718         448709600        
448742536         448775460         448808147         448840645        
448873315         448905745         448938183         448970699        
449003102         449035450         449067750   

448441238

     448476424         448510198         448543843         448577320        
448610576         448643759         448676726         448709618        
448742544         448775478         448808154         448840652        
448873323         448905752         448938191         448970707        
449003110         449035468         449067768   

448441287

     448476432         448510206         448543850         448577338        
448610584         448643767         448676734         448709626        
448742551         448775486         448808162         448840660        
448873331         448905760         448938209         448970715        
449003128         449035476         449067776   

448441436

     448476440         448510214         448543868         448577346        
448610592         448643775         448676742         448709634        
448742569         448775494         448808170         448840678        
448873349         448905778         448938217         448970723        
449003136         449035484         449067784   

448441543

     448476457         448510222         448543876         448577353        
448610600         448643783         448676759         448709642        
448742577         448775502         448808188         448840686        
448873356         448905786         448938225         448970731        
449003144         449035492         449067792   

448441550

     448476465         448510230         448543884         448577361        
448610618         448643791         448676767         448709659        
448742585         448775510         448808196         448840694        
448873364         448905794         448938233         448970749        
449003151         449035500         449067800   

448441667

     448476473         448510248         448543892         448577379        
448610626         448643809         448676775         448709667        
448742593         448775528         448808204         448840702        
448873372         448905802         448938241         448970756        
449003169         449035518         449067818   

448441741

     448476481         448510255         448543900         448577387        
448610634         448643817         448676783         448709675        
448742601         448775536         448808212         448840710        
448873380         448905810         448938258         448970764        
449003177         449035526         449067826   

448441758

     448476499         448510263         448543918         448577395        
448610642         448643825         448676791         448709683        
448742619         448775544         448808220         448840728        
448873398         448905828         448938266         448970772        
449003185         449035534         449067834   

448441790

     448476507         448510271         448543926         448577403        
448610659         448643833         448676809         448709691        
448742627         448775551         448808238         448840736        
448873406         448905836         448938274         448970780        
449003193         449035542         449067842   

448441808

     448476515         448510289         448543934         448577411        
448610667         448643841         448676817         448709709        
448742635         448775569         448808246         448840751        
448873414         448905844         448938282         448970798        
449003201         449035559         449067859   

448441873

     448476523         448510297         448543942         448577429        
448610675         448643858         448676825         448709717        
448742643         448775577         448808253         448840769        
448873422         448905851         448938290         448970806        
449003219         449035567         449067867   

448441881

     448476549         448510305         448543959         448577437        
448610683         448643866         448676833         448709725        
448742650         448775585         448808261         448840777        
448873430         448905869         448938308         448970814        
449003227         449035575         449067875   

448441923

     448476556         448510321         448543967         448577445        
448610691         448643874         448676841         448709733        
448742668         448775593         448808279         448840785        
448873448         448905877         448938316         448970822        
449003235         449035583         449067883   

448441931

     448476564         448510339         448543975         448577452        
448610709         448643882         448676858         448709741        
448742676         448775601         448808287         448840793        
448873455         448905885         448938324         448970830        
449003243         449035591         449067891   

448441956

     448476572         448510347         448543983         448577460        
448610717         448643890         448676866         448709758        
448742684         448775619         448808295         448840801        
448873471         448905893         448938332         448970848        
449003250         449035609         449067909   

448442053

     448476580         448510354         448543991         448577478        
448610725         448643908         448676874         448709766        
448742692         448775627         448808303         448840819        
448873489         448905901         448938340         448970855        
449003268         449035617         449067917   

448442095

     448476598         448510362         448544007         448577486        
448610733         448643916         448676882         448709774        
448742700         448775635         448808311         448840827        
448873497         448905919         448938357         448970863        
449003276         449035625         449067925   

448442103

     448476606         448510370         448544015         448577494        
448610741         448643924         448676890         448709782        
448742718         448775643         448808329         448840835        
448873505         448905927         448938365         448970871        
449003284         449035633         449067933   

448442137

     448476614         448510388         448544023         448577502        
448610758         448643932         448676908         448709790        
448742726         448775650         448808337         448840843        
448873513         448905935         448938373         448970889        
449003292         449035641         449067941   

448442160

     448476622         448510396         448544031         448577510        
448610766         448643940         448676916         448709808        
448742734         448775668         448808345         448840850        
448873521         448905943         448938381         448970897        
449003300         449035658         449067958   

448442202

     448476630         448510404         448544049         448577528        
448610774         448643957         448676924         448709816        
448742742         448775676         448808352         448840868        
448873539         448905950         448938399         448970905        
449003318         449035666         449067966   

448442509

     448476648         448510412         448544056         448577536        
448610782         448643965         448676932         448709824        
448742759         448775684         448808360         448840876        
448873547         448905968         448938407         448970913        
449003326         449035674         449067974   

448442657

     448476655         448510420         448544064         448577544        
448610790         448643973         448676940         448709832        
448742767         448775692         448808378         448840884        
448873554         448905976         448938415         448970921        
449003334         449035682         449067982   

448442699

     448476663         448510438         448544072         448577551        
448610808         448643981         448676957         448709840        
448742775         448775718         448808386         448840892        
448873562         448905984         448938423         448970939        
449003342         449035690         449067990   

448442764

     448476671         448510453         448544080         448577569        
448610816         448643999         448676965         448709857        
448742783         448775726         448808394         448840900        
448873570         448905992         448938431         448970947        
449003359         449035708         449068006   

448442772

     448476689         448510461         448544098         448577577        
448610824         448644005         448676973         448709865        
448742791         448775734         448808402         448840918        
448873588         448906016         448938449         448970954        
449003367         449035716         449068014   

448442855

     448476697         448510479         448544106         448577585        
448610832         448644013         448676981         448709873        
448742809         448775742         448808410         448840926        
448873596         448906024         448938456         448970962        
449003375         449035724         449068022   

448442897

     448476705         448510487         448544114         448577593        
448610840         448644021         448676999         448709881        
448742817         448775759         448808428         448840934        
448873604         448906032         448938464         448970970        
449003383         449035732         449068030   

448443028

     448476713         448510495         448544122         448577619        
448610857         448644039         448677005         448709899        
448742825         448775767         448808436         448840942        
448873612         448906040         448938472         448970988        
449003391         449035740         449068048   

448443051

     448476721         448510503         448544130         448577627        
448610865         448644047         448677013         448709907        
448742833         448775775         448808444         448840959        
448873620         448906057         448938480         448970996        
449003409         449035757         449068055   

448443085

     448476739         448510511         448544148         448577635        
448610873         448644054         448677021         448709915        
448742841         448775783         448808451         448840967        
448873638         448906065         448938498         448971002        
449003417         449035765         449068063   

448443093

     448476747         448510529         448544155         448577643        
448610881         448644062         448677039         448709923        
448742858         448775791         448808469         448840975        
448873646         448906073         448938506         448971010        
449003425         449035773         449068071   

448443101

     448476754         448510537         448544163         448577650        
448610899         448644070         448677047         448709931        
448742866         448775809         448808477         448840983        
448873653         448906081         448938514         448971028        
449003433         449035781         449068089   

448443119

     448476762         448510545         448544171         448577668        
448610907         448644088         448677054         448709949        
448742874         448775817         448808485         448840991        
448873661         448906099         448938522         448971036        
449003441         449035799         449068097   

448443127

     448476770         448510552         448544189         448577676        
448610915         448644096         448677062         448709956        
448742882         448775825         448808493         448841007        
448873679         448906107         448938530         448971044        
449003458         449035807         449068105   

448443135

     448476788         448510560         448544197         448577684        
448610923         448644104         448677070         448709964        
448742890         448775833         448808501         448841015        
448873687         448906115         448938548         448971051        
449003466         449035815         449068113   

448443143

     448476796         448510586         448544205         448577692        
448610931         448644112         448677088         448709972        
448742908         448775841         448808519         448841023        
448873695         448906123         448938555         448971069        
449003474         449035823         449068121   

448443150

     448476804         448510594         448544213         448577700        
448610949         448644120         448677096         448709980        
448742916         448775858         448808527         448841031        
448873703         448906131         448938563         448971077        
449003482         449035831         449068139   

448443168

     448476812         448510602         448544221         448577718        
448610956         448644138         448677104         448709998        
448742924         448775866         448808535         448841049        
448873711         448906149         448938571         448971085        
449003490         449035849         449068147   

448443176

     448476820         448510628         448544239         448577726        
448610964         448644146         448677112         448710004        
448742932         448775874         448808543         448841064        
448873729         448906156         448938589         448971093        
449003508         449035856         449068154   

448443184

     448476838         448510636         448544247         448577734        
448610972         448644153         448677138         448710012        
448742940         448775890         448808550         448841072        
448873737         448906164         448938597         448971101        
449003516         449035864         449068162   

448443192

     448476846         448510644         448544254         448577742        
448610980         448644161         448677146         448710020        
448742957         448775908         448808568         448841080        
448873745         448906172         448938605         448971119        
449003524         449035872         449068170   

448443200

     448476853         448510651         448544262         448577759        
448610998         448644179         448677153         448710038        
448742965         448775924         448808576         448841098        
448873752         448906180         448938613         448971127        
449003532         449035880         449068188   

448443218

     448476879         448510669         448544288         448577767        
448611004         448644187         448677161         448710046        
448742973         448775932         448808584         448841106        
448873760         448906198         448938621         448971135        
449003540         449035898         449068196   

448443226

     448476887         448510677         448544296         448577775        
448611012         448644195         448677179         448710053        
448742981         448775940         448808592         448841114        
448873778         448906206         448938639         448971143        
449003557         449035906         449068204   

448443242

     448476895         448510693         448544304         448577783        
448611020         448644203         448677187         448710061        
448742999         448775957         448808600         448841122        
448873786         448906214         448938647         448971150        
449003565         449035914         449068212   

448443259

     448476903         448510701         448544312         448577791        
448611038         448644211         448677195         448710079        
448743005         448775965         448808618         448841130        
448873794         448906222         448938654         448971168        
449003573         449035922         449068220   

448443267

     448476911         448510719         448544320         448577809        
448611046         448644229         448677203         448710087        
448743013         448775973         448808626         448841148        
448873802         448906230         448938662         448971176        
449003581         449035930         449068238   

448443275

     448476929         448510727         448544338         448577817        
448611053         448644237         448677211         448710095        
448743021         448775981         448808634         448841155        
448873810         448906248         448938670         448971184        
449003599         449035948         449068246   

448443283

     448476937         448510735         448544346         448577825        
448611061         448644245         448677229         448710103        
448743039         448775999         448808642         448841163        
448873828         448906255         448938688         448971192        
449003607         449035955         449068253   

448443291

     448476945         448510743         448544353         448577833        
448611079         448644252         448677237         448710111        
448743047         448776005         448808659         448841171        
448873836         448906263         448938696         448971200        
449003615         449035963         449068261   

448443309

     448476952         448510750         448544361         448577841        
448611087         448644260         448677245         448710129        
448743054         448776013         448808667         448841189        
448873844         448906271         448938704         448971218        
449003623         449035971         449068279   

448443317

     448476960         448510768         448544379         448577858        
448611095         448644278         448677252         448710137        
448743062         448776021         448808675         448841197        
448873851         448906289         448938712         448971226        
449003631         449035989         449068287   

448443325

     448476978         448510776         448544387         448577866        
448611103         448644286         448677260         448710145        
448743070         448776039         448808683         448841205        
448873869         448906297         448938720         448971234        
449003649         449035997         449068295   

448443333

     448476986         448510784         448544395         448577874        
448611111         448644294         448677278         448710152        
448743088         448776047         448808691         448841213        
448873877         448906305         448938738         448971242        
449003656         449036003         449068303   

448443341

     448476994         448510792         448544403         448577890        
448611129         448644302         448677286         448710160        
448743096         448776054         448808709         448841221        
448873885         448906313         448938746         448971259        
449003664         449036011         449068311   

448443358

     448477000         448510800         448544429         448577908        
448611137         448644310         448677294         448710178        
448743104         448776062         448808717         448841239        
448873893         448906321         448938753         448971267        
449003672         449036029         449068329   

448443366

     448477018         448510818         448544437         448577916        
448611145         448644328         448677302         448710186        
448743112         448776070         448808725         448841247        
448873901         448906339         448938761         448971275        
449003680         449036037         449068337   

448443374

     448477026         448510826         448544445         448577924        
448611152         448644336         448677310         448710194        
448743120         448776088         448808733         448841254        
448873919         448906347         448938779         448971283        
449003698         449036045         449068345   

448443382

     448477034         448510834         448544452         448577932        
448611160         448644344         448677328         448710202        
448743138         448776096         448808741         448841262        
448873927         448906354         448938787         448971291        
449003706         449036052         449068352   

448443390

     448477042         448510842         448544460         448577940        
448611178         448644351         448677336         448710210        
448743146         448776104         448808758         448841270        
448873935         448906362         448938795         448971309        
449003714         449036060         449068360   

 

SCH-A-23



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448443408

     448477059         448510859         448544478         448577957        
448611186         448644369         448677344         448710228        
448743153         448776112         448808766         448841288        
448873943         448906370         448938803         448971317        
449003722         449036078         449068378   

448443416

     448477067         448510867         448544486         448577965        
448611194         448644377         448677351         448710236        
448743161         448776120         448808774         448841296        
448873950         448906388         448938811         448971325        
449003730         449036086         449068386   

448443424

     448477075         448510875         448544494         448577973        
448611202         448644385         448677369         448710244        
448743179         448776138         448808782         448841304        
448873968         448906396         448938829         448971333        
449003748         449036094         449068394   

448443432

     448477083         448510883         448544502         448577981        
448611210         448644393         448677377         448710251        
448743187         448776146         448808790         448841312        
448873976         448906404         448938837         448971341        
449003755         449036102         449068402   

448443440

     448477091         448510891         448544510         448577999        
448611228         448644401         448677385         448710269        
448743195         448776153         448808808         448841320        
448873984         448906412         448938845         448971358        
449003763         449036110         449068410   

448443457

     448477109         448510909         448544528         448578005        
448611236         448644419         448677393         448710277        
448743203         448776161         448808816         448841338        
448873992         448906420         448938852         448971366        
449003771         449036128         449068428   

448443465

     448477117         448510917         448544536         448578013        
448611244         448644427         448677401         448710285        
448743211         448776179         448808824         448841346        
448874008         448906438         448938860         448971374        
449003789         449036136         449068436   

448443473

     448477125         448510925         448544544         448578021        
448611251         448644435         448677419         448710293        
448743229         448776187         448808832         448841353        
448874016         448906446         448938878         448971382        
449003797         449036144         449068444   

448443481

     448477133         448510933         448544569         448578039        
448611269         448644443         448677427         448710301        
448743237         448776195         448808840         448841361        
448874024         448906453         448938886         448971390        
449003805         449036151         449068451   

448443499

     448477141         448510941         448544577         448578047        
448611277         448644450         448677435         448710319        
448743245         448776203         448808857         448841379        
448874032         448906461         448938894         448971408        
449003813         449036169         449068469   

448443507

     448477158         448510958         448544585         448578054        
448611285         448644468         448677443         448710327        
448743252         448776211         448808865         448841387        
448874040         448906479         448938902         448971416        
449003821         449036177         449068477   

448443515

     448477166         448510974         448544593         448578062        
448611293         448644476         448677450         448710335        
448743260         448776229         448808873         448841395        
448874057         448906487         448938910         448971424        
449003839         449036185         449068485   

448443523

     448477174         448510982         448544601         448578070        
448611301         448644484         448677468         448710343        
448743278         448776237         448808881         448841403        
448874065         448906495         448938928         448971432        
449003847         449036193         449068493   

448443531

     448477182         448510990         448544619         448578088        
448611319         448644492         448677476         448710350        
448743286         448776245         448808899         448841411        
448874073         448906503         448938936         448971440        
449003854         449036201         449068501   

448443549

     448477190         448511006         448544627         448578096        
448611327         448644500         448677484         448710368        
448743294         448776252         448808907         448841429        
448874081         448906511         448938944         448971457        
449003862         449036219         449068519   

448443556

     448477208         448511014         448544635         448578104        
448611335         448644526         448677492         448710376        
448743302         448776260         448808915         448841437        
448874099         448906529         448938951         448971465        
449003870         449036227         449068527   

448443564

     448477216         448511022         448544643         448578112        
448611343         448644534         448677500         448710384        
448743310         448776278         448808923         448841445        
448874107         448906537         448938969         448971473        
449003888         449036235         449068535   

448443572

     448477224         448511030         448544650         448578120        
448611368         448644542         448677518         448710392        
448743328         448776286         448808931         448841452        
448874115         448906545         448938977         448971481        
449003896         449036243         449068543   

448443580

     448477232         448511048         448544668         448578138        
448611376         448644559         448677526         448710400        
448743336         448776294         448808949         448841460        
448874123         448906552         448938985         448971499        
449003904         449036250         449068550   

448443598

     448477240         448511055         448544676         448578146        
448611384         448644567         448677534         448710418        
448743344         448776302         448808956         448841478        
448874131         448906560         448938993         448971507        
449003912         449036268         449068568   

448443606

     448477257         448511063         448544684         448578153        
448611392         448644575         448677542         448710426        
448743351         448776310         448808964         448841486        
448874149         448906578         448939009         448971515        
449003920         449036276         449068576   

448443614

     448477265         448511071         448544692         448578161        
448611400         448644583         448677559         448710434        
448743377         448776328         448808972         448841494        
448874156         448906586         448939025         448971523        
449003938         449036284         449068584   

448443622

     448477273         448511089         448544700         448578179        
448611418         448644591         448677567         448710442        
448743385         448776336         448808980         448841502        
448874164         448906594         448939033         448971531        
449003946         449036292         449068592   

448443630

     448477281         448511097         448544718         448578187        
448611426         448644609         448677575         448710459        
448743393         448776344         448808998         448841510        
448874172         448906602         448939041         448971549        
449003953         449036300         449068600   

448443648

     448477299         448511105         448544726         448578195        
448611434         448644617         448677583         448710467        
448743401         448776351         448809004         448841528        
448874180         448906610         448939058         448971556        
449003961         449036318         449068618   

448443655

     448477307         448511113         448544734         448578203        
448611442         448644625         448677591         448710475        
448743419         448776369         448809012         448841536        
448874198         448906628         448939066         448971564        
449003979         449036326         449068626   

448443663

     448477315         448511121         448544742         448578211        
448611459         448644633         448677609         448710483        
448743427         448776377         448809020         448841544        
448874206         448906636         448939074         448971572        
449003987         449036334         449068634   

448443671

     448477323         448511147         448544759         448578229        
448611467         448644641         448677617         448710491        
448743435         448776385         448809038         448841551        
448874214         448906644         448939082         448971580        
449003995         449036342         449068642   

448443689

     448477331         448511154         448544767         448578237        
448611475         448644658         448677625         448710509        
448743443         448776393         448809046         448841569        
448874222         448906651         448939090         448971598        
449004001         449036359         449068659   

448443697

     448477349         448511162         448544775         448578245        
448611483         448644666         448677633         448710517        
448743450         448776401         448809053         448841577        
448874230         448906669         448939108         448971606        
449004019         449036367         449068667   

448443705

     448477356         448511170         448544783         448578252        
448611491         448644674         448677641         448710525        
448743468         448776419         448809061         448841585        
448874248         448906677         448939116         448971614        
449004027         449036375         449068675   

448443713

     448477364         448511188         448544791         448578260        
448611509         448644682         448677658         448710533        
448743476         448776427         448809079         448841593        
448874255         448906685         448939124         448971622        
449004035         449036383         449068683   

448443721

     448477372         448511196         448544809         448578278        
448611517         448644690         448677666         448710541        
448743484         448776435         448809087         448841601        
448874263         448906693         448939132         448971630        
449004043         449036391         449068691   

448443739

     448477380         448511204         448544817         448578286        
448611525         448644708         448677674         448710558        
448743492         448776443         448809095         448841619        
448874271         448906701         448939140         448971648        
449004050         449036409         449068709   

448443754

     448477398         448511212         448544825         448578294        
448611533         448644716         448677682         448710566        
448743500         448776450         448809103         448841627        
448874289         448906719         448939157         448971655        
449004068         449036417         449068717   

448443762

     448477406         448511220         448544833         448578310        
448611541         448644724         448677690         448710574        
448743518         448776468         448809111         448841635        
448874297         448906727         448939165         448971663        
449004076         449036425         449068725   

448443770

     448477414         448511238         448544841         448578328        
448611558         448644732         448677708         448710582        
448743526         448776476         448809129         448841643        
448874305         448906735         448939173         448971671        
449004084         449036433         449068733   

448443788

     448477422         448511246         448544858         448578336        
448611566         448644740         448677716         448710590        
448743534         448776484         448809137         448841650        
448874313         448906743         448939181         448971689        
449004092         449036441         449068741   

448443796

     448477430         448511253         448544866         448578344        
448611574         448644757         448677724         448710608        
448743542         448776492         448809145         448841668        
448874321         448906750         448939199         448971697        
449004100         449036458         449068758   

448443804

     448477448         448511261         448544874         448578351        
448611590         448644765         448677732         448710616        
448743559         448776500         448809152         448841684        
448874339         448906768         448939207         448971705        
449004118         449036466         449068766   

448443812

     448477455         448511279         448544882         448578369        
448611608         448644773         448677740         448710624        
448743567         448776518         448809160         448841692        
448874347         448906776         448939215         448971713        
449004126         449036474         449068774   

448443820

     448477463         448511287         448544890         448578377        
448611616         448644781         448677757         448710632        
448743575         448776526         448809178         448841700        
448874354         448906784         448939223         448971721        
449004134         449036482         449068782   

448443838

     448477471         448511295         448544908         448578385        
448611624         448644799         448677765         448710640        
448743583         448776534         448809186         448841718        
448874362         448906792         448939231         448971739        
449004142         449036490         449068790   

448443846

     448477489         448511303         448544916         448578393        
448611632         448644807         448677773         448710657        
448743591         448776542         448809194         448841726        
448874370         448906800         448939249         448971747        
449004159         449036508         449068808   

448443853

     448477497         448511311         448544924         448578401        
448611640         448644815         448677781         448710665        
448743609         448776559         448809202         448841734        
448874388         448906818         448939256         448971754        
449004167         449036516         449068816   

448443861

     448477505         448511329         448544932         448578419        
448611657         448644823         448677799         448710673        
448743617         448776567         448809210         448841742        
448874396         448906826         448939264         448971762        
449004175         449036524         449068824   

448443879

     448477513         448511337         448544940         448578427        
448611665         448644831         448677807         448710681        
448743625         448776575         448809228         448841759        
448874404         448906834         448939272         448971770        
449004183         449036532         449068832   

448443887

     448477521         448511345         448544957         448578435        
448611673         448644849         448677815         448710699        
448743633         448776583         448809236         448841775        
448874412         448906842         448939280         448971788        
449004191         449036540         449068840   

448443895

     448477539         448511352         448544965         448578443        
448611681         448644856         448677823         448710707        
448743641         448776591         448809244         448841783        
448874420         448906859         448939298         448971796        
449004209         449036557         449068857   

448443903

     448477547         448511360         448544973         448578450        
448611699         448644872         448677831         448710715        
448743658         448776609         448809251         448841791        
448874438         448906867         448939306         448971804        
449004217         449036565         449068865   

448443911

     448477554         448511378         448544981         448578468        
448611707         448644880         448677849         448710723        
448743666         448776617         448809269         448841809        
448874446         448906875         448939314         448971812        
449004225         449036573         449068873   

448443929

     448477562         448511386         448544999         448578476        
448611715         448644898         448677856         448710731        
448743674         448776625         448809277         448841817        
448874453         448906883         448939322         448971820        
449004233         449036581         449068881   

448443937

     448477570         448511394         448545004         448578484        
448611723         448644906         448677864         448710749        
448743682         448776633         448809285         448841825        
448874461         448906891         448939330         448971838        
449004241         449036599         449068899   

448443945

     448477588         448511402         448545012         448578492        
448611731         448644914         448677872         448710756        
448743690         448776641         448809293         448841833        
448874479         448906909         448939348         448971846        
449004258         449036607         449068907   

448443952

     448477596         448511410         448545020         448578500        
448611749         448644922         448677880         448710764        
448743708         448776658         448809301         448841841        
448874487         448906917         448939355         448971853        
449004266         449036615         449068915   

448443960

     448477604         448511428         448545038         448578518        
448611756         448644930         448677898         448710772        
448743716         448776666         448809319         448841858        
448874495         448906925         448939363         448971861        
449004274         449036623         449068923   

448443978

     448477612         448511436         448545046         448578526        
448611764         448644948         448677906         448710780        
448743724         448776674         448809327         448841866        
448874503         448906933         448939371         448971879        
449004282         449036631         449068931   

448443986

     448477620         448511444         448545053         448578534        
448611772         448644955         448677914         448710798        
448743732         448776682         448809335         448841874        
448874511         448906941         448939389         448971887        
449004290         449036649         449068949   

448443994

     448477638         448511451         448545061         448578542        
448611780         448644971         448677922         448710806        
448743740         448776690         448809343         448841882        
448874529         448906958         448939397         448971895        
449004308         449036656         449068956   

448444000

     448477646         448511469         448545079         448578559        
448611798         448644989         448677930         448710814        
448743757         448776708         448809350         448841890        
448874537         448906966         448939405         448971903        
449004316         449036664         449068964   

448444018

     448477653         448511477         448545087         448578567        
448611806         448644997         448677948         448710822        
448743773         448776716         448809368         448841908        
448874545         448906974         448939413         448971929        
449004324         449036672         449068972   

448444026

     448477661         448511485         448545095         448578575        
448611814         448645002         448677955         448710830        
448743781         448776724         448809376         448841916        
448874552         448906982         448939421         448971937        
449004332         449036680         449068980   

448444059

     448477679         448511493         448545103         448578583        
448611822         448645010         448677963         448710848        
448743799         448776732         448809384         448841924        
448874560         448906990         448939439         448971945        
449004340         449036698         449068998   

448444067

     448477687         448511501         448545111         448578591        
448611830         448645028         448677971         448710855        
448743807         448776740         448809392         448841932        
448874578         448907006         448939447         448971960        
449004357         449036706         449069004   

448444075

     448477695         448511519         448545129         448578609        
448611848         448645036         448677989         448710863        
448743815         448776757         448809400         448841940        
448874586         448907014         448939454         448971978        
449004365         449036714         449069012   

448444083

     448477703         448511527         448545137         448578617        
448611863         448645044         448678003         448710871        
448743823         448776765         448809418         448841957        
448874594         448907022         448939462         448971986        
449004373         449036722         449069020   

448444091

     448477711         448511535         448545145         448578625        
448611871         448645051         448678011         448710889        
448743831         448776773         448809426         448841965        
448874602         448907030         448939470         448971994        
449004381         449036730         449069038   

448444109

     448477729         448511543         448545152         448578633        
448611889         448645069         448678029         448710897        
448743849         448776781         448809434         448841973        
448874610         448907048         448939488         448972000        
449004399         449036748         449069046   

448444117

     448477737         448511550         448545160         448578658        
448611897         448645077         448678037         448710905        
448743856         448776799         448809442         448841981        
448874628         448907055         448939496         448972018        
449004407         449036755         449069053   

448444125

     448477745         448511568         448545178         448578666        
448611905         448645085         448678045         448710913        
448743864         448776807         448809459         448841999        
448874636         448907063         448939504         448972026        
449004415         449036763         449069061   

448444133

     448477752         448511576         448545186         448578674        
448611913         448645093         448678052         448710921        
448743872         448776815         448809467         448842005        
448874644         448907071         448939512         448972034        
449004423         449036771         449069079   

448444141

     448477760         448511584         448545194         448578682        
448611921         448645101         448678060         448710939        
448743880         448776823         448809475         448842013        
448874651         448907089         448939520         448972042        
449004431         449036789         449069087   

448444158

     448477778         448511592         448545202         448578690        
448611939         448645119         448678078         448710947        
448743898         448776831         448809483         448842021        
448874669         448907097         448939538         448972059        
449004449         449036797         449069095   

 

SCH-A-24



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448444166

     448477786         448511600         448545210         448578708        
448611947         448645127         448678086         448710954        
448743906         448776849         448809491         448842039        
448874685         448907105         448939546         448972067        
449004456         449036805         449069103   

448444174

     448477794         448511618         448545228         448578716        
448611954         448645135         448678094         448710962        
448743914         448776856         448809509         448842047        
448874693         448907113         448939553         448972075        
449004464         449036813         449069111   

448444182

     448477802         448511626         448545236         448578724        
448611962         448645143         448678110         448710970        
448743922         448776864         448809517         448842054        
448874701         448907121         448939561         448972083        
449004472         449036821         449069129   

448444190

     448477810         448511634         448545244         448578732        
448611970         448645150         448678128         448710988        
448743930         448776872         448809525         448842062        
448874719         448907139         448939579         448972091        
449004480         449036839         449069137   

448444216

     448477828         448511642         448545251         448578740        
448611988         448645168         448678136         448710996        
448743948         448776880         448809533         448842070        
448874727         448907147         448939587         448972109        
449004498         449036847         449069145   

448444224

     448477836         448511659         448545269         448578757        
448611996         448645176         448678144         448711002        
448743955         448776898         448809541         448842088        
448874735         448907154         448939595         448972117        
449004506         449036854         449069152   

448444232

     448477844         448511667         448545277         448578765        
448612002         448645184         448678151         448711010        
448743963         448776906         448809558         448842096        
448874743         448907162         448939603         448972125        
449004514         449036862         449069160   

448444240

     448477851         448511675         448545285         448578773        
448612010         448645192         448678169         448711028        
448743971         448776914         448809566         448842104        
448874750         448907170         448939611         448972133        
449004522         449036870         449069178   

448444257

     448477869         448511683         448545293         448578781        
448612028         448645200         448678177         448711036        
448743989         448776922         448809574         448842112        
448874768         448907188         448939629         448972141        
449004530         449036888         449069186   

448444273

     448477877         448511691         448545301         448578799        
448612036         448645218         448678185         448711044        
448743997         448776930         448809582         448842120        
448874776         448907196         448939637         448972158        
449004548         449036896         449069194   

448444281

     448477885         448511709         448545327         448578807        
448612044         448645226         448678193         448711051        
448744003         448776948         448809590         448842138        
448874784         448907204         448939645         448972166        
449004555         449036904         449069202   

448444299

     448477901         448511717         448545335         448578815        
448612051         448645234         448678201         448711069        
448744011         448776955         448809608         448842146        
448874792         448907212         448939652         448972174        
449004563         449036912         449069210   

448444307

     448477919         448511725         448545343         448578823        
448612069         448645242         448678219         448711077        
448744029         448776963         448809616         448842153        
448874800         448907220         448939660         448972182        
449004571         449036920         449069228   

448444315

     448477927         448511733         448546960         448578831        
448612077         448645259         448678227         448711085        
448744037         448776971         448809624         448842179        
448874818         448907238         448939678         448972190        
449004589         449036938         449069236   

448444323

     448477935         448511741         448546978         448578849        
448612085         448645267         448678235         448711093        
448744045         448776989         448809632         448842187        
448874826         448907246         448939686         448972208        
449004597         449036946         449069244   

448444331

     448477943         448511758         448546986         448578856        
448612093         448645275         448678243         448711101        
448744052         448776997         448809640         448842195        
448874834         448907253         448939694         448972216        
449004605         449036953         449069251   

448444349

     448477950         448511766         448546994         448578864        
448612101         448645283         448678250         448711119        
448744060         448777003         448809657         448842203        
448874842         448907261         448939702         448972224        
449004613         449036961         449069269   

448444356

     448477968         448511774         448547000         448578872        
448612119         448645291         448678268         448711127        
448744078         448777011         448809665         448842211        
448874859         448907279         448939710         448972232        
449004621         449036979         449069277   

448444364

     448477976         448511782         448547018         448578880        
448612127         448645309         448678276         448711135        
448744086         448777029         448809673         448842229        
448874867         448907287         448939728         448972240        
449004639         449036987         449069285   

448444372

     448477984         448511790         448547026         448578898        
448612135         448645317         448678284         448711143        
448744094         448777037         448809681         448842237        
448874875         448907295         448939736         448972257        
449004647         449036995         449069293   

448444380

     448477992         448511808         448547034         448578906        
448612143         448645325         448678292         448711150        
448744102         448777045         448809699         448842245        
448874883         448907303         448939744         448972265        
449004654         449037001         449069301   

448444398

     448478008         448511816         448547042         448578914        
448612150         448645333         448678300         448711168        
448744110         448777052         448809707         448842252        
448874891         448907311         448939751         448972273        
449004662         449037019         449069319   

448444406

     448478016         448511824         448547059         448578922        
448612168         448645341         448678318         448711176        
448744128         448777060         448809715         448842260        
448874909         448907329         448939769         448972281        
449004670         449037027         449069327   

448444414

     448478024         448511840         448547067         448578930        
448612176         448645358         448678326         448711184        
448744136         448777078         448809723         448842278        
448874917         448907337         448939777         448972299        
449004688         449037035         449069335   

448444422

     448478032         448511857         448547075         448578948        
448612184         448645366         448678334         448711200        
448744144         448777086         448809731         448842286        
448874925         448907345         448939785         448972307        
449004696         449037043         449069343   

448444430

     448478040         448511865         448547083         448578955        
448612192         448645374         448678342         448711218        
448744151         448777094         448809749         448842294        
448874933         448907352         448939793         448972315        
449004704         449037050         449069350   

448444448

     448478057         448511873         448547091         448578963        
448612200         448645382         448678359         448711226        
448744169         448777102         448809756         448842302        
448874941         448907360         448939801         448972323        
449004712         449037068         449069368   

448444455

     448478065         448511881         448547109         448578971        
448612218         448645390         448678367         448711234        
448744177         448777110         448809764         448842310        
448874958         448907378         448939819         448972331        
449004720         449037076         449069376   

448444463

     448478073         448511899         448547117         448578989        
448612226         448645408         448678375         448711242        
448744185         448777128         448809772         448842328        
448874966         448907386         448939827         448972349        
449004738         449037084         449069384   

448444471

     448478099         448511907         448547125         448578997        
448612234         448645416         448678383         448711259        
448744193         448777136         448809780         448842336        
448874974         448907394         448939835         448972356        
449004746         449037092         449069392   

448444489

     448478107         448511915         448547133         448579003        
448612242         448645424         448678391         448711267        
448744201         448777144         448809798         448842344        
448874982         448907402         448939843         448972364        
449004753         449037100         449069400   

448444497

     448478115         448511923         448547141         448579011        
448612259         448645432         448678409         448711275        
448744219         448777151         448809806         448842351        
448874990         448907410         448939850         448972372        
449004761         449037118         449069418   

448444505

     448478123         448511931         448547158         448579029        
448612267         448645440         448678417         448711283        
448744227         448777169         448809814         448842369        
448875005         448907428         448939868         448972380        
449004779         449037126         449069426   

448444521

     448478131         448511949         448547166         448579037        
448612275         448645457         448678425         448711291        
448744235         448777177         448809822         448842377        
448875013         448907436         448939876         448972398        
449004787         449037134         449069434   

448444539

     448478149         448511956         448547174         448579045        
448612283         448645465         448678433         448711309        
448744243         448777185         448809830         448842385        
448875021         448907444         448939884         448972406        
449004795         449037142         449069442   

448444547

     448478164         448511964         448547182         448579052        
448612291         448645473         448678441         448711317        
448744250         448777193         448809848         448842393        
448875039         448907451         448939892         448972414        
449004803         449037159         449069459   

448444554

     448478172         448511972         448547190         448579060        
448612309         448645481         448678458         448711325        
448744268         448777201         448809855         448842401        
448875047         448907469         448939900         448972422        
449004811         449037167         449069467   

448444562

     448478198         448511980         448547208         448579078        
448612317         448645499         448678466         448711333        
448744276         448777219         448809863         448842419        
448875054         448907477         448939918         448972430        
449004829         449037175         449069475   

448444570

     448478214         448511998         448547216         448579086        
448612325         448645507         448678474         448711341        
448744284         448777227         448809871         448842427        
448875062         448907485         448939926         448972448        
449004837         449037183         449069483   

448444588

     448478222         448512004         448547224         448579094        
448612333         448645515         448678482         448711358        
448744292         448777235         448809889         448842435        
448875070         448907493         448939934         448972455        
449004845         449037191         449069491   

448444604

     448478230         448512012         448547232         448579102        
448612341         448645523         448678490         448711366        
448744300         448777243         448809897         448842443        
448875088         448907501         448939942         448972463        
449004852         449037209         449069509   

448444612

     448478248         448512020         448547240         448579110        
448612358         448645531         448678508         448711374        
448744318         448777250         448809905         448842450        
448875096         448907519         448939959         448972471        
449004860         449037217         449069517   

448444620

     448478255         448512038         448547257         448579128        
448612366         448645549         448678516         448711382        
448744326         448777268         448809913         448842468        
448875104         448907527         448939967         448972489        
449004878         449037225         449069525   

448444638

     448478263         448512046         448547265         448579136        
448612374         448645556         448678524         448711390        
448744334         448777276         448809921         448842476        
448875112         448907535         448939975         448972497        
449004886         449037233         449069533   

448444646

     448478271         448512053         448547273         448579144        
448612382         448645572         448678532         448711408        
448744342         448777284         448809939         448842484        
448875120         448907543         448939983         448972505        
449004894         449037241         449069541   

448444653

     448478289         448512061         448547281         448579151        
448612390         448645580         448678540         448711416        
448744359         448777292         448809947         448842492        
448875138         448907550         448939991         448972513        
449004902         449037258         449069558   

448444661

     448478297         448512079         448547299         448579169        
448612408         448645598         448678557         448711424        
448744367         448777300         448809954         448842500        
448875146         448907568         448940007         448972521        
449004910         449037266         449069566   

448444679

     448478305         448512087         448547307         448579177        
448612416         448645606         448678565         448711432        
448744375         448777318         448809962         448842518        
448875153         448907576         448940015         448972539        
449004928         449037274         449069574   

448444695

     448478313         448512095         448545350         448579185        
448612424         448645614         448678573         448711440        
448744383         448777326         448809970         448842526        
448875161         448907584         448940023         448972547        
449004936         449037282         449069582   

448444703

     448478321         448512103         448545368         448579193        
448612432         448645622         448678581         448711457        
448744391         448777334         448809988         448842534        
448875179         448907592         448940031         448972554        
449004944         449037290         449069590   

448444711

     448478339         448512111         448545376         448579201        
448612440         448645630         448678599         448711465        
448744409         448777342         448809996         448842542        
448875187         448907600         448940049         448972562        
449004951         449037308         449069608   

448444729

     448478347         448512129         448545384         448579219        
448612457         448645648         448678607         448711473        
448744417         448777359         448810002         448842559        
448875195         448907618         448940056         448972570        
449004969         449037316         449069616   

448444737

     448478354         448512137         448545392         448579227        
448612465         448645655         448678615         448711481        
448744425         448777367         448810010         448842567        
448875203         448907634         448940064         448972588        
449004977         449037324         449069624   

448444745

     448478362         448512145         448545400         448579235        
448612473         448645663         448678623         448711499        
448744433         448777375         448810028         448842575        
448875211         448907642         448940072         448972596        
449004985         449037332         449069632   

448444752

     448478370         448512152         448545418         448579243        
448612481         448645671         448678631         448711507        
448744441         448777383         448810036         448842583        
448875229         448907659         448940080         448972604        
449004993         449037340         449069640   

448444760

     448478388         448512160         448545426         448579250        
448612499         448645689         448678649         448711515        
448744458         448777391         448810044         448842591        
448875237         448907667         448940098         448972612        
449005008         449037357         449069657   

448444778

     448478396         448512178         448545434         448579268        
448612507         448645697         448678656         448711523        
448744466         448777409         448810051         448842609        
448875245         448907675         448940106         448972620        
449005016         449037365         449069665   

448444786

     448478404         448512186         448545442         448579276        
448612515         448645705         448678664         448711531        
448744474         448777417         448810069         448842617        
448875252         448907683         448940114         448972638        
449005024         449037373         449069673   

448444794

     448478412         448512194         448545459         448579284        
448612523         448645713         448678672         448711549        
448744482         448777433         448810077         448842625        
448875260         448907691         448940122         448972646        
449005032         449037381         449069681   

448444802

     448478420         448512202         448545467         448579292        
448612531         448645721         448678680         448711556        
448744490         448777441         448810085         448842633        
448875278         448907709         448940130         448972653        
449005040         449037399         449069699   

448444810

     448478438         448512210         448545475         448579300        
448612549         448645739         448678698         448711564        
448744508         448777458         448810093         448842641        
448875286         448907717         448940148         448972661        
449005057         449037407         449069707   

448444828

     448478446         448512228         448545483         448579318        
448612556         448645747         448678706         448711572        
448744516         448777466         448810101         448842658        
448875294         448907725         448940155         448972679        
449005065         449037415         449069715   

448444836

     448478453         448512236         448545491         448579326        
448612564         448645754         448678714         448711580        
448744524         448777474         448810119         448842666        
448875302         448907733         448940163         448972687        
449005073         449037423         449069723   

448444844

     448478461         448512251         448545509         448579334        
448612572         448645762         448678722         448711598        
448744532         448777482         448810127         448842674        
448875310         448907741         448940171         448972695        
449005081         449037431         449069731   

448444851

     448478479         448512269         448545517         448579342        
448612580         448645770         448678730         448711606        
448744540         448777490         448810135         448842682        
448875328         448907758         448940189         448972703        
449005099         449037449         449069749   

448444869

     448478487         448512277         448545525         448579359        
448612598         448645788         448678748         448711614        
448744557         448777508         448810143         448842690        
448875336         448907766         448940197         448972711        
449005107         449037456         449069756   

448444877

     448478495         448512285         448545533         448579375        
448612606         448645796         448678755         448711622        
448744565         448777516         448810150         448842708        
448875344         448907774         448940205         448972729        
449005115         449037464         449069764   

448444885

     448478503         448512293         448545541         448579383        
448612614         448645804         448678763         448711630        
448744573         448777524         448810168         448842716        
448875351         448907782         448940213         448972737        
449005123         449037472         449069772   

448444893

     448478511         448512301         448545558         448579391        
448612622         448645812         448678771         448711648        
448744581         448777532         448810176         448842724        
448875369         448907790         448940221         448972745        
449005131         449037480         449069780   

448444901

     448478529         448512319         448545566         448579409        
448612630         448645838         448678789         448711655        
448744599         448777540         448810184         448842732        
448875377         448907808         448940239         448972752        
449005149         449037498         449069798   

448444919

     448478537         448512327         448545574         448579417        
448612648         448645846         448678797         448711663        
448744607         448777557         448810192         448842740        
448875385         448907816         448940247         448972760        
449005156         449037506         449069806   

448444927

     448478545         448512335         448545582         448579425        
448612655         448645853         448678805         448711671        
448744615         448777565         448810200         448842757        
448875393         448907824         448940254         448972778        
449005164         449037514         449069814   

448444935

     448478552         448512343         448545590         448579433        
448612663         448645861         448678813         448711689        
448744623         448777573         448810218         448842765        
448875401         448907832         448940262         448972786        
449005172         449037522         449069822   

 

SCH-A-25



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448444943

     448478560         448512350         448545608         448579441        
448612671         448645879         448678821         448711697        
448744649         448777581         448810226         448842773        
448875419         448907840         448940270         448972794        
449005180         449037530         449069830   

448444950

     448478578         448512368         448545616         448579458        
448612689         448645895         448678839         448711705        
448744656         448777599         448810234         448842781        
448875427         448907857         448940288         448972802        
449005198         449037548         449069848   

448444968

     448478586         448512376         448545624         448579466        
448612697         448645903         448678847         448711713        
448744664         448777607         448810242         448842799        
448875435         448907865         448940296         448972810        
449005206         449037555         449069855   

448444976

     448478594         448512384         448545632         448579474        
448612705         448645911         448678854         448711721        
448744680         448777615         448810259         448842807        
448875443         448907873         448940304         448972828        
449005214         449037563         449069863   

448444984

     448478602         448512392         448545640         448579482        
448612721         448645929         448678862         448711747        
448744698         448777623         448810267         448842815        
448875450         448907881         448940312         448972836        
449005222         449037571         449069871   

448444992

     448478610         448512400         448545657         448579490        
448612739         448645937         448678870         448711754        
448744706         448777631         448810275         448842823        
448875468         448907899         448940320         448972844        
449005230         449037589         449069889   

448445007

     448478628         448512418         448545665         448579508        
448612747         448645945         448678888         448711762        
448744714         448777649         448810283         448842831        
448875476         448907907         448940338         448972851        
449005248         449037597         449069897   

448445015

     448478636         448512426         448545673         448579516        
448612754         448645952         448678896         448711770        
448744722         448777656         448810291         448842849        
448875484         448907915         448940346         448972869        
449005255         449037605         449069905   

448445023

     448478644         448512434         448545681         448579524        
448612762         448645960         448678912         448711788        
448744730         448777664         448810309         448842856        
448875492         448907923         448940353         448972877        
449005263         449037613         449069913   

448445031

     448478651         448512442         448545699         448579532        
448612770         448645978         448678920         448711796        
448744748         448777672         448810317         448842864        
448875500         448907931         448940361         448972885        
449005271         449037621         449069921   

448445049

     448478669         448512459         448545707         448579540        
448612788         448645986         448678938         448711804        
448744755         448777680         448810325         448842872        
448875518         448907949         448940379         448972893        
449005289         449037639         449069939   

448445056

     448478677         448512467         448545715         448579557        
448612796         448646000         448678946         448711812        
448744763         448777698         448810333         448842880        
448875526         448907956         448940387         448972901        
449005297         449037647         449069947   

448445064

     448478685         448512475         448545723         448579565        
448612804         448646018         448678953         448711820        
448744771         448777706         448810341         448842906        
448875534         448907964         448940395         448972919        
449005305         449037654         449069954   

448445072

     448478693         448512483         448545731         448579573        
448612812         448646026         448678961         448711838        
448744789         448777714         448810358         448842914        
448875542         448907972         448940403         448972927        
449005313         449037662         449069962   

448445080

     448478701         448512509         448545749         448579581        
448612820         448646034         448678979         448711846        
448744797         448777722         448810366         448842922        
448875559         448907980         448940411         448972935        
449005321         449037670         449069970   

448445098

     448478719         448512517         448545756         448579599        
448612838         448646042         448678987         448711853        
448744805         448777730         448810374         448842930        
448875567         448907998         448940429         448972943        
449005339         449037688         449069988   

448445106

     448478727         448512525         448545764         448579607        
448612846         448646059         448678995         448711861        
448744813         448777748         448810382         448842948        
448875575         448908004         448940437         448972950        
449005347         449037696         449069996   

448445114

     448478735         448512533         448545772         448579615        
448612853         448646067         448679001         448711879        
448744821         448777755         448810390         448842955        
448875583         448908012         448940445         448972968        
449005354         449037704         449070002   

448445122

     448478743         448512541         448545780         448579623        
448612861         448646075         448679019         448711887        
448744839         448777763         448810408         448842963        
448875591         448908020         448940452         448972984        
449005362         449037712         449070010   

448445130

     448478750         448512558         448545798         448579631        
448612879         448646083         448679027         448711895        
448744847         448777771         448810416         448842971        
448875609         448908038         448940460         448972992        
449005370         449037720         449070028   

448445148

     448478768         448512566         448545806         448579649        
448612887         448646091         448679035         448711903        
448744854         448777789         448810424         448842989        
448875617         448908046         448940478         448973008        
449005388         449037738         449070036   

448445155

     448478784         448512574         448545814         448579656        
448612895         448646109         448679043         448711911        
448744862         448777797         448810432         448842997        
448875625         448908053         448940486         448973016        
449005396         449037746         449070044   

448445171

     448478792         448512590         448545822         448579664        
448612903         448646125         448679050         448711929        
448744870         448777805         448810440         448843003        
448875633         448908061         448940494         448973024        
449005404         449037753         449070051   

448445189

     448478800         448512608         448545830         448579672        
448612929         448646133         448679068         448711937        
448744888         448777813         448810457         448843011        
448875641         448908079         448940502         448973032        
449005412         449037761         449070069   

448445197

     448478818         448512616         448545848         448579680        
448612937         448646141         448679076         448711945        
448744896         448777821         448810465         448843029        
448875658         448908087         448940510         448973040        
449005420         449037779         449070077   

448445205

     448478826         448512624         448545855         448579698        
448612945         448646158         448679084         448711952        
448744904         448777839         448810473         448843037        
448875666         448908095         448940528         448973057        
449005446         449037787         449070085   

448445213

     448478834         448512632         448545863         448579706        
448612952         448646166         448679092         448711960        
448744912         448777847         448810481         448843045        
448875674         448908103         448940536         448973065        
449005453         449037795         449070093   

448445221

     448478842         448512640         448545871         448579714        
448612978         448646174         448679100         448711978        
448744920         448777854         448810499         448843052        
448875682         448908111         448940544         448973073        
449005461         449037803         449070101   

448445239

     448478867         448512657         448545889         448579722        
448612986         448646182         448679118         448711986        
448744938         448777862         448810507         448843060        
448875690         448908129         448940551         448973081        
449005479         449037811         449070119   

448445247

     448478875         448512665         448545897         448579730        
448612994         448646190         448679126         448711994        
448744946         448777870         448810515         448843078        
448875708         448908137         448940569         448973099        
449005487         449037829         449070127   

448445254

     448478883         448512673         448545905         448579748        
448613000         448646208         448679134         448712000        
448744953         448777888         448810523         448843086        
448875716         448908145         448940577         448973107        
449005495         449037837         449070135   

448445262

     448478891         448512681         448545913         448579755        
448613018         448646216         448679142         448712018        
448744961         448777896         448810531         448843094        
448875724         448908152         448940585         448973115        
449005503         449037845         449070143   

448445270

     448478909         448512699         448545921         448579763        
448613026         448646224         448679159         448712026        
448744979         448777904         448810549         448843102        
448875732         448908160         448940593         448973123        
449005511         449037852         449070150   

448445288

     448478917         448512707         448545939         448579771        
448613042         448646232         448679167         448712034        
448744987         448777912         448810556         448843110        
448875740         448908178         448940601         448973131        
449005529         449037860         449070168   

448445296

     448478925         448512715         448545947         448579789        
448613059         448646240         448679175         448712042        
448744995         448777920         448810564         448843128        
448875757         448908186         448940619         448973149        
449005537         449037878         449070176   

448445304

     448478933         448512723         448545954         448579797        
448613067         448646257         448679183         448712059        
448745000         448777938         448810572         448843136        
448875765         448908194         448940627         448973156        
449005545         449037886         449070184   

448445312

     448478941         448512731         448545962         448579805        
448613075         448646265         448679191         448712067        
448745018         448777946         448810580         448843144        
448875773         448908202         448940635         448973164        
449005552         449037894         449070192   

448445320

     448478958         448512749         448545970         448579813        
448613083         448646273         448679209         448712075        
448745026         448777953         448810598         448843151        
448875781         448908210         448940643         448973172        
449005560         449037902         449070200   

448445338

     448478966         448512756         448545988         448579839        
448613091         448646281         448679217         448712083        
448745034         448777961         448810606         448843169        
448875799         448908228         448940650         448973180        
449005578         449037910         449070218   

448445346

     448478974         448512764         448545996         448579847        
448613109         448646299         448679225         448712091        
448745042         448777979         448810614         448843177        
448875807         448908236         448940668         448973198        
449005586         449037928         449070226   

448445353

     448478982         448512772         448546002         448579854        
448613125         448646307         448679233         448712109        
448745059         448777987         448810622         448843185        
448875815         448908244         448940676         448973206        
449005594         449037936         449070234   

448445361

     448478990         448512780         448546010         448579862        
448613133         448646315         448679241         448712117        
448745067         448777995         448810630         448843193        
448875823         448908251         448940684         448973214        
449005602         449037944         449070242   

448445379

     448479006         448512798         448546028         448579870        
448613141         448646323         448679258         448712133        
448745075         448778001         448810648         448843201        
448875831         448908269         448940692         448973222        
449005610         449037951         449070259   

448445387

     448479014         448512806         448546036         448579888        
448613158         448646331         448679266         448712141        
448745083         448778019         448810655         448843219        
448875849         448908277         448940700         448973230        
449005628         449037969         449070267   

448445395

     448479022         448512814         448546044         448579896        
448613166         448646349         448679274         448712158        
448745091         448778027         448810663         448843227        
448875856         448908285         448940718         448973248        
449005636         449037977         449070275   

448445403

     448479030         448512822         448546051         448579904        
448613174         448646356         448679282         448712166        
448745109         448778035         448810671         448843235        
448875864         448908293         448940726         448973255        
449005644         449037985         449070283   

448445411

     448479048         448512830         448546069         448579912        
448613182         448646364         448679290         448712174        
448745117         448778043         448810689         448843243        
448875872         448908301         448940734         448973263        
449005651         449037993         449070291   

448445429

     448479055         448512848         448546077         448579920        
448613190         448646372         448679316         448712182        
448745125         448778050         448810697         448843250        
448875880         448908319         448940742         448973271        
449005669         449038009         449070309   

448445437

     448479063         448512863         448546085         448579938        
448613208         448646380         448679324         448712190        
448745133         448778068         448810705         448843268        
448875898         448908327         448940759         448973289        
449005677         449038017         449070317   

448445445

     448479071         448512871         448546093         448579946        
448613216         448646398         448679332         448712208        
448745141         448778076         448810713         448843276        
448875906         448908335         448940767         448973297        
449005685         449038025         449070325   

448445452

     448479089         448512889         448546101         448579953        
448613224         448646406         448679340         448712216        
448745158         448778084         448810721         448843284        
448875914         448908343         448940775         448973305        
449005693         449038033         449070333   

448445460

     448479097         448512897         448546119         448579961        
448613232         448646414         448679357         448712224        
448745166         448778092         448810739         448843292        
448875922         448908350         448940783         448973313        
449005701         449038041         449070341   

448445478

     448479105         448512905         448546127         448579979        
448613240         448646422         448679365         448712232        
448745174         448778100         448810747         448843300        
448875930         448908368         448940791         448973321        
449005719         449038058         449070358   

448445494

     448479113         448512913         448546135         448579987        
448613257         448646430         448679373         448712240        
448745182         448778118         448810754         448843318        
448875948         448908376         448940809         448973339        
449005727         449038066         449070366   

448445502

     448479121         448512921         448546143         448579995        
448613265         448646448         448679381         448712257        
448745190         448778126         448810762         448843326        
448875955         448908384         448940817         448973347        
449005735         449038074         449070374   

448445510

     448479139         448512939         448546150         448580001        
448613273         448646455         448679399         448712265        
448745208         448778134         448810770         448843334        
448875963         448908392         448940825         448973354        
449005743         449038082         449070382   

448445528

     448479147         448512947         448546168         448580019        
448613281         448646463         448679407         448712273        
448745216         448778142         448810788         448843342        
448875971         448908400         448940833         448973362        
449005750         449038090         449070390   

448445536

     448479154         448512954         448546176         448580027        
448613299         448646471         448679415         448712281        
448745224         448778159         448810796         448843359        
448875989         448908418         448940841         448973370        
449005768         449038108         449070408   

448445544

     448479162         448512962         448546192         448580035        
448613307         448646489         448679423         448712299        
448745232         448778167         448810804         448843367        
448875997         448908426         448940858         448973388        
449005776         449038116         449070416   

448445551

     448479170         448512970         448546200         448580043        
448613315         448646497         448679449         448712307        
448745240         448778175         448810812         448843375        
448876003         448908434         448940866         448973396        
449005784         449038124         449070424   

448445569

     448479188         448512988         448546218         448580050        
448613323         448646505         448679456         448712315        
448745257         448778183         448810820         448843383        
448876011         448908442         448940874         448973404        
449005792         449038132         449070432   

448445577

     448479196         448512996         448546226         448580068        
448613331         448646513         448679464         448712323        
448745265         448778191         448810838         448843409        
448876029         448908459         448940882         448973412        
449005818         449038140         449070440   

448445585

     448479204         448513002         448546234         448580084        
448613349         448646521         448679472         448712331        
448745273         448778209         448810846         448843417        
448876037         448908467         448940890         448973420        
449005826         449038157         449070457   

448445593

     448479212         448513010         448546259         448580092        
448613356         448646539         448679480         448712349        
448745281         448778217         448810853         448843425        
448876045         448908475         448940916         448973438        
449005834         449038165         449070465   

448445601

     448479220         448513028         448546267         448580100        
448613364         448646547         448679498         448712356        
448745299         448778225         448810861         448843433        
448876052         448908483         448940924         448973446        
449005842         449038173         449070473   

448445619

     448479238         448513036         448546275         448580118        
448613372         448646554         448679506         448712364        
448745307         448778233         448810879         448843441        
448876060         448908491         448940932         448973453        
449005859         449038181         449070481   

448445627

     448479246         448513044         448546283         448580126        
448613380         448646562         448679514         448712372        
448745315         448778241         448810887         448843458        
448876078         448908509         448940940         448973461        
449005867         449038199         449070499   

448445635

     448479253         448513051         448546291         448580134        
448613398         448646570         448679522         448712380        
448745323         448778258         448810895         448843466        
448876086         448908517         448940957         448973479        
449005875         449038207         449070507   

448445643

     448479261         448513069         448546309         448580142        
448613406         448646588         448679530         448712406        
448745331         448778266         448810903         448843474        
448876094         448908525         448940965         448973487        
449005883         449038215         449070515   

448445650

     448479279         448513077         448546317         448580159        
448613414         448646596         448679548         448712414        
448745349         448778274         448810911         448843482        
448876102         448908533         448940973         448973495        
449005891         449038223         449070523   

448445668

     448479287         448513085         448546325         448580167        
448613422         448646612         448679555         448712422        
448745356         448778282         448810929         448843490        
448876110         448908541         448940981         448973503        
449005909         449038231         449070531   

448445676

     448479295         448513093         448546333         448580183        
448613430         448646620         448679563         448712430        
448745364         448778290         448810937         448843508        
448876128         448908558         448940999         448973511        
449005917         449038249         449070549   

448445684

     448479303         448513101         448546341         448580191        
448613448         448646638         448679571         448712448        
448745372         448778308         448810945         448843516        
448876136         448908566         448941005         448973529        
449005925         449038256         449070556   

 

SCH-A-26



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448445700

     448479311         448513119         448546358         448580209        
448613455         448646646         448679589         448712455        
448745380         448778316         448810952         448843524        
448876144         448908574         448941013         448973537        
449005933         449038264         449070564   

448445718

     448479329         448513135         448546366         448580217        
448613463         448646653         448679597         448712463        
448745398         448778324         448810960         448843532        
448876151         448908582         448941021         448973545        
449005941         449038272         449070572   

448445726

     448479337         448513143         448546374         448580225        
448613471         448646661         448679605         448712471        
448745406         448778332         448810978         448843540        
448876169         448908590         448941039         448973552        
449005958         449038280         449070580   

448445734

     448479345         448513150         448546382         448580233        
448613489         448646679         448679613         448712489        
448745414         448778340         448810986         448843557        
448876177         448908608         448941047         448973560        
449005966         449038298         449070598   

448445759

     448479352         448513168         448546390         448580241        
448613497         448646687         448679621         448712497        
448745422         448778357         448810994         448843565        
448876185         448908616         448941054         448973578        
449005974         449038306         449070606   

448445767

     448479360         448513176         448546408         448580258        
448613505         448646695         448679639         448712505        
448745430         448778365         448811000         448843573        
448876193         448908624         448941062         448973586        
449005982         449038314         449070614   

448445775

     448479378         448513184         448546416         448580266        
448613513         448646703         448679647         448712513        
448745448         448778373         448811018         448843581        
448876201         448908632         448941070         448973594        
449005990         449038322         449070622   

448445783

     448479386         448513192         448546424         448580274        
448613521         448646711         448679654         448712539        
448745455         448778381         448811034         448843599        
448876219         448908640         448941088         448973602        
449006006         449038330         449070630   

448445791

     448479394         448513200         448546432         448580282        
448613539         448646729         448679662         448712547        
448745463         448778399         448811042         448843607        
448876227         448908657         448941096         448973610        
449006014         449038348         449070648   

448445809

     448479402         448513218         448546440         448580290        
448613547         448646737         448679670         448712554        
448745471         448778407         448811059         448843615        
448876235         448908665         448941104         448973628        
449006022         449038355         449070655   

448445817

     448479410         448513226         448546457         448580308        
448613562         448646745         448679688         448712562        
448745489         448778415         448811067         448843623        
448876243         448908673         448941112         448973636        
449006030         449038363         449070663   

448445825

     448479428         448513234         448546473         448580324        
448613570         448646760         448679696         448712570        
448745497         448778423         448811075         448843631        
448876250         448908681         448941120         448973644        
449006048         449038371         449070671   

448445833

     448479436         448513242         448546481         448580332        
448613588         448646778         448679704         448712588        
448745505         448778431         448811083         448843649        
448876268         448908699         448941138         448973651        
449006063         449038389         449070689   

448445841

     448479444         448513259         448546499         448580340        
448613596         448646786         448679712         448712596        
448745513         448778449         448811091         448843656        
448876276         448908707         448941146         448973669        
449006071         449038397         449070697   

448445858

     448479451         448513267         448546507         448580357        
448613604         448646794         448679720         448712604        
448745521         448778456         448811109         448843664        
448876284         448908715         448941153         448973677        
449006089         449038405         449070705   

448445866

     448479469         448513283         448546515         448580365        
448613612         448646802         448679738         448712612        
448745539         448778464         448811117         448843672        
448876292         448908723         448941161         448973685        
449006097         449038413         449070713   

448445874

     448479477         448513291         448546523         448580373        
448613620         448646810         448679746         448712620        
448745547         448778472         448811125         448843680        
448876300         448908731         448941179         448973693        
449006105         449038421         449070721   

448445882

     448479485         448513309         448546531         448580381        
448613638         448646828         448679753         448712638        
448745554         448778480         448811133         448843698        
448876318         448908749         448941187         448973701        
449006113         449038439         449070739   

448445908

     448479493         448513317         448546549         448580399        
448613646         448646836         448679761         448712646        
448745562         448778498         448811141         448843706        
448876326         448908756         448941195         448973719        
449006121         449038447         449070747   

448445916

     448479501         448513325         448546556         448580407        
448613653         448646844         448679779         448712653        
448745588         448778506         448811158         448843714        
448876334         448908764         448941203         448973727        
449006139         449038454         449070754   

448445924

     448479519         448513333         448546564         448580415        
448613661         448646851         448679787         448712661        
448745596         448778514         448811166         448843722        
448876342         448908772         448941211         448973735        
449006147         449038462         449070762   

448445932

     448479527         448513341         448546572         448580423        
448613679         448646869         448679795         448712679        
448745604         448778522         448811174         448843730        
448876359         448908780         448941229         448973743        
449006154         449038470         449070770   

448445940

     448479535         448513358         448546580         448580431        
448613687         448646877         448679803         448712687        
448745612         448778530         448811182         448843748        
448876367         448908798         448941237         448973750        
449006162         449038488         449070788   

448445957

     448479543         448513366         448546598         448580449        
448613695         448646885         448679811         448712695        
448745620         448778548         448811190         448843755        
448876375         448908806         448941245         448973768        
449006170         449038496         449070796   

448445965

     448479550         448513374         448546606         448580456        
448613703         448646893         448679829         448712703        
448745638         448778555         448811208         448843763        
448876383         448908814         448941252         448973776        
449006188         449038504         449070804   

448445973

     448479568         448513382         448546614         448580464        
448613711         448646901         448679837         448712711        
448745646         448778563         448811216         448843771        
448876391         448908822         448941260         448973784        
449006196         449038512         449070812   

448445981

     448479576         448513390         448546622         448580472        
448613729         448646919         448679852         448712729        
448745653         448778571         448811224         448843789        
448876409         448908830         448941278         448973792        
449006204         449038520         449070820   

448445999

     448479592         448513408         448546630         448580480        
448613737         448646927         448679860         448712745        
448745661         448778589         448811232         448843797        
448876417         448908848         448941286         448973800        
449006212         449038538         449070838   

448446005

     448479600         448513416         448546648         448580498        
448613745         448646935         448679878         448712752        
448745679         448778597         448811240         448843805        
448876425         448908855         448941294         448973818        
449006220         449038546         449070846   

448446013

     448479618         448513424         448546655         448580506        
448613752         448646943         448679886         448712760        
448745687         448778605         448811257         448843813        
448876433         448908863         448941302         448973826        
449006238         449038553         449070853   

448446021

     448479626         448513432         448546671         448580514        
448613760         448646950         448679894         448712778        
448745695         448778613         448811265         448843821        
448876441         448908871         448941310         448973834        
449006246         449038561         449070861   

448446039

     448479659         448513440         448546689         448580522        
448613778         448646968         448679902         448712786        
448745703         448778621         448811273         448843839        
448876458         448908889         448941328         448973842        
449006253         449038579         449070879   

448446047

     448479667         448513457         448546697         448580530        
448613786         448646976         448679910         448712794        
448745711         448778639         448811281         448843847        
448876466         448908897         448941336         448973859        
449006261         449038587         449070887   

448446054

     448479675         448513465         448546705         448580548        
448613794         448646984         448679928         448712802        
448745729         448778647         448811299         448843854        
448876474         448908905         448941344         448973867        
449006279         449038595         449070895   

448446062

     448479683         448513473         448546713         448580555        
448613802         448646992         448679936         448712810        
448745737         448778654         448811307         448843862        
448876482         448908913         448941351         448973875        
449006287         449038603         449070903   

448446070

     448479691         448513481         448546721         448580563        
448613810         448647008         448679944         448712828        
448745745         448778662         448811315         448843870        
448876490         448908921         448941369         448973883        
449006295         449038611         449070911   

448446096

     448479709         448513499         448546739         448580571        
448613828         448647016         448679951         448712836        
448745752         448778670         448811323         448843888        
448876508         448908939         448941377         448973891        
449006303         449038629         449070929   

448446104

     448479717         448513507         448546747         448580589        
448613836         448647024         448679969         448712844        
448745760         448778688         448811331         448843896        
448876516         448908947         448941385         448973909        
449006311         449038637         449070937   

448446112

     448479725         448513515         448546754         448580597        
448613844         448647032         448679977         448712851        
448745778         448778696         448811349         448843904        
448876524         448908954         448941393         448973917        
449006329         449038645         449070945   

448446120

     448479733         448513531         448546762         448580605        
448613851         448647040         448679985         448712869        
448745786         448778704         448811356         448843912        
448876532         448908962         448941401         448973925        
449006337         449038652         449070952   

448446138

     448479741         448513549         448546770         448580613        
448613869         448647057         448679993         448712877        
448745794         448778712         448811364         448843920        
448876540         448908970         448941419         448973933        
449006345         449038660         449070960   

448446146

     448479758         448513564         448546788         448580621        
448613877         448647065         448680009         448712885        
448745802         448778720         448811372         448843938        
448876557         448908988         448941427         448973941        
449006352         449038678         449070978   

448446153

     448479766         448513572         448546796         448580639        
448613885         448647073         448680017         448712893        
448745810         448778738         448811380         448843946        
448876565         448908996         448941435         448973958        
449006360         449038686         449070986   

448446161

     448479774         448513580         448546804         448580647        
448613893         448647081         448680025         448712901        
448745828         448778746         448811398         448843953        
448876573         448909002         448941443         448973966        
449006378         449038694         449070994   

448446179

     448479782         448513598         448546812         448580654        
448613901         448647099         448680033         448712919        
448745836         448778761         448811406         448843961        
448876581         448909010         448941450         448973974        
449006386         449038702         449071000   

448446187

     448479790         448513606         448546820         448580662        
448613927         448647107         448680041         448712927        
448745844         448778779         448811414         448843979        
448876599         448909028         448941468         448973982        
449006394         449038710         449071018   

448446195

     448479808         448513614         448546838         448580670        
448613935         448647115         448680058         448712935        
448745851         448778787         448811422         448843987        
448876607         448909036         448941476         448973990        
449006402         449038728         449071026   

448446203

     448479816         448513622         448546846         448580688        
448613943         448647123         448680066         448712943        
448745869         448778795         448811430         448843995        
448876615         448909044         448941484         448974006        
449006410         449038736         449071034   

448446211

     448479824         448513630         448546853         448580696        
448613950         448647131         448680074         448712950        
448745877         448778803         448811448         448844001        
448876623         448909051         448941492         448974014        
449006428         449038744         449071042   

448446229

     448479832         448513648         448546861         448580704        
448613968         448647149         448680090         448712968        
448745885         448778811         448811455         448844019        
448876631         448909077         448941500         448974022        
449006436         449038751         449071059   

448446237

     448479857         448513655         448546895         448580712        
448613976         448647156         448680108         448712976        
448745893         448778829         448811463         448844027        
448876649         448909085         448941518         448974030        
449006444         449038769         449071067   

448446245

     448479865         448513663         448546903         448580720        
448613984         448647164         448680116         448712992        
448745901         448778837         448811471         448844035        
448876656         448909093         448941526         448974048        
449006451         449038777         449071075   

448446252

     448479873         448513671         448546911         448580738        
448613992         448647172         448680124         448713008        
448745919         448778845         448811489         448844043        
448876664         448909101         448941534         448974055        
449006469         449038785         449071083   

448446260

     448479881         448513689         448546929         448580746        
448614016         448647180         448680132         448713016        
448745927         448778852         448811497         448844050        
448876672         448909119         448941542         448974063        
449006477         449038793         449071091   

448446278

     448479899         448513697         448546937         448580753        
448614024         448647198         448680140         448713024        
448745935         448778860         448811505         448844068        
448876680         448909127         448941559         448974071        
449006485         449038801         449071109   

448446286

     448479907         448513705         448546945         448580761        
448614032         448647206         448680157         448713032        
448745943         448778878         448811513         448844076        
448876698         448909135         448941567         448974089        
449006493         449038819         449071117   

448446294

     448479915         448513713         448546952         448580779        
448614040         448647214         448680165         448713040        
448745950         448778886         448811521         448844084        
448876706         448909143         448941575         448974097        
449006501         449038827         449071125   

448446302

     448479923         448513721         448547315         448580787        
448614057         448647222         448680173         448713057        
448745968         448778894         448811539         448844092        
448876714         448909150         448941583         448974105        
449006519         449038835         449071133   

448446310

     448479931         448513739         448547323         448580803        
448614065         448647230         448680181         448713065        
448745976         448778902         448811547         448844100        
448876722         448909168         448941591         448974113        
449006527         449038843         449071141   

448446328

     448479949         448513747         448547349         448580811        
448614073         448647248         448680199         448713073        
448745984         448778910         448811554         448844118        
448876730         448909176         448941609         448974121        
449006535         449038850         449071158   

448446336

     448479956         448513754         448547356         448580829        
448614081         448647255         448680207         448713081        
448745992         448778928         448811562         448844126        
448876748         448909184         448941617         448974139        
449006543         449038868         449071166   

448446344

     448479964         448513762         448547364         448580837        
448614099         448647263         448680215         448713099        
448746008         448778936         448811570         448844134        
448876755         448909192         448941625         448974147        
449006550         449038876         449071174   

448446351

     448479972         448513770         448547372         448580845        
448614107         448647271         448680231         448713107        
448746016         448778944         448811588         448844142        
448876763         448909200         448941633         448974154        
449006568         449038884         449071182   

448446369

     448479980         448513788         448547380         448580852        
448614115         448647289         448680249         448713115        
448746024         448778951         448811596         448844159        
448876771         448909218         448941641         448974162        
449006576         449038892         449071190   

448446385

     448479998         448513796         448547398         448580860        
448614123         448647297         448680256         448713123        
448746032         448778969         448811604         448844167        
448876789         448909226         448941658         448974170        
449006584         449038900         449071208   

448446393

     448480004         448513804         448547406         448580878        
448614131         448647305         448680264         448713131        
448746040         448778977         448811612         448844175        
448876797         448909234         448941666         448974188        
449006592         449038918         449071216   

448446401

     448480012         448513812         448547414         448580886        
448614149         448647313         448680272         448713149        
448746057         448778985         448811620         448844183        
448876805         448909242         448941674         448974196        
449006600         449038926         449071224   

448446427

     448480020         448513820         448547422         448580894        
448614156         448647321         448680280         448713156        
448746065         448778993         448811638         448844191        
448876813         448909259         448941682         448974204        
449006618         449038934         449071232   

448446435

     448480038         448513838         448547430         448580902        
448614164         448647339         448680298         448713164        
448746073         448779009         448811646         448844209        
448876821         448909267         448941690         448974212        
449006626         449038942         449071240   

448446443

     448480046         448513846         448547455         448580910        
448614172         448647347         448680306         448713172        
448746081         448779017         448811653         448844217        
448876839         448909275         448941708         448974220        
449006634         449038959         449071257   

448446450

     448480053         448513861         448547463         448580928        
448614180         448647354         448680314         448713198        
448746099         448779025         448811661         448844225        
448876847         448909283         448941716         448974238        
449006642         449038967         449071265   

448446468

     448480061         448513879         448547471         448580936        
448614198         448647362         448680330         448713206        
448746107         448779033         448811679         448844233        
448876854         448909291         448941724         448974246        
449006659         449038975         449071273   

448446476

     448480079         448513887         448547489         448580944        
448614206         448647370         448680348         448713214        
448746115         448779041         448811687         448844241        
448876862         448909309         448941732         448974253        
449006667         449038983         449071281   

 

SCH-A-27



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448446484

     448480087         448513895         448547497         448580951        
448614214         448647388         448680355         448713222        
448746123         448779058         448811695         448844258        
448876870         448909317         448941740         448974261        
449006675         449038991         449071299   

448446492

     448480095         448513903         448547505         448580969        
448614222         448647396         448680363         448713230        
448746131         448779066         448811703         448844266        
448876888         448909325         448941765         448974279        
449006683         449039007         449071307   

448446500

     448480103         448513911         448547513         448580977        
448614230         448647404         448680371         448713248        
448746149         448779074         448811711         448844274        
448876896         448909333         448941773         448974287        
449006691         449039015         449071315   

448446518

     448480111         448513929         448547521         448580985        
448614248         448647420         448680389         448713255        
448746156         448779082         448811729         448844282        
448876904         448909341         448941781         448974295        
449006709         449039023         449071323   

448446526

     448480129         448513937         448547539         448580993        
448614255         448647438         448680397         448713263        
448746164         448779090         448811737         448844290        
448876912         448909358         448941799         448974303        
449006717         449039031         449071331   

448446534

     448480137         448513945         448547547         448581009        
448614263         448647446         448680405         448713271        
448746172         448779108         448811745         448844308        
448876920         448909366         448941807         448974311        
449006725         449039049         449071349   

448446542

     448480145         448513952         448547554         448581017        
448614271         448647453         448680413         448713289        
448746180         448779116         448811752         448844316        
448876938         448909374         448941815         448974329        
449006733         449039064         449071356   

448446559

     448480152         448513960         448547562         448581025        
448614297         448647461         448680421         448713297        
448746198         448779124         448811760         448844324        
448876946         448909382         448941823         448974337        
449006741         449039072         449071364   

448446567

     448480160         448513978         448547570         448581033        
448614305         448647479         448680439         448713305        
448746206         448779132         448811778         448844332        
448876953         448909390         448941831         448974345        
449006758         449039080         449071372   

448446575

     448480178         448513986         448547588         448581041        
448614313         448647487         448680447         448713313        
448746214         448779140         448811786         448844340        
448876961         448909408         448941849         448974352        
449006766         449039098         449071380   

448446583

     448480186         448513994         448547596         448581066        
448614321         448647495         448680454         448713321        
448746222         448779157         448811794         448844357        
448876979         448909416         448941856         448974360        
449006774         449039106         449071398   

448446591

     448480194         448514000         448547604         448581074        
448614339         448647503         448680462         448713339        
448746230         448779165         448811802         448844365        
448876987         448909424         448941864         448974378        
449006782         449039114         449071406   

448446609

     448480202         448514018         448547612         448581082        
448614347         448647511         448680470         448713347        
448746248         448779173         448811810         448844373        
448876995         448909432         448941872         448974386        
449006790         449039122         449071414   

448446617

     448480210         448514026         448547620         448581090        
448614354         448647529         448680488         448713354        
448746255         448779181         448811828         448844381        
448877001         448909440         448941880         448974394        
449006808         449039130         449071422   

448446625

     448480228         448514034         448547638         448581108        
448614362         448647537         448680496         448713362        
448746263         448779199         448811836         448844399        
448877019         448909457         448941898         448974402        
449006816         449039148         449071430   

448446633

     448480236         448514042         448547646         448581116        
448614370         448647545         448680504         448713370        
448746271         448779207         448811844         448844407        
448877027         448909465         448941906         448974410        
449006824         449039155         449071448   

448446641

     448480244         448514059         448547653         448581124        
448614388         448647552         448680512         448713388        
448746289         448779215         448811851         448844415        
448877035         448909473         448941914         448974428        
449006832         449039163         449071455   

448446658

     448480251         448514067         448547661         448581132        
448614396         448647560         448680520         448713396        
448746297         448779223         448811869         448844423        
448877043         448909481         448941922         448974436        
449006840         449039171         449071463   

448446666

     448480269         448514075         448547679         448581140        
448614404         448647578         448680538         448713404        
448746305         448779231         448811877         448844431        
448877050         448909499         448941930         448974444        
449006857         449039189         449071471   

448446674

     448480277         448514083         448547687         448581157        
448614412         448647586         448680546         448713412        
448746313         448779249         448811885         448844449        
448877068         448909507         448941948         448974451        
449006865         449039197         449071489   

448446682

     448480285         448514091         448547695         448581165        
448614420         448647594         448680553         448713420        
448746321         448779256         448811893         448844456        
448877076         448909515         448941955         448974469        
449006873         449039205         449071497   

448446690

     448480293         448514109         448547703         448581173        
448614438         448647602         448680561         448713438        
448746339         448779264         448811901         448844464        
448877084         448909523         448941963         448974477        
449006881         449039213         449071505   

448446708

     448480301         448514117         448547711         448581181        
448614446         448647610         448680579         448713446        
448746347         448779272         448811919         448844472        
448877092         448909531         448941971         448974485        
449006899         449039221         449071513   

448446716

     448480319         448514125         448547729         448581199        
448614453         448647628         448680587         448713453        
448746354         448779280         448811927         448844480        
448877100         448909549         448941989         448974493        
449006907         449039239         449071521   

448446724

     448480327         448514133         448547737         448581207        
448614461         448647636         448680595         448713461        
448746362         448779298         448811935         448844498        
448877118         448909556         448941997         448974501        
449006915         449039247         449071539   

448446732

     448480335         448514141         448547745         448581215        
448614479         448647644         448680603         448713479        
448746370         448779306         448811943         448844506        
448877126         448909564         448942003         448974519        
449006923         449039254         449071547   

448446740

     448480343         448514158         448547752         448581223        
448614487         448647651         448680611         448713487        
448746388         448779314         448811950         448844514        
448877134         448909572         448942011         448974527        
449006931         449039262         449071554   

448446757

     448480350         448514166         448547760         448581231        
448614495         448647669         448680629         448713495        
448746396         448779322         448811968         448844522        
448877142         448909580         448942029         448974535        
449006949         449039270         449071562   

448446765

     448480368         448514174         448547778         448581249        
448614503         448647677         448680637         448713503        
448746404         448779330         448811976         448844530        
448877159         448909598         448942037         448974543        
449006956         449039288         449071570   

448446773

     448480376         448514182         448547786         448581256        
448614511         448647685         448680645         448713511        
448746412         448779348         448811984         448844548        
448877167         448909606         448942045         448974550        
449006964         449039296         449071588   

448446781

     448480384         448514190         448547794         448581264        
448614529         448647693         448680652         448713537        
448746420         448779355         448811992         448844555        
448877175         448909614         448942052         448974568        
449006972         449039304         449071596   

448446799

     448480400         448514208         448547802         448581272        
448614537         448647701         448680660         448713545        
448746438         448779363         448812008         448844563        
448877183         448909622         448942060         448974576        
449006980         449039312         449071604   

448446807

     448480418         448514216         448547810         448581298        
448614545         448647719         448680686         448713552        
448746446         448779371         448812016         448844571        
448877191         448909630         448942078         448974592        
449006998         449039320         449071612   

448446815

     448480426         448514224         448547828         448581306        
448614552         448647727         448680694         448713560        
448746453         448779389         448812024         448844589        
448877209         448909648         448942086         448974600        
449007004         449039338         449071620   

448446823

     448480434         448514232         448547836         448581314        
448614560         448647735         448680702         448713578        
448746461         448779397         448812032         448844597        
448877217         448909655         448942094         448974618        
449007012         449039346         449071638   

448446831

     448480442         448514240         448547844         448581322        
448614578         448647750         448680710         448713586        
448746479         448779405         448812040         448844605        
448877225         448909663         448942102         448974626        
449007020         449039353         449071646   

448446849

     448480459         448514257         448547851         448581330        
448614586         448647768         448680728         448713594        
448746487         448779413         448812057         448844613        
448877233         448909671         448942110         448974634        
449007038         449039361         449071653   

448446856

     448480467         448514265         448547869         448581348        
448614602         448647776         448680736         448713602        
448746495         448779421         448812065         448844621        
448877241         448909689         448942128         448974642        
449007046         449039379         449071661   

448446864

     448480475         448514273         448547877         448581355        
448614610         448647784         448680744         448713610        
448746503         448779439         448812073         448844639        
448877258         448909697         448942136         448974659        
449007053         449039387         449071679   

448446872

     448480483         448514281         448547885         448581363        
448614628         448647792         448680751         448713628        
448746511         448779447         448812081         448844647        
448877266         448909705         448942144         448974667        
449007061         449039395         449071687   

448446880

     448480491         448514299         448547893         448581371        
448614636         448647800         448680769         448713636        
448746529         448779454         448812099         448844654        
448877274         448909713         448942151         448974675        
449007079         449039403         449071695   

448446898

     448480509         448514307         448547901         448581389        
448614644         448647818         448680777         448713644        
448746537         448779462         448812107         448844662        
448877282         448909721         448942169         448974683        
449007087         449039411         449071703   

448446906

     448480517         448514315         448547919         448581397        
448614651         448647826         448680793         448713651        
448746545         448779470         448812115         448844670        
448877308         448909739         448942177         448974691        
449007095         449039429         449071711   

448446914

     448480525         448514323         448547935         448581405        
448614669         448647834         448680801         448713669        
448746552         448779488         448812123         448844688        
448877316         448909747         448942185         448974709        
449007103         449039437         449071729   

448446922

     448480533         448514331         448547943         448581413        
448614677         448647842         448680819         448713677        
448746560         448779496         448812131         448844696        
448877324         448909754         448942193         448974717        
449007111         449039445         449071737   

448446930

     448480541         448514349         448547950         448581421        
448614685         448647859         448680827         448713685        
448746578         448779504         448812149         448844704        
448877332         448909762         448942201         448974725        
449007129         449039452         449071745   

448446948

     448480558         448514356         448547968         448581439        
448614693         448647867         448680835         448713693        
448746586         448779512         448812156         448844712        
448877340         448909770         448942219         448974733        
449007137         449039460         449071752   

448446955

     448480566         448514364         448547976         448581447        
448614719         448647875         448680843         448713701        
448746594         448779520         448812164         448844720        
448877357         448909788         448942227         448974741        
449007145         449039478         449071760   

448446963

     448480574         448514372         448547984         448581454        
448614727         448647883         448680850         448713719        
448746602         448779538         448812172         448844738        
448877365         448909796         448942235         448974758        
449007152         449039486         449071778   

448446971

     448480590         448514380         448547992         448581462        
448614735         448647891         448680868         448713727        
448746610         448779546         448812180         448844746        
448877373         448909804         448942243         448974766        
449007160         449039494         449071786   

448446989

     448480608         448514398         448548008         448581470        
448614743         448647909         448680876         448713735        
448746644         448779553         448812198         448844753        
448877381         448909812         448942250         448974774        
449007178         449039502         449071794   

448446997

     448480616         448514406         448548016         448581488        
448614750         448647917         448680884         448713743        
448746651         448779561         448812206         448844761        
448877399         448909820         448942268         448974782        
449007186         449039510         449071802   

448447003

     448480632         448514414         448548024         448581496        
448614768         448647925         448680892         448713750        
448746669         448779579         448812214         448844779        
448877407         448909838         448942276         448974790        
449007194         449039528         449071810   

448447011

     448480640         448514422         448548032         448581504        
448614776         448647933         448680900         448713768        
448746677         448779587         448812222         448844787        
448877415         448909846         448942284         448974808        
449007202         449039536         449071828   

448447029

     448480665         448514430         448548040         448581512        
448614784         448647941         448680918         448713776        
448746685         448779595         448812230         448844795        
448877423         448909853         448942292         448974816        
449007210         449039544         449071836   

448447037

     448480673         448514448         448548057         448581520        
448614792         448647958         448680926         448713784        
448746693         448779603         448812248         448844803        
448877431         448909861         448942300         448974824        
449007228         449039551         449071844   

448447045

     448480681         448514455         448548065         448581538        
448614800         448647966         448680934         448713792        
448746701         448779611         448812255         448844811        
448877449         448909879         448942318         448974832        
449007236         449039569         449071851   

448447052

     448480699         448514463         448548073         448581546        
448614818         448647974         448680942         448713800        
448746719         448779629         448812263         448844829        
448877456         448909887         448942326         448974840        
449007244         449039577         449071869   

448447060

     448480707         448514471         448548081         448581553        
448614826         448647982         448680959         448713818        
448746727         448779637         448812271         448844837        
448877464         448909895         448942334         448974857        
449007251         449039585         449071877   

448447078

     448480715         448514489         448548099         448581561        
448614834         448647990         448680967         448713826        
448746735         448779645         448812289         448844845        
448877472         448909903         448942342         448974865        
449007269         449039593         449071885   

448447094

     448480723         448514497         448548107         448581579        
448614842         448648006         448680975         448713834        
448746743         448779652         448812297         448844852        
448877480         448909911         448942359         448974873        
449007277         449039601         449071893   

448447102

     448480731         448514505         448548115         448581587        
448614867         448648014         448680983         448713842        
448746750         448779660         448812305         448844860        
448877498         448909929         448942367         448974881        
449007285         449039619         449071901   

448447110

     448480749         448514513         448548123         448581595        
448614875         448648022         448680991         448713859        
448746768         448779678         448812321         448844878        
448877506         448909937         448942375         448974899        
449007293         449039627         449071919   

448447128

     448480756         448514539         448548131         448581603        
448614883         448648030         448681007         448713867        
448746776         448779686         448812339         448844886        
448877514         448909945         448942383         448974907        
449007301         449039635         449071927   

448447136

     448480764         448514547         448548149         448581611        
448614891         448648048         448681015         448713875        
448746784         448779694         448812347         448844894        
448877522         448909952         448942391         448974915        
449007319         449039643         449071935   

448447144

     448480772         448514554         448548156         448581629        
448614917         448648055         448681023         448713883        
448746792         448779702         448812354         448844902        
448877530         448909960         448942409         448974923        
449007327         449039650         449071950   

448447151

     448480780         448514570         448548164         448581637        
448614925         448648063         448681031         448713891        
448746800         448779710         448812362         448844910        
448877548         448909978         448942417         448974931        
449007335         449039668         449071968   

448447169

     448480798         448514588         448548172         448581645        
448614933         448648071         448681049         448713909        
448746818         448779728         448812370         448844928        
448877555         448909986         448942425         448974949        
449007343         449039676         449071976   

448447185

     448480806         448514596         448548180         448581652        
448614941         448648089         448681056         448713917        
448746826         448779736         448812388         448844936        
448877563         448909994         448942433         448974956        
449007350         449039684         449071984   

448447193

     448480814         448514604         448548198         448581660        
448614958         448648097         448681064         448713925        
448746834         448779744         448812396         448844944        
448877571         448910000         448942441         448974964        
449007368         449039692         449071992   

448447201

     448480822         448514612         448548206         448581678        
448614966         448648105         448681072         448713933        
448746842         448779751         448812404         448844951        
448877589         448910018         448942458         448974972        
449007376         449039700         449072008   

448447219

     448480830         448514620         448548214         448581686        
448614974         448648113         448681080         448713941        
448746859         448779769         448812412         448844969        
448877597         448910026         448942466         448974980        
449007384         449039718         449072016   

448447227

     448480848         448514638         448548222         448581694        
448614982         448648121         448681098         448713958        
448746867         448779777         448812420         448844977        
448877605         448910034         448942474         448974998        
449007392         449039726         449072024   

 

SCH-A-28



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448447235

     448480855         448514646         448548230         448581702        
448614990         448648139         448681106         448713966        
448746875         448779785         448812438         448844985        
448877613         448910042         448942482         448975003        
449007400         449039734         449072032   

448447243

     448480863         448514653         448548248         448581710        
448615005         448648147         448681114         448713974        
448746883         448779793         448812446         448844993        
448877621         448910059         448942490         448975011        
449007418         449039742         449072040   

448447250

     448480871         448514661         448548255         448581728        
448615013         448648154         448681122         448713982        
448746891         448779801         448812453         448845008        
448877639         448910067         448942508         448975029        
449007426         449039759         449072057   

448447268

     448480889         448514679         448548263         448581736        
448615021         448648162         448681130         448713990        
448746909         448779819         448812461         448845016        
448877647         448910075         448942516         448975037        
449007434         449039767         449072065   

448447276

     448480897         448514687         448548271         448581744        
448615039         448648170         448681148         448714006        
448746917         448779827         448812479         448845024        
448877654         448910083         448942524         448975045        
449007442         449039775         449072073   

448447284

     448480905         448514695         448548297         448581751        
448615047         448648188         448681155         448714014        
448746925         448779835         448812487         448845032        
448877662         448910091         448942532         448975052        
449007467         449039783         449072081   

448447292

     448480913         448514703         448548305         448581769        
448615054         448648196         448681163         448714022        
448746933         448779843         448812495         448845040        
448877670         448910109         448942540         448975060        
449007475         449039791         449072099   

448447326

     448480921         448514711         448548313         448581777        
448615062         448648204         448681171         448714048        
448746941         448779850         448812503         448845057        
448877688         448910117         448942557         448975078        
449007483         449039809         449072115   

448447334

     448480939         448514729         448548321         448581785        
448615070         448648212         448681189         448714055        
448746958         448779868         448812511         448845065        
448877696         448910125         448942565         448975086        
449007491         449039817         449072123   

448447342

     448480947         448514737         448548339         448581793        
448615088         448648220         448681197         448714063        
448746966         448779876         448812529         448845073        
448877704         448910133         448942573         448975094        
449007509         449039825         449072149   

448447359

     448480954         448514745         448548347         448581801        
448615096         448648238         448681205         448714071        
448746974         448779884         448812537         448845081        
448877712         448910141         448942581         448975102        
449007517         449039833         449072156   

448447367

     448480962         448514752         448548354         448581819        
448615104         448648246         448681213         448714089        
448746982         448779892         448812545         448845099        
448877720         448910158         448942599         448975110        
449007525         449039841         449072164   

448447375

     448480970         448514760         448548362         448581827        
448615112         448648253         448681239         448714097        
448746990         448779900         448812552         448845107        
448877738         448910166         448942607         448975128        
449007533         449039858         449072172   

448447383

     448480988         448514778         448548370         448581835        
448615120         448648261         448681247         448714105        
448747006         448779918         448812560         448845115        
448877746         448910174         448942615         448975136        
449007541         449039866         449072180   

448447391

     448480996         448514786         448548388         448581843        
448615138         448648279         448681254         448714113        
448747014         448779926         448812578         448845123        
448877753         448910182         448942623         448975144        
449007558         449039874         449072198   

448447409

     448481002         448514794         448548396         448581850        
448615146         448648287         448681262         448714121        
448747022         448779934         448812586         448845131        
448877761         448910190         448942631         448975151        
449007566         449039882         449072206   

448447417

     448481010         448514802         448548404         448581868        
448615153         448648295         448681270         448714139        
448747030         448779942         448812594         448845149        
448877779         448910208         448942649         448975169        
449007574         449039890         449072214   

448447425

     448481028         448514810         448548412         448581876        
448615161         448648303         448681288         448714147        
448747048         448779959         448812610         448845156        
448877787         448910216         448942664         448975177        
449007582         449039908         449072222   

448447433

     448481036         448514828         448548420         448581884        
448615179         448648311         448681296         448714154        
448747055         448779967         448812628         448845164        
448877795         448910224         448942672         448975185        
449007590         449039916         449072248   

448447458

     448481044         448514836         448548438         448581892        
448615187         448648329         448681304         448714170        
448747063         448779975         448812636         448845172        
448877803         448910232         448942680         448975193        
449007608         449039924         449072255   

448447466

     448481051         448514844         448548446         448581900        
448615195         448648337         448681312         448714188        
448747071         448779983         448812644         448845180        
448877811         448910240         448942698         448975201        
449007616         449039932         449072263   

448447474

     448481069         448514851         448548453         448581918        
448615203         448648345         448681320         448714196        
448747089         448779991         448812651         448845198        
448877829         448910257         448942706         448975219        
449007624         449039940         449072271   

448447482

     448481077         448514869         448548461         448581926        
448615211         448648352         448681338         448714204        
448747097         448780007         448812669         448845206        
448877837         448910265         448942714         448975227        
449007632         449039957         449072289   

448447508

     448481085         448514877         448548479         448581934        
448615229         448648360         448681346         448714212        
448747105         448780015         448812677         448845214        
448877845         448910273         448942722         448975235        
449007640         449039965         449072297   

448447516

     448481093         448514885         448548487         448581942        
448615237         448648378         448681353         448714220        
448747113         448780023         448812685         448845222        
448877852         448910281         448942730         448975243        
449007657         449039973         449072305   

448447524

     448481101         448514893         448548495         448581959        
448615252         448648386         448681361         448714238        
448747121         448780031         448812693         448845230        
448877860         448910299         448942748         448975250        
449007665         449039981         449072313   

448447532

     448481119         448514919         448548503         448581967        
448615260         448648394         448681379         448714246        
448747139         448780049         448812701         448845248        
448877878         448910307         448942755         448975268        
449007673         449039999         449072321   

448447540

     448481127         448514927         448548511         448581975        
448615278         448648402         448681387         448714253        
448747147         448780056         448812719         448845255        
448877886         448910315         448942763         448975276        
449007681         449040005         449072339   

448447557

     448481135         448514935         448548529         448581983        
448615286         448648410         448681395         448714261        
448747154         448780064         448812727         448845263        
448877894         448910323         448942771         448975284        
449007699         449040013         449072347   

448447565

     448481150         448514943         448548537         448581991        
448615294         448648428         448681403         448714279        
448747162         448780072         448812735         448845271        
448877902         448910331         448942789         448975292        
449007707         449040021         449072354   

448447573

     448481176         448514950         448548552         448582015        
448615302         448648436         448681411         448714287        
448747170         448780080         448812743         448845289        
448877910         448910349         448942797         448975300        
449007715         449040039         449072362   

448447581

     448481184         448514968         448548560         448582023        
448615310         448648444         448681429         448714295        
448747188         448780098         448812750         448845297        
448877928         448910356         448942805         448975318        
449007723         449040047         449072370   

448447599

     448481192         448514976         448548578         448582031        
448615328         448648451         448681437         448714303        
448747196         448780106         448812768         448845305        
448877936         448910364         448942813         448975326        
449007731         449040054         449072388   

448447607

     448481200         448514984         448548586         448582049        
448615336         448648469         448681445         448714311        
448747204         448780114         448812776         448845313        
448877944         448910372         448942821         448975334        
449007749         449040062         449072396   

448447615

     448481218         448514992         448548594         448582056        
448615344         448648477         448681452         448714329        
448747212         448780122         448812784         448845321        
448877951         448910380         448942839         448975342        
449007756         449040070         449072404   

448447623

     448481226         448515007         448548602         448582064        
448615351         448648485         448681460         448714337        
448747220         448780130         448812792         448845339        
448877969         448910398         448942847         448975359        
449007764         449040088         449072412   

448447631

     448481234         448515015         448548610         448582072        
448615369         448648493         448681478         448714345        
448747238         448780148         448812800         448845347        
448877977         448910406         448942854         448975367        
449007772         449040096         449072420   

448447649

     448481242         448515023         448548628         448582080        
448615377         448648501         448681486         448714352        
448747246         448780155         448812818         448845354        
448877985         448910414         448942862         448975375        
449007780         449040104         449072438   

448447656

     448481259         448515031         448548636         448582098        
448615385         448648519         448681494         448714360        
448747253         448780163         448812826         448845362        
448877993         448910422         448942870         448975383        
449007798         449040112         449072446   

448447672

     448481267         448515056         448548644         448582106        
448615393         448648527         448681502         448714378        
448747261         448780171         448812834         448845370        
448878009         448910430         448942888         448975391        
449007806         449040120         449072453   

448447680

     448481275         448515064         448548651         448582114        
448615401         448648535         448681510         448714386        
448747279         448780189         448812842         448845388        
448878017         448910448         448942896         448975409        
449007814         449040138         449072461   

448447698

     448481283         448515072         448548669         448582122        
448615419         448648543         448681528         448714394        
448747287         448780197         448812859         448845396        
448878025         448910455         448942904         448975417        
449007822         449040146         449072479   

448447706

     448481309         448515080         448548677         448582130        
448615427         448648550         448681536         448714402        
448747295         448780205         448812867         448845404        
448878033         448910463         448942912         448975433        
449007830         449040153         449072487   

448447714

     448481317         448515098         448548685         448582148        
448615435         448648568         448681544         448714410        
448747303         448780213         448812875         448845412        
448878041         448910471         448942920         448975441        
449007848         449040161         449072495   

448447722

     448481325         448515106         448548693         448582155        
448615443         448648576         448681551         448714428        
448747311         448780221         448812883         448845420        
448878058         448910489         448942938         448975458        
449007855         449040179         449072503   

448447730

     448481333         448515114         448548701         448582163        
448615450         448648584         448681569         448714436        
448747329         448780239         448812891         448845438        
448878066         448910497         448942946         448975466        
449007863         449040187         449072511   

448447748

     448481341         448515122         448548719         448582171        
448615468         448648592         448681577         448714444        
448747337         448780247         448812909         448845446        
448878074         448910505         448942953         448975474        
449007871         449040195         449072529   

448447755

     448481358         448515130         448548727         448582189        
448615476         448648600         448681585         448714451        
448747345         448780254         448812917         448845453        
448878082         448910513         448942961         448975482        
449007889         449040203         449072537   

448447763

     448481366         448515148         448548735         448582197        
448615484         448648618         448681593         448714469        
448747352         448780262         448812925         448845461        
448878090         448910521         448942979         448975490        
449007897         449040211         449072545   

448447771

     448481382         448515155         448548743         448582205        
448615492         448648626         448681601         448714477        
448747360         448780270         448812933         448845479        
448878108         448910539         448942987         448975508        
449007905         449040229         449072552   

448447789

     448481390         448515163         448548750         448582213        
448615500         448648634         448681619         448714485        
448747378         448780288         448812941         448845487        
448878116         448910547         448942995         448975516        
449007913         449040237         449072560   

448447797

     448481408         448515171         448548768         448582221        
448615518         448648642         448681627         448714493        
448747386         448780296         448812958         448845495        
448878124         448910554         448943001         448975524        
449007921         449040245         449072578   

448447805

     448481416         448515197         448548776         448582239        
448615526         448648659         448681635         448714501        
448747394         448780304         448812966         448845503        
448878132         448910562         448943019         448975532        
449007939         449040252         449072586   

448447813

     448481424         448515213         448548784         448582247        
448615534         448648667         448681643         448714519        
448747402         448780312         448812974         448845511        
448878140         448910570         448943027         448975540        
449007947         449040260         449072594   

448447821

     448481432         448515221         448548792         448582254        
448615542         448648675         448681650         448714527        
448747410         448780320         448812982         448845529        
448878157         448910588         448943035         448975557        
449007954         449040278         449072602   

448447839

     448481440         448515239         448548800         448582262        
448615559         448648683         448681668         448714535        
448747428         448780338         448812990         448845537        
448878165         448910596         448943043         448975565        
449007962         449040286         449072610   

448447847

     448481457         448515247         448548818         448582270        
448615567         448648691         448681676         448714543        
448747436         448780346         448813006         448845545        
448878173         448910604         448943050         448975573        
449007970         449040294         449072628   

448447854

     448481465         448515254         448548826         448582288        
448615575         448648709         448681684         448714550        
448747444         448780353         448813014         448845552        
448878181         448910612         448943068         448975581        
449007988         449040302         449072636   

448447862

     448481473         448515262         448548834         448582296        
448615583         448648717         448681692         448714568        
448747451         448780361         448813022         448845560        
448878199         448910620         448943076         448975599        
449007996         449040310         449072644   

448447870

     448481481         448515270         448548842         448582304        
448615591         448648725         448681700         448714576        
448747469         448780379         448813030         448845578        
448878207         448910638         448943084         448975607        
449008002         449040328         449072651   

448447888

     448481499         448515288         448548859         448582312        
448615609         448648733         448681718         448714584        
448747477         448780387         448813048         448845586        
448878215         448910646         448943092         448975615        
449008010         449040336         449072669   

448447896

     448481507         448515296         448548867         448582320        
448615617         448648741         448681726         448714592        
448747485         448780395         448813055         448845594        
448878223         448910653         448943100         448975623        
449008028         449040344         449072677   

448447904

     448481523         448515304         448548875         448582338        
448615625         448648758         448681734         448714600        
448747493         448780403         448813063         448845602        
448878231         448910661         448943118         448975631        
449008036         449040351         449072685   

448447912

     448481531         448515312         448548883         448582346        
448615633         448648766         448681742         448714618        
448747501         448780411         448813071         448845610        
448878249         448910679         448943126         448975649        
449008044         449040369         449072693   

448447920

     448481549         448515320         448548891         448582353        
448615641         448648774         448681759         448714626        
448747519         448780429         448813089         448845628        
448878256         448910687         448943134         448975656        
449008051         449040377         449072701   

448447938

     448481556         448515338         448548909         448582361        
448615658         448648782         448681767         448714634        
448747527         448780437         448813097         448845636        
448878264         448910695         448943142         448975664        
449008069         449040385         449072719   

448447946

     448481564         448515346         448548917         448582379        
448615666         448648790         448681775         448714642        
448747535         448780445         448813105         448845644        
448878272         448910703         448943159         448975672        
449008077         449040393         449072727   

448447953

     448481572         448515353         448548925         448582387        
448615674         448648808         448681783         448714659        
448747550         448780452         448813113         448845651        
448878280         448910711         448943167         448975680        
449008085         449040401         449072735   

448447961

     448481580         448515361         448548933         448582395        
448615682         448648816         448681791         448714667        
448747568         448780460         448813121         448845669        
448878298         448910729         448943175         448975698        
449008093         449040419         449072743   

448447979

     448481598         448515379         448548941         448582403        
448615690         448648824         448681809         448714675        
448747576         448780478         448813139         448845677        
448878306         448910737         448943183         448975706        
449008101         449040427         449072750   

448447995

     448481606         448515387         448548958         448582429        
448615708         448648832         448681817         448714683        
448747584         448780486         448813147         448845685        
448878314         448910745         448943191         448975714        
449008119         449040435         449072768   

448448001

     448481614         448515395         448548966         448582437        
448615716         448648840         448681825         448714691        
448747592         448780494         448813154         448845693        
448878322         448910752         448943209         448975722        
449008127         449040443         449072776   

448448019

     448481622         448515403         448548974         448582445        
448615724         448648857         448681833         448714709        
448747600         448780502         448813162         448845701        
448878330         448910760         448943217         448975730        
449008135         449040450         449072784   

 

SCH-A-29



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448448027

     448481630         448515411         448548990         448582452        
448615732         448648865         448681858         448714717        
448747618         448780510         448813170         448845719        
448878348         448910778         448943225         448975748        
449008143         449040468         449072792   

448448035

     448481648         448515429         448549006         448582460        
448615740         448648873         448681874         448714725        
448747626         448780528         448813188         448845727        
448878355         448910786         448943233         448975755        
449008150         449040476         449072800   

448448043

     448481655         448515445         448549014         448582478        
448615757         448648881         448681882         448714733        
448747634         448780536         448813196         448845735        
448878363         448910794         448943241         448975763        
449008168         449040484         449072818   

448448050

     448481663         448515452         448549022         448582486        
448615765         448648899         448681890         448714741        
448747659         448780544         448813204         448845743        
448878371         448910802         448943258         448975771        
449008176         449040492         449072826   

448448068

     448481671         448515460         448549030         448582494        
448615773         448648907         448681908         448714758        
448747667         448780551         448813212         448845750        
448878389         448910810         448943266         448975789        
449008184         449040500         449072834   

448448076

     448481689         448515478         448549048         448582510        
448615781         448648915         448681916         448714766        
448747675         448780569         448813220         448845768        
448878397         448910828         448943274         448975797        
449008192         449040518         449072842   

448448084

     448481705         448515486         448549055         448582528        
448615799         448648923         448681924         448714774        
448747683         448780577         448813238         448845776        
448878405         448910836         448943282         448975805        
449008200         449040526         449072859   

448448092

     448481713         448515494         448549063         448582536        
448615807         448648931         448681932         448714790        
448747691         448780585         448813246         448845784        
448878413         448910844         448943290         448975813        
449008218         449040534         449072867   

448448100

     448481721         448515502         448549071         448582544        
448615823         448648949         448681940         448714808        
448747709         448780593         448813253         448845792        
448878421         448910851         448943308         448975821        
449008226         449040542         449072875   

448448118

     448481739         448515510         448549089         448582551        
448615831         448648956         448681957         448714816        
448747717         448780601         448813261         448845800        
448878439         448910869         448943316         448975839        
449008234         449040559         449072883   

448448126

     448481747         448515528         448549097         448582569        
448615849         448648964         448681965         448714824        
448747725         448780619         448813279         448845826        
448878447         448910877         448943324         448975847        
449008242         449040567         449072909   

448448142

     448481754         448515536         448549105         448582577        
448615856         448648972         448681973         448714832        
448747733         448780627         448813287         448845834        
448878454         448910885         448943332         448975854        
449008259         449040575         449072917   

448448159

     448481762         448515544         448549113         448582585        
448615864         448648980         448681981         448714840        
448747741         448780635         448813295         448845842        
448878462         448910893         448943340         448975862        
449008267         449040583         449072925   

448448167

     448481770         448515551         448549121         448582593        
448615872         448648998         448681999         448714857        
448747758         448780643         448813303         448845859        
448878470         448910901         448943357         448975870        
449008275         449040591         449072933   

448448175

     448481788         448515569         448549139         448582601        
448615880         448649004         448682005         448714865        
448747766         448780650         448813311         448845867        
448878488         448910919         448943365         448975888        
449008283         449040609         449072941   

448448191

     448481796         448515577         448549147         448582619        
448615898         448649012         448682013         448714873        
448747774         448780668         448813329         448845875        
448878496         448910927         448943373         448975896        
449008291         449040617         449072958   

448448209

     448481804         448515585         448549154         448582627        
448615906         448649020         448682021         448714881        
448747782         448780676         448813337         448845883        
448878504         448910935         448943381         448975904        
449008309         449040625         449072966   

448448217

     448481812         448515593         448549162         448582635        
448615914         448649038         448682039         448714899        
448747790         448780684         448813345         448845891        
448878512         448910943         448943399         448975912        
449008317         449040633         449072974   

448448225

     448481820         448515619         448549170         448582643        
448615922         448649046         448682047         448714907        
448747808         448780692         448813352         448845909        
448878520         448910950         448943407         448975920        
449008325         449040641         449072982   

448448233

     448481838         448515627         448549188         448582650        
448615930         448649053         448682054         448714915        
448747824         448780700         448813360         448845917        
448878538         448910968         448943415         448975938        
449008333         449040658         449072990   

448448241

     448481846         448515635         448549196         448582668        
448615948         448649061         448682062         448714923        
448747832         448780718         448813378         448845925        
448878546         448910976         448943423         448975946        
449008341         449040666         449073006   

448448258

     448481853         448515643         448549204         448582676        
448615955         448649079         448682070         448714931        
448747840         448780726         448813386         448845933        
448878553         448910984         448943431         448975953        
449008358         449040674         449073014   

448448266

     448481861         448515650         448549212         448582684        
448615963         448649087         448682088         448714949        
448747857         448780734         448813394         448845941        
448878561         448910992         448943449         448975961        
449008366         449040682         449073022   

448448274

     448481879         448515668         448549220         448582692        
448615971         448649095         448682096         448714964        
448747865         448780742         448813402         448845958        
448878579         448911008         448943456         448975979        
449008374         449040690         449073030   

448448282

     448481887         448515676         448549238         448582700        
448615989         448649103         448682104         448714972        
448747873         448780759         448813410         448845966        
448878587         448911016         448943464         448975987        
449008382         449040708         449073048   

448448290

     448481895         448515684         448549246         448582718        
448615997         448649111         448682112         448714980        
448747881         448780767         448813428         448845974        
448878595         448911024         448943472         448975995        
449008390         449040716         449073055   

448448308

     448481903         448515700         448549253         448582726        
448616003         448649129         448682120         448714998        
448747899         448780775         448813436         448845990        
448878603         448911032         448943480         448976001        
449008408         449040724         449073063   

448448316

     448481911         448515718         448549261         448582734        
448616011         448649137         448682138         448715003        
448747907         448780783         448813444         448846006        
448878611         448911040         448943498         448976019        
449008416         449040732         449073071   

448448324

     448481929         448515726         448549279         448582742        
448616029         448649145         448682146         448715011        
448747915         448780791         448813451         448846014        
448878629         448911057         448943506         448976027        
449008424         449040740         449073089   

448448332

     448481937         448515734         448549287         448582759        
448616037         448649152         448682153         448715029        
448747923         448780809         448813469         448846022        
448878637         448911065         448943514         448976035        
449008432         449040757         449073097   

448448340

     448481945         448515742         448549295         448582767        
448616045         448649160         448682161         448715037        
448747931         448780817         448813477         448846030        
448878645         448911073         448943522         448976043        
449008440         449040765         449073105   

448448357

     448481952         448515759         448549303         448582775        
448616052         448649178         448682179         448715045        
448747949         448780825         448813485         448846048        
448878652         448911081         448943530         448976050        
449008457         449040773         449073113   

448448365

     448481960         448515767         448549311         448582783        
448616060         448649186         448682187         448715052        
448747956         448780833         448813493         448846055        
448878660         448911099         448943548         448976068        
449008465         449040781         449073121   

448448373

     448481978         448515775         448549337         448582791        
448616078         448649194         448682195         448715078        
448747964         448780841         448813501         448846063        
448878678         448911107         448943555         448976084        
449008473         449040799         449073139   

448448381

     448481986         448515783         448549345         448582817        
448616086         448649202         448682203         448715086        
448747972         448780858         448813519         448846071        
448878686         448911115         448943563         448976092        
449008481         449040807         449073147   

448448399

     448481994         448515791         448549352         448582825        
448616094         448649210         448682211         448715094        
448747980         448780866         448813527         448846089        
448878694         448911123         448943571         448976100        
449008499         449040815         449073154   

448448407

     448482000         448515809         448549360         448582833        
448616102         448649228         448682229         448715102        
448747998         448780874         448813535         448846097        
448878702         448911131         448943589         448976118        
449008507         449040823         449073162   

448448415

     448482018         448515817         448549378         448582841        
448616110         448649236         448682237         448715110        
448748004         448780882         448813543         448846105        
448878710         448911149         448943597         448976126        
449008515         449040831         449073170   

448448423

     448482026         448515825         448549386         448582858        
448616128         448649244         448682245         448715128        
448748012         448780890         448813550         448846113        
448878728         448911156         448943605         448976134        
449008523         449040849         449073188   

448448431

     448482034         448515833         448549394         448582866        
448616136         448649251         448682252         448715136        
448748020         448780908         448813568         448846121        
448878736         448911164         448943613         448976142        
449008531         449040856         449073196   

448448449

     448482042         448515841         448549402         448582874        
448616144         448649269         448682260         448715144        
448748038         448780916         448813576         448846139        
448878744         448911172         448943621         448976159        
449008549         449040864         449073204   

448448456

     448482059         448515858         448549410         448582882        
448616151         448649277         448682278         448715151        
448748046         448780924         448813584         448846147        
448878751         448911180         448943639         448976167        
449008556         449040872         449073212   

448448464

     448482067         448515866         448549428         448582890        
448616169         448649285         448682286         448715169        
448748053         448780932         448813592         448846154        
448878769         448911198         448943647         448976175        
449008564         449040880         449073220   

448448480

     448482075         448515874         448549436         448582908        
448616177         448649293         448682294         448715177        
448748061         448780940         448813600         448846162        
448878777         448911206         448943654         448976183        
449008572         449040898         449073238   

448448498

     448482083         448515882         448549444         448582916        
448616185         448649301         448682302         448715185        
448748079         448780957         448813618         448846170        
448878785         448911214         448943662         448976191        
449008580         449040906         449073246   

448448506

     448482091         448515890         448549451         448582924        
448616193         448649319         448682310         448715193        
448748087         448780965         448813626         448846188        
448878793         448911222         448943670         448976209        
449008598         449040914         449073253   

448448514

     448482109         448515908         448549469         448582932        
448616201         448649327         448682328         448715201        
448748095         448780973         448813634         448846196        
448878801         448911230         448943688         448976217        
449008606         449040922         449073261   

448448522

     448482117         448515916         448549477         448582940        
448616219         448649335         448682336         448715219        
448748103         448780981         448813642         448846204        
448878819         448911248         448943696         448976225        
449008614         449040930         449073279   

448448530

     448482125         448515924         448549485         448582957        
448616227         448649343         448682344         448715227        
448748111         448780999         448813659         448846212        
448878827         448911255         448943704         448976233        
449008622         449040948         449073287   

448448548

     448482133         448515940         448549493         448582965        
448616235         448649350         448682351         448715235        
448748129         448781005         448813667         448846220        
448878835         448911263         448943712         448976241        
449008630         449040955         449073295   

448448555

     448482141         448515957         448549501         448582973        
448616243         448649368         448682369         448715243        
448748137         448781013         448813675         448846246        
448878843         448911271         448943720         448976258        
449008648         449040963         449073303   

448448563

     448482158         448515965         448549519         448582981        
448616250         448649384         448682377         448715250        
448748145         448781021         448813683         448846253        
448878850         448911289         448943738         448976266        
449008655         449040971         449073311   

448448571

     448482166         448515973         448549527         448582999        
448616268         448649392         448682385         448715268        
448748152         448781039         448813691         448846261        
448878868         448911297         448943746         448976274        
449008663         449040989         449073329   

448448589

     448482182         448515981         448549535         448583005        
448616276         448649400         448682393         448715276        
448748160         448781047         448813709         448846279        
448878876         448911305         448943753         448976282        
449008671         449040997         449073337   

448448597

     448482190         448515999         448549543         448583013        
448616284         448649418         448682401         448715284        
448748178         448781054         448813717         448846287        
448878884         448911313         448943761         448976290        
449008689         449041003         449073345   

448448605

     448482216         448516013         448549550         448583021        
448616292         448649426         448682419         448715292        
448748186         448781062         448813725         448846295        
448878892         448911321         448943779         448976308        
449008697         449041011         449073352   

448448613

     448482224         448516021         448549568         448583039        
448616300         448649434         448682443         448715300        
448748194         448781070         448813733         448846303        
448878900         448911339         448943795         448976316        
449008705         449041029         449073360   

448448621

     448482232         448516039         448549576         448583047        
448616318         448649442         448682450         448715318        
448748202         448781088         448813741         448846311        
448878918         448911347         448943803         448976324        
449008713         449041037         449073378   

448448639

     448482240         448516047         448549584         448583054        
448616326         448649459         448682468         448715326        
448748210         448781096         448813758         448846329        
448878926         448911354         448943811         448976332        
449008721         449041045         449073386   

448448647

     448482257         448516054         448549592         448583062        
448616334         448649467         448682476         448715334        
448748228         448781104         448813766         448846337        
448878934         448911362         448943829         448976340        
449008739         449041052         449073394   

448448654

     448482265         448516062         448549600         448583070        
448616342         448649475         448682484         448715342        
448748236         448781112         448813774         448846345        
448878942         448911370         448943837         448976357        
449008747         449041060         449073402   

448448662

     448482273         448516070         448549618         448583088        
448616359         448649483         448682492         448715359        
448748244         448781120         448813782         448846352        
448878959         448911388         448943845         448976365        
449008762         449041078         449073410   

448448670

     448482281         448516088         448549626         448583096        
448616367         448649491         448682500         448715367        
448748251         448781138         448813808         448846360        
448878967         448911396         448943852         448976373        
449008770         449041086         449073428   

448448688

     448482299         448516096         448549634         448583104        
448616375         448649509         448682518         448715383        
448748269         448781146         448813816         448846378        
448878975         448911404         448943860         448976381        
449008788         449041094         449073436   

448448696

     448482307         448516104         448549642         448583112        
448616383         448649517         448682526         448715391        
448748277         448781153         448813824         448846386        
448878983         448911412         448943878         448976399        
449008796         449041102         449073444   

448448704

     448482315         448516112         448549659         448583138        
448616391         448649525         448682534         448715409        
448748285         448781161         448813832         448846394        
448878991         448911420         448943886         448976407        
449008804         449041110         449073451   

448448712

     448482323         448516120         448549667         448583146        
448616409         448649533         448682542         448715417        
448748293         448781179         448813840         448846402        
448879007         448911438         448943894         448976415        
449008812         449041128         449073469   

448448720

     448482331         448516138         448549675         448583153        
448616417         448649541         448682559         448715425        
448748301         448781187         448813857         448846410        
448879015         448911446         448943902         448976423        
449008820         449041136         449073477   

448448738

     448482349         448516153         448549683         448583161        
448616425         448649558         448682567         448715433        
448748319         448781195         448813865         448846428        
448879023         448911453         448943910         448976431        
449008838         449041144         449073485   

448448746

     448482356         448516161         448549691         448583179        
448616433         448649566         448682575         448715441        
448748327         448781203         448813873         448846436        
448879031         448911461         448943928         448976449        
449008846         449041151         449073493   

448448753

     448482364         448516187         448549709         448583187        
448616441         448649574         448682583         448715466        
448748335         448781211         448813881         448846444        
448879049         448911479         448943936         448976456        
449008853         449041169         449073501   

448448761

     448482372         448516195         448549717         448583195        
448616458         448649582         448682591         448715474        
448748343         448781229         448813899         448846451        
448879056         448911487         448943944         448976464        
449008861         449041177         449073519   

448448779

     448482380         448516203         448549725         448583203        
448616466         448649590         448682609         448715490        
448748350         448781237         448813907         448846469        
448879064         448911495         448943951         448976472        
449008879         449041185         449073527   

 

SCH-A-30



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448448787

     448482398         448516211         448549733         448583211        
448616474         448649608         448682617         448715508        
448748368         448781245         448813915         448846477        
448879072         448911503         448943969         448976480        
449008887         449041193         449073535   

448448795

     448482406         448516229         448549741         448583229        
448616482         448649616         448682625         448715524        
448748376         448781252         448813923         448846485        
448879080         448911511         448943977         448976498        
449008895         449041201         449073543   

448448803

     448482414         448516237         448549758         448583237        
448616490         448649624         448682633         448715532        
448748384         448781260         448813931         448846493        
448879098         448911529         448943985         448976506        
449008903         449041219         449073550   

448448811

     448482422         448516245         448549766         448583245        
448616508         448649632         448682641         448715540        
448748392         448781278         448813949         448846501        
448879106         448911537         448943993         448976514        
449008911         449041227         449073568   

448448829

     448482430         448516252         448549774         448583252        
448616516         448649640         448682658         448715557        
448748400         448781286         448813956         448846519        
448879114         448911545         448944009         448976522        
449008929         449041235         449073576   

448448837

     448482448         448516260         448549782         448583260        
448616524         448649657         448682666         448715565        
448748418         448781294         448813964         448846527        
448879122         448911552         448944017         448976530        
449008937         449041243         449073584   

448448845

     448482455         448516278         448549790         448583278        
448616532         448649665         448682674         448715573        
448748426         448781302         448813972         448846535        
448879130         448911560         448944025         448976548        
449008945         449041250         449073592   

448448852

     448482463         448516286         448549808         448583286        
448616540         448649673         448682682         448715581        
448748434         448781310         448813980         448846543        
448879148         448911578         448944033         448976555        
449008952         449041268         449073600   

448448860

     448482471         448516294         448549816         448583294        
448616557         448649699         448682690         448715599        
448748442         448781328         448813998         448846550        
448879155         448911586         448944041         448976563        
449008960         449041276         449073618   

448448878

     448482489         448516302         448549824         448583302        
448616565         448649707         448682708         448715607        
448748459         448781336         448814004         448846568        
448879163         448911594         448944058         448976571        
449008978         449041284         449073626   

448448886

     448482497         448516310         448549832         448583310        
448616573         448649715         448682716         448715615        
448748467         448781344         448814012         448846576        
448879171         448911602         448944066         448976589        
449008986         449041292         449073634   

448448894

     448482505         448516328         448549840         448583328        
448616581         448649723         448682724         448715623        
448748475         448781351         448814020         448846584        
448879189         448911610         448944074         448976597        
449008994         449041300         449073642   

448448902

     448482513         448516336         448549857         448583336        
448616599         448649731         448682732         448715631        
448748483         448781369         448814038         448846592        
448879197         448911628         448944082         448976605        
449009000         449041318         449073659   

448448910

     448482521         448516344         448549865         448583344        
448616607         448649749         448682740         448715649        
448748491         448781377         448814046         448846600        
448879205         448911636         448944090         448976613        
449009018         449041326         449073667   

448448928

     448482539         448516351         448549873         448583351        
448616615         448649756         448682757         448715656        
448748509         448781393         448814053         448846618        
448879213         448911644         448944108         448976621        
449009026         449041334         449073675   

448448936

     448482547         448516369         448549881         448583369        
448616623         448649764         448682765         448715664        
448748517         448781401         448814061         448846626        
448879221         448911651         448944116         448976639        
449009034         449041342         449073683   

448448944

     448482554         448516385         448549899         448583377        
448616631         448649772         448682773         448715672        
448748525         448781419         448814079         448846634        
448879239         448911669         448944124         448976647        
449009042         449041359         449073691   

448448951

     448482562         448516393         448549907         448583385        
448616649         448649780         448682781         448715680        
448748533         448781427         448814087         448846642        
448879247         448911677         448944132         448976654        
449009059         449041367         449073709   

448448969

     448482570         448516401         448549915         448583393        
448616656         448649798         448682799         448715698        
448748541         448781435         448814095         448846659        
448879254         448911685         448944140         448976662        
449009067         449041375         449073717   

448448977

     448482588         448516419         448549923         448583401        
448616664         448649806         448682807         448715706        
448748558         448781443         448814103         448846667        
448879262         448911693         448944157         448976670        
449009075         449041383         449073725   

448448985

     448482596         448516427         448549931         448583419        
448616672         448649814         448682815         448715714        
448748566         448781450         448814111         448846675        
448879270         448911701         448944165         448976688        
449009083         449041391         449073733   

448448993

     448482604         448516435         448549949         448583427        
448616680         448649822         448682823         448715722        
448748582         448781468         448814129         448846683        
448879288         448911719         448944173         448976696        
449009091         449041409         449073741   

448449009

     448482612         448516443         448549956         448583443        
448616698         448649830         448682831         448715730        
448748590         448781476         448814137         448846691        
448879296         448911727         448944181         448976704        
449009109         449041417         449073758   

448449017

     448482620         448516450         448549964         448583468        
448616706         448649848         448682849         448715748        
448748608         448781484         448814145         448846709        
448879304         448911735         448944199         448976712        
449009117         449041425         449073766   

448449025

     448482638         448516468         448549972         448583476        
448616714         448649855         448682856         448715755        
448748616         448781492         448814152         448846717        
448879312         448911743         448944207         448976720        
449009125         449041433         449073774   

448449033

     448482646         448516476         448549980         448583484        
448616722         448649863         448682864         448715763        
448748624         448781500         448814160         448846725        
448879320         448911750         448944215         448976738        
449009133         449041441         449073782   

448449041

     448482653         448516484         448549998         448583492        
448616730         448649871         448682872         448715771        
448748632         448781518         448814178         448846733        
448879338         448911768         448944223         448976746        
449009141         449041458         449073790   

448449058

     448482661         448516492         448550004         448583500        
448616748         448649889         448682880         448715789        
448748640         448781526         448814186         448846741        
448879346         448911776         448944231         448976753        
449009158         449041466         449073808   

448449066

     448482679         448516500         448550012         448583518        
448616755         448649897         448682898         448715797        
448748657         448781534         448814194         448846758        
448879353         448911784         448944249         448976761        
449009166         449041474         449073816   

448449074

     448482687         448516518         448550020         448583526        
448616763         448649905         448682906         448715805        
448748665         448781542         448814202         448846766        
448879361         448911792         448944256         448976779        
449009174         449041482         449073824   

448449082

     448482695         448516526         448550046         448583534        
448616771         448649913         448682914         448715813        
448748673         448781559         448814210         448846774        
448879379         448911800         448944264         448976787        
449009182         449041490         449073832   

448449090

     448482703         448516542         448550053         448583542        
448616789         448649921         448682922         448715821        
448748681         448781567         448814228         448846782        
448879387         448911818         448944280         448976795        
449009190         449041508         449073840   

448449108

     448482729         448516559         448550061         448583559        
448616797         448649939         448682930         448715839        
448748699         448781575         448814236         448846790        
448879395         448911826         448944298         448976803        
449009208         449041516         449073857   

448449116

     448482737         448516567         448550087         448583567        
448616805         448649947         448682948         448715847        
448748707         448781583         448814244         448846808        
448879403         448911834         448944306         448976811        
449009216         449041524         449073865   

448449124

     448482745         448516575         448550095         448583575        
448616813         448649962         448682955         448715854        
448748715         448781591         448814251         448846816        
448879411         448911842         448944314         448976829        
449009224         449041532         449073873   

448449132

     448482752         448516583         448550103         448583583        
448616821         448649970         448682963         448715862        
448748723         448781609         448814269         448846824        
448879429         448911859         448944322         448976837        
449009232         449041540         449073881   

448449140

     448482760         448516591         448550111         448583591        
448616839         448649996         448682971         448715870        
448748731         448781617         448814277         448846832        
448879437         448911867         448944330         448976845        
449009240         449041557         449073899   

448449157

     448482778         448516609         448550129         448583609        
448616847         448650002         448682989         448715888        
448748749         448781625         448814285         448846840        
448879445         448911875         448944355         448976852        
449009257         449041565         449073907   

448449165

     448482786         448516617         448550137         448583617        
448616854         448650010         448682997         448715896        
448748756         448781633         448814293         448846857        
448879452         448911883         448944363         448976860        
449009265         449041573         449073915   

448449173

     448482794         448516625         448550145         448583625        
448616862         448650028         448683003         448715904        
448748764         448781641         448814301         448846865        
448879460         448911891         448944371         448976878        
449009273         449041581         449073923   

448449181

     448482802         448516633         448550152         448583633        
448616870         448650036         448683011         448715912        
448748772         448781658         448814319         448846873        
448879478         448911909         448944389         448976886        
449009281         449041599         449073931   

448449199

     448482810         448516641         448550160         448583641        
448616888         448650044         448683029         448715920        
448748798         448781666         448814327         448846881        
448879486         448911917         448944397         448976894        
449009299         449041607         449073949   

448449207

     448482828         448516658         448550186         448583658        
448616896         448650051         448683037         448715938        
448748806         448781674         448814343         448846899        
448879494         448911925         448944405         448976902        
449009307         449041615         449073956   

448449215

     448482836         448516666         448550194         448583666        
448616904         448650069         448683045         448715946        
448748814         448781682         448814350         448846907        
448879502         448911933         448944413         448976910        
449009315         449041623         449073964   

448449223

     448482844         448516674         448550202         448583674        
448616912         448650077         448683052         448715953        
448748822         448781690         448814368         448846923        
448879510         448911941         448944421         448976928        
449009323         449041631         449073972   

448449231

     448482851         448516682         448550210         448583682        
448616920         448650085         448683060         448715961        
448748830         448781708         448814376         448846931        
448879528         448911958         448944439         448976936        
449009331         449041649         449073980   

448449249

     448482869         448516690         448550228         448583690        
448616938         448650093         448683078         448715979        
448748848         448781716         448814384         448846949        
448879536         448911966         448944447         448976944        
449009349         449041656         449073998   

448449256

     448482877         448516708         448550236         448583708        
448616946         448650101         448683086         448715987        
448748855         448781724         448814392         448846956        
448879544         448911974         448944454         448976951        
449009356         449041664         449074004   

448449264

     448482885         448516716         448550244         448583716        
448616953         448650119         448683094         448715995        
448748863         448781732         448814400         448846964        
448879551         448911982         448944462         448976969        
449009364         449041672         449074012   

448449272

     448482893         448516724         448550251         448583724        
448616961         448650127         448683102         448716001        
448748889         448781740         448814418         448846972        
448879569         448911990         448944470         448976985        
449009372         449041680         449074020   

448449280

     448482901         448516732         448550269         448583732        
448616979         448650135         448683110         448716019        
448748897         448781757         448814426         448846980        
448879577         448912006         448944488         448976993        
449009380         449041698         449074038   

448449298

     448482919         448516740         448550277         448583740        
448616987         448650143         448683128         448716027        
448748905         448781765         448814434         448846998        
448879585         448912014         448944496         448977009        
449009398         449041706         449074046   

448449306

     448482927         448516757         448550285         448583757        
448616995         448650150         448683136         448716035        
448748913         448781773         448814442         448847004        
448879593         448912022         448944504         448977017        
449009406         449041714         449074053   

448449314

     448482935         448516765         448550301         448583765        
448617001         448650168         448683144         448716043        
448748939         448781781         448814459         448847012        
448879601         448912030         448944512         448977025        
449009414         449041722         449074061   

448449322

     448482943         448516773         448550319         448583773        
448617019         448650176         448683151         448716050        
448748947         448781799         448814467         448847020        
448879619         448912048         448944520         448977033        
449009422         449041730         449074079   

448449330

     448482950         448516781         448550327         448583781        
448617027         448650184         448683169         448716068        
448748954         448781807         448814475         448847038        
448879627         448912055         448944538         448977041        
449009430         449041748         449074087   

448449348

     448482968         448516799         448550335         448583799        
448617035         448650192         448683177         448716076        
448748962         448781815         448814483         448847046        
448879635         448912063         448944546         448977058        
449009448         449041763         449074095   

448449355

     448482976         448516807         448550343         448583807        
448617043         448650200         448683185         448716084        
448748970         448781823         448814491         448847053        
448879643         448912071         448944553         448977066        
449009455         449041771         449074103   

448449363

     448482984         448516815         448550350         448583815        
448617050         448650218         448683193         448716092        
448748996         448781831         448814509         448847061        
448879650         448912089         448944561         448977074        
449009463         449041789         449074111   

448449371

     448482992         448516823         448550368         448583823        
448617068         448650226         448683201         448716100        
448749002         448781849         448814517         448847079        
448879668         448912097         448944579         448977082        
449009471         449041797         449074129   

448449389

     448483008         448516831         448550376         448583831        
448617084         448650234         448683219         448716118        
448749010         448781856         448814525         448847087        
448879676         448912105         448944587         448977090        
449009489         449041805         449074137   

448449397

     448483016         448516856         448550384         448583849        
448617092         448650242         448683227         448716126        
448749028         448781864         448814533         448847095        
448879684         448912113         448944595         448977108        
449009497         449041813         449074145   

448449405

     448483024         448516864         448550392         448583856        
448617100         448650259         448683235         448716134        
448749044         448781872         448814541         448847103        
448879692         448912121         448944603         448977116        
449009505         449041821         449074152   

448449413

     448483032         448516872         448550400         448583864        
448617118         448650267         448683243         448716142        
448749051         448781880         448814558         448847111        
448879700         448912139         448944611         448977124        
449009513         449041839         449074160   

448449421

     448483040         448516880         448550418         448583872        
448617126         448650275         448683250         448716159        
448749069         448781898         448814566         448847129        
448879718         448912147         448944629         448977132        
449009521         449041847         449074178   

448449439

     448483057         448516898         448550426         448583880        
448617134         448650283         448683268         448716167        
448749077         448781906         448814574         448847137        
448879726         448912154         448944637         448977140        
449009539         449041854         449074186   

448449447

     448483065         448516906         448550434         448583898        
448617159         448650291         448683276         448716175        
448749085         448781914         448814582         448847145        
448879734         448912162         448944645         448977157        
449009547         449041862         449074194   

448449454

     448483073         448516914         448550442         448583906        
448617167         448650309         448683284         448716183        
448749093         448781922         448814590         448847152        
448879742         448912170         448944652         448977165        
449009554         449041870         449074202   

448449462

     448483081         448516922         448550459         448583914        
448617175         448650317         448683292         448716191        
448749101         448781930         448814608         448847160        
448879759         448912188         448944660         448977173        
449009562         449041888         449074210   

448449470

     448483099         448516930         448550467         448583922        
448617183         448650325         448683300         448716209        
448749119         448781948         448814616         448847178        
448879767         448912196         448944678         448977181        
449009570         449041896         449074228   

448449488

     448483107         448516955         448550475         448583930        
448617191         448650333         448683318         448716217        
448749127         448781955         448814624         448847186        
448879775         448912204         448944686         448977199        
449009588         449041904         449074236   

448449496

     448483115         448516963         448550483         448583948        
448617209         448650341         448683326         448716225        
448749135         448781963         448814632         448847194        
448879783         448912212         448944694         448977207        
449009596         449041912         449074244   

448449504

     448483123         448516971         448550491         448583955        
448617217         448650358         448683334         448716233        
448749143         448781971         448814640         448847202        
448879791         448912220         448944702         448977215        
449009604         449041920         449074251   

 

SCH-A-31



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448449512

     448483131         448516989         448550509         448583963        
448617225         448650366         448683342         448716241        
448749168         448781989         448814657         448847210        
448879809         448912238         448944710         448977223        
449009612         449041938         449074269   

448449520

     448483149         448516997         448550517         448583971        
448617233         448650374         448683359         448716258        
448749176         448781997         448814665         448847228        
448879817         448912246         448944728         448977231        
449009620         449041946         449074277   

448449538

     448483156         448517003         448550525         448583989        
448617241         448650382         448683367         448716266        
448749184         448782003         448814673         448847236        
448879825         448912253         448944736         448977249        
449009638         449041953         449074285   

448449546

     448483164         448517011         448550541         448583997        
448617258         448650390         448683375         448716274        
448749192         448782011         448814681         448847244        
448879833         448912279         448944744         448977256        
449009646         449041961         449074293   

448449553

     448483172         448517029         448550558         448584003        
448617266         448650408         448683383         448716282        
448749200         448782029         448814699         448847251        
448879841         448912287         448944751         448977264        
449009653         449041979         449074301   

448449561

     448483180         448517037         448550566         448584011        
448617274         448650416         448683391         448716290        
448749218         448782037         448814707         448847269        
448879858         448912295         448944769         448977272        
449009661         449041987         449074319   

448449579

     448483198         448517045         448550574         448584029        
448617282         448650432         448683409         448716308        
448749226         448782045         448814715         448847277        
448879866         448912303         448944777         448977280        
449009679         449041995         449074327   

448449587

     448483206         448517052         448550582         448584037        
448617290         448650440         448683417         448716316        
448749234         448782052         448814723         448847285        
448879874         448912311         448944785         448977298        
449009687         449042001         449074335   

448449595

     448483214         448517060         448550590         448584045        
448617308         448650457         448683425         448716324        
448749242         448782060         448814731         448847293        
448879882         448912329         448944793         448977306        
449009695         449042019         449074343   

448449603

     448483222         448517078         448550608         448584052        
448617316         448650465         448683433         448716340        
448749267         448782078         448814749         448847301        
448879890         448912337         448944801         448977314        
449009703         449042027         449074350   

448449611

     448483230         448517086         448550616         448584060        
448617324         448650473         448683441         448716357        
448749275         448782086         448814756         448847319        
448879908         448912345         448944819         448977322        
449009711         449042035         449074368   

448449629

     448483248         448517094         448550624         448584078        
448617332         448650481         448683458         448716365        
448749283         448782094         448814764         448847327        
448879916         448912352         448944827         448977330        
449009729         449042043         449074376   

448449637

     448483255         448517102         448550632         448584086        
448617340         448650499         448683466         448716373        
448749291         448782102         448814772         448847335        
448879924         448912360         448944835         448977348        
449009737         449042050         449074384   

448449645

     448483263         448517110         448550640         448584094        
448617357         448650507         448683474         448716381        
448749309         448782110         448814780         448847343        
448879932         448912378         448944843         448977355        
449009745         449042068         449074392   

448449652

     448483271         448517128         448550657         448584102        
448617365         448650515         448683482         448716399        
448749325         448782128         448814798         448847350        
448879940         448912386         448944850         448977363        
449009752         449042076         449074400   

448449660

     448483289         448517136         448550665         448584110        
448617373         448650523         448683490         448716407        
448749333         448782136         448814806         448847368        
448879957         448912394         448944868         448977371        
449009760         449042084         449074418   

448449678

     448483297         448517151         448550673         448584128        
448617381         448650531         448683508         448716415        
448749341         448782144         448814814         448847376        
448879965         448912402         448944876         448977389        
449009778         449042092         449074426   

448449686

     448483305         448517169         448550681         448584136        
448617399         448650549         448683516         448716423        
448749358         448782151         448814822         448847384        
448879973         448912410         448944884         448977397        
449009786         449042100         449074434   

448449694

     448483313         448517177         448550699         448584144        
448617407         448650556         448683524         448716431        
448749366         448782169         448814830         448847392        
448879981         448912428         448944892         448977405        
449009794         449042118         449074442   

448449702

     448483321         448517185         448550707         448584169        
448617415         448650564         448683532         448716449        
448749374         448782177         448814848         448847400        
448879999         448912436         448944900         448977413        
449009802         449042126         449074459   

448449710

     448483339         448517193         448550715         448584177        
448617423         448650572         448683540         448716456        
448749382         448782185         448814855         448847418        
448880005         448912444         448944918         448977421        
449009810         449042134         449074467   

448449728

     448483347         448517201         448550723         448584185        
448617431         448650580         448683557         448716464        
448749390         448782193         448814863         448847426        
448880013         448912451         448944926         448977439        
449009828         449042142         449074475   

448449736

     448483354         448517219         448550731         448584193        
448617449         448650598         448683565         448716472        
448749408         448782201         448814871         448847434        
448880021         448912469         448944934         448977447        
449009836         449042159         449074483   

448449744

     448483362         448517227         448550749         448584201        
448617456         448650606         448683573         448716480        
448749416         448782219         448814889         448847442        
448880039         448912477         448944942         448977454        
449009844         449042167         449074491   

448449751

     448483370         448517235         448550756         448584219        
448617472         448650614         448683581         448716498        
448749424         448782227         448814897         448847459        
448880047         448912485         448944959         448977462        
449009851         449042175         449074509   

448449769

     448483388         448517243         448550764         448584227        
448617480         448650622         448683599         448716506        
448749432         448782235         448814905         448847467        
448880054         448912493         448944967         448977470        
449009869         449042183         449074517   

448449777

     448483396         448517250         448550772         448584235        
448617498         448650630         448683607         448716514        
448749440         448782243         448814913         448847475        
448880062         448912501         448944975         448977488        
449009877         449042191         449074525   

448449785

     448483404         448517268         448550780         448584243        
448617506         448650648         448683615         448716522        
448749457         448782250         448814921         448847483        
448880070         448912519         448944983         448977496        
449009885         449042209         449074533   

448449793

     448483412         448517276         448550798         448584250        
448617514         448650655         448683623         448716530        
448749465         448782268         448814939         448847491        
448880088         448912527         448944991         448977504        
449009893         449042217         449074541   

448449801

     448483438         448517284         448550806         448584268        
448617522         448650663         448683631         448716548        
448749473         448782276         448814947         448847509        
448880096         448912535         448945006         448977512        
449009901         449042225         449074558   

448449819

     448483446         448517292         448550814         448584276        
448617530         448650671         448683649         448716555        
448749481         448782284         448814954         448847517        
448880104         448912543         448945014         448977520        
449009919         449042233         449074566   

448449827

     448483453         448517300         448550822         448584284        
448617548         448650689         448683656         448716563        
448749499         448782292         448814962         448847525        
448880112         448912550         448945022         448977538        
449009927         449042241         449074574   

448449835

     448483461         448517318         448550830         448584292        
448617555         448650697         448683664         448716571        
448749507         448782300         448814970         448847533        
448880120         448912568         448945030         448977546        
449009935         449042258         449074582   

448449843

     448483479         448517326         448550848         448584300        
448617563         448650705         448683672         448716589        
448749515         448782318         448814988         448847541        
448880138         448912576         448945048         448977553        
449009943         449042266         449074590   

448449850

     448483487         448517334         448550855         448584318        
448617571         448650713         448683680         448716597        
448749523         448782326         448814996         448847558        
448880146         448912584         448945055         448977561        
449009950         449042274         449074608   

448449868

     448483495         448517342         448550863         448584326        
448617589         448650721         448683698         448716605        
448749531         448782334         448815001         448847566        
448880153         448912592         448945063         448977579        
449009968         449042282         449074616   

448449876

     448483503         448517359         448550871         448584342        
448617597         448650739         448683706         448716613        
448749549         448782342         448815019         448847574        
448880161         448912600         448945071         448977587        
449009976         449042290         449074624   

448449884

     448483511         448517367         448550889         448584359        
448617605         448650747         448683714         448716621        
448749556         448782359         448815027         448847582        
448880179         448912618         448945089         448977595        
449009984         449042308         449074632   

448449892

     448483529         448517375         448550897         448584367        
448617613         448650754         448683722         448716639        
448749564         448782367         448815035         448847590        
448880187         448912626         448945097         448977603        
449009992         449042316         449074640   

448449900

     448483537         448517383         448550905         448584375        
448617621         448650762         448683730         448716647        
448749572         448782375         448815043         448847608        
448880195         448912634         448945105         448977611        
449010008         449042324         449074657   

448449918

     448483545         448517391         448550913         448584383        
448617647         448650788         448683748         448716654        
448749580         448782383         448815050         448847616        
448880203         448912642         448945113         448977629        
449010016         449042332         449074665   

448449926

     448483552         448517409         448550921         448584391        
448617654         448650796         448683755         448716662        
448749598         448782391         448815068         448847624        
448880211         448912659         448945121         448977637        
449010024         449042340         449074673   

448449934

     448483560         448517425         448550947         448584409        
448617662         448650804         448683763         448716670        
448749606         448782409         448815076         448847632        
448880229         448912667         448945139         448977645        
449010032         449042357         449074681   

448449942

     448483578         448517433         448550954         448584417        
448617670         448650812         448683771         448716688        
448749614         448782417         448815084         448847640        
448880237         448912683         448945147         448977652        
449010040         449042365         449074699   

448449959

     448483586         448517441         448550962         448584425        
448617688         448650820         448683789         448716696        
448749622         448782425         448815092         448847657        
448880245         448912691         448945154         448977660        
449010057         449042373         449074707   

448449967

     448483594         448517458         448550970         448584433        
448617696         448650838         448683797         448716704        
448749630         448782433         448815100         448847665        
448880252         448912709         448945162         448977678        
449010065         449042381         449074715   

448449975

     448483602         448517466         448550988         448584441        
448617704         448650846         448683805         448716712        
448749648         448782441         448815118         448847673        
448880260         448912717         448945170         448977686        
449010073         449042399         449074723   

448449983

     448483628         448517474         448551002         448584458        
448617720         448650853         448683813         448716720        
448749655         448782458         448815126         448847681        
448880278         448912725         448945188         448977694        
449010081         449042407         449074731   

448449991

     448483636         448517482         448551010         448584466        
448617738         448650861         448683821         448716738        
448749663         448782466         448815134         448847699        
448880286         448912733         448945196         448977702        
449010099         449042415         449074749   

448450007

     448483644         448517490         448551028         448584474        
448617746         448650879         448683839         448716761        
448749671         448782474         448815142         448847707        
448880294         448912741         448945204         448977710        
449010107         449042423         449074756   

448450023

     448483651         448517508         448551036         448584482        
448617753         448650887         448683847         448716779        
448749689         448782482         448815159         448847715        
448880302         448912758         448945212         448977728        
449010115         449042431         449074764   

448450031

     448483669         448517516         448551051         448584490        
448617761         448650895         448683854         448716787        
448749697         448782490         448815167         448847723        
448880310         448912766         448945220         448977736        
449010123         449042449         449074772   

448450049

     448483677         448517524         448551069         448584508        
448617779         448650903         448683862         448716795        
448749705         448782508         448815175         448847731        
448880328         448912774         448945238         448977744        
449010131         449042456         449074780   

448450056

     448483685         448517532         448551077         448584516        
448617787         448650911         448683888         448716803        
448749713         448782516         448815183         448847749        
448880336         448912782         448945246         448977751        
449010149         449042464         449074798   

448450064

     448483693         448517540         448551093         448584524        
448617795         448650929         448683896         448716811        
448749721         448782524         448815191         448847756        
448880344         448912790         448945253         448977769        
449010156         449042472         449074806   

448450072

     448483701         448517557         448551101         448584532        
448617803         448650937         448683904         448716829        
448749739         448782532         448815209         448847764        
448880351         448912808         448945261         448977777        
449010164         449042480         449074814   

448450080

     448483719         448517565         448551119         448584540        
448617811         448650945         448683912         448716837        
448749747         448782540         448815217         448847772        
448880369         448912816         448945279         448977785        
449010172         449042498         449074822   

448450098

     448483727         448517573         448551127         448584557        
448617829         448650952         448683920         448716845        
448749754         448782557         448815225         448847780        
448880377         448912824         448945287         448977793        
449010180         449042506         449074830   

448450106

     448483735         448517581         448551135         448584565        
448617837         448650960         448683938         448716852        
448749762         448782573         448815233         448847798        
448880385         448912832         448945295         448977801        
449010198         449042514         449074848   

448450114

     448483743         448517599         448551143         448584573        
448617845         448650978         448683946         448716860        
448749770         448782581         448815241         448847806        
448880393         448912840         448945303         448977819        
449010206         449042522         449074855   

448450130

     448483750         448517607         448551150         448584581        
448617852         448650986         448683953         448716878        
448749788         448782599         448815258         448847814        
448880401         448912857         448945311         448977827        
449010214         449042530         449074863   

448450148

     448483768         448517615         448551168         448584599        
448617860         448650994         448683961         448716886        
448749796         448782607         448815266         448847822        
448880419         448912865         448945329         448977835        
449010222         449042548         449074871   

448450155

     448483776         448517623         448551176         448584607        
448617878         448651000         448683979         448716894        
448749804         448782615         448815274         448847830        
448880427         448912873         448945337         448977843        
449010230         449042555         449074889   

448450163

     448483784         448517631         448551184         448584623        
448617886         448651018         448683987         448716902        
448749812         448782623         448815282         448847848        
448880435         448912881         448945345         448977850        
449010248         449042563         449074897   

448450171

     448483792         448517649         448551192         448584631        
448617894         448651026         448683995         448716910        
448749820         448782631         448815290         448847855        
448880443         448912899         448945352         448977868        
449010255         449042571         449074905   

448450189

     448483800         448517656         448551200         448584649        
448617902         448651034         448684001         448716928        
448749838         448782649         448815308         448847863        
448880450         448912907         448945360         448977876        
449010263         449042589         449074913   

448450197

     448483818         448517664         448551218         448584656        
448617910         448651042         448684019         448716936        
448749846         448782656         448815316         448847871        
448880468         448912915         448945378         448977884        
449010271         449042597         449074921   

448450205

     448483826         448517672         448551226         448584664        
448617928         448651059         448684027         448716944        
448749853         448782664         448815324         448847889        
448880476         448912923         448945386         448977892        
449010289         449042605         449074939   

448450213

     448483834         448517680         448551234         448584672        
448617936         448651067         448684035         448716951        
448749861         448782672         448815332         448847897        
448880484         448912931         448945394         448977900        
449010297         449042613         449074947   

448450221

     448483842         448517698         448551242         448584680        
448617944         448651075         448684043         448716969        
448749879         448782680         448815340         448847905        
448880492         448912949         448945402         448977918        
449010305         449042621         449074954   

448450239

     448483867         448517706         448551259         448584698        
448617951         448651083         448684050         448716985        
448749887         448782698         448815357         448847913        
448880500         448912956         448945410         448977926        
449010313         449042639         449074962   

448450247

     448483875         448517714         448551267         448584706        
448617969         448651091         448684068         448716993        
448749895         448782706         448815365         448847921        
448880518         448912964         448945428         448977934        
449010321         449042647         449074970   

448450254

     448483883         448517722         448551275         448584714        
448617977         448651109         448684076         448717009        
448749903         448782714         448815373         448847939        
448880526         448912972         448945436         448977942        
449010339         449042654         449074988   

 

SCH-A-32



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

448450262

     448483891         448517730         448551283         448584722        
448617985         448651117         448684084         448717017        
448749911         448782722         448815381         448847947        
448880534         448912980         448945444         448977959        
449010347         449042662         449074996   

448450270

     448483909         448517748         448551291         448584730        
448617993         448651125         448684092         448717025        
448749929         448782730         448815399         448847954        
448880542         448912998         448945451         448977967        
449010354         449042670         449075001   

448450288

     448483917         448517755         448551309         448584748        
448618009         448651133         448684100         448717033        
448749937         448782748         448815407         448847962        
448880559         448913004         448945469         448977975        
449010362         449042688         449075019   

448450296

     448483933         448517763         448551317         448584755        
448618017         448651141         448684118         448717041        
448749945         448782755         448815415         448847970        
448880567         448913012         448945477         448977983        
449010370         449042696         449075027   

448450304

     448483941         448517771         448551325         448584763        
448618025         448651158         448684126         448717058        
448749952         448782763         448815423         448847988        
448880575         448913020         448945485         448977991        
449010388         449042704         449075035   

448450312

     448483958         448517789         448551333         448584771        
448618033         448651166         448684134         448717066        
448749960         448782771         448815431         448847996        
448880583         448913038         448945493         448978007        
449010396         449042712         449075043   

448450320

     448483966         448517797         448551341         448584789        
448618041         448651174         448684142         448717074        
448749978         448782789         448815449         448848002        
448880591         448913046         448945501         448978015        
449010404         449042720         449075050   

448450338

     448483974         448517805         448551358         448584797        
448618058         448651182         448684159         448717082        
448749986         448782797         448815456         448848010        
448880609         448913053         448945519         448978023        
449010412         449042738         449075068   

448450346

     448483982         448517813         448551366         448584805        
448618066         448651190         448684167         448717090        
448749994         448782805         448815464         448848028        
448880617         448913061         448945527         448978031        
449010420         449042746         449075076   

448450353

     448483990         448517821         448551382         448584813        
448618074         448651208         448684175         448717116        
448750000         448782813        